[a8kexhibit001.jpg]
EXECUTION VERSION INCREMENTAL AMENDMENT NO. 8 (this “Amendment”), dated as of
January 15, 2020, among ARAMARK Services, Inc., a Delaware corporation (the
“Company” or the “U.S. Borrower”), ARAMARK INTERMEDIATE HOLDCO CORPORATION, a
Delaware corporation (“Holdings”), each Subsidiary Guarantor, each U.S. Term B-4
Lender (as defined below) party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and collateral agent for the Secured
Parties (in such capacities, the “Agent”) to the Credit Agreement, dated as of
March 28, 2017 (as amended by Incremental Amendment No. 1, dated as of September
20, 2017, as further amended by Incremental Amendment No. 2, dated as of
December 11, 2017, as further amended by Incremental Amendment No. 3, dated as
of February 28, 2018, as further amended by Amendment No. 4, dated as of May 11,
2018, as further amended by Amendment No. 5, dated as of May 24, 2018, as
further amended by Amendment No. 6, dated as of June 12, 2018, as further
amended by Amendment No. 7, dated as of October 1, 2018 and as amended,
supplemented, amended and restated or otherwise modified from time to time prior
to the Incremental Amendment No. 8 Effective Date (as defined below), the
“Existing Credit Agreement”), among the Borrowers (as defined therein),
Holdings, the Subsidiary Guarantors (as defined therein) from time to time party
thereto, the Agent and the other parties thereto from time to time. The Existing
Credit Agreement as amended hereby is referred to as the “Amended Credit
Agreement.” Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Amended Credit Agreement. WHEREAS, the U.S.
Borrower desires to amend the Existing Credit Agreement to incur New Term Loans
in the form of U.S. Term B-4 Loans (as defined in the Amended Credit Agreement)
in an aggregate principal amount of approximately $900,000,000 (the “U.S. Term
B-4 Loans”), pursuant to Section 2.19 of the Existing Credit Agreement, the
proceeds of which, together with borrowings under the revolving credit facility,
shall be used to redeem all of the U.S. Borrower’s outstanding 5.125% Senior
Notes due 2024 (the “2024 Notes”) and to pay fees and expenses in connection
with the transactions contemplated hereby; WHEREAS, each Person listed in
Schedule 1 hereto (each a “U.S. Term B-4 Lender”) has agreed to provide U.S.
Term B-4 Loans in the aggregate principal amount set forth opposite such U.S.
Term B-4 Lender’s name therein (the “U.S. Term B-4 Commitments”), which shall be
available on the Incremental Amendment No. 8 Effective Date and structured as a
new tranche of term loans of a new class under the Amended Credit Agreement;
WHEREAS, each U.S. Term B-4 Lender shall hereby become a Lender under the
Amended Credit Agreement and a party to the Loss Sharing Agreement in accordance
with Section 2.19(a) of the Existing Credit Agreement; WHEREAS, Credit Suisse
Loan Funding LLC, Barclays Bank PLC, BofA Securities, Inc., Goldman Sachs
Lending Partners LLC, JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC
(collectively, the “Incremental Amendment No. 8 Joint Lead Arrangers”) are joint
lead arranger and joint bookrunners for this Amendment; WHEREAS, Capital One,
National Association, Citigroup Global Markets Inc., Coӧperatieve Rabobank U.A.,
New York Branch, Morgan Stanley Senior Funding, Inc., PNC Capital Markets LLC,
Sumitomo Mitsui Banking Corporation, TD Securities (USA) LLC, The Bank of Nova
Scotia and U.S. Bank National Association (collectively, the “Incremental



--------------------------------------------------------------------------------



 
[a8kexhibit002.jpg]
-2- Amendment No. 8 Co-Documentation Agents” and, together with the Incremental
Amendment No. 8 Joint Lead Arrangers, the “Incremental Amendment No. 8
Arrangers”) are co- documentation agents for this Amendment; and NOW, THEREFORE,
in consideration of the premises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows: Section 1. Establishment of New Term Loans and New Term Commitments.
Subject to the terms and conditions set forth in this Amendment and in the
Existing Credit Agreement, as of the Incremental Amendment No. 8 Effective Date,
each U.S. Term B-4 Lender agrees to provide U.S. Term B-4 Loans in the amount
set forth opposite its name on Schedule 1 to this Amendment under the caption
“U.S. Term B-4 Commitments”. Section 2. Amendment. The Existing Credit Agreement
is, effective as of the Incremental Amendment No. 8 Effective Date, hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages attached as Exhibit A hereto,
except for the Reference Rate Replacement Amendments (as defined in the Amended
Credit Agreement), which shall be effective on and subject to the occurrence of
the Reference Rate Replacement Amendments Effective Date (as defined in the
Amended Credit Agreement). Section 3. Effectiveness. The Amendment shall become
effective on the date (the “Incremental Amendment No. 8 Effective Date”) that
each of the conditions set forth below in this Section 3 has been satisfied: (a)
Execution of this Amendment. The Agent (or its counsel) shall have received from
the U.S. Borrower, each Loan Guarantor, the Agent and each U.S. Term B-4 Lender
either (A) a counterpart of this Amendment signed on behalf of such party or (B)
written evidence satisfactory to the Agent (which may include facsimile
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of the Amendment. (b) Legal Opinions. The Agent shall have
received, on behalf of itself and the Lenders on the Incremental Amendment No. 8
Effective Date, a written opinion of Simpson Thacher & Bartlett LLP, New York
counsel for the Loan Parties (A) dated the Incremental Amendment No. 8 Effective
Date, (B) addressed to the Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Agent and covering such other matters relating to
the Loan Documents and the transactions contemplated by this Amendment, as the
Agent shall reasonably request. (c) Closing Certificates; Certified Certificate
of Incorporation; Good Standing Certificates. The Agent shall have received (i)
a certificate of the U.S. Borrower, dated the Incremental Amendment No. 8
Effective Date and executed by its Secretary, Assistant Secretary or director,
which shall (A) certify the resolutions of its Board of Directors, members or
other body authorizing the execution, delivery and performance of the Loan
Documents to which it is a



--------------------------------------------------------------------------------



 
[a8kexhibit003.jpg]
-3- party, (B) identify by name and title and bear the signatures of the other
officers of the U.S. Borrower authorized to sign the Loan Documents to which it
is a party, and (C) contain appropriate attachments, including the certificate
or articles of incorporation or organization of the U.S. Borrower and a true and
correct copy of its by-laws and articles of incorporation (or, in each case,
certify that there have been no modifications to such documents since those
previously delivered to the Administrative Agent or the Incremental Amendment
No. 8 Joint Lead Arrangers), and (ii) a good standing certificate for the U.S.
Borrower and each of the Loan Guarantors from its respective jurisdiction of
organization. (d) Officers’ Certificate. The Agent shall have received an
Officers’ Certificate, dated as of the Incremental Amendment No. 8 Effective
Date, certifying as to the satisfaction of the conditions set forth in Section
3(h) below. (e) Fees. The Agent shall have received (i) all fees required to be
paid to them by the U.S. Borrower mutually agreed prior to the Incremental
Amendment No. 8 Effective Date and (ii) all out-of-pocket expenses (including
the reasonable documented fees and expenses of external legal counsel) for which
invoices have been presented to such U.S. Borrower at least three business days
prior to the Incremental Amendment No. 8 Effective Date. (f) Solvency. The Agent
shall have received a customary certificate from the chief financial officer of
the U.S. Borrower certifying that Holdings and its Subsidiaries, on a
consolidated basis on the Incremental Amendment No. 8 Effective Date after
giving effect to the transactions contemplated hereby, are solvent (within the
meaning of Section 3.15 of the Credit Agreement). (g) Borrowing Notice. The
Agent shall have received from the U.S. Borrower a customary borrowing notice in
accordance with the terms of the Amended Credit Agreement. (h) No Default;
Representations and Warranties. (x) No Default or Event of Default has occurred
or is continuing on the Incremental Amendment No. 8 Effective Date before or
after giving effect to the U.S. Term B-4 Commitments and the transactions
contemplated hereby; (y) the U.S. Borrower and the Restricted Subsidiaries are
in pro forma compliance with Section 6.10 of the Credit Agreement as of the last
day of the most recently ended fiscal quarter prior to the Incremental Amendment
No. 8 Effective Date and as in effect on the Incremental Amendment No. 8
Effective Date after giving effect to the U.S. Term B-4 Commitments; and (z) the
representations and warranties set forth in Article III of the Credit Agreement
and in the other Loan Documents are true and correct in all material respects on
and as of the Incremental Amendment No. 8 Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date; provided that any representation or
warranty that is qualified as to materiality or “Material Adverse Effect” shall
be true and correct in all respects. (i) Redemption of the 2024 Notes.
Substantially simultaneously with the initial borrowing of the U.S. Term B-4
Loans, the U.S. Borrower shall deposit with the trustee for the 2024 Notes such
amounts as are necessary for the redemption of the 2024 Notes in whole.



--------------------------------------------------------------------------------



 
[a8kexhibit004.jpg]
-4- (j) Flood Documentation. The Agent shall have received, with respect to each
Mortgaged Property, (x) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination and (y) if any improvement is located
on any portion of any Mortgaged Property in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a Special Flood Hazard
Area with respect to which flood insurance has been made available under the
National Flood Insurance Reform Act of 1994 (as now or hereafter in effect or
successor act thereto), a notice about special flood hazard area status and
flood disaster assistance duly executed by the U.S. Borrower relating thereto
and the evidence of flood insurance required by Section 5.10 of the Amended
Credit Agreement and the Flood Insurance Laws. Section 4. Post-Closing
Covenants. No later than 90 days following the Incremental Amendment No. 8
Effective Date (or such longer time period as may be reasonably agreed to by the
Agent), the U.S. Borrower shall deliver or cause to be delivered to the Agent
with respect to each Mortgage either: (a) No Mortgage Amendment Necessary
Written or e-mail confirmation from local counsel in the jurisdiction in which
such Mortgaged Property is located substantially to the effect that: (i) the
recording of the existing Mortgage (and any related fixture filing) is the only
filing or recording necessary to give constructive notice to third parties of
the lien created by such Mortgage as security for the Obligations, including the
Obligations evidenced by this Amendment and the other documents executed in
connection herewith, for the benefit of the Secured Parties, and (ii) no other
documents, instruments, filings, recordings, re- recordings, re-filings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes are necessary or appropriate under applicable law in
order to maintain the continued enforceability, validity or priority of the lien
created by such Mortgage as security for the Obligations, including the
Obligations evidenced by this Amendment and the other documents executed in
connection herewith, for the benefit of the Secured Parties; or, for any
Mortgage recorded in a jurisdiction in which local counsel is unable to provide
the foregoing written or email confirmation, with respect to such Mortgage, the
deliverables listed in Section 4(b) below; or (b) Mortgage Amendment Necessary
(i) An amendment to such Mortgage (each, a “Mortgage Amendment”) duly executed
and acknowledged by the applicable Loan Party, and in form for recording in the
recording office where the respective Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Agent;



--------------------------------------------------------------------------------



 
[a8kexhibit005.jpg]
-5- (ii) executed legal opinions regarding the enforceability of the Mortgages,
as amended by the applicable Mortgage Amendment, and other customary opinions,
in form and substance satisfactory to the Agent; (iii) a datedown endorsement to
the existing mortgage title insurance policies relating to the Mortgage
encumbering the Mortgaged Property subject to such Mortgage assuring the Agent
that such Mortgage, as amended by such Mortgage Amendment is a valid and
enforceable first priority lien on such Mortgaged Property in favor of the Agent
free and clear of all defects, encumbrances and liens except for Permitted
Liens, and such endorsements shall otherwise be in form and substance reasonably
satisfactory to the Agent; and (iv) evidence acceptable to the Agent of payment
by the U.S. Borrower of all applicable title insurance premiums, search and
examination charges, and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage
Amendments and issuance of the title endorsements. Notwithstanding anything
herein to the contrary, the Agent may waive the requirements of this Section 4
if the Agent determines (in its sole discretion) that the burden, cost, time or
consequences of obtaining such items is excessive in relation to the benefits to
be obtained therefrom by the Secured Parties. Section 5. U.S. Term B-4 Lenders.
Each U.S. Term B-4 Lender (a) represents and warrants that (i) it is not an
Ineligible Institution and has full power and authority, and has taken all
action necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement and a party to the Loss Sharing Agreement, dated as of March 28, 2017
(the “Loss Sharing Agreement”), by and among the Lenders, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to become a Lender, (iii) from and after the Incremental
Amendment No. 8 Effective Date, it shall be bound by the provisions of the
Credit Agreement and the Loss Sharing Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement and the Loss Sharing Agreement, together with copies of the
most recent financial statements referred to in Section 3.04(a) of the Credit
Agreement or delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment and to make its U.S.
Term B-4 Loans on the basis of which it has made such analysis and decision
independently and without reliance on the Agent, any Incremental Amendment No. 8
Arranger or any other Lender and (v) it has delivered to the Agent any
documentation required to be delivered by it pursuant to the terms of Section
2.15 of the Credit Agreement, duly completed and executed by the U.S. Term B-4
Lender and (b) agrees that (i) it will, independently and without reliance on
the Agent, any Incremental Amendment No. 8 Arranger or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (ii) it will appoint and authorize the Agent to take
such action on its behalf and to exercise such powers under the Credit Agreement
as are delegated to the Agent, by the terms thereof, together with such powers



--------------------------------------------------------------------------------



 
[a8kexhibit006.jpg]
-6- as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. Section 6.
Reference Rate Replacement Amendments. The Existing Credit Agreement is hereby
further amended to include the Reference Rate Replacement Amendments, which
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
in the specified provisions as set forth in the pages attached as Exhibit A
hereto; provided that the Reference Rate Replacement Amendments shall only
become effective upon the occurrence of the Reference Rate Replacement
Amendments Effective Date. Each U.S. Term B-4 Lender hereby consents to the
Reference Rate Replacement Amendments (it being understood and agreed that such
consent shall be binding on each such U.S. Term B-4 Lender’s successors or
assigns and such successors or assigns shall in turn be deemed to have consented
to such amendments). Each U.S. Term B-4 Loan (whether held by a U.S. Term B-4
Lender party hereto or its successors or assigns) shall at all times be deemed
for purposes of the Amended Credit Agreement (as such agreement may be further
amended, supplemented, amended and restated or otherwise modified from time to
time) to be held by a Lender that has consented to the Reference Rate
Replacement Amendments. Section 7. Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which when taken together shall constitute a single
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or any other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof. Section 8. Applicable
Law; Jurisdiction. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The U.S.
Borrower and each of the Loan Guarantors hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of any
U.S. Federal or New York State court sitting in the Borough of Manhattan, New
York, New York in any action or proceeding arising out of or relating to this
Amendment, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Section 9. Waiver of Jury
Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER



--------------------------------------------------------------------------------



 
[a8kexhibit007.jpg]
-7- PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9. Section 10. Headings. The headings of this
Amendment are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof. Section 11. Effect of Amendment. Except as expressly
set forth herein, (i) this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders, the Agent or the Issuing Banks, in each case under the
Existing Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
provision of either such agreement or any other Loan Document. Each and every
term, condition, obligation, covenant and agreement contained in the Existing
Credit Agreement or any other Loan Document is hereby ratified and re-affirmed
in all respects and shall continue in full force and effect. The U.S. Borrower
and each Loan Guarantor reaffirms its obligations under the Loan Documents to
which it is party and the validity of the Liens granted by it pursuant to the
Security Documents. This Amendment shall constitute a Loan Document for purposes
of the Amended Credit Agreement and from and after the Incremental Amendment No.
8 Effective Date, all references to the Credit Agreement in any Loan Document
and all references in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Amended Credit Agreement. The
U.S. Borrower and each of the Loan Guarantors hereby consents to this Amendment
and confirms that all obligations of the U.S. Borrower or each such Loan
Guarantor under the Loan Documents to which the U.S. Borrower and such Loan
Guarantor is a party shall continue to apply to the Amended Credit Agreement.
This Amendment shall not constitute a novation of the Existing Credit Agreement
or any other Loan Document. [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[a8kexhibit008.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written. ARAMARK SERVICES, INC. By: /s/ James J. Tarangelo Name: James J.
Tarangelo Title: Vice President and Treasurer ARAMARK INTERMEDIATE HOLDCO
CORPORATION By: /s/ James J. Tarangelo Name: James J. Tarangelo Title: Vice
President and Treasurer [Aramark – Signature Page to Incremental Amendment No.
8]



--------------------------------------------------------------------------------



 
[a8kexhibit009.jpg]
EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO By: /s/ James J.
Tarangelo Name: James J. Tarangelo Title: Treasurer [Aramark – Signature Page to
Incremental Amendment No. 8]



--------------------------------------------------------------------------------



 
[a8kexhibit010.jpg]
JPMORGAN CHASE BANK, N.A., as Agent By: /s/ Tony Yung Name: Tony Yung Title:
Executive Director [Aramark – Signature Page to Incremental Amendment No. 8]



--------------------------------------------------------------------------------



 
[a8kexhibit011.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as U.S. Term B-4 Lender By: /s/ Judith
E. Smith Name: Judith E. Smith Title: Authorized Signatory By: /s/ Nicolas
Thierry Name: Nicolas Thierry Title: Authorized Signatory [Aramark – Signature
Page to Incremental Amendment No. 8]



--------------------------------------------------------------------------------



 
[a8kexhibit012.jpg]
SCHEDULE I SUBSIDIARY GUARANTORS Subsidiary Guarantors Jurisdiction of Formation
1. L&N Uniform Supply, LLC California 2. Lake Tahoe Cruises, LLC California 3.
Old Time Coffee Co. California 4. Paradise Hornblower, LLC California 5. 1st &
Fresh, LLC Delaware 6. AmeriPride Services, LLC Delaware 7. Aramark Asia
Management, LLC Delaware 8. Aramark Aviation Services Limited Partnership
Delaware 9. Aramark Business & Industry, LLC Delaware 10. Aramark Business
Center, LLC Delaware 11. Aramark Business Facilities, LLC Delaware 12. Aramark
Campus, LLC Delaware 13. Aramark Cleanroom Services (Puerto Rico), Inc. Delaware
14. Aramark Cleanroom Services, LLC Delaware 15. Aramark Confection, LLC
Delaware 16. Aramark Construction and Energy Services, LLC Delaware 17. Aramark
Construction Services, Inc. Delaware 18. Aramark Correctional Services, LLC
Delaware 19. Aramark Educational Group, LLC Delaware 20. Aramark Educational
Services, LLC Delaware 21. Aramark Entertainment, LLC Delaware 22. Aramark
Facility Services, LLC Delaware 23. Aramark FHC Business Services, LLC Delaware
24. Aramark FHC Campus Services, LLC Delaware 25. Aramark FHC Correctional
Services, LLC Delaware 26. Aramark FHC Healthcare Support Services, LLC Delaware
27. Aramark FHC Refreshment Services, LLC Delaware 28. Aramark FHC School
Support Services, LLC Delaware 29. Aramark FHC Services, LLC Delaware 30.
Aramark FHC Sports and Entertainment Services, LLC Delaware 31. Aramark FHC, LLC
Delaware 32. Aramark Food and Support Services Group, Inc. Delaware 33. Aramark
Food Service, LLC Delaware 34. Aramark FSM, LLC Delaware 35. Aramark Global,
Inc. Delaware 36. Aramark Healthcare Support Services of the Virgin Islands,
Inc. Delaware 37. Aramark Healthcare Support Services, LLC Delaware 38. Aramark
Industrial Services, LLC Delaware 39. Aramark Japan, LLC Delaware 40. Aramark
Management, LLC Delaware 41. Aramark Management Services Limited Partnership
Delaware



--------------------------------------------------------------------------------



 
[a8kexhibit013.jpg]
Subsidiary Guarantors Jurisdiction of Formation 42. Aramark Mexico Group, LLC
Delaware 43. Aramark Organizational Services, LLC Delaware 44. Aramark
Processing, LLC Delaware 45. Aramark Rail Services, LLC Delaware 46. Aramark
RBI, Inc. Delaware 47. Aramark Refreshment Group, Inc. Delaware 48. Aramark
Refreshment Services of Tampa, LLC Delaware 49. Aramark Refreshment Services,
LLC Delaware 50. Aramark Schools Facilities, LLC Delaware 51. Aramark Schools,
LLC Delaware 52. Aramark SCM, Inc. Delaware 53. Aramark Senior Living Services,
LLC Delaware 54. Aramark Services of Puerto Rico, Inc. Delaware 55. Aramark SM
Management Services, Inc. Delaware 56. Aramark SMMS LLC Delaware 57. Aramark
SMMS Real Estate LLC Delaware 58. Aramark Sports and Entertainment Group, LLC
Delaware 59. Aramark Sports and Entertainment Services, LLC Delaware 60. Aramark
Sports Facilities, LLC Delaware 61. Aramark Sports, LLC Delaware 62. Aramark
Togwotee, LLC Delaware 63. Aramark Trademark Services, Inc. Delaware 64. Aramark
U.S. Offshore Services, LLC Delaware 65. Aramark Uniform & Career Apparel Group,
Inc. Delaware 66. Aramark Uniform & Career Apparel, LLC Delaware 67. Aramark
Uniform Manufacturing Company Delaware 68. Aramark Uniform Services (Matchpoint)
LLC Delaware 69. Aramark Uniform Services (Rochester) LLC Delaware 70. Aramark
Uniform Services (Syracuse) LLC Delaware 71. Aramark Uniform Services (Texas)
LLC Delaware 72. Aramark Uniform Services (West Adams) LLC Delaware 73. Aramark
Venue Services, Inc. Delaware 74. Aramark WTC, LLC Delaware 75. Aramark/HMS, LLC
Delaware 76. Avendra, LLC Delaware 77. Avendra Replenishment, LLC Delaware 78.
Avendra Gaming, LLC Delaware 79. BuyEfficient, LLC Delaware 80. Canyonlands
Rafting Hospitality, LLC Delaware 81. D.G. Maren II, Inc. Delaware 82. Delsac
VIII, LLC Delaware 83. Filterfresh Coffee Service, LLC Delaware 84. Filterfresh
Franchise Group, LLC Delaware 85. Fine Host Holdings, LLC Delaware 86. Harrison
Conference Associates, LLC Delaware 87. Harry M. Stevens, LLC Delaware 88. HPSI
Purchasing Services LLC Delaware



--------------------------------------------------------------------------------



 
[a8kexhibit014.jpg]
Subsidiary Guarantors Jurisdiction of Formation 89. Institutional Processing
Services LLC Delaware 90. Landy Textile Rental Services, LLC Delaware 91.
Lifeworks Restaurant Group, LLC Delaware 92. Yosemite Hospitality, LLC Delaware
93. American Snack & Beverage, LLC Florida 94. Aramark Distribution Services,
LLC Delaware 95. Aramark FHC Kansas, Inc. Kansas 96. Aramark Services of Kansas,
Inc. Kansas 97. Restaura, Inc. Michigan 98. Travel Systems, LLC Nevada 99. Harry
M. Stevens Inc. of New Jersey. New Jersey 100. Active Industrial Uniform Co.,
LLC Delaware 101. Aramark Technical Services North Carolina, Inc. North Carolina
102. Harrison Conference Services of North Carolina, LLC North Carolina 103.
Aramark American Food Services, LLC Ohio 104. Aramark Consumer Discount Company
Pennsylvania 105. Harry M. Stevens Inc. of Penn Pennsylvania 106. MyAssistant,
Inc. Pennsylvania 107. Aramark Business Dining Services of Texas, LLC Texas 108.
Aramark Educational Services of Texas, LLC Texas 109. Aramark Food Service of
Texas, LLC Texas 110. Aramark Sports and Entertainment Services of Texas, LLC
Texas 111. Brand Coffee Service, Inc. Texas 112. Aramark Educational Services of
Vermont, Inc. Vermont 113. Overall Laundry Services, LLC Delaware



--------------------------------------------------------------------------------



 
[a8kexhibit015.jpg]
Schedule 1 U.S. Term B-4 Commitments Lenders U.S. Term B-4 Commitments Credit
Suisse AG, Cayman Islands Branch $900,000,000 Total $900,000,000



--------------------------------------------------------------------------------



 
[a8kexhibit016.jpg]
Exhibit A [attached]



--------------------------------------------------------------------------------



 
[a8kexhibit017.jpg]
EXHIBIT A TO INCREMENTAL AMENDMENT NO. 8 CREDIT AGREEMENT Dated as of March 28,
2017 Among THE FINANCIAL INSTITUTIONS PARTY HERETO, as Lenders and Issuing Banks
and JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent and
ARAMARK SERVICES, INC., ARAMARK CANADA LTD., ARAMARK INVESTMENTS LIMITED,
ARAMARK INTERNATIONAL FINANCE, S.À R.L., ARAMARK IRELAND HOLDINGS LIMITED,
ARAMARK REGIONAL TREASURY EUROPE, DESIGNATED ACTIVITY COMPANY and ARAMARK
HOLDING DEUTSCHLAND GMBH (as successor by merger to ARAMARK HOLDINGS GMBH & CO.
KG), as Borrowers and ARAMARK INTERMEDIATE HOLDCO CORPORATION, as Holdings and
THE OTHER GUARANTORS FROM TIME TO TIME PARTY HERETO ___________ JPMORGAN CHASE
BANK, N.A. as a Joint Lead Arranger and Joint Bookrunner GOLDMAN SACHS LENDING
PARTNERS LLC, CREDIT SUISSE SECURITIES (USA) LLC, MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC BARCLAYS BANK PLC, PNC CAPITAL
MARKETS LLC and MORGAN STANLEY MUFG LOAN PARTNERS, LLC, as Joint Lead Arrangers,
Joint Bookrunners and Co-Syndication Agents U.S. BANK NATIONAL ASSOCIATION, THE
BANK OF NOVA SCOTIA, SUMITOMO MITSUI BANKING CORPORATION, COӦPERATIEVE RABOBANK
U.A., NEW YORK BRANCH, TD SECURITIES (USA) LLC and COMERICA SECURITIES, INC., as
Co-Documentation Agents



--------------------------------------------------------------------------------



 
[a8kexhibit018.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01 Defined Terms
..............................................................................................................
2 SECTION 1.02 Classification of Loans and Borrowings
................................................................ 6872 SECTION
1.03 Conversion of Currencies
.......................................................................................
6872 SECTION 1.04 Terms Generally
.....................................................................................................
6872 SECTION 1.05 Certain Calculations and Tests
...............................................................................
6973 SECTION 1.06 Change of
Currency................................................................................................
6973 SECTION 1.07 Funding Through Applicable Lending Offices
...................................................... 6973 SECTION 1.08
Accounting Terms; GAAP
.....................................................................................
6974 SECTION 1.09 Additional Available Currencies
............................................................................
7074 SECTION 1.10 Limited Condition Acquisitions
.............................................................................
7075 SECTION 1.11 Luxembourg Terms
................................................................................................
7176 SECTION 1.12 Interest Rates; LIBOR Notification……
.................................................................... 76 ARTICLE
II THE CREDITS SECTION 2.01 Commitments
.........................................................................................................
7277 SECTION 2.02 Loans and
Borrowings............................................................................................
7479 SECTION 2.03 [Reserved]
..............................................................................................................
7581 SECTION 2.04 Letters of Credit
.....................................................................................................
7681 SECTION 2.05 Termination and Reduction of Commitments
........................................................ 8186 SECTION 2.06
Repayment of Loans
...............................................................................................
8186 SECTION 2.07 Evidence of Debt
....................................................................................................
8591 SECTION 2.08 Optional Prepayment of Loans
...............................................................................
8692 SECTION 2.09 Mandatory Prepayment of Loans
........................................................................... 8794
SECTION 2.10
Fees.........................................................................................................................
8996 SECTION 2.11 Interest
....................................................................................................................
9096 SECTION 2.12 Conversion/Continuation Options
.......................................................................... 9298
SECTION 2.13 Payments and Computations
..................................................................................
9399 SECTION 2.14 Increased Costs; Change of Law, Etc.
.................................................................. 94100 SECTION
2.15 Taxes
....................................................................................................................
97104 SECTION 2.16 Allocation of Proceeds; Sharing of Setoffs
........................................................ 102110 SECTION 2.17
Mitigation Obligations; Replacement of Lenders
.............................................. 104111 SECTION 2.18 [Reserved]
..........................................................................................................
104111 SECTION 2.19 Incremental Facilities
.........................................................................................
104111 SECTION 2.20 Defaulting Lenders
.............................................................................................
108115 ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01 Organization;
Powers
.........................................................................................
109116 -i-



--------------------------------------------------------------------------------



 
[a8kexhibit019.jpg]
Page SECTION 3.02 Authorization; Enforceability
.............................................................................
109117 SECTION 3.03 Governmental Approvals; No Conflicts
............................................................. 110117 SECTION
3.04 Financial Condition; No Material Adverse Change
........................................... 110117 SECTION 3.05 Properties
............................................................................................................
110117 SECTION 3.06 Litigation and Environmental
Matters................................................................ 111118
SECTION 3.07 Compliance with Laws and Agreements; Licenses and Permits
........................ 111119 SECTION 3.08 Investment Company Status
...............................................................................
112119 SECTION 3.09 Taxes
..................................................................................................................
112119 SECTION 3.10 Deduction of Tax
................................................................................................
112119 SECTION 3.11 No Filing or Stamp Taxes
..................................................................................
112119 SECTION 3.12 ERISA
................................................................................................................
112120 SECTION 3.13 Disclosure
...........................................................................................................
112120 SECTION 3.14 Material Agreements
..........................................................................................
113120 SECTION 3.15 Solvency
.............................................................................................................
113120 SECTION 3.16 Insurance
............................................................................................................
113121 SECTION 3.17 Capitalization and Subsidiaries
..........................................................................
113121 SECTION 3.18 Security Interest in Collateral
.............................................................................
114121 SECTION 3.19 Labor Disputes
...................................................................................................
114121 SECTION 3.20 Federal Reserve Regulations
..............................................................................
114121 SECTION 3.21 Anti-Corruption and Sanctions Laws
................................................................. 114122 ARTICLE
IV CONDITIONS SECTION 4.01 Conditions Precedent to Effectiveness
............................................................... 115123 SECTION
4.02 Conditions Precedent to Each Loan and Letter of Credit
................................... 118125 ARTICLE V AFFIRMATIVE COVENANTS
SECTION 5.01 Financial Statements and Other Information
...................................................... 119126 SECTION 5.02
Notices of Material Events
.................................................................................
121129 SECTION 5.03 Existence; Conduct of Business
......................................................................... 121129
SECTION 5.04 Payment of Taxes
...............................................................................................
122129 SECTION 5.05 Maintenance of Properties
..................................................................................
122129 SECTION 5.06 Books and Records; Inspection Rights
............................................................... 122129 SECTION
5.07 Maintenance of Ratings
......................................................................................
122130 SECTION 5.08 Compliance with Laws
.......................................................................................
122130 SECTION 5.09 Use of Proceeds
..................................................................................................
123130 SECTION 5.10 Insurance
............................................................................................................
123131 SECTION 5.11 Additional Collateral; Further Assurances
......................................................... 124131 SECTION 5.12
Post-Closing Requirements
................................................................................
126134 -ii-



--------------------------------------------------------------------------------



 
[a8kexhibit020.jpg]
Page ARTICLE VI NEGATIVE COVENANTS SECTION 6.01 Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock
..............................................................................
126134 SECTION 6.02 Limitation on Liens
............................................................................................
134141 SECTION 6.03 Merger, Consolidation or Sale of All or Substantially All
Assets ...................... 134141 SECTION 6.04 Limitation on Restricted
Payments ....................................................................
138145 SECTION 6.05 Limitations on Transactions with Affiliates
....................................................... 141148 SECTION 6.06
Dispositions
........................................................................................................
143150 SECTION 6.07 Limitation on Investments and Designation of Unrestricted
Subsidiaries ......... 145152 SECTION 6.08 Dividends and Other Payment
Restrictions Affecting Restricted Subsidiaries
....................................................................................................
145153 SECTION 6.09 Amendments to Subordinated Indebtedness
...................................................... 147154 SECTION 6.10
Maximum Consolidated Secured Debt Ratio
..................................................... 147155 SECTION 6.11
Business of U.S. Borrower and Restricted Subsidiaries
..................................... 147155 ARTICLE VII EVENTS OF DEFAULT
SECTION 7.01 Events of Default
................................................................................................
147155 SECTION 7.02 Remedies upon Event of Default
........................................................................ 150157
ARTICLE VIII THE AGENT SECTION 8.01 Credit Bidding
....................................................................................................
153161 SECTION 8.02 Withholding Taxes
.............................................................................................
154162 ARTICLE IX MISCELLANEOUS SECTION 9.01 Notices
................................................................................................................
154162 SECTION 9.02 Waivers; Amendments
.......................................................................................
158166 SECTION 9.03 Expenses; Indemnity; Damage Waiver
.............................................................. 161168 SECTION
9.04 Successors and Assigns
......................................................................................
162170 SECTION 9.05 Survival
..............................................................................................................
166173 SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic
Execution ........................ 166174 SECTION 9.07 Severability
.........................................................................................................
167174 SECTION 9.08 Right of Setoff
....................................................................................................
167174 SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
............................ 167175 SECTION 9.10 Waiver of Jury Trial
...........................................................................................
168176 SECTION 9.11 Headings
.............................................................................................................
169176 SECTION 9.12 Confidentiality
....................................................................................................
169177 SECTION 9.13 Several Obligations; Nonreliance; Violation of Law
......................................... 169177 SECTION 9.14 USA PATRIOT Act
...........................................................................................
170177 -iii-



--------------------------------------------------------------------------------



 
[a8kexhibit021.jpg]
Page SECTION 9.15 Disclosure
...........................................................................................................
170177 SECTION 9.16 Interest Rate Limitation
......................................................................................
170178 SECTION 9.17 Material Non-Public Information
....................................................................... 170178
SECTION 9.18 No Fiduciary Duty, etc.
......................................................................................
171178 SECTION 9.19 Keepwell
.............................................................................................................
172180 SECTION 9.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ......... 172180 ARTICLE X LOAN GUARANTY SECTION 10.01 Guaranty
.............................................................................................................
173181 SECTION 10.02 Guaranty of Payment
..........................................................................................
174182 SECTION 10.03 No Discharge or Diminishment of Loan Guaranty
............................................ 174182 SECTION 10.04 Defenses
Waived
................................................................................................
174182 SECTION 10.05 Rights of Subrogation
.........................................................................................
175183 SECTION 10.06 Reinstatement; Stay of Acceleration
.................................................................. 175183
SECTION 10.07 Information
.........................................................................................................
175183 SECTION 10.08 [Reserved]
..........................................................................................................
175183 SECTION 10.09 Maximum Liability
............................................................................................
175183 SECTION 10.10 Contribution
.......................................................................................................
176184 SECTION 10.11 Liability
Cumulative...........................................................................................
176184 SECTION 10.12 Release of Loan Guarantors
...............................................................................
176184 -iv-



--------------------------------------------------------------------------------



 
[a8kexhibit022.jpg]
SCHEDULES: Schedule I — Commitments Schedule 1.01(a) — Immaterial Subsidiaries
Schedule 1.01(b) — Mortgaged Properties Schedule 3.05(a) — Principal Place of
Business and Chief Executive Office Schedule 3.05(f) — Intellectual Property
Schedule 3.06 — Disclosed Matters Schedule 3.17 — Capitalization and
Subsidiaries Schedule 3.19 — Labor Disputes Schedule 4.01(b) — Local Counsel
Schedule 5.12 — Post-Closing Requirements Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens Schedule 6.04 — Restricted Payments Schedule 6.05
— Existing Affiliate Transactions Schedule 6.07 — Existing Investments Schedule
9.01 — Borrowers’ Website for Electronic Delivery EXHIBITS: Exhibit A — Form of
Administrative Questionnaire Exhibit B — Form of Assignment and Assumption
Exhibit C — Form of Compliance Certificate Exhibit D — Joinder Agreement Exhibit
E — Form of Borrowing Request Exhibit F-1 — Form of Revolving Credit Note
Exhibit F-2 — Form of Term Loan Note Exhibit G — Form of Conversion or
Continuation Notice Exhibit H — Form of First Lien Intercreditor Agreement
Exhibit I — Form of Junior Lien Intercreditor Agreement Exhibit J-1 — Form of
U.S. Tax Compliance Certificate Exhibit J-2 — Form of U.S. Tax Compliance
Certificate Exhibit J-3 — Form of U.S. Tax Compliance Certificate Exhibit J-4 —
Form of U.S. Tax Compliance Certificate -v-



--------------------------------------------------------------------------------



 
[a8kexhibit023.jpg]
CREDIT AGREEMENT dated as of March 28, 2017 (as supplemented by Incremental
Amendment No. 1 (as defined herein), Incremental Amendment No. 2 (as defined
herein), Supplement No. 1, dated as of January 22, 2018, Incremental Amendment
No. 3 (as defined herein), Amendment No. 4, dated as of May 11, 2018, Amendment
No. 5 (as defined herein), Amendment No. 6 (as defined herein), dated as of June
12, 2018, and Amendment No. 7 (as defined herein), dated as of October 1, 2018,
and Incremental Amendment No. 8 (as defined herein), dated as of January 15,
2020 and as the same may be further amended, supplemented or otherwise modified
from time to time, this “Agreement”), among ARAMARK SERVICES, INC., a Delaware
corporation (the “U.S. Borrower”), ARAMARK CANADA LTD., a company organized
under the laws of Canada (the “Canadian Borrower”), ARAMARK INVESTMENTS LIMITED,
a limited company incorporated under the laws of England and Wales (the “U.K.
Borrower”), ARAMARK IRELAND HOLDINGS LIMITED, a company incorporated under the
laws of Ireland, ARAMARK REGIONAL TREASURY EUROPE, DESIGNATED ACTIVITY COMPANY,
a company incorporated under the laws of Ireland (together with Aramark Ireland
Holdings Limited, the “Irish Borrowers” and each an “Irish Borrower”), ARAMARK
HOLDING DEUTSCHLAND GMBH, a limited liability company established under the laws
of Germany (as successor by merger to ARAMARK HOLDINGS GMBH & CO. KG, a limited
partnership (Kommanditgesellschaft) established under the laws of Germany) (the
“German Borrower”) and ARAMARK INTERNATIONAL FINANCE S.À R.L., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg (“Luxembourg”) having its registered office at
57, rue des trois cantons, L-3961 Ehlange/Mess., Luxembourg and registered with
the Luxembourg trade and companies register (Registre de commerce et des
sociétés, Luxembourg) (the “Luxembourg Register”) under number B 213.360 (the
“Lux Borrower” and, together with the U.S. Borrower, the Canadian Borrower, the
U.K. Borrower, the Irish Borrowers, the German Borrower and any Additional
Foreign Borrower, the “Borrowers”), ARAMARK INTERMEDIATE HOLDCO CORPORATION, a
Delaware corporation (“Holdings”), each Subsidiary of the U.S. Borrower that,
from time to time, becomes a party hereto, the Lenders (as defined in Article
I), the Issuing Banks named herein, and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and collateral agent for the Secured
Parties hereunder (in such capacities, together with its successors and assigns
in such capacities, the “Agent”). WHEREAS, the Borrowers have requested that (a)
certain of the Term Lenders extend Term Loans on the Closing Date be in the form
of (i) $650,000,000 of U.S. Term A Loans to the U.S. Borrower, (ii)
C$133,400,000 of Canadian Term A Loans to the Canadian Borrower, (iii)
$1,750,000,000 of Term B Loans to the U.S. Borrower, (iv) ¥11,107,000,000 of Yen
Term C Loans to the U.S. Borrower and (b) the Revolving Lenders provide Initial
Revolving Commitments to the Borrowers in an aggregate principal amount of
$1,000,000,000. WHEREAS, the proceeds of the Loans funded on the Closing Date,
together with the proceeds of the New Senior Notes, will be used on the Closing
Date to (i) redeem in full the 2020 Senior Notes and (ii) repay all outstanding
indebtedness under that certain amended and restated credit agreement,
originally dated as of January 26, 2007 and last amended and restated on
February 24, 2014 by and among certain of the Loan Parties, JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent, the lenders party thereto
and the other parties thereto (as further amended or supplemented prior to the
date hereof, the “Existing Credit Agreement”) and to terminate in full the
commitments thereunder and to pay fees and expenses in connection with the
foregoing (the borrowing of the Loans on the Closing Date, the issuance of the
New Senior Notes, the application of the proceeds thereof as provided above and
the payment of fees and expenses in connection with the foregoing, the
“Refinancing Transactions”). NOW THEREFORE, the parties hereto agree as follows:



--------------------------------------------------------------------------------



 
[a8kexhibit024.jpg]
ARTICLE I DEFINITIONS SECTION 1.01 Defined Terms. As used in this Agreement, the
following terms have the meanings specified below: “2018 Tranche Revolving
Commitments” means with respect to each Revolving Lender, the commitment of such
Revolving Lender to make 2018 Tranche Revolving Loans in the aggregate principal
amount set forth opposite such Revolving Lender’s name on the Commitments
Schedule (for the avoidance of doubt, as supplemented pursuant to Amendment No.
7 on the Amendment No. 7 Effective Date) under the heading “2018 Tranche
Revolving Commitments,” as adjusted to reflect each Assignment and Assumption
executed by such Revolving Lender and as such amount may be increased or reduced
pursuant to this Agreement, and “2018 Tranche Revolving Commitments” means the
aggregate 2018 Tranche Revolving Commitments of all Revolving Lenders, which
amount, initially as of the Amendment No. 7 Effective Date, is $1,000.0 million.
“2018 Tranche Revolving Facility” means the 2018 Tranche Revolving Commitments
and the provisions herein related to the 2018 Tranche Revolving Loans and the
Letters of Credit thereunder. “2018 Tranche Revolving Loan” has the meaning
provided in Section 2.01(a). “2020 Senior Notes” means the 5.75% Senior Notes
due 2020 of the U.S. Borrower. “Acquired Entity or Business” means any Person,
property, business or asset acquired by the U.S. Borrower or any Restricted
Subsidiary, to the extent not subsequently sold, transferred or otherwise
disposed by the U.S. Borrower or such Restricted Subsidiary. “Acquired
Indebtedness” means, with respect to any specified Person, (a) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Restricted Subsidiary of such specified Person, including
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Restricted Subsidiary of such
specified Person, and (b) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person. “Additional Canadian Term A Commitment”
means, with respect to each Canadian Term A Lender, the commitment of such
Lender to make Canadian Term A Loans to the Canadian Borrower on the Incremental
Amendment No. 1 Effective Date in the aggregate principal amount outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule I to
Incremental Amendment No. 1 under the caption “Additional Canadian Term A
Commitments,” as adjusted to reflect each Assignment and Assumption executed by
such Lender and as such amount may be increased or reduced pursuant to this
Agreement, and “Additional Canadian Term A Commitments” shall mean the aggregate
Additional Canadian Term A Commitments of all Lenders, which amount, initially
as of the Incremental Amendment No. 1 Effective Date, shall be C$120 million.
“Additional Foreign Borrower” means any Restricted Subsidiary of the U.S.
Borrower formed under the laws of Canada, Germany, Ireland, Luxembourg, the
United Kingdom or any other jurisdiction reasonably satisfactory to the Agent
and the Revolving Lenders that is designated as an Additional Foreign Borrower
hereunder pursuant to an Officers’ Certificate delivered to the Agent and which
has become a Foreign Borrower hereunder pursuant to a supplement to this
Agreement and other



--------------------------------------------------------------------------------



 
[a8kexhibit025.jpg]
documentation reasonably satisfactory to the Agent; provided that (i) in no
event shall any Restricted Subsidiary that is organized under the laws of a
Sanctioned Country or that is a Sanctioned Person become an Additional Foreign
Borrower and (ii) in the case of any Additional Foreign Borrower under any
Revolving Facility, the U.S. Borrower shall have provided not less than fifteen
(15) Business Days prior notice thereof to the Revolving Lenders under such
Revolving Facility and shall have furnished to the Agent and such Revolving
Lenders all information and documents as may reasonably be requested by any of
them within five (5) Business Days of the date such notice is provided in order
to comply with applicable “know your customer” requirements. “Additional U.S.
Term B-2 Commitment” means, with respect to the Additional U.S. Term B-2 Lender,
the commitment of such Lender to make U.S. Term B-2 Loans to the U.S. Borrower
in an aggregate principal amount set forth on Schedule II to Amendment No. 5.
“Additional U.S. Term B-2 Lender” means the Person listed on Schedule II to
Amendment No. 5 as having an Additional U.S. Term B-2 Commitment. “Additional
U.S. Term B-3 Commitment” means, with respect to the Additional U.S. Term B-3
Lender, the commitment of such Lender to make U.S. Term B-3 Loans to the U.S.
Borrower in an aggregate principal amount set forth on Schedule II to Amendment
No. 6. “Additional U.S. Term B-3 Lender” means the Person listed on Schedule II
to Amendment No. 6 as having an Additional U.S. Term B-3 Commitment.
“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Agent. “Affiliate” of any specified Person means any other
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified Person. For purposes of this
Agreement, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise. “Affiliate Transaction” has the meaning assigned to such term in
Section 6.05(a). “Agent” has the meaning assigned to such term in the preamble
to this Agreement. “Agent’s Office” means, with respect to any currency, the
Agent’s address and, as appropriate, account with respect to such currency as
the Agent may from time to time notify the U.S. Borrower and the Lenders.
“Agreement Currency” has the meaning assigned to such term in Section 9.09(f).
“AIM” means AIM Services Co., Ltd., a limited company organized under the laws
of Japan, and its successors. “Alternative Currency” means any lawful currency
other than Dollars that is freely transferable into Dollars. “Amendment No. 5”
means Amendment No. 5, dated as of May 24, 2018 by and among the Loan Parties,
the Agent and the Lenders party thereto.



--------------------------------------------------------------------------------



 
[a8kexhibit026.jpg]
“Amendment No. 5 Arrangers” means Credit Suisse Loan Funding LLC, JPMorgan Chase
Bank, N.A., Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, PNC Capital Markets LLC, The Bank of Nova Scotia, TD Securities
(USA) LLC and Wells Fargo Securities, LLC, each in its capacity as joint lead
arranger. “Amendment No. 5 Consenting Lender” means each U.S. Term B Lender that
has returned an executed counterpart to Amendment No. 5 to the Agent prior to
the Amendment No. 5 Effective Date. “Amendment No. 5 Effective Date” has the
meaning set forth in Amendment No. 5. “Amendment No. 6” means Amendment No. 6,
dated as of June 12, 2018 by and among the Loan Parties, the Agent and the
Lenders party thereto. “Amendment No. 6 Arrangers” means Credit Suisse Loan
Funding LLC, JPMorgan Chase Bank, N.A., Barclays Bank PLC, Capital One, National
Association, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley
Senior Funding, Inc., PNC Capital Markets LLC and Wells Fargo Securities, LLC,
each in its capacity as joint lead arranger. “Amendment No. 6 Consenting Lender”
means each U.S. Term B-1 Lender that has returned an executed counterpart to
Amendment No. 6 to the Agent prior to the Amendment No. 6 Effective Date.
“Amendment No. 6 Effective Date” has the meaning set forth in Amendment No. 6.
“Amendment No. 7” means Amendment No. 7, dated as of October 1, 2018 by and
among the Loan Parties, the Agent and the Lenders party thereto. “Amendment No.
7 Arrangers” means JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, PNC Capital Markets LLC, Wells Fargo Securities, LLC,
Goldman Sachs Lending Partners LLC, Credit Suisse Securities (USA) LLC, Barclays
Bank PLC and Morgan Stanley MUFG Loan Partners LLC, each in its capacity as
joint lead arranger. “Amendment No. 7 Effective Date” has the meaning set forth
in Amendment No. 7. “Anti-Corruption Laws” means all laws, rules, and
regulations of any jurisdiction applicable to the Borrowers or any of their
direct or indirect parent companies or Subsidiaries from time to time concerning
or relating to bribery or corruption. “Applicable Amount” means, at any time
(the “Reference Time”), an amount equal to (a) the sum, without duplication, of:
(i) an amount equal to 50% of the Consolidated Net Income (excluding from
Consolidated Net Income, for this purpose only, any amount that otherwise
increased the Applicable Amount pursuant to clause (iv) or (v) below) of the
U.S. Borrower for the period (taken as one accounting period) from October 1,
2016 to the end of the U.S. Borrower’s most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 5.01 at the
Reference Time, or, in case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit, plus



--------------------------------------------------------------------------------



 
[a8kexhibit027.jpg]
(ii) the amount of any capital contributions in cash, marketable securities or
Qualified Proceeds made to, or any proceeds in cash, marketable securities or
Qualified Proceeds of an issuance of Equity Interests of the U.S. Borrower or
any of its direct or indirect parent companies (or debt securities that have
been converted or exchanged into Equity Interests of the U.S. Borrower or any of
its direct or indirect parent companies (other than Disqualified Stock)) (in
each case, other than (w) Excluded Contributions, (x) proceeds from Equity
Interests of any direct or indirect parent company of the U.S. Borrower
constituting the consideration for an Investment made in reliance on clause (j)
of the definition of “Permitted Investments,” (y) the Designated Equity Amount
and (z) the proceeds of Disqualified Stock of the U.S. Borrower and Designated
Preferred Stock) received by, the U.S. Borrower from and including the Business
Day immediately following the Closing Date through and including the Reference
Time, including any such proceeds from the issuance of Equity Interests of any
direct or indirect parent of the U.S. Borrower to the extent the cash proceeds
thereof are contributed to the U.S. Borrower, plus (iii) to the extent not
already reflected as an increase to Consolidated Net Income or reflected as a
return of capital or deemed reduction in the amount of such Investment pursuant
to clause (b)(ii) below, the amount of any distribution in cash, marketable
securities or Qualified Proceeds received in respect of any Investment made in
reliance on clause (q) of the definition of “Permitted Investments” and any
dividend in cash, marketable securities or Qualified Proceeds received from an
Unrestricted Subsidiary, in each case by the U.S. Borrower or any Restricted
Subsidiary, plus (iv) to the extent not already reflected as a return of capital
or deemed reduction in the amount of such Investment pursuant to clause (b)(ii)
below, the aggregate amount received in cash or marketable securities and the
fair market value, as determined in good faith by the U.S. Borrower, of
Qualified Proceeds received after the Closing Date by the U.S. Borrower and its
Restricted Subsidiaries by means of (1) the sale or other disposition (other
than to the U.S. Borrower or a Restricted Subsidiary) of Investments made in
reliance on clause (q) of the definition of “Permitted Investments,” repurchases
and redemptions of such Investments (other than by the U.S. Borrower or any
Restricted Subsidiary) and repayments of loans or advances that constitute such
Investments or (2) the sale (other than to the U.S. Borrower or a Restricted
Subsidiary) of Equity Interests in an Unrestricted Subsidiary (solely to the
extent that such Investments in Unrestricted Subsidiaries were outstanding in
reliance on clause (q) of the definition of “Permitted Investments”), plus (v)
to the extent not already reflected as a return of capital or deemed reduction
in the amount of such Investment pursuant to clause (b)(ii) below, the excess,
if any, of (x) the fair market value of any Unrestricted Subsidiary redesignated
after the Closing Date as a Restricted Subsidiary (as determined by the U.S.
Borrower in good faith or, if such fair market value exceeded $150.0 million in
writing by an Independent Financial Advisor) at the time of such redesignation
to the extent that any Investment in such Unrestricted Subsidiary by the U.S.
Borrower or any Restricted Subsidiary was made in reliance on clause (q) of the
definition of “Permitted Investments” over (y) the aggregate actual amount of
Investments in such Unrestricted Subsidiary made in reliance on clause (q) of
the definition of “Permitted Investments,” plus (vi) $1,400.0 million, minus (b)
the sum, without duplication, of: (i) the aggregate actual amount of Restricted
Payments made pursuant to Section 6.04(i) since the Closing Date and prior to
the Reference Time; and



--------------------------------------------------------------------------------



 
[a8kexhibit028.jpg]
(ii) the aggregate actual amount of Investments made in reliance on clause (q)
of the definition of “Permitted Investments” (net of any return of capital in
respect of such Investment or deemed reduction in the amount of such Investment
including, without limitation, upon the redesignation of any Unrestricted
Subsidiary as a Restricted Subsidiary or the sale of any such Investment for
cash or Qualified Proceeds). “Applicable Lending Office” means, with respect to
each Lender, (a) its U.S. Lending Office in the case of a Loan to the U.S.
Borrower, (b) its U.K. Lending Office in the case of a Loan to the U.K.
Borrower, (c) its Canadian Lending Office in the case of a Loan to the Canadian
Borrower, (d) its Irish Lending Office in the case of a Loan to any Irish
Borrower, (e) its German Lending Office, in the case of a Loan made to the
German Borrower and (f) its Luxembourg Lending Office in the case of a Loan made
to the Lux Borrower. “Applicable Percentage” means, with respect to any Lender,
the percentage of the total Dollar Equivalent of the aggregate outstanding Term
Loans and Commitments represented by such Lender’s Term Loans and Commitments;
provided that in the case of Section 2.19 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Dollar Equivalent
of the aggregate outstanding Term Loans and Commitments (disregarding any
Defaulting Lender’s Term Loans and Commitments) represented by such Lender’s
Dollar Equivalent of the aggregate outstanding Term Loans and Commitments. If
the Term Loans have been repaid and the Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Term Loans and
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination. “Applicable
Rate” means a percentage per annum equal to: (a) with respect to U.S. Term B
Loans (i) until delivery of financial statements for the fiscal quarter ending
June 30, 2017 pursuant to Section 5.01(b) and the related Compliance Certificate
pursuant to Section 5.01(c), (A) for Eurocurrency Rate Loans, 2.00%, and (B) for
Base Rate Loans, 1.00% and (ii) thereafter, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Agent pursuant to Section 5.01(c):
Pricing Consolidated Eurocurrency Base Rate Level Leverage Ratio Rate Loans
Loans 1 > 3.00 to 1.00 2.00% 1.00% 2 < 3.00 to 1.00 1.75% 0.75% Any increase or
decrease in the Applicable Rate pursuant to this clause (a) resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.01(c); provided that, if a Compliance
Certificate is not delivered by the date required by Section 5.01(c) then, at
the option of the Required Class Lenders under the U.S. Term B Loan Facility,
Pricing Level 1 shall apply from the Business Day following the date such
Compliance Certificate was required to be delivered until the first Business Day
following the date such Compliance Certificate is delivered; (b) with respect to
Canadian Term A-2 Loans, Euro Term A-1 Loans, Yen Term C-1 Loans, 2018 Tranche
Revolving Loans and Commitment Fees and LC Fees under the 2018



--------------------------------------------------------------------------------



 
[a8kexhibit029.jpg]
Tranche Revolving Facility, (i) until delivery of financial statements for the
fiscal year ending September 28, 2018 pursuant to Section 5.01(b) and the
related Compliance Certificate pursuant to Section 5.01(c), (A) for Eurocurrency
Rate Loans, BA Rate Loans and LC Fees, 1.500%, (B) for Base Rate Loans and
Canadian Base Rate Loans, 0.500%, and (C) for Commitment Fees, 0.250% and (ii)
thereafter, the following percentages per annum, based upon the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Agent pursuant to Section 5.01(c): Eurocurrency Base Rate Rate Loans,
Loans and Pricing Consolidated BA Rate Loans Canadian Base Commitment Level
Leverage Ratio and LC Fees Rate Loans Fee Rate 1 > 4.75 to 1.00 1.625% 0.625%
0.300% 2 < 4.75 to 1.00 but 1.500% 0.500% 0.250% > 4.25 to 1.00 3 < 4.25 to 1.00
but 1.375% 0.375% 0.200% > 3.75 to 1.00 3 < 3.75 to 1.00 but 1.250% 0.250%
0.200% > 3.25 to 1.00 4 < 3.25 to 1.00 1.125% 0.125% 0.150% Any increase or
decrease in the Applicable Rate pursuant to this clause (b) resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.01(c); provided that, if a Compliance
Certificate is not delivered by the date required by Section 5.01(c) then, (i)
in the case of the 2018 Tranche Revolving Loans, Canadian Term A-2 Loans, Euro
Term A-1 Loans, Commitment Fees and LC Fees, at the option of the Required
Financial Covenant Lenders, Pricing Level 1 shall apply from the Business Day
following the date such Compliance Certificate was required to be delivered
until the first Business Day following the date such Compliance Certificate is
delivered and (ii) in the case of the Yen Term C-1 Loans, at the option of the
Required Class Lenders under the Yen Term C-1 Loan Facility, Pricing Level 1
shall apply from the Business Day following the date such Compliance Certificate
was required to be delivered until the first Business Day following the date
such Compliance Certificate is delivered; (c) with respect to U.S. Term B-1
Loans (i) until delivery of financial statements for the first fiscal quarter
ending after the Incremental Amendment No. 2 Effective Date pursuant to Section
5.01(b) and the related Compliance Certificate pursuant to Section 5.01(c), (A)
for Eurocurrency Rate Loans, 2.00%, and (B) for Base Rate Loans, 1.00% and (ii)
thereafter, the following percentages per annum, based upon the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Agent pursuant to Section 5.01(c): Pricing Consolidated Eurocurrency Base
Rate Level Leverage Ratio Rate Loans Loans 1 > 3.00 to 1.00 2.00% 1.00% 2 < 3.00
to 1.00 1.75% 0.75%



--------------------------------------------------------------------------------



 
[a8kexhibit030.jpg]
Any increase or decrease in the Applicable Rate pursuant to this clause (e)
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 5.01(c); provided that,
if a Compliance Certificate is not delivered by the date required by Section
5.01(c) then, at the option of the Required Class Lenders under the U.S. Term
B-1 Loan Facility, Pricing Level 1 shall apply from the Business Day following
the date such Compliance Certificate was required to be delivered until the
first Business Day following the date such Compliance Certificate is delivered;
(d) with respect to U.S. Term B-2 Loans, (A) for Eurocurrency Rate Loans, 1.75%,
and (B) for Base Rate Loans, 0.75%; (e) with respect to U.S. Term B-3 Loans, (A)
for Eurocurrency Rate Loans, 1.75%, and (B) for Base Rate Loans, 0.75%; and (f)
with respect to U.S. Term B-4 Loans, (A) for Eurocurrency Rate Loans, 1.75%, and
(B) for Base Rate Loans, 0.75%; and (fg) with respect to any New Term Loan or
Extended Term Loan of any Class or any Revolving Loan, Commitment Fee or LC Fee
under any New Revolving Facility, the “Applicable Rates” set forth in the
supplement relating thereto entered into pursuant to Section 2.19. “Approved
Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Agent pursuant to any Loan Document or the
transactions contemplated therein, including (a) any supplement, joinder or
amendment to the Collateral Documents and any other written contractual
obligation delivered or required to be delivered in respect of any Loan Document
or the transactions contemplated therein and (b) any financial statement,
financial and other report, notice, request, certificate and other information
material. “Approved Fund” has the meaning assigned to it in Section 9.04(b).
“Asset Sale Prepayment Event” means any Disposition of any business units,
assets or other property of the U.S. Borrower or any of the Restricted
Subsidiaries not in the ordinary course of business (including any Disposition
of any Equity Interests of any Subsidiary of the U.S. Borrower owned by the U.S.
Borrower or a Restricted Subsidiary). Notwithstanding the foregoing, the term
“Asset Sale Prepayment Event” shall not include any transaction permitted (or
not expressly prohibited) by Section 6.06, other than transactions consummated
in reliance on Section 6.06(j) or (n). “Assignment and Assumption” means an
assignment and assumption entered into by a Lender and an assignee (with the
consent of any party whose consent is required by Section 9.04), and accepted by
the Agent, in the form of Exhibit B or any other form approved by the Agent.
“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
then borne by the U.S. Term B Loans that are Eurocurrency Rate Loans (as if such
Loans were currently outstanding at such time), compounded annually) of the
total obligations of the lessee for rental payments during the remaining term of
the lease included in such Sale and Lease-Back Transaction (including any period
for which such lease has been extended); provided, however, that if such Sale
and Lease-Back Transaction results in a Capitalized Lease Obligation, the amount
of Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligation.”



--------------------------------------------------------------------------------



 
[a8kexhibit031.jpg]
“Available Currency” means each of Dollars, Euro, Sterling and Canadian Dollars
and any other currency approved in accordance with Section 1.09. “BA Interest
Period” means, relative to any BA Rate Loan, the period beginning on (and
including) the date on which such BA Rate Loan is made or continued to (but
excluding) the date which is one, two or three months thereafter, as selected by
the applicable Borrower; provided that (a) if any BA Interest Period would end
on a day other than a Business Day, such BA Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such BA Interest Period shall end
on the next preceding Business Day, (b) any BA Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such BA Interest
Period) shall end on the last Business Day of the last calendar month of such BA
Interest Period and (c) no BA Interest Period shall end after the final maturity
for the applicable Facility. “BA Rate” means, with respect to any BA Interest
Period for any BA Rate Loan, (a) in the case of any Lender named in Schedule I
of the Bank Act (Canada), the rate determined by the Agent to be the average
offered rate for bankers’ acceptances for the applicable BA Interest Period
appearing on Reuters Screen CDOR (Certificate of Deposit Offered Rate) page as
of 10:00 a.m. (New York City time) on the second full Business Day next
preceding the first day of each BA Interest Period and (b) in the case of any
other Lender, (i) the rate per annum set forth in clause (a) above plus (ii)
0.10%. In the event that such rate does not appear on the Reuters Screen CDOR
(Certificate of Deposit Offered Rate) page (or otherwise on the Reuters screen),
the BA Rate for the purposes of this definition shall be determined by reference
to such other comparable publicly available service for displaying bankers’
acceptance rates as may be selected by the Agent. Notwithstanding the foregoing,
in the event that the BA Rate as determined above for any BA Interest Period
shall be less than 0.00% per annum, the BA Rate for such BA Interest Period
shall instead be deemed to be 0.00% per annum. “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment; provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, unless
such ownership interest results in or provides such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person. “Base Rate” means,
for any day, a rate per annum equal to the greater of (a) the Prime Rate in
effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Eurocurrency Rate for a one month Interest Period for Loans in Dollars
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that for the purpose of this



--------------------------------------------------------------------------------



 
[a8kexhibit032.jpg]
definition, the Eurocurrency Rate for any day shall be based on the Eurocurrency
Screen Rate (or if the Eurocurrency Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Eurocurrency Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate, respectively. “Benchmark Replacement” means the sum of: (a)
the alternate benchmark rate (which may, in the case of any Dollar-denominated
Loans, be a SOFR-Based Rate) for the applicable currency that has been selected
by the Administrative Agent and the applicable Borrowers giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the Eurocurrency Rate or BA Rate, as
applicable, for syndicated credit facilities denominated in an applicable
currency and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) for the applicable currency that has been selected by
the Administrative Agent and the applicable Borrowers giving due consideration
to (i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
Eurocurrency Rate or BA Rate, as applicable, with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurocurrency Rate or BA Rate, as applicable, with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities
denominated in an applicable currency at such time (for the avoidance of doubt,
such Benchmark Replacement Adjustment shall not be in the form of a reduction to
the Applicable Rate). “Benchmark Replacement Conforming Changes” means, with
respect to any Benchmark Replacement, any technical, administrative or
operational changes (including changes to the definition of “Base Rate,” the
definition of “Canadian Base Rate,” the definition of “Interest Period,” the
definition of “Eurocurrency Interest Period” or the definition of “BA Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement). “Benchmark Replacement Date” means the
earlier to occur of the following events with respect to the Eurocurrency Rate
or BA Rate, as applicable, for any currency: (1) in the case of clause (1) or
(2) of the definition of “Benchmark Transition Event,” the later of (a) the date
of the public statement or publication of information referenced therein and (b)
the date on which the administrator of the Eurocurrency Screen Rate (or, in the
case the BA Rate, the administrator of the Canadian Dollar Offered Rate)
permanently or indefinitely ceases



--------------------------------------------------------------------------------



 
[a8kexhibit033.jpg]
to provide the Eurocurrency Screen Rate (or, in the case the BA Rate, the
Canadian Dollar Offered Rate); or (2) in the case of clause (3) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein. “Benchmark Transition Event”
means the occurrence of one or more of the following events with respect to the
Eurocurrency Rate or BA Rate, as applicable, for any currency: (1) a public
statement or publication of information by or on behalf of the administrator of
the Eurocurrency Screen Rate (or, in the case the BA Rate, the administrator of
the Canadian Dollar Offered Rate) announcing that such administrator has ceased
or will cease to provide the Eurocurrency Screen Rate (or, in the case the BA
Rate, the Canadian Dollar Offered Rate), permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurocurrency Screen Rate (or, in
the case the BA Rate, the Canadian Dollar Offered Rate); (2) a public statement
or publication of information by the regulatory supervisor for the administrator
of the Eurocurrency Screen Rate (or, in the case the BA Rate, the administrator
of the Canadian Dollar Offered Rate), the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the
Eurocurrency Screen Rate (or, in the case the BA Rate, the administrator of the
Canadian Dollar Offered Rate), a resolution authority with jurisdiction over the
administrator for the Eurocurrency Screen Rate (or, in the case the BA Rate, the
administrator of the Canadian Dollar Offered Rate) or a court or an entity with
similar insolvency or resolution authority over the administrator for the
Eurocurrency Screen Rate (or, in the case the BA Rate, the administrator of the
Canadian Dollar Offered Rate), in each case which states that the administrator
of the Eurocurrency Screen Rate (or, in the case the BA Rate, the administrator
of the Canadian Dollar Offered Rate) has ceased or will cease to provide the
Eurocurrency Screen Rate (or, in the case the BA Rate, the Canadian Dollar
Offered Rate) permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Eurocurrency Screen Rate (or, in the case the BA Rate, the
Canadian Dollar Offered Rate); and/or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the
Eurocurrency Screen Rate (or, in the case the BA Rate, the administrator of the
Canadian Dollar Offered Rate) announcing that the Eurocurrency Screen Rate (or,
in the case the BA Rate, the Canadian Dollar Offered Rate) is no longer
representative. “Benchmark Transition Start Date” means (a) in the case of a
Benchmark Transition Event, the earlier of (i) the applicable Benchmark
Replacement Date and (ii) if such Benchmark Transition Event is a public
statement or publication of information of a prospective event, the 90th day
prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by the Administrative Agent or the Required Class Lenders of each
Facility providing for Loans in the applicable currency, as applicable, by
notice to the applicable Borrowers, the Administrative Agent (in the case of
such notice by the Required Class Lenders of each Facility providing for Loans
in the applicable currency) and the Lenders. “Benchmark Unavailability Period”
means, if a Benchmark Transition Event and its related Benchmark Replacement
Date have occurred with respect to the Eurocurrency Rate or BA Rate,



--------------------------------------------------------------------------------



 
[a8kexhibit034.jpg]
as applicable, for the applicable currency and solely to the extent that such
Eurocurrency Rate or BA Rate, as applicable, has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Eurocurrency Rate or BA Rate, as applicable, for all purposes
hereunder in accordance with Section 2.14 and (y) ending at the time that a
Benchmark Replacement has replaced the Eurocurrency Rate or BA Rate, as
applicable, for all purposes hereunder pursuant to Section 2.14. “Board” means
the Board of Governors of the Federal Reserve System of the United States of
America. “Board of Directors” means (a) with respect to a corporation, the board
of directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.
“Board Resolution” means, with respect to the U.S. Borrower, a duly adopted
resolution of the Board of Directors of the U.S. Borrower or any committee
thereof. “Borrower DTTP Filing” means an HMRC Form DTTP2 duly completed and
filed by the relevant U.K. Borrower, which: (a) where it relates to a Treaty
Lender that is a Lender on the day this Agreement is entered into, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender’s name in Schedule I, and: (i) where the U.K. Borrower is a Borrower on
the day this Agreement is entered into, is filed with HMRC within 30 days of the
date of this Agreement; or (ii) where the U.K. Borrower is not a Borrower on the
day this Agreement is entered into, is filed with HMRC within 30 days of the
date on which that U.K. Borrower becomes a Borrower; or (b) where it relates to
a Treaty Lender that is not a party to this Agreement on the date on which this
Agreement is entered into, contains the scheme reference number and jurisdiction
of tax residence stated in respect of that Lender in the relevant Assignment and
Assumption or as otherwise notified to the Agent or to the U.K. Borrower in
writing on the relevant Lender becoming a party to this Agreement; and: (i)
where the U.K. Borrower is a Borrower as at the relevant assignment date, is
filed with HM Revenue & Customs within 30 days of that date; or (ii) where the
U.K. Borrower is not a Borrower as at the relevant assignment date, is filed
with HM Revenue & Customs within 30 days of the date on which that U.K. Borrower
becomes a Borrower. “Borrowers” has the meaning assigned to such term in the
preamble to this Agreement; provided that upon the repayment in full of all
Loans made to any Foreign Borrower and the return of all Letters of Credit
issued for such Foreign Borrower or the assumption of such Foreign Borrower’s
Foreign Obligations by another Person as contemplated by the definition of
“Change of Control” or as permitted by Section 6.03, then such Foreign Borrower
shall cease to constitute a “Borrower” or “Foreign Borrower” (or any equivalent
term) hereunder.



--------------------------------------------------------------------------------



 
[a8kexhibit035.jpg]
“Borrowing” means any Loans of the same Class, Type and currency to the same
Borrower made, converted or continued on the same date and, in the case of
Eurocurrency Rate Loans or BA Rate Loans, as to which a single Interest Period
is in effect; provided that the Canadian Term A Loans funded on the Incremental
Amendment No. 1 Effective Date shall take the form of a pro rata increase in
each then outstanding Borrowing of Canadian Term A Loans. “Borrowing Date” means
a date on which any Borrowing is made pursuant to Section 2.02. “Borrowing
Request” means a request by a Borrower for a Borrowing in accordance with
Section 2.02 and substantially in the form attached hereto as Exhibit E, or such
other form as shall be approved by the Agent. “Business Day” means any day that
is not a Saturday, Sunday or other day on which commercial banks in New York
City are authorized or required by law to remain closed and (a) if the
applicable Business Day relates to notices, determinations, fundings and
payments in connection with the Eurocurrency Rate for any Eurocurrency Rate Loan
denominated in Dollars, Sterling or Yen a day on which banks are open for
general business in London; (b) if the applicable Business Day relates to
notices, determinations, fundings and payments in connection with EURIBOR or any
Eurocurrency Rate Loan denominated in Euro, any day (i) on which banks are open
for general business in London and (ii) which is a TARGET Day and (c) if the
applicable Business Day relates to notices, determinations, fundings and
payments in connection with the Canadian Base Rate, the BA Rate, Canadian Base
Rate Loans or BA Rate Loans, a day of the year on which banks are not required
or authorized to close in Toronto, Canada. “Canadian Base Rate” means the rate
determined by the Agent as the higher of (i) the annual rate of interest
announced by the Agent (or any of its branches) as being its “prime rate” for
determining interest rates on Canadian Dollar-denominated commercial loans made
by it in Canada and (ii) the BA Rate (after giving effect to any minimum rate
set forth in the definition thereof) for a one month BA Interest Period
commencing on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%. “Canadian Borrower” has the meaning assigned
to such term in the preamble to this Agreement. “Canadian Dollar” and “C$” each
mean the lawful currency of Canada. “Canadian Lending Office” means, with
respect to any Lender, the office of such Lender specified as its “Canadian
Lending Office” in its Administrative Questionnaire or such other office of such
Lender as such Lender may from time to time specify to the U.S. Borrower and the
Agent. “Canadian Term A Commitment” means, with respect to each Canadian Term A
Lender, the commitment of such Lender to make Canadian Term A Loans to the
Canadian Borrower in the aggregate principal amount outstanding not to exceed
the amount set forth opposite such Lender’s name on the Commitments Schedule
under the caption “Canadian Term A Commitments,” as adjusted to reflect each
Assignment and Assumption executed by such Lender and as such amount may be
increased or reduced pursuant to this Agreement, and “Canadian Term A
Commitments” shall mean the aggregate Canadian Term A Commitments of all
Canadian Term A Lenders, which amount, initially as of the Closing Date, shall
be C$133.4 million.



--------------------------------------------------------------------------------



 
[a8kexhibit036.jpg]
“Canadian Term A Lender” means each Lender that has a Canadian Term A
Commitment, an Additional Canadian Term A Commitment or that is a holder of
Canadian Term A Loans. “Canadian Term A Loan” has the meaning assigned to such
term in Section 2.01(b)(iii) and shall include all Canadian Term A Loans funded
on the Incremental Amendment No. 1 Effective Date pursuant to the Additional
Canadian Term A Commitments. “Canadian Term A Loan Facility” means the
provisions herein related to the Canadian Term A Commitments, Additional
Canadian Term A Commitments and the Canadian Term A Loans. “Canadian Term A Loan
Maturity Date” means March 28, 2022. “Canadian Term A-1 Commitment” means, with
respect to each Canadian Term A-1 Lender, the commitment of such Lender to make
Canadian Term A-1 Loans to the Canadian Borrower on the Incremental Amendment
No. 3 Effective Date in the aggregate principal amount outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 1 to Incremental
Amendment No. 3 under the caption “Canadian Term A-1 Commitments,” as adjusted
to reflect each Assignment and Assumption executed by such Lender and as such
amount may be increased or reduced pursuant to this Agreement, and “Canadian
Term A-1 Commitments” shall mean the aggregate Canadian Term A-1 Commitments of
all Canadian Term A-1 Lenders, which amount, initially as of the Incremental
Amendment No. 3 Effective Date, shall be C$200.0 million. “Canadian Term A-1
Lender” means each Lender that has a Canadian Term A-1 Commitment. “Canadian
Term A-1 Loan” has the meaning assigned to such term in Section 2.01(b)(vii) and
shall include all Canadian Term A-1 Loans funded on the Incremental Amendment
No. 3 Effective Date pursuant to the Canadian Term A-1 Commitments. “Canadian
Term A-1 Loan Facility” means the provisions herein related to the Canadian Term
A-1 Commitments and the Canadian Term A-1 Loans. “Canadian Term A-1 Loan
Maturity Date” means February 28, 2023. “Canadian Term A-2 Commitment” means,
with respect to each Canadian Term A-2 Lender, the commitment of such Lender to
make Canadian Term A-2 Loans to the Canadian Borrower on the Amendment No. 7
Effective Date in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule II to Amendment No. 7
under the caption “Canadian Term A-2 Commitment,” as adjusted to reflect each
Assignment and Assumption executed by such Lender and as such amount may be
increased or reduced pursuant to this Agreement, and “Canadian Term A-2
Commitments” shall mean the aggregate Canadian Term A-2 Commitments of all
Canadian Term A-2 Lenders, which amount, initially as of the Amendment No. 7
Effective Date, shall be C$380.0 million. “Canadian Term A-2 Lender” means each
Lender that has a Canadian Term A-2 Commitment. “Canadian Term A-2 Loan” has the
meaning assigned to such term in Section 2.01(b)(xi) and shall include all
Canadian Term A-2 Loans funded on the Amendment No. 7 Effective Date pursuant to
the Canadian Term A-2 Commitments.



--------------------------------------------------------------------------------



 
[a8kexhibit037.jpg]
“Canadian Term A-2 Loan Facility” means the provisions herein related to the
Canadian Term A-2 Commitments and the Canadian Term A-2 Loans. “Canadian Term
A-2 Loan Maturity Date” means October 1, 2023. “Capital Expenditures” means, for
any period, the aggregate, without duplication, of (a) all expenditures (whether
paid in cash or accrued as liabilities) by the U.S. Borrower and the Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of the U.S. Borrower and
the Restricted Subsidiaries; (b) the capitalized amount of any Capitalized Lease
Obligations incurred by the U.S. Borrower and its Restricted Subsidiaries during
such period; and (c) expenditures made for client contract investments and
included as additions during the period to other assets reflected in the
consolidated balance sheet of the U.S. Borrower and the Restricted Subsidiaries.
“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person. “Capitalized Lease Obligation” means, subject to Section 1.08, at the
time any determination thereof is to be made, the amount of the liability in
respect of a capital lease that would at such time be required to be capitalized
and reflected as a liability on a balance sheet (excluding the footnotes
thereto) in accordance with GAAP. “Cash Equivalents” means: (a) Dollars; (b)
Canadian Dollars, Yen, Sterling, Euro or, in the case of any Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business; (c) securities issued or directly and fully and unconditionally
guaranteed or insured by the government of the United States of America or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 24 months or less from the date of acquisition; (d) certificates
of deposit, time deposits and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case with any
commercial bank having capital and surplus in excess of $250.0 million; (e)
repurchase obligations for underlying securities of the types described in
clauses (c) and (d) above entered into with any financial institution meeting
the qualifications specified in clause (d) above; (f) commercial paper rated at
least “P-1” by Moody’s or at least “A-1” by S&P and in each case maturing within
12 months after the date of issuance thereof;



--------------------------------------------------------------------------------



 
[a8kexhibit038.jpg]
(g) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (f) above; (h) readily marketable direct
obligations issued by any state of the United States of America or any political
subdivision thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition; (i) Indebtedness or Preferred Stock issued by Persons with a rating
of “A” or higher from S&P or “A2” or higher from Moody’s with maturities of 12
months or less from the date of acquisition; and (j) in the case of any Foreign
Subsidiary, investments of comparable tenure and credit quality to those
described in the foregoing clauses (a) through (i) or other high quality
short-term investments, in each case, customarily utilized in countries in which
such Foreign Subsidiary operates for short-term cash management purposes.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above; provided that such amounts are converted into one or more of the
currencies set forth in clauses (a) and (b) above as promptly as practicable and
in any event within ten (10) Business Days following the receipt of such
amounts. “Cash Management Agreement” means any agreement or arrangement to
provide cash management services, including treasury, depository, overdraft,
credit or debit card, purchase card, electronic funds transfer, bilateral
letters of credit and other cash management arrangements. “Casualty Event”
means, with respect to any equipment, fixed assets or real property (including
any improvements thereon) of the U.S. Borrower or any Restricted Subsidiary, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property, the date on which the U.S. Borrower or any of the
Restricted Subsidiaries receives insurance proceeds, or proceeds of a
condemnation award or other compensation to replace or repair such property, in
each case, in excess of $10.0 million with respect to any such event. “CFC”
means a Foreign Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code. “Change in Law” means the occurrence after
the date of this Agreement of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty; (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority; or (c) compliance by the Lender (or, for
purposes of Section 2.14(c)(ii), by any lending office of the Lender or by the
Lender’s holding company, if any) with any request, guideline, requirement or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented, but only to the extent such rules, regulations,
or published interpretations or directives are



--------------------------------------------------------------------------------



 
[a8kexhibit039.jpg]
applied to the U.S. Borrower and its Subsidiaries by the Agent or any Lender in
substantially the same manner as applied to other similarly situated borrowers
under comparable syndicated credit facilities. “Change of Control” means the
earliest to occur of: (a) the sale, lease or transfer, in one or a series of
related transactions, of all or substantially all of the assets of the U.S.
Borrower and its Subsidiaries, taken as a whole, to any Person other than a
Permitted Holder; provided that the sale, lease or transfer of a Designated
Business pursuant to Section 6.04(xviii) or Section 6.06(j) will not constitute
the sale, lease or transfer, in one or a series of related transactions, of all
or substantially all of the assets of the U.S. Borrower and its Subsidiaries,
taken as a whole, for purposes of this clause (a) so long as the Consolidated
Leverage Ratio would be no greater than 6.00 to 1.00 after giving pro forma
effect to such sale (including the application of the net proceeds therefrom);
(b) the acquisition by any Person or group, including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act as in effect on the Closing Date), other
than the Permitted Holders, in a single transaction or in a series of related
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership of 40% or more of the total voting power of the
Voting Stock of the U.S. Borrower or any of its direct or indirect parent
companies; (c) the occurrence of any “Change of Control” (or any comparable
term) in any document pertaining to the New Senior Notes; (d) the U.S. Borrower
ceasing to be a direct Wholly-Owned Subsidiary of Holdings; or (e) at any time
when any Foreign Obligations (other than contingent obligations for unasserted
claims) of a Foreign Borrower remain outstanding, such Foreign Borrower ceasing
to be a direct or indirect Restricted Subsidiary of the U.S. Borrower (unless a
Borrower or a Subsidiary Guarantor shall expressly have assumed all the Foreign
Obligations of such Foreign Borrower under this Agreement and the other Loan
Documents to which such Foreign Borrower is a party pursuant to an agreement in
form reasonably satisfactory to the Agent and the U.S. Borrower). For purposes
of this definition, including other defined terms used herein in connection with
this definition, (i) “beneficial ownership” shall be as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act as in effect on the date hereof and (ii) the
phrase Person or group is within the meaning of Section 13(d) or 14(d) of the
Exchange Act, but excluding any employee benefit plan of such Person or group or
its subsidiaries and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan. Notwithstanding anything to
the contrary in this definition or any provision of Section 13d-3 of the
Exchange Act, a Person or group shall not be deemed to beneficially own Equity
Interests to be acquired by such Person or group pursuant to a stock or asset
purchase agreement, merger agreement, option agreement, warrant agreement or
similar agreement until the consummation of the acquisition of the Equity
Interests in connection with the transactions contemplated by such agreement.
“Class” when used (a) in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are 2018 Tranche Revolving
Loans, Revolving Loans under any other Revolving Facility, U.S. Term A Loans,
Canadian Term A-2 Loans, Euro Term A-1



--------------------------------------------------------------------------------



 
[a8kexhibit040.jpg]
Loans, U.S. Term B-2 Loans, U.S. Term B-3 Loans, U.S. Term B-4 Loans, Yen Term
C-1 Loans, New Term Loans of any Series or Extended Term Loans of any Extension
Series, (b) in reference to any Commitment refers to whether such Commitment is
an 2018 Tranche Revolving Commitment, New Revolving Commitment under any New
Revolving Facility, U.S. Term A Commitment, Canadian Term A-2 Commitment, Euro
Term A-1 Commitment, U.S. Term B-2 Commitment, U.S. Term B-3 Commitment, U.S.
Term B-4 Commitment, Yen Term C-1 Commitment or New Term Commitment (with
respect to a Series of New Term Loans) and (c) in reference to any Lender,
refers to whether such Lender is a Revolving Lender under a particular Revolving
Facility, U.S. Term A Lender, Canadian Term A-2 Lender, Euro Term A-1 Lender,
U.S. Term B-2 Lender, U.S. Term B-3 Lender, U.S. Term B-4 Lender, Yen Term C-1
Lender or Lender with a New Term Commitment or holding New Term Loans or
Extended Term Loans of any other Class. “Closing Date” means March 28, 2017.
“Co-Documentation Agents” means U.S. Bank National Association, The Bank of Nova
Scotia, Sumitomo Mitsui Banking Corporation, Coöperatieve Rabobank U.A., New
York Branch, TD Securities (USA) LLC and Comerica Securities, Inc. “Code” means
the Internal Revenue Code of 1986, as amended from time to time. “Collateral”
means any “Collateral” as defined in the Security Agreement, Mortgaged Property
and any and all property owned, leased or operated by a Person from time to time
subject to a security interest or Lien in favor of the Agent for the benefit of
the Secured Parties under the Collateral Documents. “Collateral Documents”
means, collectively, the Security Agreement, the Mortgages and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations. “Commitment” means, with respect to any Lender, such
Lender’s Revolving Commitments, if any, and such Lender’s Term Commitments, if
any. “Commitment Fee” has the meaning assigned to such term in Section 2.10(a).
“Commitments” means the aggregate Revolving Commitments and Term Commitments of
all Lenders. “Commitments Schedule” means Schedule I, as supplemented by
Schedule II to Amendment No. 7 on the Amendment No. 7 Effective Date. “Commodity
Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute. “Compliance Certificate”
means a certificate of the U.S. Borrower substantially in the form of Exhibit C.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:



--------------------------------------------------------------------------------



 
[a8kexhibit041.jpg]
(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that: (2) if, and to the extent that, the
Administrative Agent determines that Compounded SOFR cannot be determined in
accordance with clause (1) above, then the rate, or methodology for this rate,
and conventions for this rate that the Administrative Agent determines in its
reasonable discretion are substantially consistent with any evolving or
then-prevailing market convention for determining compounded SOFR for
Dollar-denominated syndicated credit facilities at such time; provided, further,
that if the Administrative Agent decides that any such rate, methodology or
convention determined in accordance with clause (1) or clause (2) is not
administratively feasible for the Administrative Agent, then Compounded SOFR
will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.” “Consolidated Depreciation and Amortization Expense”
means with respect to any Person for any period, the total amount of
depreciation and amortization expense of such Person and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP. “Consolidated Interest Expense” means, with respect to any
Person for any period, the sum, without duplication, of (a) consolidated
interest expense of such Person and its Restricted Subsidiaries for such period,
to the extent such expense was deducted in computing Consolidated Net Income
(including (i) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (ii) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers’
acceptances, (iii) noncash interest payments (but excluding any noncash interest
expense attributable to the movement in the mark-to-market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (iv) the interest
component of Capitalized Lease Obligations, (v) net payments, if any, pursuant
to interest rate Hedging Obligations with respect to Indebtedness and (vi) all
commissions, discounts, yield and other fees and charges in the nature of
interest expense related to any Receivables Facility, and excluding (A)
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses, (B) any expensing of bridge, commitment and other financing fees
and (C) any redemption premiums paid in connection with the redemption of any
Indebtedness, plus (b) consolidated capitalized interest of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued, less (c)
interest income for such period, plus (d) to the extent that EBITDA attributable
to AIM that is accounted for by the equity method of accounting is included in
EBITDA of the U.S. Borrower by operation of clause (i) of the last paragraph of
the definition thereof, a proportionate amount of the consolidated interest
expense of such Persons. For purposes of this definition, interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. “Consolidated Leverage
Ratio” with respect to any Person as of any date of determination, means the
ratio of (a) the excess of Consolidated Total Indebtedness of such Person as of
the end of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01 over the amount of cash and Cash
Equivalents of the U.S. Borrower and its Restricted Subsidiaries on such date
that are free and clear of any Lien (other than non-consensual Permitted Liens
and Permitted Liens of the type set forth in clauses (u) through (x) of the
definition of “Permitted Liens”) to (b) the aggregate amount of EBITDA of such
Person for the period of the most recently ended Test



--------------------------------------------------------------------------------



 
[a8kexhibit042.jpg]
Period, in each case with such pro forma adjustments to Consolidated Total
Indebtedness and EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Interest Coverage Ratio.”
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication: (a) any net after tax
extraordinary, non-recurring or unusual gains or losses (less all fees and
expenses relating thereto) or expenses (including relating to severance,
relocation, unusual contract terminations, one time compensation charges,
warrants or options to purchase Capital Stock of a direct or indirect parent of
the U.S. Borrower) shall be excluded, (b) the Net Income for such period shall
not include the cumulative effect of a change in accounting principles during
such period in accordance with GAAP, (c) any net after-tax income (loss) from
disposed or discontinued operations and any net after-tax gains or losses on
disposal of disposed or discontinued operations shall be excluded, (d) any net
after-tax gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or the sale or other disposition of any
Capital Stock of any Person other than in the ordinary course of business, as
determined in good faith by the U.S. Borrower, shall be excluded, (e) the Net
Income for such period of any Person that is not a Restricted Subsidiary, or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of the U.S. Borrower shall be increased by
the amount of dividends or distributions or other payments that are actually
paid in cash (or to the extent converted into cash) to the U.S. Borrower or a
Restricted Subsidiary thereof in respect of such period (subject in the case of
dividends, distributions or other payments made to a Restricted Subsidiary to
the limitations contained in clause (f) below), (f) solely for the purpose of
determining the Applicable Amount and Excess Cash Flow, the Net Income for such
period of any Restricted Subsidiary (other than any Subsidiary Guarantor) shall
be excluded if the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of its Net Income is not at the date of
determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the U.S. Borrower will be increased by the amount of dividends or
other distributions or other payments actually paid in cash (or to the extent
converted into cash) to the U.S. Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein, (g) any
increase in amortization or depreciation or other noncash charges resulting from
the application of purchase accounting in relation to any acquisition
(including, for the avoidance of doubt, the acquisition of Aramark Corporation
in January 2007) that is consummated before or after the Closing Date, net of
taxes, shall be excluded,



--------------------------------------------------------------------------------



 
[a8kexhibit043.jpg]
(h) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded, (i) any impairment charge or asset write-off, in each case pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP shall be
excluded, and (j) any noncash compensation expense resulting from the
application of Accounting Standards Codification 718 or any deferred
compensation charges net of any cash payments made under such deferred
compensation plans during such period to officers, directors, managers,
consultants or employees (or their estates, Controlled Investment Affiliates or
Immediate Family Members) shall be excluded. “Consolidated Secured Debt Ratio”
as of any date of determination means the ratio of (a) the excess of (i)
Consolidated Total Indebtedness that is secured by any Lien as of the end of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01 (or, for purposes of Section 6.10, as of such date)
over (ii) an amount equal to the amount of cash and Cash Equivalents of the U.S.
Borrower and its Restricted Subsidiaries on such date that are free and clear of
any Lien (other than non-consensual Permitted Liens and Permitted Liens of the
type set forth in clauses (u) through (x) of the definition of “Permitted
Liens”) to (b) EBITDA of the U.S. Borrower for the period of the most recently
ended Test Period, in each case with such pro forma adjustments to Consolidated
Total Indebtedness and EBITDA, mutatis mutandis, as are set forth in the
definition of “Interest Coverage Ratio”; provided that, for the purposes of
testing whether an Event of Default has occurred under Section 6.10 as of any
date, no pro forma adjustments shall be made with respect to any event occurring
after such date. “Consolidated Total Indebtedness” means, as at any date of
determination, an amount equal to the sum of (a) the aggregate amount of all
outstanding Indebtedness of the U.S. Borrower and the Restricted Subsidiaries on
a consolidated basis consisting of Indebtedness for borrowed money, obligations
in respect of Capitalized Lease Obligations, Attributable Debt in respect of
Sale and Lease- Back Transactions and debt obligations evidenced by bonds,
notes, debentures or similar instruments or letters of credit or bankers’
acceptances (and excluding any undrawn letters of credit), (b) the aggregate
amount of all outstanding Disqualified Stock of the U.S. Borrower and all
Disqualified Stock and Preferred Stock of the Restricted Subsidiaries on a
consolidated basis, with the amount of such Disqualified Stock and Preferred
Stock equal to the greater of their respective voluntary or involuntary
liquidation preferences and Maximum Fixed Repurchase Prices and (c) the
aggregate outstanding amount of advances under any Receivables Facility of the
U.S. Borrower or any of its Restricted Subsidiaries, in each case determined on
a consolidated basis in accordance with GAAP. For purposes of this definition,
the “Maximum Fixed Repurchase Price” of any Disqualified Stock or Preferred
Stock that does not have a fixed repurchase price shall be calculated in
accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the U.S. Borrower.
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the U.S. Borrower and its Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the U.S.
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) the



--------------------------------------------------------------------------------



 
[a8kexhibit044.jpg]
current portion of accrued interest and (iii) the current portion of current and
deferred income taxes; provided that for the purposes of calculating increases
or decreases of Consolidated Working Capital in the definition of Excess Cash
Flow, any changes in current assets or current liabilities shall be excluded to
the extent arising as a result of (x) the effect of fluctuations in the amount
of recognized assets or liabilities under Hedge Agreements, (y) any
reclassification of assets or liabilities between current and noncurrent in
accordance with GAAP (other than as a result of the passage of time) and (z) the
effects of acquisition method accounting. “Contingent Obligations” means, with
respect to any Person, any obligation of such Person guaranteeing any leases,
dividends or other obligations that do not constitute Indebtedness (the “primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof. “Controlled
Investment Affiliate” means, as to any Person, any other Person which directly
or indirectly is in control of, is controlled by, or is under common control
with such Person and is organized by such Person (or any Person controlling such
Person) primarily for making direct or indirect equity or debt investments in
the U.S. Borrower and/or other companies. “Converted U.S. Term B-2 Loan” means
each Existing U.S. Term B Loan held by a Converting U.S. Term B-2 Lender on the
Amendment No. 5 Effective Date immediately prior to the extension of credit
hereunder on the Amendment No. 5 Effective Date; provided that the amount of
such Converting U.S. Term B-2 Lender’s Converted U.S. Term B-2 Loans may be less
than the amount of the Existing U.S. Term B Loans held by such Converting U.S.
Term B-2 Lender, which lower amount shall be notified to such Converting U.S.
B-2 Lender by the Amendment No. 5 Arrangers prior to the Amendment No. 5
Effective Date (with any amounts that are not converted to be repaid).
“Converted U.S. Term B-3 Loan” means each Existing U.S. Term B-1 Loan held by a
Converting U.S. Term B-3 Lender on the Amendment No. 6 Effective Date
immediately prior to the extension of credit hereunder on the Amendment No. 6
Effective Date; provided that the amount of such Converting U.S. Term B-3
Lender’s Converted U.S. Term B-3 Loans may be less than the amount of the
Existing U.S. Term B-1 Loans held by such Converting U.S. Term B-3 Lender, which
lower amount shall be notified to such Converting U.S. B-3 Lender by the
Amendment No. 6 Arrangers prior to the Amendment No. 6 Effective Date (with any
amounts that are not converted to be repaid). “Converting U.S. Term B-2 Lenders”
means each Lender that has returned an executed counterpart to Amendment No. 5
to the Agent prior to the Amendment No. 5 Effective Date indicating an election
to convert their outstanding Existing U.S. Term B Loans into a like principal
amount in Dollars of new U.S. Term B-2 Loans (or such lesser amount as allocated
to such Lender by the Amendment No. 5 Arrangers). “Converting U.S. Term B-3
Lenders” means each Lender that has returned an executed counterpart to
Amendment No. 6 to the Agent prior to the Amendment No. 6 Effective Date
indicating an election to convert their outstanding Existing U.S. Term B-1 Loans
into a like principal amount in Dollars of new U.S. Term B-3 Loans (or such
lesser amount as allocated to such Lender by the Amendment No. 6 Arrangers).



--------------------------------------------------------------------------------



 
[a8kexhibit045.jpg]
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurocurrency Rate or BA Rate, as applicable. “Credit
Party” means the Agent, each Issuing Bank and any other Lender. “CTA 2009” means
the U.K. Corporation Tax Act 2009. “Debt Incurrence Prepayment Event” means any
issuance or incurrence by the U.S. Borrower or any of the Restricted
Subsidiaries of (a) any Indebtedness (excluding any Indebtedness permitted to be
issued or incurred under Section 6.01 other than pursuant to Section 6.01(b)(iv)
or Section 6.01(b)(xxv)(A)) or (b) any Refinancing Term Loans. “Debtor Relief
Laws” means the Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement, rearrangement, receivership, insolvency,
reorganization, examinership or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally (including, in the case of the U.K. Borrower,
administration, administrative receivership, voluntary arrangement and schemes
of arrangement and, in the case of the Canadian Borrower, the Canada Business
Corporations Act). “Default” means any event that is, or with the passage of
time or the giving of notice or both would be, an Event of Default. “Defaulting
Lender” means any Lender that (a) has failed, within two Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans, (ii)
fund any portion of its participations in Letters of Credit or (iii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Lender notifies the Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular Default, if any) has not been satisfied, (b) has notified any
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
Default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith (whether acting on its own behalf or at the reasonable request of any
Borrower (it being understood that the Agent shall comply with any such
reasonable request)), to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Agent, or (d) has become the subject of (A)
a Bankruptcy Event or (B) a Bail-In Action. “Deferred Net Cash Proceeds” has the
meaning provided such term in the definition of “Net Cash Proceeds.” “Derivative
Transaction” means (a) an interest-rate transaction, including an interest-rate
swap, basis swap, forward rate agreement, interest rate option (including a cap,
collar, and floor), and any other instrument linked to interest rates that gives
rise to similar credit risks (including when-issued



--------------------------------------------------------------------------------



 
[a8kexhibit046.jpg]
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks and (c) a commodity (including precious
metal) derivative transaction, including a commodity-linked swap, a
commodity-linked option, a forward commodity-linked contract, and any other
instrument linked to commodities that gives rise to similar credit risks.
“Designated Business” means the operations and/or assets comprising one or more
lines of business or similar internal business unit of the U.S. Borrower and/or
its Subsidiaries (including but not limited to all assets used in or reasonably
related to such business, Equity Interests of any Subsidiary owning or operating
any such business and cash and Cash Equivalents that are incidental to such
business but excluding any other cash and Cash Equivalents) designated in
writing by the U.S. Borrower to the Agent as a “Designated Business” so long as
the sum of the Designated Business EBITDA of such Designated Business plus the
Designated Business EBITDA of each other Designated Business previously disposed
of pursuant to Section 6.04(xviii) does not account for more than 25% (plus,
solely to the extent not included in the EBITDA of the U.S. Borrower and its
Restricted Subsidiaries, the Designated Business EBITDA of each Designated
Business previously disposed of pursuant to Section 6.04(xviii)) after the
Closing Date of the EBITDA of the U.S. Borrower and its Restricted Subsidiaries
for the most recently ended Test Period. “Designated Business EBITDA” means,
with respect to any Designated Business disposed of pursuant to Section
6.04(xviii), the amount of EBITDA of the U.S. Borrower and its Restricted
Subsidiaries for the most recently ended Test Period prior to the date of such
disposition that is derived from or otherwise attributable to such Designated
Business. “Designated Equity Amount” has the meaning provided such term in
Section 6.01(b)(xx). “Designated Noncash Consideration” means the fair market
value of noncash consideration received by the U.S. Borrower or a Restricted
Subsidiary in connection with a Disposition pursuant to Section 6.06(j) that is
designated as Designated Noncash Consideration pursuant to a certificate of a
Responsible Officer delivered to the Agent, setting forth the basis of such
valuation (which amount will be reduced by any cash proceeds subsequently
received by the U.S. Borrower or any Restricted Subsidiary (other than from the
U.S. Borrower or a Restricted Subsidiary) in connection with any subsequent
repayment, redemption or Disposition of such noncash consideration). “Designated
Obligations” means all obligations of the Borrowers with respect to (a)
principal of and interest on the Loans, (b) LC Disbursements and interest
thereon and (c) accrued and unpaid fees under the Loan Documents. “Designated
Preferred Stock” means Preferred Stock of the U.S. Borrower or any direct or
indirect parent company thereof (in each case other than Disqualified Stock)
that is issued for cash (other than to a Restricted Subsidiary) and is so
designated as Designated Preferred Stock pursuant to an Officers’ Certificate
delivered to the Agent that is executed by a Responsible Officer of the U.S.
Borrower on the issuance date thereof, the cash proceeds of which are excluded
from the calculation set forth in the definition of “Applicable Amount.”
“Determination Date” means (a) with respect to any Eurocurrency Rate Loan or BA
Rate Loan denominated in any currency other than Dollars, each date of
determination of the Eurocurrency Rate or BA Rate applicable to such Loan (and,
if any Eurocurrency Interest Period has a duration of more than three months, on
each date during such Interest Period occurring every three months from the
first day of such Eurocurrency Interest Period), (b) with respect to any
Canadian Base Rate Loan, the date



--------------------------------------------------------------------------------



 
[a8kexhibit047.jpg]
such Loan is made and each date on which interest is invoiced on such Loan, and
(c) with respect to each Letter of Credit denominated in any currency other than
Dollars, the first Business Day of each calendar month. “Discharge of
Obligations” shall be deemed to have occurred on the first date that (a) all
Commitments shall have been terminated, (b) all Obligations arising under the
Loan Documents (other than contingent obligations for unasserted claims) shall
have been repaid in full and (c) no Letters of Credit shall be outstanding
(except to the extent consented to by issuer thereof pursuant to arrangements
reasonably acceptable to such issuer in its sole discretion). “Disclosed
Matters” means the actions, suits and proceedings and the environmental matters
disclosed in Schedule 3.06. “Disposition” or “Dispose” means the sale, transfer,
license, lease or other disposition (including any Sale and Lease-Back
Transaction and any issuance or sale of Equity Interests of any Subsidiary) of
any property of the U.S. Borrower or any of the Restricted Subsidiaries.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is convertible or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock that is not Disqualified Stock), other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than as a
result of a change of control or asset sale to the extent the terms of such
Capital Stock provide that such Capital Stock shall not be required to be
repurchased or redeemed until the Discharge of Obligations has occurred or such
repurchase or redemption is otherwise permitted by this Agreement (including as
a result of a waiver hereunder)), in whole or in part, in each case prior to the
date that is ninety-one (91) days after the earlier of the Latest Maturity Date
at the time of issuance thereof and the Discharge of Obligations; provided that
if such Capital Stock is issued to any plan for the benefit of employees of the
U.S. Borrower or its Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the U.S. Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Capital Stock held by any future, present or former employee, director,
manager or consultant (or their respective estates, Controlled Investment
Affiliates or Immediate Family Members), of the U.S. Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies’ or any other
entity in which the U.S. Borrower or a Restricted Subsidiary has an Investment
and is designated in good faith as an “affiliate” by the Board of Directors of
the U.S. Borrower (or the Compensation Committee thereof), in each case pursuant
to any stockholders’ agreement, management equity plan or stock incentive plan
or any other management or employee benefit plan or agreement shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the U.S. Borrower or its Subsidiaries following the termination
of employment of any such employee, director, manager or consultant with the
U.S. Borrower or its Subsidiaries. “Dollar Equivalent” of any amount means, at
the time of determination thereof, (a) if such amount is expressed in Dollars,
such amount, (b) if such amount is expressed in an Alternative Currency, the
equivalent of such amount in Dollars determined by using the rate of exchange
for the purchase of the Dollars with the Alternative Currency in the London
foreign exchange market at or about 11:00 a.m. London time (or New York time, as
applicable) on a particular day as displayed by ICE Data Services as the “ask
price”, or as displayed on such other information service which publishes that
rate of exchange from time to time in place of ICE Data Services (or if such
service ceases to be available, the equivalent of such amount in Dollars as
determined by the Agent using any method of determination it deems appropriate
in its sole discretion) and (c) if such amount is denominated in any other
currency, the



--------------------------------------------------------------------------------



 
[a8kexhibit048.jpg]
equivalent of such amount in Dollars as determined by the Agent using any method
of determination it deems appropriate in its sole reasonable discretion.
“Dollars” and the sign “$” each mean the lawful money of the United States of
America. “Domestic Obligations” means all unpaid principal of and accrued and
unpaid interest on the Loans made to the U.S. Borrower or LC Disbursements made
pursuant to Letters of Credit issued for the account of the U.S. Borrower,
including on behalf of any of its U.S. subsidiaries (not including, for the
avoidance of doubt, any Foreign Borrower or its subsidiaries), all accrued and
unpaid fees (including pursuant to Section 2.10 of this Agreement) and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Lenders or to any Lender, the Agent, any Issuing Bank or any indemnified
party arising under the Loan Documents (including interest and fees accruing
after commencement of any bankruptcy or insolvency proceeding against any Loan
Party, whether or not allowed in such proceeding). “Domestic Subsidiary” means,
with respect to any Person, any Restricted Subsidiary of such Person other than
a Foreign Subsidiary. “Early Opt-in Election” means the occurrence of: (1) (i) a
determination by the Administrative Agent in consultation with the applicable
Borrowers or (ii) a notification by the Required Class Lenders for each Facility
providing for Loans in the applicable currency to the Administrative Agent (with
a copy to the applicable Borrowers) that the Required Class Lenders for each
Facility providing for Loans in the applicable currency have determined that
syndicated credit facilities denominated in such applicable currency being
executed at such time, or that include language similar to that contained in
Section 2.14 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the Eurocurrency Rate or BA Rate,
as applicable, and (2) (i) the election by the Administrative Agent in
consultation with the applicable Borrowers or (ii) the election by the Required
Class Lenders for each Facility providing for Loans in the applicable currency
to declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the applicable Borrowers and the Lenders or by the Required Class Lenders of
each Facility providing for Loans in the applicable currency of written notice
of such election to the Administrative Agent. “ECF Percentage” means, with
respect to the prepayment required by Section 2.09(a) with respect to any fiscal
year of the U.S. Borrower, if the Consolidated Secured Debt Ratio (prior to
giving effect to the applicable prepayment pursuant to Section 2.09(a), but
after giving effect to any voluntary prepayments made pursuant to such Section
prior to the date of such prepayment) as of the end of such fiscal year is (a)
greater than 3.25 to 1.00, 50% of Excess Cash Flow for such fiscal year, (b)
less than or equal to 3.25 to 1.00 but greater than 2.75 to 1.00, 25% of Excess
Cash Flow for such fiscal year and (c) equal to or less than 2.75:1.00, 0% of
Excess Cash Flow for such fiscal year. “EBITDA” means, with respect to any
Person for any period, the Consolidated Net Income of such Person for such
period, (a) increased by (without duplication): (i) provision for taxes based on
income or profits, plus franchise or similar taxes, for such period deducted in
computing Consolidated Net Income for such period, plus



--------------------------------------------------------------------------------



 
[a8kexhibit049.jpg]
(ii) consolidated Interest Charges for such period to the extent the same was
deducted in calculating Consolidated Net Income for such period, plus (iii)
Consolidated Depreciation and Amortization Expense for such period to the extent
such depreciation and amortization were deducted in computing Consolidated Net
Income for such period, plus (iv) any expenses or charges related to the
Refinancing Transactions, any Equity Offering, Permitted Investment,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted to be incurred hereunder including a refinancing thereof (whether or
not successful and including any such transaction prior to the Closing Date) and
any amendment or modification to the terms of any such transactions, including
all fees, expenses or charges deducted in computing Consolidated Net Income for
such period, plus (v) the amount of any restructuring charge or reserve deducted
in such period in computing Consolidated Net Income for such period, including
any one-time costs incurred in connection with (A) acquisitions whether
consummated before or after the Closing Date or (B) the closing or consolidation
of facilities whether before or after the Closing Date, plus (vi) any
write-offs, write-downs or other noncash charges reducing Consolidated Net
Income for such period, in each case, in excess of $2.0 million individually,
excluding any such charge that represents an accrual or reserve for a cash
expenditure for a future period, plus (vii) the amount of any non-controlling
interest expense deducted in calculating Consolidated Net Income for such
period, plus (viii) the amount of net cost savings projected by the U.S.
Borrower in good faith to be realized during such period (calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such period) as a result of actions taken or to be taken in connection with any
acquisition or disposition by the U.S. Borrower or any Restricted Subsidiary,
net of the amount of actual benefits realized during such period from such
actions; provided that (A) such cost savings are reasonably identifiable and
factually supportable, (B) such actions are taken or expected to be taken within
18 months after the date of such acquisition or disposition and (C) the
aggregate amount of cost savings added pursuant to this clause (viii) shall not
exceed 20% of EBITDA of the U.S. Borrower for the most recently ended Test
Period prior to the determination date (calculated after giving effect to any
adjustments pursuant to this clause (viii)) for any Test Period (which
adjustments may be incremental to pro forma adjustments made pursuant to the
second paragraph of the definition of “Interest Coverage Ratio”), plus (ix) any
costs or expenses incurred by the U.S. Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the U.S. Borrower or net cash
proceeds of issuance of Equity Interests of the U.S. Borrower (other than
Disqualified Stock) in each case, solely to the extent that such cash proceeds
are excluded from the calculation of the Applicable Amount, plus (x) any net
after-tax non-recurring or unusual gains or losses (less all fees and expenses
relating thereto) or expenses (including relating to severance, relocation,
unusual contract terminations, one-time compensation charges, warrants or
options to purchase Capital Stock of Holdings or any direct or indirect parent
thereof), plus



--------------------------------------------------------------------------------



 
[a8kexhibit050.jpg]
(xi) to the extent covered by insurance and actually reimbursed, or, so long as
the U.S. Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses with respect to liability or casualty
events or business interruption; (b) decreased by (without duplication) noncash
gains included in Consolidated Net Income of such Person for such period, in
excess of $2.0 million individually, excluding any noncash gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period (other than such cash charges that have been added back to
Consolidated Net Income in calculating EBITDA in accordance with this
definition); and (c) increased (by losses) or decreased (by gains), as
applicable, by (without duplication) (i) any net noncash gain or loss resulting
in such period from Hedging Obligations and the application of Financial
Accounting Codification 815 and (ii) any net noncash gain or loss resulting in
such period from currency translation gains or losses related to currency
remeasurements of Indebtedness and (iii) revaluations of intercompany balances.
Notwithstanding the foregoing with respect to the U.S. Borrower’s investment in
AIM which are accounted for by the equity method of accounting, EBITDA will
include, without duplication, the U.S. Borrower’s proportionate share of EBITDA
of AIM (as calculated in accordance with the foregoing definition without
reference to this sentence). “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Yield” for any Indebtedness on any date of
determination will be determined by the Agent in consultation with the U.S.
Borrower and consistent with generally accepted financial practices utilizing
(a) if applicable, any “Eurocurrency Rate floor” applicable to such Indebtedness
on such date, (b) the interest margin for such Indebtedness on such date and (c)
the issue price of such Indebtedness (after giving effect to any original issue
discount (with original issue discount being equated to interest based on an
assumed four-year average life to maturity on a straight-line basis)) or upfront
fees (which shall be deemed to constitute like amounts of original issue
discount), in each case, incurred or payable to the lenders of such Indebtedness
but excluding arrangement, underwriting, commitment, structuring, ticking,
unused line, amendment fees and other similar fees not paid generally to all
lenders in the primary syndication of such Indebtedness; provided that with
respect to any Indebtedness that includes a “Eurocurrency floor,” (i) to the
extent that the Eurocurrency Rate (without giving effect to any floors in such
definitions), as applicable, on the date that the Effective Yield is being
calculated is less



--------------------------------------------------------------------------------



 
[a8kexhibit051.jpg]
than such floor, the amount of such difference shall be deemed added to the
interest rate margin for such Indebtedness and (ii) to the extent that the
Eurocurrency Rate (without giving effect to any floors in such definitions), as
applicable, on such date is greater than such floor, then the floor shall be
disregarded. “Electronic Signature” means an electronic sound, symbol, or
process attached to, or associated with, a contract or other record and adopted
by a person with the intent to sign, authenticate or accept such contract or
record. “Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agent and or any Issuing Bank and any of its respective Related Parties
or any other Person, providing for access to data protected by passcodes or
other security system. “EMU” means the economic and monetary union contemplated
by the Treaty of the European Union. “Environmental Laws” means all laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions or
legally binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the protection of the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of, or exposure to, any Hazardous Material or, to
the extent relating to human exposure to Hazardous Materials, health and safety
matters. “Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, costs of
environmental investigation, remediation, restoration or monitoring, fines,
penalties or indemnities), of the U.S. Borrower or any Restricted Subsidiary
directly or indirectly resulting from or based upon (a) violation of or
liability under any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
human or animal exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally binding consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock. “Equity Offering” means any public or
private sale of common stock or Preferred Stock of the U.S. Borrower or any of
its direct or indirect parent companies (excluding Disqualified Stock), other
than (a) public offerings with respect to the U.S. Borrower’s or any direct or
indirect parent company’s common stock registered on Form S-4 or Form S-8, (b)
any such public or private sale that constitutes an Excluded Contribution and
(c) an issuance to any direct or indirect parent company of the U.S. Borrower,
the U.S. Borrower or any Subsidiary of the U.S. Borrower. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.



--------------------------------------------------------------------------------



 
[a8kexhibit052.jpg]
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the U.S. Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the U.S. Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice of an intent to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
U.S. Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g)
the receipt by the U.S. Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the U.S. Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is insolvent, within the meaning of
Title IV of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
Person), as in effect from time to time. “Euro” and the sign “€” each mean the
single currency of participating member states of the EMU. “Euro Term A
Commitment” means, with respect to each Euro Term A Lender, the commitment of
such Lender to make Euro Term A Loans to the U.K. Borrower in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule II to Incremental Amendment No. 1 under the caption
“Euro Term A Commitments,” as adjusted to reflect each Assignment and Assumption
executed by such Lender and as such amount may be increased or reduced pursuant
to this Agreement, and “Euro Term A Commitments” shall mean the aggregate Euro
Term A Commitments of all Euro Term A Lenders, which amount, initially as of the
Incremental Amendment No. 1 Effective Date, shall be €170 million. “Euro Term A
Lender” means each Lender that has a Euro Term A Commitment or that is a holder
of Euro Term A Loans. “Euro Term A Loan” has the meaning assigned to such term
in Section 2.01(b)(v). “Euro Term A Loan Facility” means the provisions herein
related to the Euro Term A Commitments and the Euro Term A Loans. “Euro Term A
Loan Maturity Date” means March 28, 2022. “Euro Term A-1 Commitment” means, with
respect to each Euro Term A-1 Lender, the commitment of such Lender to make Euro
Term A-1 Loans to the U.K. Borrower on the Amendment No. 7 Effective Date in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule II to Amendment No. 7 under the caption
“Euro Term A-1 Commitment,” as adjusted to reflect each Assignment and
Assumption executed by such Lender and as such amount may be increased or
reduced pursuant to this Agreement, and “Euro Term A-1 Commitments” shall mean
the aggregate Euro Term A-1 Commitments of all Euro Term A-1 Lenders, which
amount, initially as of the Amendment No. 7 Effective Date, shall be €130.0
million. “Euro Term A-1 Lender” means each Lender that has a Euro Term A-1
Commitment.



--------------------------------------------------------------------------------



 
[a8kexhibit053.jpg]
“Euro Term A-1 Loan” has the meaning assigned to such term in Section
2.01(b)(xii) and shall include all Euro Term A-1 Loans funded on the Amendment
No. 7 Effective Date pursuant to the Euro Term A-1 Commitments. “Euro Term A-1
Loan Facility” means the provisions herein related to the Euro Term A-1
Commitments and the Euro Term A-1 Loans. “Euro Term A-1 Loan Maturity Date”
means October 1, 2023. “Eurocurrency Interest Period” means with respect to any
Eurocurrency Rate Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months (or, to the extent agreed to by the Agent and each
Lender making such Eurocurrency Rate Borrowing, twelve months or any shorter
period) thereafter, as a Borrower may elect; provided that (a) if any
Eurocurrency Interest Period would end on a day other than a Business Day, such
Eurocurrency Interest Period shall be extended to the next succeeding Business
Day unless such next succeeding Business Day would fall in the next calendar
month, in which case such Eurocurrency Interest Period shall end on the next
preceding Business Day, (b) any Eurocurrency Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Eurocurrency
Interest Period) shall end on the last Business Day of the last calendar month
of such Eurocurrency Interest Period and (c) no Eurocurrency Interest Period for
any (i) Eurocurrency Rate Revolving Loan shall end after the latest Scheduled
Termination Date for the applicable Revolving Commitments under the applicable
Revolving Facility or (ii) Eurocurrency Rate Term Loans shall end after the
stated maturity date of such Term Loans. “Eurocurrency Liabilities” has the
meaning assigned to such term in Regulation D of the Federal Reserve Board.
“Eurocurrency Rate” means, in relation to any Loan denominated in a LIBOR Quoted
Currency for any Eurocurrency Interest Period, the rate obtained by dividing (i)
the Eurocurrency Screen Rate at approximately 11:00 a.m., London time, on the
relevant Quotation Day; provided that if the Eurocurrency Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to the applicable currency then the Eurocurrency Rate
shall be the Interpolated Rate on the Quotation Day by (ii) a percentage equal
to 1 minus the stated maximum rate (stated as a decimal) of all reserves, if
any, required to be maintained against Eurocurrency Liabilities (including any
marginal, emergency, special or supplemental reserves); provided that the
Eurocurrency Rate shall not be less than 0.00%. “Eurocurrency Screen Rate”
means, for any day and time, in relation to any Loan denominated in a LIBOR
Quoted Currency for any Eurocurrency Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for the relevant currency
for a period equal in length to such Eurocurrency Interest Period as displayed
on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion)). “European Borrowers” means, collectively, the German Borrower, the
Irish Borrowers, the Lux Borrower and the U.K. Borrower. “Event of Default” has
the meaning assigned to such term in Section 7.01.



--------------------------------------------------------------------------------



 
[a8kexhibit054.jpg]
“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to
the excess of: (a) the sum, without duplication, of: (i) Consolidated Net Income
of the U.S. Borrower for such period, (ii) an amount equal to the amount of all
noncash charges to the extent deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the U.S. Borrower and its Restricted Subsidiaries completed
during such period), and (iv) an amount equal to the aggregate net noncash loss
on the sale, lease, transfer or other disposition of assets by the U.S. Borrower
and its Restricted Subsidiaries during such period (other than sales in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income; over (b) the sum, without duplication, of: (i) an
amount equal to the amount of all noncash credits included in arriving at such
Consolidated Net Income and cash charges described in clauses (a) through (j) of
the definition of “Consolidated Net Income” and included in arriving at such
Consolidated Net Income, (ii) without duplication of amounts deducted in
arriving at such Consolidated Net Income or pursuant to clause (xi) below in
prior periods, the amount of Capital Expenditures made in cash during such
period, except to the extent that such Capital Expenditures were not financed
with Internally Generated Funds, (iii) the aggregate amount of all principal
payments of Indebtedness of the U.S. Borrower and its Restricted Subsidiaries
(including (x) the principal component of payments in respect of Capitalized
Lease Obligations and (y) the amount of any prepayment of Loans pursuant to
Section 2.06 or, to the extent made with the proceeds of a Disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, Section 2.09(b) but excluding all other prepayments of
the Loans) made during such period (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
other Indebtedness of the U.S. Borrower or its Restricted Subsidiaries (other
than under any revolving credit facility), (iv) an amount equal to the aggregate
net noncash gain on the sale, lease, transfer or other disposition of assets by
the U.S. Borrower and its Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income, (v) increases in Consolidated Working Capital and
long-term account receivables for such period (other than any such increases
arising from acquisitions of a Person or business unit by the U.S. Borrower and
its Restricted Subsidiaries during such period),



--------------------------------------------------------------------------------



 
[a8kexhibit055.jpg]
(vi) cash payments by the U.S. Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the U.S. Borrower and its
Restricted Subsidiaries other than Indebtedness, (vii) without duplication of
amounts deducted pursuant to clause (xi) below in prior periods, the amount of
Investments and acquisitions made during such period to the extent permitted
under Section 6.07 (excluding Investments in (x) Cash Equivalents, (y)
Investment Grade Securities and (z) the U.S. Borrower or any of its Restricted
Subsidiaries), to the extent that such Investments and acquisitions were
financed with Internally Generated Funds, (viii) the amount of Restricted
Payments made in cash during such period to the extent permitted under clauses
(i), (iii), (v), (vii), (ix), (xi), (xii), (xiv), (xv), (xvi) and (xvii) of
Section 6.04, to the extent that such Restricted Payments were financed with
Internally Generated Funds, (ix) the aggregate amount of expenditures actually
made by the U.S. Borrower and the Restricted Subsidiaries in cash during such
period (including expenditures for the payment of financing fees) to the extent
that such expenditures are not expensed during such period, (x) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the U.S. Borrower and the Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness, (xi)
without duplication of amounts deducted in arriving at such Consolidated Net
Income or deducted from Excess Cash Flow in prior periods, (A) the aggregate
consideration required to be paid in cash by the U.S. Borrower or any of its
Restricted Subsidiaries pursuant to binding contracts, letters of intent or
purchase orders (the “Contract Consideration”) entered into prior to or during
such period relating to acquisitions or Capital Expenditures and (B) to the
extent set forth in a certificate of a Financial Officer delivered to the Agent
prior to the relevant Excess Cash Flow Application Date, the aggregate amount of
cash that is reasonably expected to be paid in respect of planned cash Capital
Expenditures by the U.S. Borrower or any of its Restricted Subsidiaries
(“Planned Capital Expenditures”), in each case to be consummated or made during
the period of four consecutive fiscal quarters of the U.S. Borrower following
the end of such period; provided that to the extent the aggregate amount of
Internally Generated Funds actually utilized to finance such acquisitions,
Capital Expenditures or Planned Capital Expenditures during such period of four
consecutive fiscal quarters is less than the Contract Consideration or Planned
Capital Expenditures, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, (xii) the amount of cash taxes paid in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period, and (xiii) an amount equal to the
aggregate net cash losses on the sale, lease, transfer or other disposition of
assets by the U.S. Borrower and its Restricted Subsidiaries during such period
(other than sales in the ordinary course of business) to the extent deducted in
determining Consolidated Net Income.



--------------------------------------------------------------------------------



 
[a8kexhibit056.jpg]
“Excess Cash Flow Period” means (a) the period from and including April 1, 2017
through and including September 30, 2017 and (b) each fiscal year of the U.S.
Borrower, commencing with the fiscal year ending September 30, 2018. “Exchange
Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder. “Excluded Asset” has the meaning
assigned to such term in the Security Agreement. “Excluded Contribution” means
net cash proceeds, marketable securities or Qualified Proceeds received by the
U.S. Borrower from (a) contributions to its common equity capital (other than
from the proceeds of Designated Preferred Stock) and (b) the sale (other than to
a Subsidiary of the U.S. Borrower or to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement of the
U.S. Borrower) of Capital Stock (other than Disqualified Stock or Designated
Preferred Stock) of the U.S. Borrower, in each case designated as Excluded
Contributions pursuant to an Officers’ Certificate executed by an executive vice
president and the principal financial officer of the U.S. Borrower on the date
such capital contributions are made or the date such Equity Interests are sold,
as the case may be, which are excluded from the calculation of the Applicable
Amount. “Excluded Subsidiary” means any Domestic Subsidiary that is (a) not a
Wholly-Owned Subsidiary, (b) an Unrestricted Subsidiary, (c) a FSHCO, (d) a
Subsidiary of a Foreign Subsidiary that is a CFC, (e) a Receivables Subsidiary,
(f) an Immaterial Subsidiary, (g) regulated as an insurance company, (h)
organized as a not-for-profit organization or (i) prohibited by any agreement
binding on such Subsidiary at the time such Domestic Subsidiary became a
Subsidiary and not created in contemplation thereof from becoming a Subsidiary
Guarantor (for so long as such prohibition remains in effect). “Excluded Swap
Obligation” means, with respect to any Loan Party, any Swap Obligation if, and
to the extent that, all or a portion of the guarantee of such Loan Party of, or
the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
guarantee of such Loan Party becomes effective with respect to such related Swap
Obligation. “Excluded Taxes” means, with respect to any Agent, Issuing Bank,
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Borrower or any other Loan Party hereunder, (a) income or
franchise Taxes (or Canadian capital Taxes) imposed on (or measured by) its net
income (however denominated) (or capital, in the case of Canadian capital Taxes)
by a jurisdiction as a result of the recipient being organized or having its
principal office or, in the case of any Lender, having its Applicable Lending
Office, in such jurisdiction, (b) any branch profits Taxes under Section 884 of
the Code, or any similar Tax, imposed by a jurisdiction described in clause (a),
(c) in the case of a Lender (other than an assignee pursuant to a request by a
Borrower under Section 2.17(b) or a Lender purchasing a participation pursuant
to Section 2.16(b) with respect to that participation), (i) with respect to any
payment made on account of any obligation in respect of any Loan made to the
U.S. Borrower (or any portion allocable to any such Loan, in the case of any
obligation that relates to the Agreement or the Loans as a whole, including any
Commitment Fee) or any Letter of Credit issued for the account of the U.S.
Borrower, any U.S. federal withholding Tax that is imposed on amounts payable to
such Lender pursuant to a law in effect on the date such Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the



--------------------------------------------------------------------------------



 
[a8kexhibit057.jpg]
U.S. Borrower or any other Loan Party with respect to such withholding Tax
pursuant to Section 2.15(a) or (e) and (ii) with respect to any payment made by
or on account of any Loan made to the Canadian Borrower or a Letter of Credit
issued for the Canadian Borrower, any Canadian federal withholding Tax (A) that
is imposed on amounts payable to such Lender or the applicable Issuing Bank, as
the case may be, at the time such Lender or Issuing Bank becomes a party to this
Agreement (or designates a new lending office), except to the extent such Lender
or Issuing Bank (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Canadian Borrower or any other Loan Party with respect to such
withholding Tax pursuant to Section 2.15(a) or (e) or (B) resulting from (x)
such Lender or Issuing Bank not dealing at arm’s length with the Canadian
Borrower for purposes the Income Tax Act (Canada) or (y) such Lender or Issuing
Bank being, or not dealing at arm’s length with, a “specified shareholder” of
the Canadian Borrower for purposes of subsection 18(5) of the Income Tax Act
(Canada) (other than where the non-arm’s length relationship arises, or where
the Lender is a “specified shareholder”, or does not deal at arm’s length with a
“specified shareholder”, as a result of the Lender having become a party to,
received or perfected a security interest under or received or enforced any
rights under, a Loan Document), (d) any Taxes imposed under FATCA, and (e) any
withholding Tax that is attributable to a Lender’s failure to comply with
Section 2.15(g). “Existing Class” has the meaning assigned to such term in
Section 2.19(e). “Existing Credit Agreement” has the meaning assigned to such
term in the recitals hereto. “Existing Letters of Credit” means all “Letters of
Credit” (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement for the U.S. Borrower on the Closing Date. “Existing
U.S. Term B Loan” means the U.S. Term B Loans outstanding under this Agreement
immediately prior to the Amendment No. 5 Effective Date. “Existing U.S. Term B-1
Loan” means the U.S. Term B-1 Loans outstanding under this Agreement immediately
prior to the Amendment No. 6 Effective Date. “Extended Term Loans” has the
meaning assigned to such term in Section 2.19(e). “Extending Lender” has the
meaning assigned to such term in Section 2.19(e). “Extension Election” has the
meaning assigned to such term in Section 2.19(e). “Extension Request” has the
meaning assigned to such term in Section 2.19(e). “Extension Series” means all
Extended Term Loans that are established pursuant to the same supplement
pursuant to Section 2.19 (except to the extent such supplement expressly
provides that the Extended Term Loans provided for therein are intended to be a
part of any previously established Class of Term Loans) and that provide for the
same interest margins, extension fees and amortization schedule. “Facility”
means a Revolving Facility or a Term Loan Facility, as applicable. “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section
1471(b)(1) of the Code as of the date of this Agreement (or



--------------------------------------------------------------------------------



 
[a8kexhibit058.jpg]
any amended or successor version described above), and any intergovernmental
agreements (together with any related laws, rules, practices, legislation or
official administrative guidance) implementing the foregoing. “Federal Funds
Effective Rate” means, for any day, the rate calculated by the NYFRB based on
such day’s federal funds transactions by depositary institutions, as determined
in such manner as the NYFRB shall set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as the
federal funds effective rate; provided that if the Federal Funds Effective Rate
shall be less than 0.00%, such rate shall be deemed 0.00% for the purposes of
this Agreement. “Federal Reserve Bank of New York’s Website” means the website
of the NYFRB at http://www.newyorkfed.org, or any successor source. “Fees” means
all amounts payable pursuant to or referred to in Section 2.10. “Financial
Officer” means the chief financial officer, treasurer or controller of the U.S.
Borrower. “First Lien Intercreditor Agreement” means an agreement in
substantially the form of Exhibit H, with such changes thereto as are reasonably
acceptable to the Agent and the U.S. Borrower; provided that such changes shall
not be materially adverse to the interests of the Lenders. “Flood Insurance
Laws” means, collectively, (i) National Flood Insurance Reform Act of 1994
(which comprehensively revised the National Flood Insurance Act of 1968 and the
Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto. “Foreign Borrower” means any Borrower other
than the U.S. Borrower. “Foreign Obligations” means all unpaid principal of and
accrued and unpaid interest on the Loans made to Foreign Borrowers or LC
Disbursements made pursuant to Letters of Credit issued for the account of any
Foreign Borrower or on behalf of any of its Subsidiaries, all accrued and unpaid
fees (including pursuant to Section 2.10(b) of this Agreement) and all expenses,
reimbursements, indemnities and other obligations of the Foreign Borrowers to
the Lenders or to any Lender, the Agent, any Issuing Bank or any indemnified
party arising under the Loan Documents to which such Foreign Borrower is a party
(including interest and fees accruing after commencement of any bankruptcy or
insolvency proceeding against any Loan Party, whether or not allowed in such
proceeding). “Foreign Subsidiary” means, with respect to any Person, any
Restricted Subsidiary of such Person that is not organized under the laws of the
United States of America, any state thereof or the District of Columbia.
“Foreign Subsidiary Total Assets” means the total amount of all assets of
Foreign Subsidiaries of the U.S. Borrower, determined on a consolidated basis in
accordance with GAAP. “FSHCO” means any Domestic Subsidiary that, directly or
indirectly, has no material assets other than Capital Stock (or Capital Stock
and Indebtedness) of one or more Foreign Subsidiaries that are CFCs.



--------------------------------------------------------------------------------



 
[a8kexhibit059.jpg]
“Funded Debt” means all Indebtedness of the U.S. Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans. “GAAP” means
generally accepted accounting principles in the United States of America as in
effect, subject to Section 1.08, from time to time. “German Borrower” has the
meaning assigned to such term in the preamble to this Agreement. “German Lending
Office” means, with respect to any Lender, the office of such Lender specified
as its “German Lending Office” in its Administrative Questionnaire or such other
office of such Lender as such Lender may from time to time specify to the U.S.
Borrower and the Agent. “German Relevant Person” means any member of the Group
(together with any director, officer, employee or agent thereof) incorporated,
established or resident in Germany (Inländer within the meaning of section 2
paragraph 15 of the German Foreign Trade Law (Außenwirtschaftsgesetz, AWG). For
purposes of this definition, “Group” means Holdings and each of its
Subsidiaries. “Governmental Authority” means the government of the United States
of America, any other nation, sovereign or government, any state, province or
territory or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “guarantee”
means a guarantee (other than by endorsement of negotiable instruments for
collection in the ordinary course of business), direct or indirect, in any
manner (including letters of credit and reimbursement agreements in respect
thereof), of all or any part of any Indebtedness or other obligations, and, when
used as a verb, shall have a corresponding meaning. “Guaranteed Obligations” has
the meaning assigned to such term in Section 10.01(a). “Guarantor Percentage”
has the meaning assigned to such term in Section 10.10. “Hazardous Materials”
means all explosive or radioactive substances or wastes and all hazardous or
toxic substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated as hazardous or deleterious pursuant to any
Environmental Law. “Hedge Agreement” means any agreement with respect to any
Derivative Transaction between the U.S. Borrower or any Restricted Subsidiary
and any other Person. “Hedging Obligations” means, with respect to any Person,
the obligations of such Person under any Hedge Agreement. “HMRC” means Her
Majesty’s Revenue and Customs.



--------------------------------------------------------------------------------



 
[a8kexhibit060.jpg]
“Holdings” has the meaning assigned to such term in the preamble to this
Agreement. “Immaterial Subsidiary” means, at any date of determination, any
Restricted Subsidiary designated as such in writing by the U.S. Borrower that
(a) contributed 2.5% or less of EBITDA of the U.S. Borrower for the most
recently ended Test Period and (b) had consolidated assets representing 2.5% or
less of Total Assets on the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01. The
Immaterial Subsidiaries as of the Closing Date are listed on Schedule 1.01(a).
“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor. “Impacted Interest Period” has the meaning assigned to it in the
definition of “Eurocurrency Rate.” “Increased Amount Date” has the meaning
assigned to such term in Section 2.19(a). “incur” has the meaning set forth in
Section 6.01(a). “incurrence” has the meaning set forth in Section 6.01(a).
“Incremental Amendment No. 1” means Incremental Amendment No. 1, dated as of
September 20, 2017 by and among the Loan Parties, the Administrative Agent and
the Lenders party thereto. “Incremental Amendment No. 1 Effective Date” has the
meaning set forth in Incremental Amendment No. 1. “Incremental Amendment No. 2”
means Incremental Amendment No. 2, dated as of December 11, 2017 by and among
the Loan Parties, the Administrative Agent and the Lenders party thereto.
“Incremental Amendment No. 2 Co-Documentation Agents” means TD Securities (USA)
LLC, Capital One, National Association, Coӧperatieve Rabobank U.A., New York
Branch, U.S. Bank National Association, Commerzbank AG and SunTrust Bank.
“Incremental Amendment No. 2 Effective Date” has the meaning set forth in
Incremental Amendment No. 2. “Incremental Amendment No. 2 Joint Lead Arrangers”
means JPMorgan Chase Bank, N.A., Goldman Sachs Lending Partners LLC, Morgan
Stanley Senior Funding, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
Barclays Bank PLC, Wells Fargo Securities, LLC, PNC Capital Markets LLC,
Sumitomo Mitsui Banking Corporation and The Bank of Nova Scotia



--------------------------------------------------------------------------------



 
[a8kexhibit061.jpg]
“Incremental Amendment No. 3” means Incremental Amendment No. 3, dated as of
February 28, 2018 by and among the Loan Parties, the Administrative Agent and
the Lenders party thereto. “Incremental Amendment No. 3 Effective Date” has the
meaning set forth in Incremental Amendment No. 3. “Incremental Amendment No. 3
Arranger” means JPMorgan Chase Bank, N.A. “Incremental Amendment No. 8” means
Incremental Amendment No. 8, dated as of January 15, 2020 by and among the Loan
Parties, the Administrative Agent and the Lenders party thereto. “Incremental
Amendment No. 8 Co-Documentation Agents” means Capital One, National
Association, Citigroup Global Markets Inc., Coӧperatieve Rabobank U.A., New York
Branch, Morgan Stanley Senior Funding, Inc., PNC Capital Markets LLC, Sumitomo
Mitsui Banking Corporation, TD Securities (USA) LLC, The Bank of Nova Scotia and
U.S. Bank National Association. “Incremental Amendment No. 8 Effective Date” has
the meaning set forth in Incremental Amendment No. 8. “Incremental Amendment No.
8 Joint Lead Arrangers” means Credit Suisse Loan Funding LLC, Barclays Bank PLC,
BofA Securities, Inc., Goldman Sachs Lending Partners LLC, JPMorgan Chase Bank,
N.A. and Wells Fargo Securities, LLC. “Indebtedness” means, with respect to any
Person, (a) any indebtedness (including principal and premium) of such Person,
whether or not contingent (i) in respect of borrowed money, (ii) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (iii) representing the balance deferred and unpaid of the purchase
price of any property (including Capitalized Lease Obligations), except any such
balance that constitutes a trade payable or similar obligation to a trade
creditor, in each case accrued in the ordinary course of business, (iv) advances
under, or in respect of Receivables Facilities or (v) representing any Hedging
Obligations, if and to the extent that any of the foregoing Indebtedness (other
than letters of credit and Hedging Obligations) would appear as a liability upon
a balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP; (b) to the extent not otherwise included, any obligation
by such Person to be liable for, or to pay, as obligor, guarantor or otherwise,
on the obligations of the type referred to in clause (a) of another Person
(whether or not such items would appear upon the balance sheet of such obligor
or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business; (c) to the extent not otherwise
included, the obligations of the type referred to in clause (a) of another
Person secured by a Lien on any asset owned by such Person, whether or not such
obligations are assumed by such Person and whether or not such obligations would
appear upon the balance sheet of such Person; provided that the amount of such
Indebtedness will be the lesser of the fair market value of such asset at the
date of determination and the amount of Indebtedness so secured; and (d)
Attributable Debt in respect of Sale and Lease-Back Transactions; provided,
however, that notwithstanding the foregoing, Indebtedness will be deemed not to
include Contingent Obligations incurred in the ordinary course of business with
respect to obligations not constituting Indebtedness of a type described in any
of clauses (a) through (d) above. “Indemnified Taxes” means (a) Taxes, other
than Excluded Taxes, imposed on or with respect to any payment made by or on
account of any obligation of any Loan Party under any Loan Document and (b) to
the extent not otherwise described in (a), Other Taxes.



--------------------------------------------------------------------------------



 
[a8kexhibit062.jpg]
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the U.S. Borrower, qualified to perform the task for
which it has been engaged and that is independent of the U.S. Borrower and its
Affiliates. “Ineligible Institution” has the meaning assigned to it in Section
9.04(b). “Information” has the meaning set forth in Section 3.13(a).
“Information Memorandum” means the Confidential Information Memorandum dated
March 2017, relating to this Agreement. “Initial Revolving Commitments” means
with respect to each Revolving Lender, the commitment of such Revolving Lender
to make Initial Revolving Loans in the aggregate principal amount set forth
opposite such Revolving Lender’s name on the Commitments Schedule under the
heading “Initial Revolving Commitments,” as adjusted to reflect each Assignment
and Assumption executed by such Revolving Lender and as such amount may be
increased or reduced pursuant to this Agreement, and “Initial Revolving
Commitments” means the aggregate Initial Revolving Commitments of all Revolving
Lenders, which amount, initially as of the Closing Date, is $1,000.0 million.
Upon the effectiveness of Amendment No. 7, the Initial Revolving Commitments
shall be reduced to $0 and shall be replaced in full by the 2018 Tranche
Revolving Commitments. “Initial Revolving Facility” means the Initial Revolving
Commitments and the provisions herein related to the Initial Revolving Loans and
the Letters of Credit thereunder. “Initial Revolving Loan” has the meaning
provided in Section 2.01(a). “Interbank Rate” means, for any period, (a) in
respect of Loans denominated in Dollars, the Federal Funds Effective Rate and
(b) in respect of Loans denominated in any other currency, the Agent’s cost of
funds for such currency (as reasonably determined by the Agent) for such period.
“Interest Charges” means, with respect to any Person for any period, the sum of
(a) Consolidated Interest Expense of such Person for such period, (b) the
consolidated amount of all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock (including any dividends paid to
any direct or indirect parent company of the U.S. Borrower in order to permit
the payment of dividends by such parent company on its Designated Preferred
Stock) paid by such Person and its Restricted Subsidiaries during such period
and (c) the consolidated amount of all cash dividend payments (excluding items
eliminated in consolidation) by such Person and its Restricted Subsidiaries on
any series of Disqualified Stock made during such period. “Interest Coverage
Ratio” means, with respect to any Person for any period, the ratio of EBITDA of
such Person for such period to the Interest Charges of such Person for such
period. In the event that the U.S. Borrower or any Restricted Subsidiary incurs,
assumes, guarantees, redeems, retires or extinguishes any Indebtedness (other
than Indebtedness incurred under any revolving credit facility unless such
revolving credit facility has been permanently repaid and has not been replaced)
or issues or redeems Disqualified Stock or Preferred Stock subsequent to the
commencement of the period for which the Interest Coverage Ratio is being
calculated but prior to or simultaneously with the event for which the
calculation of the Interest Coverage Ratio is made (the “Calculation Date”),
then the Interest Coverage Ratio shall be calculated giving pro forma effect to
such incurrence, assumption, guarantee, redemption, retirement or extinguishing
of Indebtedness, or such issuance or redemption of Disqualified Stock or



--------------------------------------------------------------------------------



 
[a8kexhibit063.jpg]
Preferred Stock, as if the same had occurred at the beginning of the applicable
four-quarter period (the “reference period”). For purposes of making the
computation referred to above, Investments, acquisitions, Dispositions, mergers,
consolidations and disposed operations (as determined in accordance with GAAP)
that have been made by the U.S. Borrower or any Restricted Subsidiary during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Calculation Date shall be calculated on a
pro forma basis assuming that all such Investments, acquisitions, Dispositions,
mergers, consolidations and disposed operations (and the change in any
associated Interest Charges and the change in EBITDA resulting therefrom) had
occurred on the first day of the reference period; provided that, at the option
of the U.S. Borrower, no such pro forma adjustment to EBITDA shall be made in
respect of any such transaction to the extent the aggregate consideration with
respect to any such transaction was less than $25.0 million for the reference
period. If since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the U.S. Borrower or
any Restricted Subsidiary since the beginning of such period) shall have made
any Investment, acquisition, Disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Interest Coverage Ratio shall be calculated giving pro forma effect thereto
for such period as if such Investment, acquisition, Disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
reference period (subject to the threshold specified in the previous sentence).
For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the U.S. Borrower. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Calculation Date had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of the
U.S. Borrower in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the U.S. Borrower may
designate. “Interest Election Request” means a request by a Borrower to convert
or continue a Borrowing in accordance with Section 2.12. “Interest Period” means
(a) in the case of any Eurocurrency Rate Loan, the applicable Eurocurrency
Interest Period and (b) in the case of any BA Rate Loan, the applicable BA
Interest Period. “Internally Generated Funds” means any amount expended by the
U.S. Borrower and its Restricted Subsidiaries and not representing (a) a
reinvestment by the U.S. Borrower or any Restricted Subsidiaries of the Net Cash
Proceeds of any Disposition outside the ordinary course of business or Casualty
Event, (b) the proceeds of any issuance of Indebtedness of the U.S. Borrower or
any Restricted Subsidiary (other than Indebtedness under any revolving credit
facility) or (c) any credit received by the U.S. Borrower or any Restricted
Subsidiary with respect to any trade in of property for substantially similar
property or any “like kind exchange” of assets. “Interpolated Rate” means, at
any time, for any Eurocurrency Interest Period, the rate per annum (rounded to
the same number of decimal places as the Eurocurrency Screen Rate) determined by



--------------------------------------------------------------------------------



 
[a8kexhibit064.jpg]
the Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Eurocurrency Screen Rate for the longest period (for which the
Eurocurrency Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period; and (b) the Eurocurrency Screen Rate
for the shortest period (for which that Eurocurrency Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, as of the relevant Quotation Day. “Investment Grade Securities” means (a)
securities issued or directly and fully guaranteed or insured by the government
of the United States of America or any agency or instrumentality thereof (other
than Cash Equivalents), (b) debt securities or debt instruments with a rating of
BBB- or higher by S&P or Baa3 or higher by Moody’s or the equivalent of such
rating by such rating organization, or, if no rating of S&P or Moody’s then
exists, the equivalent of such rating by any other nationally recognized
securities rating agency, but excluding any debt securities or instruments
constituting loans or advances among the U.S. Borrower and its subsidiaries, (c)
investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b), which fund may also hold immaterial amounts of
cash pending investment or distribution and (d) corresponding instruments in
countries other than the United States of America customarily utilized for high
quality investments, in each case, consistent with the U.S. Borrower’s cash
management and investment practices. “Investments” means, with respect to any
Person, all investments by such Person in other Persons (including Affiliates)
in the form of guarantees, loans or advances of money or capital contributions
to such Person (but excluding any such loan, advance or capital contribution
arising in the ordinary course of business and having a term not exceeding 364
days and furthermore excluding, for the avoidance of doubt, any extensions of
trade credit in the ordinary course of business) or purchases or other
acquisitions of stocks, bonds, debentures, notes or similar securities issued by
such Person. For purposes of the definition of “Unrestricted Subsidiary” and
Section 6.07, (a) “Investments” shall include the portion (proportionate to the
U.S. Borrower’s equity interest in such Subsidiary) of the fair market value of
the net assets of a Subsidiary of the U.S. Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary; provided that upon a
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary, the
U.S. Borrower shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary in an amount (if positive) equal to (i) the U.S.
Borrower’s “Investment” in such Subsidiary at the time of such redesignation,
less (ii) the portion (proportionate to the U.S. Borrower’s equity interest in
such Subsidiary) of the fair market value of the net assets of such Subsidiary
at the time of such redesignation, and (b) any property transferred to or from
an Unrestricted Subsidiary shall be valued at its fair market value at the time
of such transfer, in each case as determined in good faith by the U.S. Borrower.
For the avoidance of doubt, a guarantee by a specified Person of the obligations
of another Person (the “primary obligor”) shall be deemed to be an Investment by
such specified Person in the primary obligor to the extent of such guarantee
except that any guarantee by any Loan Party of the obligations of a primary
obligor in favor of a Loan Party shall be deemed to be an Investment by a Loan
Party in another Loan Party. “Irish Borrowers” has the meaning assigned to such
term in the preamble to this Agreement. “Irish Lending Office” means, with
respect to any Lender, the office of such Lender specified as its “Irish Lending
Office” in its Administrative Questionnaire or such other office of such Lender
as such Lender may from time to time specify to the U.S. Borrower and the Agent.
“Irish Qualifying Jurisdiction” means (a) a member state of the European Union
other than Ireland; (b) a jurisdiction with which Ireland has entered into a
Treaty that has the force of law; or (c)



--------------------------------------------------------------------------------



 
[a8kexhibit065.jpg]
a jurisdiction with which Ireland has entered into a Treaty where that treaty
will (on completion of necessary procedures) have the force of law. “Irish
Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under this Agreement and is: (a)
a bank whose Applicable Lending Office is located in Ireland and which is
carrying on a bona fide banking business in Ireland for the purposes of Section
246(3) of TCA; or (b) a building society within the meaning of Section 256(1) of
TCA whose Applicable Lending Office is located in Ireland and which is carrying
on a bona fide banking business in Ireland for the purposes of Section 246(3) of
TCA; or (c) a body corporate (i) which, by virtue of the law of an Irish
Qualifying Jurisdiction, is resident in the Irish Qualifying Jurisdiction for
the purposes of tax and that jurisdiction imposes a tax that generally applies
to interest receivable in that jurisdiction by companies from sources outside
that jurisdiction; or (ii) where the interest (1) is exempted from the charge to
Irish income tax under a Treaty in force on the date the interest is paid, or
(2) would be exempted from the charge to Irish income tax if a Treaty which has
been signed but is not yet in force had the force of law on the date the
interest is paid; except where, in respect of each of clauses (i) and (ii),
interest payable to that body corporate in respect of an advance under this
Agreement is paid in connection with a trade or business which is carried on in
Ireland by that body corporate through a branch or agency; or (d) a body
corporate which advances money in the ordinary course of a trade which includes
the lending of money, and whose Applicable Lending Office is located in Ireland,
the interest is taken into account in computing the trading income of such a
person; and which has complied with the notification requirements under Section
246(5) of TCA; or (e) a person in respect of which an authorization granted and
not revoked by the Revenue Commissioners of Ireland is subsisting on each
interest payment date entitling any Borrower to pay such person interest without
deduction of income tax, by virtue of an applicable Treaty between Ireland and
the country in which such person is resident for the purposes of such treaty,
where such double taxation treaty specifies that no withholding tax is to be
made on interest provided such person does not provide its commitment through a
branch or agency in Ireland; or (f) a qualifying company within the meaning of
Section 110 of TCA; or (g) a company that is incorporated in the United States
and subject to tax in the United States of America on its worldwide income
except where interest is paid under this Agreement to the United States of
America company in connection with a trade or business which is carried on in
Ireland by it through a branch or agency; or (h) a limited liability company
(“LLC”) organized under the laws of the United States of America, any state
thereof or the District of Columbia, where the ultimate recipients of the
interest payable under this Agreement are Irish Qualifying Lenders within
sub-paragraphs (c) or (g) of this definition and the business conducted through
the LLC is so structured for market reasons and not for tax avoidance purposes
except where interest is paid under this Agreement to the LLC in connection with
a trade or business which is carried on in Ireland by it through a branch or
agency; or



--------------------------------------------------------------------------------



 
[a8kexhibit066.jpg]
(i) an exempt approved scheme within the meaning of section 774 TCA; or (j) an
investment undertaking within the meaning of section 739B TCA. “Irish Tax
Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under this
Agreement is an Irish Qualifying Lender. “IRS” means the U.S. Internal Revenue
Service. “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance). “Issuing Bank” means (a) each Person listed on the Commitments
Schedule under the heading “Letter of Credit Commitments” and (b) any other
Revolving Lender approved by the Agent and the U.S. Borrower (such approvals not
to be unreasonably withheld) which has agreed to act as an Issuing Bank
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate and, except as otherwise agreed to by such
Issuing Bank, all payments required to be made to such Issuing Bank hereunder
with respect to Letters of Credit issued by such Issuing Bank shall instead be
made to the Affiliate that issued such Letter of Credit. Notwithstanding the
foregoing, no Issuing Bank under a Revolving Facility shall be required to serve
as an Issuing Bank under any New Revolving Facility unless it affirmatively
consents in writing to do so at or after the time such New Revolving Facility is
established. “ITA 2007” means the U.K. Income Tax Act 2007. “Joinder Agreement”
has the meaning assigned to such term in Section 5.11. “Joint Lead Arrangers”
means JPMorgan Chase Bank, N.A, Goldman Sachs Lending Partners LLC, Credit
Suisse Securities (USA) LLC, Merrill Lynch, Pierce, Fenner & Smith, Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
Wells Fargo Securities, LLC, Barclays Bank PLC, PNC Capital Markets LLC and
Morgan Stanley MUFG Loan Partners, LLC acting through Morgan Stanley Senior
Funding, Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. “Judgment Currency” has
the meaning assigned to such term in Section 9.09(f). “Junior Lien Intercreditor
Agreement” means an agreement in substantially the form of Exhibit I, with such
changes thereto as are reasonably acceptable to the Agent and the U.S. Borrower;
provided that such changes shall not be materially adverse to the interests of
the Lenders. “Latest Maturity Date” means, at any time, the latest final
maturity date then in effect for any Class of Commitments or Term Loans
outstanding under this Agreement. “LC Disbursement” means a payment made by an
Issuing Bank pursuant to a Letter of Credit. All LC Disbursements with respect
to each Letter of Credit shall (following the funding thereof



--------------------------------------------------------------------------------



 
[a8kexhibit067.jpg]
by the applicable Issuing Bank in the currency in which the applicable Letter of
Credit is denominated) be denominated in Dollars based on the Dollar Equivalent
amount of the applicable drawing. “LC Exposure” means, at any time, with respect
to any Revolving Facility, the Dollar Equivalent of the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit under such Revolving
Facility at such time plus (b) the aggregate amount of all LC Disbursements in
respect of Letters of Credit outstanding under such Revolving Facility that have
not yet been reimbursed by or on behalf of the Borrowers at such time. The LC
Exposure of any Revolving Lender under any Revolving Facility at any time shall
be its Ratable Portion of the total LC Exposure under such Revolving Facility at
such time. “LC Fees” has the meaning assigned to such term in Section
2.10(b)(ii). “LCT Election” has the meaning provided in Section 1.10. “LCT Test
Date” has the meaning provided in Section 1.10. “Lender Parent” means, with
respect to any Lender, any Person as to which such Lender is, directly or
indirectly, a subsidiary. “Lenders” means the lenders having Commitments or
Loans from time to time or at any time and, as the context requires, includes
the Issuing Banks and their respective successors and assigns as permitted
hereunder and any other Person that shall have become a party hereto pursuant to
Section 2.19 or an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. “Letter of
Credit” means a letter of credit issued pursuant to Section 2.04(a). A Letter of
Credit may only be issued as a standby letter of credit. Letters of Credit shall
not be issued in a form that would permit the face amount to be reinstated upon
the occurrence of a draw under such letter of credit. “Letter of Credit
Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder. The initial amount of each
Issuing Bank’s Letter of Credit Commitment is set forth on the Commitments
Schedule under the heading “Letter of Credit Commitments,” or if an Issuing Bank
has entered into an Assignment and Assumption, the amount set forth for such
Issuing Bank as its Letter of Credit Commitment in the Register maintained by
the Agent. “LIBOR Quoted Currency” means Dollars, Euro, Sterling and Yen. “Lien”
means, with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or license be deemed to constitute a Lien. “Limited Condition
Acquisition” means any acquisition of an Acquired Entity or Business by the
Borrower or any Restricted Subsidiary the consummation of which is not
conditioned on the availability of financing.



--------------------------------------------------------------------------------



 
[a8kexhibit068.jpg]
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement and the Collateral Documents. Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto. “Loan Guarantor” means each Loan Party (other than
the Borrowers). “Loan Guaranty” means Article X of this Agreement. “Loan
Parties” means Holdings, each Borrower, each of the Domestic Subsidiaries of the
U.S. Borrower that is a party to this Agreement as a Loan Guarantor on the
Closing Date or that becomes a party to this Agreement as a Loan Guarantor
pursuant to a Joinder Agreement, and their respective successors and assigns
except for any such Domestic Subsidiary that has been released as a Loan
Guarantor in accordance herewith. “Loans” means, collectively, the Revolving
Loans and Term Loans. “Loss Sharing Agreement” means the Loss Sharing Agreement,
dated as of the Closing Date among the Lenders (it being understood that no Loan
Party and no Borrower is a party to such agreement), as the same may be amended
or supplemented from time to time. “Lux Borrower” has the meaning assigned to
such term in the preamble to this Agreement. “Luxembourg Lending Office” means,
with respect to any Lender, the office of such Lender specified as its
“Luxembourg Lending Office” in its Administrative Questionnaire or such other
office of such Lender as such Lender may from time to time specify to the U.S.
Borrower and the Agent. “Management Stockholders” means the members of
management (and their Controlled Investment Affiliates and Immediate Family
Members) of the U.S. Borrower or its direct or indirect parent who are holders
of Equity Interests of any direct or indirect parent company of the U.S.
Borrower on the Closing Date. “Margin Stock” has the meaning assigned to such
term in Regulation U. “Material Adverse Effect” means a material adverse effect
on (a) the business, assets, operations or financial condition of the U.S.
Borrower and the Restricted Subsidiaries taken as a whole, (b) the ability of
the Borrowers and the other Loan Parties (taken as a whole) to perform their
payment obligations under the Loan Documents or (c) the rights of, or remedies
available to the Agent or the Lenders under the Loan Documents. “Material
Indebtedness” means Indebtedness (other than the Loans), or obligations in
respect of one or more Hedge Agreements, of any one or more of the U.S. Borrower
and the Restricted Subsidiaries in an aggregate principal amount exceeding
$150.0 million. For purposes of determining Material Indebtedness, the
“obligations” of the U.S. Borrower or any Restricted Subsidiary in respect of
any Hedge Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the U.S. Borrower or such Restricted
Subsidiary would be required to pay if such Hedge Agreement were terminated at
such time. “Maximum Incremental Amount” means, at any time, the sum of (a)
$1,400.0 million minus the Dollar Equivalent amount (measured at the time of
incurrence) of New Term Loans, New



--------------------------------------------------------------------------------



 
[a8kexhibit069.jpg]
Revolving Commitments and Permitted Alternative Incremental Facilities Debt
previously established or incurred in reliance on this clause (a) plus (b) the
aggregate Dollar Equivalent amount (measured at the time of prepayment or
reduction) of Term Loans and Revolving Commitments outstanding on the Closing
Date (or established pursuant to clause (a) above) that are optionally prepaid
or optionally reduced (other than with the proceeds of long-term Indebtedness
(other than borrowings under any revolving credit facility) and other than
Revolving Commitments replaced with New Revolving Commitments) following the
Closing Date and on or prior to such time (and, in the case of any prepayment of
Term Loans pursuant to Section 2.08(d), based on the Dollar Equivalent amount
(measured at the time of each applicable prepayment) expended by the Borrowers
pursuant to such Section 2.08(d) and not the principal amount) plus (c) an
unlimited amount so long as, in the case of this clause (c) only, on a pro forma
basis (including the application of proceeds therefrom but excluding any
increase in cash and cash equivalents and treating any New Revolving Commitments
established pursuant to this clause (c) as fully drawn and all Permitted
Alternative Incremental Facilities Debt incurred pursuant to this clause (c) as
secured by Liens whether or not actually secured (but without giving effect to
any substantially simultaneous incurrence of any New Term Loans, New Revolving
Commitments or Permitted Alternative Incremental Facilities made pursuant to the
foregoing clauses (a) and (b))), the Consolidated Secured Debt Ratio would not
exceed 3.00 to 1.00 (it being understood that the Borrowers shall be deemed to
have used amounts under clause (c) (to the extent compliant herewith) prior to
utilization of amounts under clause (a) or (b)). “Maximum Liability” has the
meaning assigned to such term in Section 10.09. “Minimum Currency Threshold”
means (i) in the case of Base Rate Loans, $2.0 million or an integral multiple
of $1.0 million in excess thereof, (ii) in the case of Eurocurrency Rate Loans
denominated in Dollars, $5.0 million or an integral multiple of $1.0 million in
excess thereof, (iii) in the case of Loans denominated in Euro, €2.0 million or
an integral multiple of €1.0 million in excess thereof, (iv) in the case of
Loans denominated in Sterling, £1.0 million or an integral multiple of £500,000
in excess thereof, (v) in the case of Loans denominated in Canadian Dollars,
C$1.0 million or an integral multiple of C$1.0 million in excess thereof and
(vi) in the case of Loans denominated in Yen, ¥100.0 million or an integral
multiple of ¥100.0 million in excess thereof. “Moody’s” means Moody’s Investors
Service, Inc. and any successor to its rating agency business. “Mortgaged
Properties” means, initially, the owned real properties of the Loan Parties
specified on Schedule 1.01(b), and shall include each other parcel of real
property and improvements thereto with respect to which a Mortgage is granted
pursuant to Section 5.11. “Mortgages” means any mortgage, deed of trust or other
agreement which conveys or evidences a Lien in favor of the Agent, for the
benefit of the Agent and the other Secured Parties, on fee- owned real property
of a Loan Party, including any amendment, modification or supplement thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA. “Net Cash Proceeds” means, with respect to any Prepayment
Event, (a) the gross cash proceeds (including payments from time to time in
respect of installment obligations, if applicable) as and when actually received
by or freely transferable for the account of the U.S. Borrower or any of the
Restricted Subsidiaries in respect of such Prepayment Event, less (b) the sum
of: (i) the amount, if any, of all taxes paid or estimated to be payable by the
U.S. Borrower or any of the Restricted Subsidiaries in connection with such
Prepayment Event,



--------------------------------------------------------------------------------



 
[a8kexhibit070.jpg]
(ii) the amount of any reasonable reserve established in accordance with GAAP in
respect of (A) the sale price of the assets that are the subject of an Asset
Sale Prepayment Event (including in respect of working capital adjustments or an
evaluation of such assets) or (B) any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) associated with the assets that are the
subject of such Prepayment Event and (y) retained by the U.S. Borrower or any of
the Restricted Subsidiaries, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any purchase price adjustments or such liability)
shall be deemed to be Net Cash Proceeds of such a Prepayment Event occurring on
the date of such reduction, (iii) the principal amount, premium or penalty, if
any, interest and other amounts payable on or in respect of any Indebtedness
secured by a Lien on the assets that are the subject of such Prepayment Event
(other than Indebtedness under this Agreement and Indebtedness secured on a pari
passu basis with or junior priority basis to the Obligations) to the extent that
such Indebtedness is, or under the instrument creating or evidencing such
Indebtedness, is required to be repaid upon consummation of such Prepayment
Event, (iv) in the case of any Asset Sale Prepayment Event or Casualty Event,
the amount of any proceeds of such Prepayment Event that the U.S. Borrower or
any Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period) in the business of the U.S. Borrower or any of the
Restricted Subsidiaries; provided that any portion of such proceeds that has not
been so reinvested within such Reinvestment Period (with respect to such
Prepayment Event, the “Deferred Net Cash Proceeds”) shall (x) be deemed to be
Net Cash Proceeds of an Asset Sale Prepayment Event or Casualty Event occurring
on the last day of such Reinvestment Period, and (y) be applied to the repayment
of Term Loans in accordance with Section 2.09(b) and (v) the reasonable
out-of-pocket fees and expenses actually incurred in connection with such
Prepayment Event. “Net Income” means, with respect to any Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends. “Neubauer Stockholders” means
Joseph Neubauer and his Controlled Investment Affiliates. “New Commitments” has
the meaning assigned thereto in Section 2.19(a). “New Lender” means each Lender
providing a New Commitment. “New Revolving Commitments” has the meaning assigned
thereto in Section 2.19(a). “New Revolving Facility” has the meaning assigned
thereto in Section 2.19(a). “New Revolving Lender” has the meaning assigned
thereto in Section 2.19(b). “New Revolving Loan” has the meaning assigned
thereto in Section 2.19(b).



--------------------------------------------------------------------------------



 
[a8kexhibit071.jpg]
“New Senior Dollar Notes” means $600 million aggregate principal amount of
senior notes due 2025 of the U.S. Borrower issued on March 22, 2017. “New Senior
Euro Notes” means €325 million aggregate principal amount of senior notes due
2025 of Aramark International Finance S.à r.l. issued on March 27, 2017. “New
Senior Notes” means, collectively, the New Senior Dollar Notes and the New
Senior Euro Notes. “New Senior Note Documents” means the New Senior Dollar Notes
Indenture, the New Senior Euro Notes Indenture and all other instruments,
agreements and other documents evidencing the New Senior Notes or providing for
any guarantee or other right in respect thereof. “New Senior Dollar Notes
Indenture” means the Indenture dated as of March 22, 2017, among the U.S.
Borrower, as issuer, certain of its subsidiaries, as guarantors, and The Bank of
New York, as trustee, pursuant to which the New Senior Dollar Notes are issued.
“New Senior Euro Notes Indenture” means the Indenture dated as of March 27,
2016, among Aramark International Finance S.à r.l., as issuer, certain of its
subsidiaries, as guarantors, and The Bank of New York, as trustee, pursuant to
which the New Senior Euro Notes are issued. “New Term A Loans” means New Term
Loans that are designated in the applicable supplement pursuant to Section 2.19
as “New Term A Loans,” which designation shall only be permitted to the extent
the Agent (acting reasonably) determines in consultation with the U.S. Borrower
that such New Term Loans are being syndicated primarily to Persons regulated as
banks in the primary syndication thereof (it being understood that the New Term
Loans established pursuant to Incremental Amendment No. 1 and Incremental
Amendment No. 3 are hereby designated as “New Term A Loans”). “New Term
Commitments” has the meaning assigned thereto in Section 2.19(a). “New Term
Loan” has the meaning assigned thereto in Section 2.19(c). “New Term Loan
Lender” has the meaning assigned thereto in Section 2.19(c). “Non-Consenting
Lender” has the meaning assigned to such term in Section 9.02(e). “Non-Funding
Lender” has the meaning provided in Section 2.02(e). “Non-Paying Guarantor” has
the meaning assigned to such term in Section 10.10. “Non-U.S. Lender” means a
Lender that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code. “NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates is published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a Federal funds broker of



--------------------------------------------------------------------------------



 
[a8kexhibit072.jpg]
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. “Obligated Party” has the meaning assigned to
such term in Section 10.02. “Obligations” means the Domestic Obligations and the
Foreign Obligations. “Officer” means the Chairman of the Board, the Chief
Executive Officer, the President, the Chief Financial Officer, the Treasurer,
any Executive Vice President, Senior Vice President or Vice President or the
Secretary of the U.S. Borrower. “Officers’ Certificate” means a certificate
signed on behalf of the U.S. Borrower by an Officer of the U.S. Borrower. “Other
Information” has the meaning assigned to such term in Section 3.13(b). “Other
Taxes” means any and all present or future stamp, registration, court or
documentary, intangible, recording, filing or similar Taxes arising from any
payment made or required to be made under, from the execution, delivery
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes described in clauses (a) or (b) of
the definition of Excluded Taxes which are imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.17(b)). “Overnight Bank
Funding Rate” means, for any day, the rate comprised of both overnight federal
funds and overnight eurodollar borrowings by U.S.-managed banking offices of
depository institutions, as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Paying Guarantor” has the meaning assigned to such term in Section 10.10.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions. “Perfection
Certificate” means a certificate in the form of Exhibit B to the Security
Agreement or any other form approved by the Agent. “Permitted Alternative
Incremental Facilities Debt” has the meaning assigned to such term in Section
6.01(b)(xxvii). “Permitted Business” means any business conducted by the U.S.
Borrower or any of its Restricted Subsidiaries that is not in contravention of
Section 6.11. “Permitted Holders” means each of the Neubauer Stockholders and
Management Stockholders and any group (as such term is used in the definition of
“Change of Control”) of which any



--------------------------------------------------------------------------------



 
[a8kexhibit073.jpg]
of the foregoing are members; provided that, in the case of such group and
without giving effect to the existence of such group or any other group, the
Neubauer Stockholders and Management Stockholders, collectively, have beneficial
ownership of more than 50% of the total voting power of the Voting Stock of the
U.S. Borrower or any of its direct or indirect parent companies. “Permitted
Investments” means: (a) any Investment by the U.S. Borrower or any Restricted
Subsidiary in the U.S. Borrower or any Restricted Subsidiary; (b) any Investment
in cash and Cash Equivalents or Investment Grade Securities; (c) (i) any
Investment by the U.S. Borrower or any Restricted Subsidiary in any Person (or
in exchange for the Equity Interests of such Person) if as a result of such
Investment (A) such Person becomes a Restricted Subsidiary or (B) such Person,
in one transaction or a series of related transactions, is merged, consolidated
or amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the U.S. Borrower or a Restricted Subsidiary;
(ii) any Investment held by such Person and not acquired by such Person in
contemplation of such acquisition, merger, consolidation or transfer; and (iii)
any Investment by the U.S. Borrower or any Restricted Subsidiary in exchange for
all or any portion of a business if, as a result of such Investment, the assets
acquired thereby become owned by the U.S. Borrower or any Restricted Subsidiary;
(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 6.06; (e) any Investment existing on the
Closing Date or made pursuant to legally binding written commitments in
existence on the Closing Date; provided that to the extent such Investment was
made, or such legally binding written commitment was entered into, after
December 30, 2016, such Investment shall be set forth on Schedule 6.07; (f)
loans and advances to, and guarantees of Indebtedness of, employees not in
excess of $15.0 million outstanding at any one time, in the aggregate; (g) any
Investment acquired by the U.S. Borrower or any Restricted Subsidiary (i) in
exchange for any other Investment or accounts receivable held by the U.S.
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the Person in which
such other Investment is made or which is the obligor with respect to such
accounts receivable, (ii) in satisfaction of judgments against other Persons or
(iii) as a result of a foreclosure by the U.S. Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any Investment in default; (h) Hedging Obligations permitted
under Section 6.01(b)(xii); (i) loans and advances to officers, directors and
employees (i) for business-related travel expenses, moving expenses and other
similar expenses, in each case incurred in the ordinary course of business or
consistent with past practice or (ii) to fund such Person’s purchase of Equity
Interests of the U.S. Borrower or any direct or indirect parent company thereof
under compensation plans approved by the Board of Directors of the U.S. Borrower
or the compensation committee thereof in good faith; provided that to the extent
that the net proceeds of



--------------------------------------------------------------------------------



 
[a8kexhibit074.jpg]
any such purchase is made to any direct or indirect parent of the U.S. Borrower,
such net proceeds are contributed to the U.S. Borrower; (j) Investments the
payment for which consists of Equity Interests of Holdings or any of its direct
or indirect parent companies; (k) (i) performance guarantees in the ordinary
course of business, (ii) guarantees expressly permitted under Section
6.01(b)(xiv) and (iii) guarantees of obligations of the U.S. Borrower or any
Restricted Subsidiary to any employee benefit plan of the U.S. Borrower and its
Restricted Subsidiaries and any Person acting in its capacity as trustee, agent
or other fiduciary of any such plan; (l) Investments consisting of purchases and
acquisitions of inventory, supplies, material or equipment or the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons in the ordinary course of business; (m) Investments
consisting of purchases and acquisitions of assets or services in the ordinary
course of business; (n) Investments made in the ordinary course of business in
connection with obtaining, maintaining or renewing client contracts; (o)
Investments in, and solely to the extent contemplated by the organizational
documents (as in existence on the Closing Date) of, joint ventures to which the
U.S. Borrower or its Restricted Subsidiaries are a party on the Closing Date and
disclosed on Schedule 6.07; (p) customary Investments relating to a Receivables
Facility; (q) Investments out of the Applicable Amount; provided that no
Investment in any Unrestricted Subsidiary shall be permitted pursuant to this
clause (q) unless at the time of the making of such Investment, the U.S.
Borrower would have been permitted to make a Restricted Payment in the amount of
such Investment in reliance on Section 6.04(i); (r) Investments out of Excluded
Contributions; (s) any transaction to the extent it constitutes an Investment
that is permitted under Section 6.04 or is made in accordance with the
provisions of Section 6.05(b) (other than any transaction set forth in clauses
(i), (v) and (xiv) of Section 6.05(b); (t) additional Investments having an
aggregate fair market value, taken together with all other Investments made
pursuant to this clause (t) that are at that time outstanding, not to exceed an
amount equal to the greater of (x) $700.0 million and (y) 6.75% of Total Assets
(with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent changes in value but net of any actual
return on capital in respect of such Investment); and (u) Investments in an
amount (when taken together with all Restricted Payments made in reliance on
Section 6.04(xii) and net of any actual return on capital in respect of such
Investment) not to exceed the greater of (x) $200.0 million and (y) 15.0% of
EBITDA for the most recently ended Test Period as of such time any such
Investment is made (with the fair



--------------------------------------------------------------------------------



 
[a8kexhibit075.jpg]
market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value but net of any actual return on
capital in respect of such Investment). “Permitted Liens” means, with respect to
any Person: (a) (i) Liens on accounts, payment intangibles and related assets to
secure any Receivables Facility and (ii) Liens arising under the Loan Documents;
(b) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits to
secure bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business; (c) Liens
imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens and other
similar Liens, in each case, for sums not yet overdue for a period of more than
thirty (30) days or being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP; (d) Liens for taxes,
assessments or other governmental charges or claims not yet payable or overdue
for a period of more than thirty (30) days or which are being contested in good
faith by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP; (e) Liens in favor of issuers of performance and surety bonds or bid bonds
or with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business; (f) minor survey exceptions, minor encumbrances,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties, in each case, which were not incurred in connection
with Indebtedness and which do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of such Person; (g) Liens existing on the Closing Date; provided
that any Lien securing Funded Debt in excess of (x) $75.0 million individually
or (y) $100.0 million in the aggregate (when taken together with all other Liens
securing obligations outstanding in reliance on this clause (g) that are not
listed on Schedule 6.02) shall not be permitted pursuant to this clause (g)
except to the extent such Lien is listed on Schedule 6.02; (h) Liens on property
of a Person at the time such Person becomes a Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such other Person becoming such a Restricted Subsidiary;
provided, further, that such Liens may not extend to any other property owned by
the U.S. Borrower or any Restricted Subsidiary;



--------------------------------------------------------------------------------



 
[a8kexhibit076.jpg]
(i) Liens on property at the time the U.S. Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the U.S. Borrower or any Restricted Subsidiary;
provided that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided, further, that the Liens may not
extend to any other property owned by the U.S. Borrower or any Restricted
Subsidiary; (j) Liens securing Indebtedness or other obligations of the U.S.
Borrower or a Restricted Subsidiary owing to the U.S. Borrower or another
Restricted Subsidiary permitted to be incurred in accordance with clause (ix) or
(x) of Section 6.01(b); (k) Liens on specific items of inventory or other goods
and proceeds of any Person securing such Person’s obligations in respect of
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
(l) leases, subleases, licenses and sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the U.S. Borrower or any of the Restricted
Subsidiaries and do not secure any Indebtedness; (m) Liens arising from
financing statement filings under the UCC or similar state or provincial laws
regarding operating leases entered into by the U.S. Borrower and its Restricted
Subsidiaries in the ordinary course of business; (n) Liens in favor of the U.S.
Borrower or any Subsidiary Guarantor; (o) Liens on inventory or equipment of the
U.S. Borrower or any Restricted Subsidiary granted in the ordinary course of
business to the U.S. Borrower’s or such Restricted Subsidiary’s client at which
such inventory or equipment is located; (p) Liens to secure any refinancing,
refunding, extension, renewal or replacement (or successive refinancing,
refunding, extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in clauses (g), (h), (i) and (q) of
this definition; provided that (x) such new Lien shall be limited to all or part
of the same property that secured the original Lien (plus improvements on such
property), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (g), (h), (i) and (q) of this definition at the time the original Lien
became a Permitted Lien pursuant to this Agreement, and (B) an amount necessary
to pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement; (q) Liens securing Indebtedness
permitted to be incurred pursuant to Section 6.01(b)(vi), (b)(xix), (b)(xxi) and
(b)(xxii); provided that (A) Liens securing Indebtedness permitted to be
incurred pursuant to Section 6.01(b)(vi) do not at any time encumber any
property other than the property financed by such Indebtedness and the proceeds
and the products thereof, (B) Liens securing Indebtedness permitted to be
incurred pursuant to Section 6.01(b)(xix) extend only to the assets of Foreign
Subsidiaries, (C) Liens securing Indebtedness permitted to be incurred pursuant
to Section 6.01(b)(xxi) only extend to the property Disposed of in the
applicable Sale and Lease-Back Transaction and (D) Liens securing Indebtedness
permitted to be incurred pursuant to Section 6.01(b)(xxii) are solely on
acquired property or the assets (including any acquired Equity Interests) of the
Acquired Entity or Business, as the case may be;



--------------------------------------------------------------------------------



 
[a8kexhibit077.jpg]
(r) deposits in the ordinary course of business to secure liability to insurance
carriers; (s) Liens securing judgments for the payment of money not constituting
an Event of Default under clause (h) of Section 7.01, so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment and have not been finally terminated
or the period within which such proceedings may be initiated has not expired;
(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business; (u) Liens (i) of a collection bank arising
under Section 4-210 of the UCC on items in the course of collection, (ii)
attaching to commodity trading accounts or other commodity brokerage accounts
incurred in the ordinary course of business and (iii) in favor of banking
institutions arising as a matter of law encumbering deposits (including the
right of setoff) and which are within the general parameters customary in the
banking industry; (v) Liens that are contractual rights of setoff (i) relating
to the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, (ii) relating to pooled deposit or sweep
accounts of the U.S. Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the U.S. Borrower and its Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into with customers of
the U.S. Borrower or any of its Restricted Subsidiaries in the ordinary course
of business; (w) Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; (x) Liens deemed to exist in connection with Investments
in repurchase agreements permitted under Section 6.01; provided that such Liens
do not extend to any assets other than those assets that are the subject of such
repurchase agreement; (y) Liens on the assets of any Foreign Subsidiary securing
Indebtedness permitted to be incurred pursuant to Section 6.01(b); (z) other
Liens securing obligations in an aggregate amount not to exceed the greater of
(x) $250.0 million and (y) 17.5% of EBITDA for the most recently ended Test
Period as of such time any such Lien is incurred; (aa) Liens on the assets of
Foreign Subsidiaries securing Hedging Obligations entered into by such Foreign
Subsidiaries that are permitted by Section 6.01(b)(xii) and that do not
constitute Secured Obligations; (bb) Liens on the Collateral (or any portion
thereof) securing Indebtedness issued pursuant to Section 6.01(b)(xxv) and
Section 6.01(b)(xxvii), so long as at the time of the incurrence of such
Indebtedness the holders of such Indebtedness (or a representative thereof on
behalf of such holders) shall have entered into a First Lien Intercreditor
Agreement or Junior Lien



--------------------------------------------------------------------------------



 
[a8kexhibit078.jpg]
Intercreditor Agreement with the Agent agreeing that such Liens are subject to
the terms thereof; and (cc) Liens on the assets of a Designated Business which
Liens do not attach to the assets of the U.S. Borrower or any of its Restricted
Subsidiaries other than those of any Restricted Subsidiary included in such
Designated Business and which Secured Indebtedness is permitted by Section
6.01(b)(xxvi). “Permitted Refinancing Notes” means senior secured notes, senior
unsecured or senior subordinated debt securities of the U.S. Borrower(or of a
Subsidiary Guarantor which are guaranteed by the U.S. Borrower) incurred after
the Closing Date (a) the terms of which do not provide for any scheduled
principal repayment, mandatory redemption or sinking fund obligations prior to
the Latest Maturity Date on the date such debt securities are issued (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default), (b) the
covenants, events of default, guarantees, collateral and other terms of which
(other than interest rate, call protection and redemption premiums), taken as a
whole, are not more restrictive to the U.S. Borrower and the Subsidiaries than
those set forth in this Agreement; provided that a certificate of a Financial
Officer of the U.S. Borrower delivered to the Agent in good faith at least three
Business Days (or such shorter period as the Agent may reasonably agree) prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the U.S. Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement, (c) of which no Subsidiary of the U.S. Borrower is an
issuer or guarantor other than any Loan Party and (d) which are not secured by
any Liens on any assets of the U.S. Borrower or any of its Subsidiaries other
than assets of the Loan Parties that constitute Collateral. “Person” means any
individual, corporation, limited liability company, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, company,
government or any agency or political subdivision thereof or any other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the U.S. Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system. “Preferred Stock” means any Equity Interest with
preferential rights of payment of dividends or upon liquidation, dissolution, or
winding-up. “Prepayment Event” means any Asset Sale Prepayment Event, Debt
Incurrence Prepayment Event or Casualty Event. “Prime Rate” means the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its prime rate in effect at its office located at 270 Park Avenue, New
York, New York; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.



--------------------------------------------------------------------------------



 
[a8kexhibit079.jpg]
“Projections” means the projections of the U.S. Borrower and the Restricted
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements of such entities furnished to the Lenders or
the Agent by or on behalf of Holdings, the U.S. Borrower or any of the
Subsidiaries prior to the Closing Date. “Public-Sider” means a Lender whose
representatives may trade in securities of the U.S. Borrower or its controlling
person or any of its Subsidiaries while in possession of the financial
statements provided by the U.S. Borrower under the terms of this Agreement.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee under this Agreement or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or that otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Proceeds” means assets that are used or useful in a Permitted
Business; provided that the fair market value of any such assets shall be
determined by the U.S. Borrower in good faith. “Qualifying Lender” means an
Irish Qualifying Lender or a U.K. Qualifying Lender. “Quotation Day” means, with
respect to any Eurocurrency Rate Borrowing for any Eurocurrency Interest Period,
(i) if the currency is Sterling, the first day of such Interest Period, (ii) if
the currency is Euro, two TARGET Days before the first day of such Interest
Period, (iii) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the Eurocurrency Rate for such currency
(other than Dollars) is to be determined, in which case the Quotation Day will
be determined by the Agent in accordance with market practice in such market
(and if quotations would normally be given on more than one day, then the
Quotation Day will be the last of those days)). “Ratable Portion” means, (i)
subject to Section 2.20, with respect to any Revolving Lender under any
Revolving Facility, the percentage obtained by dividing the amount of Revolving
Commitments of such Revolving Lender under such Revolving Facility by the
aggregate amount of Revolving Commitments of all Revolving Lenders under such
Revolving Facility (or if the Revolving Commitments under such Revolving
Facility have been terminated, the percentage obtained by dividing the Revolving
Loans outstanding of such Revolving Lender under such Revolving Facility by the
Revolving Loans outstanding of all Revolving Lenders under such Revolving
Facility) and (ii) with respect to any Term Loan Lender under any Term Loan
Facility, the percentage obtained by dividing the amount of Term Loans held by
such Term Loan Lender under such Term Loan Facility by the aggregate amount of
Term Loans of all Term Loan Lenders under such Term Loan Facility. “Receivables
Facility” means the receivables facility established for ARAMARK Receivables,
LLC pursuant to the Amended and Restated Receivables Purchase Agreement, dated
as of January 26, 2007, among ARAMARK Receivables, LLC and the other parties
thereto and one or more additional receivables financing facilities, in each
case, as amended, supplemented, modified, extended, increased, renewed,
restated, refunded, replaced or refinanced from time to time, the Indebtedness
of which is non-recourse (except for Standard Receivables Facility Undertakings)
to the U.S. Borrower and its Restricted Subsidiaries, other than any Receivables
Subsidiary, pursuant to which the U.S. Borrower or any of its Restricted
Subsidiaries sells its accounts, payment intangibles and related assets to
either (a)



--------------------------------------------------------------------------------



 
[a8kexhibit080.jpg]
a Person that is not a Restricted Subsidiary or (b) a Receivables Subsidiary
that in turn sells its accounts, payment intangibles and related assets to a
Person that is not a Restricted Subsidiary. “Receivables Facility Repurchase
Obligation” means any obligation of the U.S. Borrower or a Restricted Subsidiary
that is a seller of assets in a Receivables Facility to repurchase the assets it
sold thereunder as a result of a breach of a representation, warranty or
covenant or otherwise, including as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, offset or counterclaim of any
kind as a result of any action taken by, any failure to take action by or any
other event relating to the seller. “Receivables Fees” means distributions or
payments made directly or by means of discounts with respect to any
participation interest issued or sold in connection with, and other fees paid to
a Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility. “Receivables Subsidiary” means any Subsidiary formed solely for the
purpose of engaging, and that engages only, in one or more Receivables
Facilities. “Reference Rate Replacement Amendments” means (i) the addition of
the defined terms “Benchmark Replacement,” “Benchmark Replacement Adjustment,”
“Benchmark Replacement Conforming Changes,” “Benchmark Replacement Date,”
“Benchmark Transition Event,” “Benchmark Transition Start Date,” “Benchmark
Unavailability Period,” “Compounded SOFR,” “Corresponding Tenor,” “Early Opt-in
Election,” “Federal Reserve Bank of New York’s Website,” “Reference Rate
Replacement Amendments,” “Reference Rate Replacement Amendments Effective Date,”
“Relevant Governmental Body,” “SOFR,” “SOFR-Based Rate,” “Term SOFR,”
“Unadjusted Benchmark Replacement,” (ii) the addition of Section 1.12, (iii) the
addition of the proviso at the end of clause (i) of the first sentence of
Section 2.14(b) and (iv) the addition of Section 2.14(f). “Reference Rate
Replacement Amendments Effective Date” means the first date upon which the
Borrowers, the Administrative Agent and each Lender shall have consented or be
deemed to have consented to the Reference Rate Replacement Amendments.
“Refinancing Indebtedness” has the meaning assigned to such term in Section
6.01(b)(xv). “Refinancing Term Loan” means any New Term Loan that is designated
as a “Refinancing Term Loan” in the applicable supplement creating such New Term
Loan in accordance with Section 2.19. “Refinancing Transactions” has the meaning
provided in the recitals hereto. “Register” has the meaning assigned to such
term in Section 9.04(b)(iv). “Regulation T” means Regulation T of the Board as
from time to time in effect and all official rulings and interpretations
thereunder or thereof, and any successor provision thereto. “Regulation U” means
Regulation U of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof, and any successor provision
thereto. “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof, and
any successor provision thereto.



--------------------------------------------------------------------------------



 
[a8kexhibit081.jpg]
“Reinvestment Period” means 15 months following the date of an Asset Sale
Prepayment Event or Casualty Event (or, if later, 180 days after the date the
U.S. Borrower or a Restricted Subsidiary has entered into a binding commitment
to reinvest the proceeds of any such Asset Sale Prepayment Event or Casualty
Event prior to the expiration of such 15 months). “Related Parties” means, with
respect to any specified Person, such Person’s Affiliates and the respective
directors, officers, trustees, employees, agents and advisors of such Person and
such Person’s Affiliates. “Relevant Borrower’s Tax Jurisdiction” means (a) in
the case of a Loan made to the U.K. Borrower, the United Kingdom and (b) in the
case of a Loan made to an Irish Borrower, Ireland. “Relevant Governmental Body”
means the Federal Reserve Board and/or the NYFRB, or a committee officially
endorsed or convened by the Federal Reserve Board and/or the NYFRB or, in each
case, any successor thereto. “Remaining Term Percentage” means, with respect to
any Term Loan Facility, 100% on the date such Term Loan Facility is established;
provided that on each date (and thereafter, until the next adjustment pursuant
to this proviso) that (a) any Term Loans under such Term Loan Facility are
converted to Term Loans under any other Term Loan Facility or (b) any New Term
Loans are borrowed under such Term Loan Facility following the date of
incurrence of the initial Term Loans under such Term Loan Facility, the
Remaining Term Percentage with respect to such Term Loan Facility shall be equal
to the product of (i) the Remaining Term Percentage for such Term Loan Facility
in effect immediately prior to such conversion or the borrowing of such New Term
Loans on such date multiplied by (ii) a fraction, (x) the numerator of which is
the principal amount of Term Loans under such Term Loan Facility on the
specified date following the conversion of Term Loans or the borrowing of such
New Term Loans on such date occurring on such date and (y) the denominator of
which is the principal amount of Term Loans outstanding on such date under such
Term Loan Facility immediately prior to such conversion or the borrowing of such
New Term Loans on such date. “Replacement Revolving Commitments” means New
Revolving Commitments that are designated in the applicable supplement creating
such New Revolving Commitments in accordance with Section 2.19 as “Replacement
Revolving Commitments”; provided that New Revolving Commitments may only be
designated as “Replacement Revolving Commitments” to the extent that after
giving effect to the establishment of such Replacement Revolving Commitments on
any Increased Amount Date (and any concurrent reduction in the amount of any
other Revolving Commitments), the aggregate amount of Revolving Commitments in
effect would not exceed the amount of Revolving Commitments in effect
immediately prior to the effectiveness of such New Revolving Commitments
(provided that any additional New Revolving Commitments that do not constitute
Replacement Revolving Commitments and that are established concurrently
therewith in accordance with Section 2.19 shall be disregarded for the purposes
of such calculation). “Repricing Transaction” means, other than in connection
with a transaction constituting a Change of Control or Transformative
Acquisition, (i) any prepayment or repayment of any U.S. Term B-2 Loan or, U.S.
Term B-3 Loan or U.S. Term B-4 Loan, as applicable, with the proceeds of, or any
conversion of any U.S. Term B-2 Loan or, U.S. Term B-3 Loan or U.S. Term B-4
Loan, as applicable, into, any new or replacement Indebtedness denominated in
the same currency and constituting term loans with an Effective Yield less than
the Effective Yield applicable to the U.S. Term B-2 Loans or, the U.S. Term B-3
Loans or the U.S. Term B-4 Loans, respectively and (ii) any amendment to this
Agreement which reduces the Effective Yield applicable to any U.S. Term B-2 Loan
or, U.S. Term B-3 Loan or U.S. Term B-4 Loan, as applicable, and, in the case of
each of clauses (i) and (ii), which was for the primary



--------------------------------------------------------------------------------



 
[a8kexhibit082.jpg]
purpose of reducing the Effective Yield on the U.S. Term B-2 Loans or, U.S. Term
B-3 Loans or U.S. Term B-4 Loans, as applicable. “Required Class Lenders” means
(i) with respect to any Term Loan Facility, Lenders holding more than 50% of the
Term Commitments and Term Loans under such Term Loan Facility, (ii) with respect
to any Revolving Facility, Lenders holding more than 50% of the Revolving
Commitments under such Revolving Facility or, if the Revolving Credit
Termination Date has occurred with respect to such Revolving Facility, more than
50% of the Revolving Outstandings under such Revolving Facility and (iii) with
respect to the Revolving Facilities, the Required Revolving Lenders. The Term
Loans, Revolving Commitments and Revolving Outstandings of any Defaulting Lender
shall not be included in the calculation of “Required Class Lenders.” “Required
Financial Covenant Lenders” means, collectively, Lenders having more than 50% of
the sum of the Dollar Equivalent of (a) the aggregate outstanding amount of the
Revolving Commitments or, with respect to any Revolving Facility after the
Revolving Credit Termination Date with respect to such Revolving Facility, the
Revolving Outstandings under such Revolving Facility plus (b) the aggregate
outstanding amount of all U.S. Term A Loans, Canadian Term A-2 Loans, Euro Term
A-1 Loans, New Term A Loans and Extended Term Loans in respect of any of the
foregoing then outstanding. The Revolving Commitments, Revolving Outstandings
and Term Loans of any Defaulting Lender shall not be included in the calculation
of “Required Financial Covenant Lenders.” “Required Lenders” means,
collectively, Lenders having more than 50% of the sum of the Dollar Equivalent
of (a) the aggregate outstanding amount of the Revolving Commitments or, with
respect to any Revolving Facility after the Revolving Credit Termination Date
with respect to such Revolving Facility, the Revolving Outstandings under such
Revolving Facility) and (b) the aggregate principal amount of all Term Loans
then outstanding. The Term Loans, Revolving Commitments and Revolving
Outstandings of any Defaulting Lender shall not be included in the calculation
of “Required Lenders.” “Required Revolving Lenders” means, collectively, Lenders
having more than 50% of the sum of the Dollar Equivalent of the aggregate
outstanding amount of the Revolving Commitments or, with respect to any
Revolving Facility after the Revolving Credit Termination Date with respect to
such Revolving Facility, the Revolving Outstandings under such Revolving
Facility. The Revolving Commitments and Revolving Outstandings of any Defaulting
Lender shall not be included in the calculation of “Required Revolving Lenders.”
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, executive order or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject. “Responsible Officer” of any Person means the
chief executive officer, the president, any vice president, any director, the
chief operating officer or any financial officer of such Person and any other
officer or similar official thereof responsible for the administration of the
obligations of such Person in respect of this Agreement, and, as to any document
delivered on the Closing Date (but subject to the express requirements set forth
in Section 4.01), shall include any secretary or assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.



--------------------------------------------------------------------------------



 
[a8kexhibit083.jpg]
“Restricted Lender” means a Lender that is incorporated, established or resident
in Germany (Inländer within the meaning of section 2 paragraph 15 of the German
Foreign Trade Law (Außenwirtschaftsgesetz, AWG)) or that notifies the Agent to
this effect. “Restricted Payments” has the meaning assigned to such term in
Section 6.04. “Restricted Subsidiary” means, at any time, any direct or indirect
Subsidiary of the U.S. Borrower (including any Foreign Subsidiary) that is not
then an Unrestricted Subsidiary; provided that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”
“Revolving Available Credit” means, at any time under any Revolving Facility,
(a) the then effective aggregate Revolving Commitments under such Revolving
Facility minus (b) the aggregate Revolving Outstandings at such time under such
Revolving Facility. “Revolving Commitments” means the Initial Revolving
Commitments, the 2018 Tranche Revolving Commitments and any New Revolving
Commitments. “Revolving Credit Borrowing” means any Borrowing under any
Revolving Facility. “Revolving Credit Note” means a promissory note of the
Borrowers under a Revolving Facility substantially in the form of Exhibit F-1.
“Revolving Credit Termination Date” means, with respect to any Revolving
Facility, the earliest of (a) the Scheduled Termination Date for such Revolving
Facility, (b) the date of termination of all of the Revolving Commitments under
such Revolving Facility pursuant to Section 2.05 the date on which the Loans
under such Revolving Facility become due and payable pursuant to Section 7.02(a)
or the Revolving Commitments under such Revolving Facility are terminated.
“Revolving Facilities” means collectively the Initial Revolving Facility, the
2018 Tranche Revolving Facility and each New Revolving Facility and “Revolving
Facility” means any such facility individually. “Revolving Lender” means a
Lender with a Revolving Commitment or Revolving Outstandings, in its capacity as
such. “Revolving Loan” means an Initial Revolving Loan, the 2018 Revolving Loans
or a New Revolving Loan. “Revolving Outstandings” means, at any particular time
under any Revolving Facility, the sum of (a) the Dollar Equivalent of the
principal amount of the Revolving Loans outstanding at such time under such
Revolving Facility and (b) the LC Exposure at such time under such Revolving
Facility. When used with respect to (i) any Borrower, the Revolving Outstandings
shall constitute the portion of the Revolving Outstandings made to or on behalf
of such Borrower and (ii) with respect to any Revolving Lender, the Revolving
Outstandings of such Lender under any Revolving Facility shall be the Dollar
Equivalent of its Revolving Loans and LC Exposure under such Revolving Facility.
“Revolving Sublimit” means (i) with respect to the Canadian Borrower,
$150,000,000, (ii) with respect to the U.K. Borrower, $150,000,000, (iii) with
respect to each Irish Borrower, $150,000,000, (iv) with respect to the German
Borrower, $150,000,000, (v) with respect to the Lux Borrower, $150,000,000 and
(vi) with respect to any Additional Foreign Borrower that is a Borrower



--------------------------------------------------------------------------------



 
[a8kexhibit084.jpg]
under any Revolving Facility, the amount agreed by the Agent and the U.S.
Borrower at the time such Additional Foreign Borrower becomes a Borrower under
such Revolving Facility. “Sale and Lease-Back Transaction” means any arrangement
with any Person providing for the leasing by the U.S. Borrower or any Restricted
Subsidiary of any real or tangible personal property, which property has been or
is to be sold or transferred by the U.S. Borrower or such Restricted Subsidiary
to such Person in contemplation of such leasing. “S&P” means Standard & Poor’s
Financial Services LLC, a division of the McGraw-Hill Companies, Inc., and any
successor to its rating agency business. “Sanctioned Country” means, at any
time, a country, region or territory which is or whose government is the subject
or target of country-wide Sanctions (as of the Closing Date, Cuba, Iran, North
Korea, Sudan, Syria and Crimea). “Sanctioned Person” means, at any time, (a) any
Person listed in any Sanctions-related list of designated Persons maintained by
the Office of Foreign Assets Control of the U.S. Department of the Treasury, the
U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the Office of the Superintendent of Financial Institutions
or the European Union, (b) any Person located, operating, organized or resident
in a Sanctioned Country or (c) any Person that is 50% or more owned by a Person
or Persons described in (a) or (b) of this definition. “Sanctions” means
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, Her Majesty’s Treasury, the Office of the Superintendent of Financial
Institutions or the European Union. “Scheduled Termination Date” means (i) with
respect to the 2018 Tranche Revolving Facility, October 1, 2023, and (ii) with
respect to any New Revolving Facility, the date specified as such in the
applicable supplement pursuant to Section 2.19 establishing such New Revolving
Facility. “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of its functions. “Secured Cash
Management Obligations” means all obligations owing by the U.S. Borrower or any
Restricted Subsidiary to the Agent, a Joint Lead Arranger, Co-Documentation
Agent, any Affiliate of any of the foregoing or a Person that was a Lender or an
Affiliate of a Lender on the Closing Date or at the time the Cash Management
Agreement giving rise to such obligations was entered into. “Secured Hedging
Obligations” means all Hedging Obligations owing by the U.S. Borrower or any
Restricted Subsidiary to the Agent, a Joint Lead Arranger, Co-Documentation
Agent or any Affiliate of any of the foregoing or a Person that was a Lender or
an Affiliate of a Lender on the Closing Date or at the time the Hedge Agreement
giving rise to such Hedging Obligations was entered into. “Secured Indebtedness”
means any Indebtedness secured by a Lien.



--------------------------------------------------------------------------------



 
[a8kexhibit085.jpg]
“Secured Obligations” means all Obligations, together with all Secured Hedging
Obligations and Secured Cash Management Obligations, excluding, with respect to
any Loan Party, Excluded Swap Obligations of such Loan Party. “Secured Parties”
has the meaning assigned to such term in the Security Agreement. “Securities
Act” means the Securities Act of 1933, as amended, and the rules and regulations
of the SEC promulgated thereunder. “Security Agreement” means that certain U.S.
Pledge and Security Agreement, dated as of the Closing Date, between the Loan
Parties and the Agent, for the benefit of the Agent and the other Secured
Parties. “Series” has the meaning assigned to such term in Section 2.19(a).
“Significant Subsidiary” means any Subsidiary (or group of Subsidiaries as to
which any condition specified in clause (f) or (g) of Section 7.01 applies) of
the U.S. Borrower that would be a “significant subsidiary” as defined in Article
I, Rule 2-02 of Regulation S-X, promulgated pursuant to the Securities Act, as
such regulation is in effect on the date hereof. “SOFR” with respect to any day
means the secured overnight financing rate published for such day by the NYFRB,
as the administrator of the benchmark (or a successor administrator), on the
Federal Reserve Bank of New York’s Website. “SOFR-Based Rate” means SOFR,
Compounded SOFR or Term SOFR. “Specified Representations” means the
representations and warranties contained in Sections 3.01(a), 3.02 (limited to
the transactions contemplated by Incremental Amendment No. 2), 3.03(c) and (d)
(in each case, limited to the transactions contemplated by Incremental Amendment
No. 2 not conflicting with any existing indentures governing outstanding debt
securities of the U.S. Borrower and the Loan Guarantors and this Agreement),
3.08, 3.15(a), 3.18, 3.20 and 3.21(limited to the use of proceeds of the U.S.
Term B-1 Loans on the Incremental Amendment No. 2 Effective Date). “Standard
Receivables Facility Undertakings” means representations, warranties, covenants
and indemnities entered into by the U.S. Borrower or any Restricted Subsidiary
of the U.S. Borrower that the U.S. Borrower has determined in good faith to be
customary in financings similar to a Receivables Facility, including, without
limitation, those relating to the servicing of the assets of a Receivables
Facility Subsidiary, it being understood that any Receivables Facility
Repurchase Obligation shall be deemed to be a Standard Receivables Facility
Undertaking. “Sterling” and the sign “£” each mean the lawful money of the
United Kingdom. “Subordinated Indebtedness” means any Material Indebtedness of
the U.S. Borrower or any Subsidiary Guarantor (other than Indebtedness owing to
the U.S. Borrower or a Restricted Subsidiary) that by its terms is expressly
subordinated to the obligations of the U.S. Borrower or such Subsidiary
Guarantor under this Agreement with respect to the Obligations. “Subsequent
Transaction” has the meaning provided in Section 1.10. “Subsidiary” means, with
respect to any Person, (a) any corporation, association, or other business
entity (other than a partnership, joint venture, limited liability company or
similar entity) of



--------------------------------------------------------------------------------



 
[a8kexhibit086.jpg]
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other subsidiaries of that Person or a combination thereof and
(b) any partnership, joint venture, limited liability company or similar entity
of which (i) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and (ii) such Person or any subsidiary of such Person is a
controlling general partner or otherwise controls such entity. “Subsidiary
Guarantor” means each Restricted Subsidiary of the U.S. Borrower that executes
this Agreement as a Loan Guarantor on the Closing Date and each other Restricted
Subsidiary of the U.S. Borrower that thereafter becomes a Subsidiary Guarantor
pursuant to a Joinder Agreement except for any Restricted Subsidiary that has
been released as a Subsidiary Guarantor in accordance with the terms of this
Agreement. “Successor Foreign Borrower” has the meaning assigned to such term in
Section 6.03(d)(i). “Successor Holdings Guarantor” has the meaning assigned to
such term in Section 6.03(c). “Successor Person” has the meaning assigned to
such term in Section 6.03(b)(i). “Successor U.S. Borrower” has the meaning
assigned to such term in Section 6.03(a)(i). “Swap Obligation” means, with
respect to any Loan Party, any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act. “TARGET” means Trans-European Automated
Real-time Gross Settlement Express Transfer payment system. “TARGET Day” means
any day on which TARGET is open for the settlement of payments in Euro. “Taxes”
means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, penalties or
additions to tax applicable thereto. “TCA” means the Irish Taxes Consolidation
Act 1997. “Term Commitments” means each of the U.S. Term A Commitments, U.S.
Term B Commitments, U.S. Term B-1 Commitments, U.S. Term B-2 Commitments, U.S.
Term B-3 Commitments, U.S. Term B-4 Commitments, Canadian Term A-2 Commitments,
Euro Term A-1 Commitments, Yen Term C-1 Commitments and, if applicable, New Term
Commitments with respect to any Series.



--------------------------------------------------------------------------------



 
[a8kexhibit087.jpg]
“Term Loan” means each of the U.S. Term A Loans, U.S. Term B-2 Loans, U.S. Term
B- 3 Loans, U.S. Term B-4 Loans, the Canadian Term A-2 Loans, the Euro Term A-1
Loans, the Yen Term C-1 Loans and, if applicable, New Term Loans with respect to
any Series and any Extended Term Loans. “Term Loan Borrowing” means a Borrowing
consisting of Term Loans under a particular Term Loan Facility. “Term Loan
Facility” means, as the context requires, the U.S. Term A Loan Facility, U.S.
Term B-2 Loan Facility, U.S. Term B-3 Loan Facility, U.S. Term B-4 Loan
Facility, the Canadian Term A-2 Loan Facility, the Euro Term A-1 Loan Facility,
the Yen Term C-1 Loan Facility, each other Extension Series of Extended Term
Loans and each Series of New Term Loans. “Term Loan Lender” means each Lender
that has a Term Commitment or that holds a Term Loan. “Term Loan Note” means a
promissory note of the applicable Borrower substantially in the form of Exhibit
F-2. “Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body. “Test Period” means,
at any date of determination, (i) for purposes of determining actual compliance
with Section 6.10, the most recently completed four consecutive fiscal quarters
of the U.S. Borrower ending on the date specified therein and (ii) for all other
purposes, the most recently completed four consecutive fiscal quarters of the
U.S. Borrower ending on or prior to such date for which financial statements
have been (or were required to have been) delivered pursuant to Section 5.01;
provided that prior to the first date financial statements have been delivered
pursuant to 5.01, the Test Period in effect shall be the period of four
consecutive fiscal quarters of the U.S. Borrower ended December 31, 2016. “Total
Assets” means the total amount of all assets of the U.S. Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP as shown on the most recent balance sheet of the U.S. Borrower.
“Transformative Acquisition” means any acquisition of an Acquired Entity or
Business by the U.S. Borrower or any Restricted Subsidiary or other similar
Investment that is either (a) not permitted hereunder immediately prior to the
consummation of such transaction or (b) if permitted hereunder immediately prior
to the consummation of such transaction, this Agreement would not provide the
U.S. Borrower and its Restricted Subsidiaries with adequate flexibility for the
continuation or expansion of their combined operations following such
consummation, as reasonably determined by the U.S. Borrower acting in good
faith. “Treaty” means (a) a double taxation agreement or (b) for purposes of the
Irish Borrowers only, a double taxation agreement into which Ireland has entered
which contains an article dealing with interest or income from debt claims.
“Treaty Lender” means a Lender which: (a) is treated as a resident of a Treaty
State for the purposes of the relevant Treaty and which is entitled under the
terms of the Treaty to claim a full exemption from Tax imposed by Relevant
Borrower’s Tax Jurisdiction on interest paid in respect of any Loan, subject
only to the completion of any procedural formalities; and



--------------------------------------------------------------------------------



 
[a8kexhibit088.jpg]
(b) does not carry on a business in the Relevant Borrower’s Tax Jurisdiction
through a permanent establishment with which that Lender’s participation in a
Loan is effectively connected. “Treaty State” means a jurisdiction having a
Treaty with the Relevant Borrower’s Tax Jurisdiction which makes provision for
full exemption from Tax imposed by the Relevant Borrower’s Tax Jurisdiction on
interest. “Type,” when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Eurocurrency Rate, the Base Rate,
the Canadian Base Rate or the BA Rate. “UCC” means the Uniform Commercial Code
as in effect from time to time in the state of New York or any other state the
laws of which are required to be applied in connection with the issue of
perfection of security interests. “U.K. Borrower” has the meaning assigned to
such term in the preamble to this Agreement. “U.K. Lending Office” means, with
respect to any Lender, the office of such Lender specified as its “U.K. Lending
Office” in its Administrative Questionnaire (or, if no such office is specified,
its U.S. Lending Office) or such other office of such Lender as such Lender may
from time to time specify to the U.S. Borrower and the Agent. “U.K. Qualifying
Lender” means: (i) a Lender (other than a Lender within subparagraph (ii) below)
which is beneficially entitled to interest payable to that Lender in respect of
an advance to the U.K. Borrower and is: (A) a Lender: (1) which is a bank (as
defined for the purpose of section 879 of the ITA 2007) making an advance to the
U.K. Borrower; or (2) in respect of an advance made to the U.K. Borrower by a
person that was a bank (as defined for the purpose of section 879 of the ITA
2007) at the time that that advance was made, and which is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of the advance or, in the case of a bank making an advance, would be
within such charge as respects such payments apart from section 18A of the CTA
2009; or (B) a Lender which is: (1) a company resident in the United Kingdom for
United Kingdom tax purposes; or



--------------------------------------------------------------------------------



 
[a8kexhibit089.jpg]
(2) a partnership each member of which is: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; or (b) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 19 of the CTA 2009) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of part 17 of the CTA 2009; or (3) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (for the purposes of
section 19 of the CTA 2009) of that company; or (C) a Treaty Lender; or (ii) a
building society (as defined for the purpose of Section 880 of the ITA 2007).
“U.K. Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance to the U.K. Borrower is either: (i) a company resident in the United
Kingdom for United Kingdom Tax purposes; or (ii) a partnership each member of
which is: (A) a company so resident in the United Kingdom; or (B) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 19 of the CTA 2009) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of part 17 of the CTA 2009; or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (for the purposes of
section 19 of the CTA 2009) of that company. “U.K. Tax Deduction” means a
deduction or withholding for, or on account of, Tax imposed by the United
Kingdom from a payment under a Loan Document. “Unadjusted Benchmark Replacement”
means the Benchmark Replacement excluding the Benchmark Replacement Adjustment;
provided that, if the Unadjusted Benchmark Replacement as so determined would be
less than zero, the Unadjusted Benchmark Replacement will be deemed to be zero
for the purposes of this Agreement.



--------------------------------------------------------------------------------



 
[a8kexhibit090.jpg]
“Unrestricted Subsidiary” means (a) any Subsidiary of the U.S. Borrower that at
the time of determination is an Unrestricted Subsidiary (as designated by the
U.S. Borrower, as provided below) and (b) any Subsidiary of an Unrestricted
Subsidiary. So long as no Default has occurred and is continuing, the U.S.
Borrower may designate any Restricted Subsidiary of the U.S. Borrower (other
than any Foreign Borrower) (including any existing Restricted Subsidiary and any
newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the U.S.
Borrower or any Subsidiary of the U.S. Borrower (other than any Subsidiary of
the Subsidiary to be so designated); provided that (i) any Unrestricted
Subsidiary must be an entity of which shares of the capital stock or other
equity interests (including partnership interests) entitled to cast at least a
majority of the votes that may be cast by all shares or equity interests having
ordinary voting power for the election of directors or other governing body are
owned, directly or indirectly, by the U.S. Borrower, (ii) such designation
complies with Section 6.07 and (iii) each of (A) the Subsidiary to be so
designated and (B) its subsidiaries has not at the time of designation, and does
not thereafter, create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
the lender has recourse to any of the assets of the U.S. Borrower or any
Restricted Subsidiary. The U.S. Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that, immediately after
giving effect to such designation no Default shall have occurred and be
continuing and either (x) the U.S. Borrower could incur at least $1.00 of
additional Indebtedness pursuant to the Interest Coverage Ratio test described
in Section 6.01(a) or (y) the Interest Coverage Ratio for the U.S. Borrower and
its Restricted Subsidiaries would be greater than such ratio for the U.S.
Borrower and its Restricted Subsidiaries immediately prior to such designation,
in each case on a pro forma basis taking into account such designation. Any such
designation by the U.S. Borrower shall be notified by the U.S. Borrower to the
Agent by promptly delivering to the Agent a copy of any applicable Board
Resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.
Notwithstanding the foregoing, as of the Closing Date, all of the Subsidiaries
of the U.S. Borrower will be Restricted Subsidiaries. “U.S. Borrower” has the
meaning assigned to such term in the preamble to this Agreement; provided that
when used in the context of determining the fair market value of an asset or
liability under this Agreement, “U.S. Borrower” shall, unless otherwise
expressly stated, be deemed to mean the Board of Directors of the U.S. Borrower
when the fair market value of such asset or liability is equal to or in excess
of $100.0 million. “U.S. Borrower Guaranteed Obligations” has the meaning
assigned to such term in Section 10.01(b). “U.S. Lending Office” means, with
respect to any Lender, the office of such Lender specified as its “U.S. Lending
Office” in its Administrative Questionnaire or such other office of such Lender
as such Lender may from time to time specify to the U.S. Borrower and the Agent.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(g). “U.S. Term A Commitment” means, with respect to each U.S. Term
A Lender, the commitment of such Lender to make U.S. Term A Loans to the U.S.
Borrower in the aggregate principal



--------------------------------------------------------------------------------



 
[a8kexhibit091.jpg]
amount set forth opposite such Lender’s name on the Commitments Schedule under
the caption “U.S. Term A Commitments” as adjusted to reflect each Assignment and
Assumption executed by such Lender and as such amount may be increased or
reduced pursuant to this Agreement, and “U.S. Term A Commitments” shall mean the
aggregate U.S. Term A Commitments of all U.S. Term A Lenders, which amount,
initially as of the Closing Date, shall be $650.0 million. “U.S. Term A Lender”
means each Lender that has a U.S. Term A Commitment or that is a holder of U.S.
Term A Loans. “U.S. Term A Loan” has the meaning assigned to such term in
Section 2.01(b)(i). “U.S. Term A Loan Facility” means the provisions herein
related to the U.S. Term A Commitments and U.S. Term A Loans. “U.S. Term A Loan
Maturity Date” means March 28, 2022. “U.S. Term B Commitment” means, with
respect to each U.S. Term B Lender, the commitment of such Lender to make U.S.
Term B Loans to the U.S. Borrower in the aggregate principal amount set forth
opposite such Lender’s name on the Commitments Schedule under the caption “U.S.
Term B Commitments” as adjusted to reflect each Assignment and Assumption
executed by such Lender and as such amount may be increased or reduced pursuant
to this Agreement, and “U.S. Term B Commitments” shall mean the aggregate U.S.
Term B Commitments of all U.S. Term B Lenders, which amount, initially as of the
Closing Date, shall be $1,750.0 million. “U.S. Term B Lender” means each Lender
that has a U.S. Term B Commitment or that is a holder of U.S. Term B Loans.
“U.S. Term B Loan” has the meaning assigned to such term in Section 2.01(b)(ii).
“U.S. Term B Loan Facility” means the provisions herein related to the U.S. Term
B Commitments and U.S. Term B Loans. “U.S. Term B-1 Commitment” means, with
respect to each U.S. Term B-1 Lender, the commitment of such Lender to make U.S.
Term B-1 Loans to the U.S. Borrower in the aggregate principal amount set forth
opposite such Lender’s name on the Schedule 1 to Incremental Amendment No. 2
under the caption “U.S. Term B-1 Commitments” as adjusted to reflect each
Assignment and Assumption executed by such Lender and as such amount may be
increased or reduced pursuant to this Agreement, and “U.S. Term B-1 Commitments”
shall mean the aggregate U.S. Term B-1 Commitments of all U.S. Term B-1 Lenders,
which amount, initially as of the Incremental Amendment No. 2 Effective Date,
shall be $1,785.0 million. “U.S. Term B-1 Lender” means each Lender that has a
U.S. Term B-1 Commitment or that is a holder of U.S. Term B-1 Loans. “U.S. Term
B-1 Loan” has the meaning assigned to such term in Section 2.01(b)(vi). “U.S.
Term B-1 Loan Facility” means the provisions herein related to the U.S. Term B-1
Commitments and U.S. Term B-1 Loans. “U.S. Term B-2 Commitment” means, (i) with
respect to the Additional U.S. Term B-2 Lender, its Additional U.S. Term B-2
Commitment, (ii) with respect to each Converting U.S. Term B-2



--------------------------------------------------------------------------------



 
[a8kexhibit092.jpg]
Lender, its commitment to make a U.S. Term B-2 Loan on the Amendment No. 5
Effective Date in an aggregate amount equal to its Converted U.S. Term B-2 Loan
and (iii) with respect to all other U.S. Term B-2 Lenders, its commitment to
make a U.S. Term B-2 Loan in an aggregate principal amount as reflected on each
Assignment and Assumption executed by such Lender and as such amount may be
increased or reduced pursuant to this Agreement, and “U.S. Term B-2 Commitments”
shall mean the aggregate U.S. Term B-2 Commitments of all U.S. Term B-2 Lenders,
which amount, initially as of the Amendment No. 5 Effective Date, shall be
$1,410,625,000. “U.S. Term B-2 Lender” means each Lender that has a U.S. Term
B-2 Commitment or that is a holder of U.S. Term B-2 Loans, including the
Additional U.S. Term B-2 Lender and each Amendment No. 5 Consenting Lender.
“U.S. Term B-2 Loan” has the meaning assigned to such term in Section
2.01(b)(viii). “U.S. Term B-2 Loan Facility” means the provisions herein related
to the U.S. Term B-2 Commitments and U.S. Term B-2 Loans. “U.S. Term B-2 Loan
Maturity Date” means March 28, 2024. “U.S. Term B-3 Commitment” means, (i) with
respect to the Additional U.S. Term B-3 Lender, its Additional U.S. Term B-3
Commitment, (ii) with respect to each Converting U.S. Term B-3 Lender, its
commitment to make a U.S. Term B-3 Loan on the Amendment No. 6 Effective Date in
an aggregate amount equal to its Converted U.S. Term B-3 Loan and (iii) with
respect to all other U.S. Term B-3 Lenders, its commitment to make a U.S. Term
B-3 Loan in an aggregate principal amount as reflected on each Assignment and
Assumption executed by such Lender and as such amount may be increased or
reduced pursuant to this Agreement, and “U.S. Term B-3 Commitments” shall mean
the aggregate U.S. Term B-3 Commitments of all U.S. Term B-3 Lenders, which
amount, initially as of the Amendment No. 6 Effective Date, shall be
$1,780,537,500. “U.S. Term B-3 Lender” means each Lender that has a U.S. Term
B-3 Commitment or that is a holder of U.S. Term B-3 Loans, including the
Additional U.S. Term B-3 Lender and each Amendment No. 6 Consenting Lender.
“U.S. Term B-3 Loan” has the meaning assigned to such term in Section
2.01(b)(viii). “U.S. Term B-3 Loan Facility” means the provisions herein related
to the U.S. Term B-3 Commitments and U.S. Term B-3 Loans. “U.S. Term B-3 Loan
Maturity Date” means March 11, 2025. “U.S. Term B-4 Commitment” means, with
respect to each U.S. Term B-4 Lender, the commitment of such Lender to make U.S.
Term B-4 Loans to the U.S. Borrower in the aggregate principal amount set forth
opposite such Lender’s name on the Schedule 1 to Incremental Amendment No. 8
under the caption “U.S. Term B-4 Commitments” as adjusted to reflect each
Assignment and Assumption executed by such Lender and as such amount may be
increased or reduced pursuant to this Agreement, and “U.S. Term B-4 Commitments”
shall mean the aggregate U.S. Term B-4 Commitments of all U.S. Term B-4 Lenders,
which amount, initially as of the Incremental Amendment No. 8 Effective Date,
shall be $900.0 million. “U.S. Term B-4 Lender” means each Lender that has a
U.S. Term B-4 Commitment or that is a holder of U.S. Term B-4 Loans.



--------------------------------------------------------------------------------



 
[a8kexhibit093.jpg]
“U.S. Term B-4 Loan” has the meaning assigned to such term in Section
2.01(b)(xiv). “U.S. Term B-4 Loan Facility” means the provisions herein related
to the U.S. Term B-4 Commitments and U.S. Term B-4 Loans. “U.S. Term B-4 Loan
Maturity Date” means January 15, 2027. “USA PATRIOT Act” means The Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107- 56 (signed into
law October 26, 2001)), as amended from time to time. “VAT” means: (a) any tax
imposed in compliance with the Council Directive of 28 November 2006 on the
common system of value added tax (EC Directive 2006/112); and (b) any other tax
of a similar nature, whether imposed in a member state of the European Union in
substitution for, or levied in addition to, such tax referred to in paragraph
(a) above, or imposed elsewhere. “Voting Stock” of any Person as of any date
means the Capital Stock of such Person that is at the time entitled to vote in
the election of the Board of Directors of such Person. “Weighted Average Life to
Maturity” means, when applied to any Indebtedness, Disqualified Stock or
Preferred Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment, by (2) the
sum of all such payments. “Wholly-Owned Subsidiary” of any Person means a
Restricted Subsidiary of such Person, 100% of the outstanding Capital Stock or
other ownership interests of which (other than directors’ qualifying shares)
shall at the time be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person. “Withdrawal Liability” means liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. “Yen” or “¥” means lawful
currency of Japan. “Yen Term C Commitment” means, with respect to each Yen Term
C Lender, the commitment of such Lender to make Yen Term C Loans to the U.S.
Borrower in the aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on the Commitments Schedule under the caption “Yen
Term C Commitments,” as adjusted to reflect each Assignment and Assumption
executed by such Lender and as such amount may be increased or reduced pursuant
to this Agreement,



--------------------------------------------------------------------------------



 
[a8kexhibit094.jpg]
and “Yen Term C Commitments” shall mean the aggregate Yen Term C Commitments of
all Yen Term C Lenders, which amount, initially as of the Closing Date, shall be
¥11,107 million. “Yen Term C Lender” means each Lender that has a Yen Term C
Commitment or that is a holder of Yen Term C Loans. “Yen Term C Loan” has the
meaning provided in Section 2.01(b)(iv). “Yen Term C Loan Facility” means the
provisions herein related to the Yen Term C Commitments and the Yen Term C
Loans. “Yen Term C Loan Maturity Date” means March 28, 2022. “Yen Term C-1
Commitment” means, with respect to each Yen Term C-1 Lender, the commitment of
such Lender to make Yen Term C-1 Loans to the U.S. Borrower on the Amendment No.
7 Effective Date in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule II to Amendment No. 7
under the caption “Yen Term C-1 Commitment,” as adjusted to reflect each
Assignment and Assumption executed by such Lender and as such amount may be
increased or reduced pursuant to this Agreement, and “Yen Term C-1 Commitments”
shall mean the aggregate Yen Term C-1 Commitments of all Yen Term C-1 Lenders,
which amount, initially as of the Amendment No. 7 Effective Date, shall be ¥
10,801.5575 million. “Yen Term C-1 Lender” means each Lender that has a Yen Term
C-1 Commitment or that is a holder of Yen Term C-1 Loans. “Yen Term C-1 Loan”
has the meaning assigned to such term in Section 2.01(b)(xiii) and shall include
all Yen Term C-1 Loans funded on the Amendment No. 7 Effective Date pursuant to
the Yen Term C-1 Commitments. “Yen Term C-1 Loan Facility” means the provisions
herein related to the Yen Term C-1 Commitments and the Yen Term C-1 Loans. “Yen
Term C-1 Loan Maturity Date” means October 1, 2023. SECTION 1.02 Classification
of Loans and Borrowings. For purposes of this Agreement, Loans may be classified
and referred to by Class (e.g., a “2018 Tranche Revolving Loan”) or by Type
(e.g., a “Eurocurrency Rate Loan”) or by Class and Type (e.g., a “Eurocurrency
Rate 2018 Tranche Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “2018 Tranche Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Rate Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Rate 2018 Tranche Revolving Borrowing”). SECTION 1.03 Conversion
of Currencies. (a) Dollar Equivalents. The Agent shall determine the Dollar
Equivalent of any amount as required hereby, and a determination thereof by the
Agent shall be presumed correct absent manifest error. The Agent may, but shall
not be obligated to, rely on any determination made by any Loan Party in any
document delivered to the Agent. The Agent shall determine or redetermine the
Dollar Equivalent of each Loan and each Letter of Credit on each Determination
Date and, unless otherwise specified herein, the Agent may determine or
redetermine the Dollar Equivalent of any amount hereunder on any other date in
its reasonable discretion. For purposes of any calculation of whether the
requisite percentage of Lenders have consented to any amendment, waiver or
modification of any Loan Document,



--------------------------------------------------------------------------------



 
[a8kexhibit095.jpg]
the Agent may, in consultation with the U.S. Borrower, set a record date for
determining the Dollar Equivalent amount of any Loan or Commitment so long as
such record date is within 30 days of the effective date of such amendment,
waiver or modification. (b) Rounding-Off. The Agent may set up appropriate
rounding off mechanisms or otherwise round off amounts hereunder to the nearest
higher or lower amount in whole Dollar or cent to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole Dollars or in whole cents, as may be necessary or
appropriate. (c) Negative Covenants, Etc. The Borrowers shall not be deemed to
have violated any of the covenants set forth in Article VI (other than Section
6.10) solely as a result of currency fluctuations following the date any action
is taken if such action was permitted on the date on which it was taken. SECTION
1.04 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” Unless otherwise specifically
indicated, the term “consolidated” with respect to any Person refers to such
Person consolidated with its Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person. The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall, except as otherwise indicated, be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. SECTION
1.05 Certain Calculations and Tests. For purposes of determining the
permissibility of any action, change, transaction or event that requires a
calculation of any financial ratio or test hereunder (including any Consolidated
Leverage Ratio test, any Consolidated Secured Debt Ratio test, and/or Interest
Coverage Ratio test, the amount of EBITDA and/or Total Assets), such financial
ratio or test shall be calculated (subject to Section 1.10) at the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or test occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be. SECTION
1.06 Change of Currency. Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Agent may from time to time
specify with the U.S. Borrower’s consent to appropriately reflect a change in
currency of any country and any relevant market conventions or practices
relating to such change in currency. SECTION 1.07 Funding Through Applicable
Lending Offices. Any Lender may, by notice to the Agent and the U.S. Borrower,
designate an Affiliate of such Lender as its Applicable



--------------------------------------------------------------------------------



 
[a8kexhibit096.jpg]
Lending Office with respect to any Loans to be made by such Lender to any
Borrower (and, for the avoidance of doubt, a Lender may designate different
Applicable Lending Offices to make Loans to the U.S. Borrower, on the one hand,
and any Foreign Borrower, on the other hand, under the same Revolving Facility)
or make any Loan available to any Borrower by causing any foreign or domestic
branch or Affiliate of such Lender to make such Loans. In the event that a
Lender designates an Affiliate of such Lender as its Applicable Lending Office
for Loans to any Borrower under any Facility or makes any Loan available to any
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loans, then all Loans and reimbursement obligations to be funded by
such Lender under such Facility to such Borrower shall be funded by such
Applicable Lending Office or foreign or domestic branch or Affiliate, as
applicable, and all payments of interest, fees, principal and other amounts
payable to such Lender under such Facility shall be payable to such Applicable
Lending Office or foreign or domestic branch or Affiliate, as applicable. Except
as provided in the immediately preceding sentence, no designation by any Lender
of an Affiliate as its Applicable Lending Office or making any Loan available to
any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loans shall alter the obligation of the applicable Borrower
to pay any principal, interest, fees or other amounts hereunder. SECTION 1.08
Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the U.S. Borrower notifies the
Agent that the U.S. Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the Agent
notifies the U.S. Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the U.S. Borrower or any Subsidiary at “fair value,” as defined
therein and (ii) the accounting for any lease (and whether the obligations
thereunder shall constitute “Capitalized Lease Obligations”) shall be based on
GAAP as in effect on the Closing Date and without giving effect to any
subsequent changes in GAAP (or the required implementation of any previously
promulgated changes in GAAP) relating to the treatment of a lease as an
operating lease or capitalized lease. SECTION 1.09 Additional Available
Currencies. (a) The U.S. Borrower may from time to time request that
Eurocurrency Rate Revolving Loans be made and/or Letters of Credit be issued
under any Revolving Facility in a currency other than those specifically listed
in the definition of “Available Currency”; provided that such requested currency
is a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurocurrency Rate Revolving Loans, such request shall
be subject to the reasonable approval of the Agent and the Revolving Lenders
under the applicable Revolving Facility; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the reasonable approval of the Agent and each Issuing Bank that is requested
to issue Letters of Credit in such currency. (b) Any such request shall be made
to the Agent not later than 11:00 a.m., fifteen (15) Business Days prior to the
date of the desired Revolving Loan or issuance of any Letter of Credit in



--------------------------------------------------------------------------------



 
[a8kexhibit097.jpg]
the applicable currency (or such other time or date as may be agreed by the
Agent and, in the case of any such request pertaining to Letters of Credit, each
applicable Issuing Bank, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Rate Loans under any Revolving Facility,
the Agent shall promptly notify each Revolving Lender under such Revolving
Facility thereof; and in the case of any such request pertaining to Letters of
Credit, the Agent shall promptly notify each Issuing Bank that is requested to
issue Letters of Credit in such currency thereof. Each Revolving Lender (in the
case of any such request pertaining to Eurocurrency Rate Loans) under the
applicable Revolving Facility or each applicable Issuing Bank (in the case of a
request pertaining to Letters of Credit to be issued by such Issuing Bank) shall
notify the Agent, not later than 11:00 a.m., five (5) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency. (c) Any failure by a Lender or an
Issuing Bank, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender or such Issuing Bank, as the case may be, to permit Eurocurrency
Rate Loans to be made or Letters of Credit to be issued in such requested
currency. If the Agent and all the Revolving Lenders under the applicable
Revolving Facility consent to making Eurocurrency Rate Loans in such requested
currency, the Agent shall so notify the U.S. Borrower and such currency shall
thereupon be deemed for all purposes to be an Available Currency hereunder under
such Revolving Facility for purposes of any Eurocurrency Rate Revolving Loans;
and if the Agent and an Issuing Bank consent to the issuance of Letters of
Credit in such requested currency, the Agent shall so notify the U.S. Borrower
and such currency shall thereupon be deemed for all purposes to be an Available
Currency hereunder for purposes of any Letter of Credit issuances by such
Issuing Bank. If the Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.09, the Agent shall promptly so notify
the U.S. Borrower. SECTION 1.10 Limited Condition Acquisitions. As it relates to
any action being taken solely in connection with a Limited Condition
Acquisition, for purposes of: (i) determining compliance with any provision of
this Agreement (other than determining whether an Event of Default has occurred
under Section 6.10) which requires the calculation of any financial ratio or
financial test, (ii) testing availability under baskets set forth in this
Agreement (including baskets determined by reference to EBITDA or Total Assets)
or (iii) testing whether a Default or Event of Default has occurred and, with
respect to any New Term Loan to finance such Limited Condition Acquisition,
testing whether any representation or warranty in any Loan Document is correct
as of such date, in each case, at the option of the U.S. Borrower (the U.S.
Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder, any such Default or Event of Default
exists and any such representation or warranty is correct shall be deemed to be
the date the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCT Test Date”), and if, after giving pro forma effect to the
Limited Condition Acquisition (and the other transactions to be entered into in
connection therewith, including any incurrence of Indebtedness and the use of
proceeds thereof, as if they had occurred on the first day of the most recently
ended Test Period prior to the LCT Test Date), the U.S. Borrower or the
applicable Restricted Subsidiary would have been permitted to take such action
on the relevant LCT Test Date in compliance with such ratio, test or basket,
such ratio, test or basket shall be deemed to have been complied with or if no
such Default or Event of Default shall exist on such LCT



--------------------------------------------------------------------------------



 
[a8kexhibit098.jpg]
Test Date or such representation or warranty is correct as of such LCT Test Date
then such condition shall be deemed satisfied on the date of consummation of
such LCT Test Date for purposes of clause (iii) above; provided that if
financial statements for one or more subsequent fiscal periods shall have become
available, the U.S. Borrower may elect, in its sole discretion, to redetermine
all such ratios, tests or baskets on the basis of such financial statements, in
which case, such date of redetermination shall thereafter be deemed to be the
applicable LCT Test Date. For the avoidance of doubt, if the U.S. Borrower has
made an LCT Election and any of the ratios, tests or baskets for which
compliance was determined or tested as of the LCT Test Date would have failed to
have been complied with as a result of fluctuations in any such ratio, test or
basket, including due to fluctuations in EBITDA or Total Assets of the Borrower
or the Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or any Default or Event of Default has
occurred and is continuing or any such representation or warranty in any Loan
Document is not correct on the date of such Limited Condition Acquisition, such
baskets, tests or ratios or requirement will not be deemed to have failed to
have been complied with as a result of such circumstance; however, if any ratios
improve or baskets increase as a result of such fluctuations, such improved
ratios or baskets may be utilized. If the U.S. Borrower has made an LCT Election
for any Limited Condition Acquisition, then in connection with any calculation
of any ratio, test or basket availability with respect to any transaction
permitted hereunder (each, a “Subsequent Transaction”) following the relevant
LCT Test Date and prior to the earlier of the date on which such Limited
Condition Acquisition is consummated or the date that the definitive agreement
for such Limited Condition Acquisition is terminated or expires without
consummation of such Limited Condition Acquisition, for purposes of determining
whether such Subsequent Transaction is permitted under this Agreement, any such
ratio, test or basket shall be required to be satisfied on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated. SECTION 1.11 Luxembourg Terms. In this
Agreement, where it relates to a company incorporated under the laws of
Luxembourg, a reference to: (i) a “winding-up”, “administration” or
“dissolution” includes, without limitation, bankruptcy (faillite), insolvency,
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de la faillite), reprieve from
payment (sursis de paiement), controlled management (gestion contrôlée), general
settlement with creditors, reorganisation or similar laws affecting the rights
of creditors generally; (ii) a “receiver”, “administrative receiver”,
“administrator” or the like includes, without limitation, a juge délégué,
commissaire, juge-commissaire, liquidateur or curateur; and (iii) a person being
“unable to pay its debts” includes that person being in a state of cessation of
payments (cessation de paiements). SECTION 1.12 Interest Rates; LIBOR
Notification. The interest rate on a Loan denominated in Dollars, any LIBOR
Quoted Currency, any other Available Currency or an Alternative Currency may be
derived from an interest rate benchmark that is, or may in the future become,
the subject of regulatory reform. Regulators have signaled the need to use
alternative benchmark reference rates for some of these interest rate benchmarks
and, as a result, such interest rate benchmarks may cease to comply with
applicable laws and regulations, may be permanently discontinued, and/or the
basis on which they are calculated may change. The London interbank offered rate
is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for



--------------------------------------------------------------------------------



 
[a8kexhibit099.jpg]
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Rate Loans. In light
of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 2.14(f)(i) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will promptly notify the applicable Borrowers, pursuant to Section
2.14(f)(iii), of any change to the reference rate upon which the interest rate
on Eurocurrency Rate Loans or BA Rate Loans, as applicable, is based. However,
the Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate, any other rates
in the definition of “Eurocurrency Rate” or any rates in the definition of “BA
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to Section
2.14(f)(i), whether upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 2.14(f)(ii)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the Eurocurrency Rate or BA Rate, as
applicable, or have the same volume or liquidity as did the London interbank
offered rate or Canadian Doller Offered Rate, as applicable, prior to its
discontinuance or unavailability. ARTICLE II THE CREDITS SECTION 2.01
Commitments. (a) Initial Revolving Commitments. On the terms and subject to the
conditions contained in this Agreement, each Revolving Lender severally agrees
to make loans in any Available Currency to any Borrower (each an “Initial
Revolving Loan”) from time to time on any Business Day during the period from
the Closing Date until the Amendment No. 7 Effective Date with respect to the
Initial Revolving Commitments in an aggregate Dollar Equivalent amount at any
time outstanding for all such Loans by such Revolving Lender that, when
aggregated with such Lender’s LC Exposure under the Initial Revolving Facility,
shall not exceed such Revolving Lender’s Revolving Commitment; provided,
however, that at no time shall any Revolving Lender be obligated to make an
Initial Revolving Loan in excess of such Revolving Lender’s Ratable Portion of
the Initial Revolving Commitments; provided, further, that at no time shall any
Revolving Lender be obligated to make an Initial Revolving Loan to any Foreign
Borrower if the making of such an Initial Revolving Loan would result in the
Revolving Outstandings in respect of such Foreign Borrower exceeding such
Foreign Borrower’s Revolving Sublimit. Within the limits of the Initial
Revolving Commitment of each Revolving Lender, amounts of Initial Revolving
Loans repaid may be reborrowed by the Borrowers under this Section 2.01(a). (b)
Term Commitments. (i) U.S. Term A Commitments. On the terms and subject to the
conditions contained in this Agreement, each U.S. Term A Lender severally agrees
to make a loan (each a “U.S. Term A Loan”) in Dollars to the U.S. Borrower on
the Closing Date, in an amount equal to such Lender’s U.S. Term A Commitment.
Amounts of U.S. Term A Loans repaid or prepaid may not be reborrowed.



--------------------------------------------------------------------------------



 
[a8kexhibit100.jpg]
(ii) U.S. Term B Commitments. On the terms and subject to the conditions
contained in this Agreement, each U.S. Term B Lender severally agrees to make a
loan (each a “U.S. Term B Loan”) in Dollars to the U.S. Borrower on the Closing
Date, in an amount equal to such Lender’s U.S. Term B Commitment. Amounts of
U.S. Term B Loans repaid or prepaid may not be reborrowed. (iii) Canadian Term A
Commitments and Additional Canadian Term A Commitments. On the terms and subject
to the conditions contained in this Agreement, each Canadian Term A Lender
severally agrees to make a loan (each a “Canadian Term A Loan”) in Canadian
Dollars to the Canadian Borrower on (x) the Closing Date, in an amount equal to
such Canadian Term A Lender’s Canadian Term A Commitment and (y) the Incremental
Amendment No. 1 Effective Date, in an amount equal to such Canadian Term A
Lender’s Additional Canadian Term A Commitment. Amounts of Canadian Term A Loans
repaid or prepaid may not be reborrowed. (iv) Yen Term C Commitments. On the
terms and subject to the conditions contained in this Agreement, each Yen Term C
Lender severally agrees to make a loan (each a “Yen Term C Loan”) in Yen to the
U.S. Borrower on the Closing Date in an amount equal to such Yen Term C Lender’s
Yen Term C Commitment. Amounts of Yen Term C Loans repaid or prepaid may not be
reborrowed. (v) Euro Term A Commitments. On the terms and subject to the
conditions contained in this Agreement, each Euro Term A Lender severally agrees
to make a loan (each a “Euro Term A Loan”) in Euro to the U.K. Borrower on a
single occasion on the Incremental Amendment No. 1 Effective Date in an amount
equal to such Euro Term A Lender’s Euro Term A Commitment. Amounts of Euro Term
A Loans repaid or prepaid may not be reborrowed. (vi) U.S. Term B-1 Commitments.
On the terms and subject to the conditions contained in this Agreement, each
U.S. Term B-1 Lender severally agrees to make a loan (each a “U.S. Term B-1
Loan”) in Dollars to the U.S. Borrower on the Incremental Amendment No. 2
Effective Date, in an amount equal to such Lender’s U.S. Term B-1 Commitment.
Amounts of U.S. Term B-1 Loans repaid or prepaid may not be reborrowed. (vii)
Canadian Term A-1 Commitments. On the terms and subject to the conditions
contained in this Agreement, each Canadian Term A-1 Lender severally agrees to
make a loan (each a “Canadian Term A-1 Loan”) in Canadian Dollars to the
Canadian Borrower on a single occasion on the Incremental Amendment No. 3
Effective Date in an amount equal to such Canadian Term A-1 Lender’s Canadian
Term A-1 Commitment. Amounts of Canadian Term A-1 Loans repaid or prepaid may
not be reborrowed. (viii) U.S. Term B-2 Commitments. On the terms and subject to
the conditions contained in this Agreement, each U.S. Term B-2 Lender severally
agrees to make a loan (each a “U.S. Term B-2 Loan”) in Dollars to the U.S.
Borrower on the Amendment No. 5 Effective Date, in an amount equal to such
Lender’s U.S. Term B-2 Commitment. Amounts of U.S. Term B-2 Loans repaid or
prepaid may not be reborrowed. (ix) U.S. Term B-3 Commitments. On the terms and
subject to the conditions contained in this Agreement, each U.S. Term B-3 Lender
severally agrees to make a loan (each a “U.S. Term B-3 Loan”) in Dollars to the
U.S. Borrower on the Amendment No. 6 Effective Date, in an amount equal to such
Lender’s U.S. Term B-3 Commitment. Amounts of U.S. Term B-3 Loans repaid or
prepaid may not be reborrowed. (x) 2018 Tranche Revolving Commitments. On the
terms and subject to the conditions contained in this Agreement, each Revolving
Lender severally agrees to make loans in any



--------------------------------------------------------------------------------



 
[a8kexhibit101.jpg]
Available Currency to any Borrower (each a “2018 Tranche Revolving Loan”) from
time to time on any Business Day during the period from the Closing Date until
the Revolving Credit Termination Date with respect to the 2018 Tranche Revolving
Commitments in an aggregate Dollar Equivalent amount at any time outstanding for
all such Loans by such Revolving Lender that, when aggregated with such Lender’s
LC Exposure under the 2018 Tranche Revolving Facility, shall not exceed such
Revolving Lender’s Revolving Commitment; provided, however, that at no time
shall any Revolving Lender be obligated to make an 2018 Tranche Revolving Loan
in excess of such Revolving Lender’s Ratable Portion of the 2018 Tranche
Revolving Commitments; provided, further, that at no time shall any Revolving
Lender be obligated to make an 2018 Tranche Revolving Loan to any Foreign
Borrower if the making of such an 2018 Tranche Revolving Loan would result in
the Revolving Outstandings in respect of such Foreign Borrower exceeding such
Foreign Borrower’s Revolving Sublimit; provided further, that the German
Borrower shall not be permitted to request any 2018 Tranche Revolving Loans, and
no Revolving Lender shall be obligated to make any 2018 Tranche Revolving Loans
to the German Borrower, until three (3) Business Days after the German Borrower
shall have furnished to the Agent and such Revolving Lenders all information and
documents requested by any of them on or prior to the Amendment No. 7 Effective
Date in order to comply with applicable “know your customer” requirements.
Within the limits of the 2018 Tranche Revolving Commitment of each Revolving
Lender, amounts of 2018 Tranche Revolving Loans repaid may be reborrowed by the
Borrowers under this Section 2.01(a). (xi) Canadian Term A-2 Commitments. On the
terms and subject to the conditions contained in this Agreement, each Canadian
Term A-2 Lender severally agrees to make a loan (each a “Canadian Term A-2
Loan”) in Canadian Dollars to the Canadian Borrower on a single occasion on the
Amendment No. 7 Effective Date in an amount equal to such Canadian Term A-2
Lender’s Canadian Term A-2 Commitment. Amounts of Canadian Term A-2 Loans repaid
or prepaid may not be reborrowed. (xii) Euro Term A-1 Commitments. On the terms
and subject to the conditions contained in this Agreement, each Euro Term A-1
Lender severally agrees to make a loan (each a “Euro Term A-1 Loan”) in Euro to
the U.K. Borrower on a single occasion on the Amendment No. 7 Effective Date in
an amount equal to such Euro Term A-1 Lender’s Euro Term A-1 Commitment. Amounts
of Euro Term A-1 Loans repaid or prepaid may not be reborrowed. (xiii) Yen Term
C-1 Commitments. On the terms and subject to the conditions contained in this
Agreement, each Yen Term C-1 Lender severally agrees to make a loan (each a “Yen
Term C-1 Loan”) in Yen to the U.S. Borrower on a single occasion on the
Amendment No. 7 Effective Date in an amount equal to such Yen Term C-1 Lender’s
Yen Term C-1 Commitment. Amounts of Yen Term C-1 Loans repaid or prepaid may not
be reborrowed. (xiv) U.S. Term B-4 Commitments. On the terms and subject to the
conditions contained in this Agreement, each U.S. Term B-4 Lender severally
agrees to make a loan (each a “U.S. Term B-4 Loan”) in Dollars to the U.S.
Borrower on the Incremental Amendment No. 8 Effective Date, in an amount equal
to such Lender’s U.S. Term B-4 Commitment. Amounts of U.S. Term B-4 Loans repaid
or prepaid may not be reborrowed. SECTION 2.02 Loans and Borrowings. (a)
Revolving Credit Borrowings. Each Borrowing under any Revolving Facility shall
be made on notice, in the form of a Borrowing Request, given by the applicable
Borrower to the Agent not later than (i) 1:00 p.m. (New York City time) on the
same Business Day as the date of the proposed Borrowing, in the case of a
Borrowing of Base Rate Loans, (ii) 11:00 a.m. (New York City time) on the same
Business Day as the date of the proposed Borrowing, in the case of a Borrowing
of



--------------------------------------------------------------------------------



 
[a8kexhibit102.jpg]
Canadian Base Rate Loans and (iii) 1:00 p.m. (New York City time) three Business
Days prior to the date of the proposed Borrowing, in the case of a Borrowing of
Eurocurrency Rate Loans or BA Rate Loans. Each such notice shall be in
substantially the form of Exhibit E and shall specify (A) the date of such
proposed Borrowing, (B) the aggregate amount of such proposed Borrowing, (C) the
Revolving Facility pursuant to which such Loan is to be made, (D) the Borrower
to which such Revolving Loan is being made, (E) the currency in which such Loan
is to be denominated, (F) in the case of any Borrowing in Dollars, whether any
portion of the proposed Borrowing will be of Eurocurrency Rate Loans, (G) in the
case of Loans denominated in Canadian Dollars, whether any portion of the
proposed Borrowing will be BA Rate Loans, (H) in the case of any Eurocurrency
Rate Loan, the initial Eurocurrency Interest Period or Eurocurrency Interest
Periods thereof and in the case of any BA Rate Loan, the initial BA Interest
Period or BA Interest Periods thereof and (I) the account or accounts into which
the proceeds of such Borrowing are to be deposited. Loans denominated in Dollars
shall be made as Base Rate Loans unless, subject to Section 2.14, the Borrowing
Request specifies that all or a portion thereof shall be Eurocurrency Rate
Loans. Loans denominated in Canadian Dollars shall be made as Canadian Base Rate
Loans unless the Borrowing Request specifies that all or a portion thereof shall
be BA Rate Loans. If no Eurocurrency Interest Period is specified with respect
to any requested Eurocurrency Rate Loan, then the applicable Borrower shall be
deemed to have selected a Eurocurrency Interest Period of one month’s duration.
If no BA Interest Period is specified with respect to any requested BA Rate
Loan, then the applicable Borrower shall be deemed to have selected a BA
Interest Period of 30 days’ duration. Each Borrowing shall be in an aggregate
amount of not less than the Minimum Currency Threshold. Each of the existing
Initial Revolving Loans outstanding on the Amendment No. 7 Effective Date shall
be deemed to be 2018 Tranche Revolving Loans upon the effectiveness of Amendment
No. 7. (b) Term Loan Borrowings. All Term Loan Borrowings shall be made upon
receipt of a Borrowing Request given by the U.S. Borrower (which each Foreign
Borrower hereby authorizes the U.S. Borrower to provide) to the Agent not later
than 12:00 noon (New York City time) (i) one Business Day prior to the requested
date of Borrowing, in the case of Base Rate Loans and (ii) three Business Days
prior to the requested date of Borrowing, in the case of Eurocurrency Rate Loans
or BA Rate Loans (or, in the case of any Borrowing on the Closing Date, at such
later time as may be agreed by the Agent). The Borrowing Request shall specify
(A) the requested date of Borrowing, (B) the aggregate amount of each proposed
Borrowing and the Term Loan Facility under which such Borrowing is to be made,
(C) in the case of Loans denominated in Dollars, whether any portion of the
proposed Borrowing will be Eurocurrency Rate Loans, (D) in the case of Loans
denominated in Canadian Dollars, whether any portion of the proposed Borrowing
will be BA Rate Loans, (E) in the case of any Eurocurrency Rate Loans, the
initial Eurocurrency Interest Period or Eurocurrency Interest Periods for any
Eurocurrency Rate Loans and in the case of any BA Rate Loan, the initial BA
Interest Period or BA Interest Periods thereof and (F) the account or accounts
into which the proceeds of such Term Loans are to be deposited. If no
Eurocurrency Interest Period is specified with respect to any requested
Eurocurrency Rate Loan, then the applicable Borrower shall be deemed to have
selected a Eurocurrency Interest Period of one month’s duration. If no BA
Interest Period is specified with respect to a BA Rate Loan then the Canadian
Borrower shall be deemed to have selected a BA Interest Period of one month.
Each such Term Loan Borrowing shall be in an aggregate amount of not less than
the Minimum Currency Threshold. Notwithstanding the foregoing, all Canadian Term
A Loans borrowed on the Incremental Amendment No. 1 Effective Date shall
initially take the form of a pro rata increase in each then outstanding
Borrowing of Canadian Term A Loans. Notwithstanding anything to the contrary
provided in this Agreement, the initial Borrowing of U.S. Term B-4 Loans on the
Incremental Amendment No. 8 Effective Date shall be a Borrowing of Eurocurrency
Rate Loans with an initial Eurocurrency Interest Period ending on February 28,
2020 and an initial Eurocurrency Rate of 1.72028%. (c) The Agent shall give to
each applicable Lender prompt notice of the Agent’s receipt of a Borrowing
Request and, if Eurocurrency Rate Loans or BA Rate Loans are properly requested



--------------------------------------------------------------------------------



 
[a8kexhibit103.jpg]
in such Borrowing Request, the applicable interest rate determined pursuant to
Section 2.11(a). Each applicable Lender shall, before 3:00 p.m. (New York City
time) on the date of the proposed Borrowing, make available to the Agent at the
Agent’s Office, in immediately available funds, such Lender’s Ratable Portion of
such proposed Borrowing. If a Lender funds such Borrowing to the Agent, upon
fulfillment (or due waiver in accordance with Section 9.02) on the requested
date of Borrowing of the conditions set forth in Section 4.01 or Section 4.02,
as applicable, and after the Agent’s receipt of such funds, the Agent shall make
such funds available to the applicable Borrower. (d) Unless the Agent shall have
received notice from a Lender prior to the date of any proposed Borrowing that
such Lender will not make available to the Agent such Lender’s Ratable Portion
of such Borrowing (or any portion thereof), the Agent may assume that such
Lender has made such Ratable Portion available to the Agent on the date of such
Borrowing in accordance with this Section 2.02 and the Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such Ratable Portion available to the Agent, such Lender and the applicable
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon for each day from the date
such amount is made available to the applicable Borrower until the date such
amount is repaid to the Agent at (i) in the case of a Borrower, the interest
rate applicable at the time to the Loans comprising such Borrowing and (ii) in
the case of such Lender, the Interbank Rate for the first Business Day and
thereafter at the interest rate applicable at the time to the Loans comprising
such Borrowing. If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement. If the applicable Borrower shall
repay to the Agent such corresponding amount, such payment shall not relieve
such Lender of any obligation it may have hereunder to such Borrower. (e) The
failure of any Lender to make on the date specified any Loan or any payment
required by it (such Lender, during the period of such failure, being a
“Non-Funding Lender”), including any payment in respect of its participation in
Letters of Credit, shall not relieve any other Lender of its obligations to make
such Loan or payment on such date but no such other Lender shall be responsible
for the failure of any Non-Funding Lender to make a Loan or payment required
under this Agreement. SECTION 2.03 [Reserved]. SECTION 2.04 Letters of Credit.
(a) General. Subject to the terms and conditions set forth herein, any Borrower
may request (and the applicable Issuing Bank shall issue) the issuance of
standby Letters of Credit under any Revolving Facility with respect to which it
is a Borrower at any time and from time to time from and after the Closing Date
to but excluding the Revolving Credit Termination Date for the latest maturing
Revolving Commitments under such Revolving Facility for the account of such
Borrower or any Restricted Subsidiary, in a form reasonably acceptable to the
Agent and the relevant Issuing Bank, as the case may be. Any Letter of Credit
issued under any Revolving Facility may be denominated in any Available Currency
selected by the applicable Borrower. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by such
Borrower to, or entered into by such Borrower with, an Issuing Bank, relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, renew, amend or extend any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement. Notwithstanding anything to the contrary



--------------------------------------------------------------------------------



 
[a8kexhibit104.jpg]
provided in this Agreement, (i) each Existing Letter of Credit shall be deemed
issued under this Agreement from and after the Closing Date and (ii) each Letter
of Credit that is outstanding on the Amendment No. 7 Effective Date shall be
deemed issued under the 2018 Tranche Revolving Facility upon the effectiveness
of Amendment No. 7. (b) Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
requesting Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying (A) the date of
issuance, amendment, renewal or extension (which shall be a Business Day), (B)
the date on which such Letter of Credit is to expire (which shall comply with
Section 2.04(c), (C) the amount of such Letter of Credit, (D) the currency in
which such Letter of Credit is to be denominated (which shall comply with
Section 2.04(a)), (E) the Revolving Facility under which such Letter of Credit
is to be issued, (F) the name and address of the beneficiary thereof and (G)
such other information as shall be necessary to issue, amend, renew or extend
such Letter of Credit. If requested by the applicable Issuing Bank, the
requesting Borrower shall also submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall not be issued, amended, renewed or extended if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
requesting Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (I) unless otherwise
agreed by the applicable Issuing Bank in its sole discretion, (x) the aggregate
undrawn Dollar Equivalent amount of all outstanding Letters of Credit issued by
such Issuing Bank at such time plus (y) the aggregate amount of all LC
Disbursements made by such Issuing Bank that have not yet been reimbursed by or
on behalf of the Borrower at such time would exceed its Letter of Credit
Commitment, (II) the Revolving Outstandings under the applicable Revolving
Facility would exceed the Revolving Commitments under such Revolving Facility,
(III) the Revolving Available Credit under the applicable Revolving Facility
would be less than zero or (IV) the Revolving LC Exposure under all Revolving
Facilities would exceed $250.0 million; it being understood that, for purposes
of determining compliance with the foregoing clauses (I) through (IV), the Agent
shall calculate the Dollar Equivalent with respect to any Letter of Credit
requested to be denominated in any Alternative Currency on the date on which the
requesting Borrower delivers a notice requesting such Letter of Credit and on
each Determination Date, in each case in accordance with Section 1.03. Upon the
issuance of any Letter of Credit or increase in the amount of a Letter of
Credit, the U.S. Borrower shall promptly notify the Agent thereof. Additionally,
no Issuing Bank shall be required to issue, amend, extend or renew any Letter of
Credit (x) issued pursuant to any Revolving Facility if any Revolving Lender
under such Revolving Facility is then a Defaulting Lender, unless such Issuing
Bank shall be satisfied that the related exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral shall
be provided by the Borrower in accordance with Section 2.20 and participating
interests in any such newly issued Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20 (and Defaulting
Lenders shall not participate therein), or (y) if the expiration date of such
Letter of Credit is after the Scheduled Termination Date for such Revolving
Facility unless the U.S. Borrower has entered into arrangements satisfactory to
the Agent and the applicable Issuing Bank to eliminate the potential for such
Issuing Bank to have uncovered exposure with respect to such Letter of Credit
following such Scheduled Termination Date. Each Issuing Bank will also furnish
to the Agent an activity report with respect to the Letters of Credit issued by
it no later than five Business Days following the end of each calendar quarter
and on any other date reasonably requested by the Agent.



--------------------------------------------------------------------------------



 
[a8kexhibit105.jpg]
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit or, in the case of any renewal or extension
thereof, one year after such renewal or extension; provided that, if the
requesting Borrower and the applicable Issuing Bank so agree, any Letter of
Credit may provide for the automatic renewal of such Letter of Credit for
successive one year terms (subject to clause (ii)) and (ii) the date that is
five Business Days prior to the Scheduled Termination Date for the Revolving
Facility under which such Letter of Credit is issued. (d) Participations. (i) By
the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) pursuant to any Revolving Facility and without
any further action on the part of the applicable Issuing Bank issuing such
Letter of Credit or the Revolving Lenders under such Revolving Facility, each
Issuing Bank hereby grants to each Revolving Lender under such Revolving
Facility, and each such Revolving Lender hereby acquires from each Issuing Bank,
a participation in each such Letter of Credit equal to such Lender’s Ratable
Portion of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of the applicable Issuing Bank, such Revolving Lender’s Ratable Portion
of each Revolving LC Disbursement made by such Issuing Bank with respect to any
Letter of Credit issued pursuant to any Revolving Facility under which such
Lender holds a Revolving Commitment and not reimbursed by a Borrower on the date
due as provided in Section 2.04(e) or of any reimbursement payment required to
be refunded to such Borrower. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this Section 2.04(d) in
respect of Letters of Credit issued pursuant to the Revolving Facility under
which such Lender holds Revolving Commitments is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. (e) Reimbursement. (i) If an Issuing Bank shall make any
LC Disbursement in respect of a Letter of Credit issued by it, the applicable
Borrower shall reimburse such LC Disbursement by paying to the applicable
Issuing Bank an amount equal to such LC Disbursement in Dollars based on the
Dollar Equivalent amount thereof not later than the Business Day immediately
following the day that such Borrower receives notice that an LC Disbursement has
been made; provided that, so long as no Default is continuing of which the Agent
has been notified and subject to the availability of unused Revolving
Commitments under the Revolving Facility, the Borrowers, each Issuing Bank, the
Agent and the Lenders hereby agree that in the event an Issuing Bank makes any
LC Disbursement under a Letter of Credit issued pursuant to a Revolving Facility
and the applicable Borrower shall not have reimbursed such amount when due
pursuant to this Section 2.04(e)(i), such unreimbursed LC Disbursement and all
obligations of such Borrower relating thereto shall be satisfied when due and
payable by the borrowing of one or more Revolving Loans denominated in Dollars
that are Base Rate Loans in an amount equal to the Dollar Equivalent of such
unreimbursed LC Disbursement which the Borrowers hereby acknowledge are
requested and the Revolving Lenders hereby agree to fund; provided, further,
that prior to any such Revolving Loans being made, the Agent may, but shall not
be required to, confirm with the U.S. Borrower that the conditions set forth in
Section 4.02 are met, and if the U.S. Borrower does not confirm that such
condition shall be met then the Agent shall be under no obligation to cause such
Revolving Loans to be made.



--------------------------------------------------------------------------------



 
[a8kexhibit106.jpg]
(ii) If a Borrower fails to make any payment due under Section 2.04(e)(i) with
respect to a Letter of Credit when due, the Agent shall notify each Revolving
Lender under the applicable Revolving Facility of the applicable Revolving LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Lender’s Ratable Portion thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Agent its Ratable Portion of the
payment then due from such Borrower in Dollars, in the same manner as provided
in Section 2.02 with respect to Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Agent shall promptly pay to the Issuing Bank that has made the
Revolving LC Disbursement the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Agent of any payment from a Borrower
pursuant to this paragraph, the Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and the applicable Issuing Bank as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement (other than the funding of Base Rate
Revolving Loans as contemplated above) shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. (f) Obligations Absolute. Each Borrower’s obligations to reimburse
LC Disbursements as provided in Section 2.04(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit (except as otherwise provided below), or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.04, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder; provided that the foregoing shall not be
construed to excuse an Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by each Borrower
to the extent permitted by applicable law) suffered by any Borrower that are
caused by such Issuing Bank’s gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction). Neither the Agent, the
Lenders, the Issuing Banks, nor any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to any Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by any Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. In the absence
of gross negligence or willful misconduct on the part of an Issuing Bank such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of



--------------------------------------------------------------------------------



 
[a8kexhibit107.jpg]
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit. (g) Disbursement Procedures. An Issuing Bank
shall, promptly following its receipt thereof, subject to the terms of the
applicable Letter of Credit, examine all documents purporting to represent a
demand for payment under a Letter of Credit. An Issuing Bank shall promptly
notify the Agent and the Agent shall notify the U.S. Borrower by telephone of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve any Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date Borrower (or any other account party) reimburses such
LC Disbursement, at the rate per annum then applicable to Base Rate Revolving
Loans under the applicable Revolving Facility; provided that, if a Borrower
fails to reimburse (or cause another account party to reimburse) such LC
Disbursement when due pursuant to Section 2.04(e), then Section 2.11(c) shall
apply from such due date until such reimbursement is made. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank making
such LC Disbursement except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to Section 2.04(e)(ii) to reimburse an
Issuing Bank shall be for the account of such Lender to the extent of such
payment. (i) Replacement of Issuing Banks; Limitation on Obligations of Issuing
Banks to Act in Such Capacities. (i) An Issuing Bank may be replaced at any time
by written agreement among the U.S. Borrower, the Agent, the replaced Issuing
Bank and the successor Issuing Bank. The Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, each Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.10.
From and after the effective date of any such replacement, (1) the successor
Issuing Bank shall have all the rights and obligations of an Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and (2)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit or
to amend or extend any previously issued Letters of Credit. (ii) Notwithstanding
anything in this Agreement to the contrary, each Issuing Bank shall have the
right, by notice to the Borrower, to decline to act as an Issuing Bank for any
New Revolving Facility established following the Closing Date with a Scheduled
Termination Date after the Scheduled Termination Date for the Revolving
Facilities in effect on the Closing Date. In the event any Issuing Bank declines
to act in such capacity, the Borrower may, with the consent of the replacement
Issuing Bank, as applicable, appoint a financial institution reasonably
satisfactory to the Agent to act in such capacity for such New Revolving
Facility. (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the U.S. Borrower receives notice from the
Agent or the Required Revolving Lenders demanding the deposit of cash collateral
pursuant to this paragraph or if a Borrower is required to



--------------------------------------------------------------------------------



 
[a8kexhibit108.jpg]
cash collateralize Letters of Credit pursuant to Section 2.09(d), each Borrower
shall deposit in one or more accounts which shall by established at such time by
the Agent, in the name of the Agent and for the benefit of the Revolving
Lenders, the Issuing Banks, an amount in cash in the currency in which the
applicable Revolving LC Exposure is denominated equal to the Revolving LC
Exposure as of such date plus any accrued and unpaid fees thereon; provided that
the obligation to deposit such cash collateral shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in Section 7.01(f) or (g) with respect to the U.S.
Borrower. Each such deposit shall be held by the Agent as collateral for the
payment and performance of the obligations of the Borrowers under this Agreement
with respect to such LC Exposure and shall be invested in short term cash
equivalents selected by the Agent in its sole discretion (it being understood
that the Agent shall in no event be liable for the selection of such cash
equivalents or for investment losses with respect thereto, including losses
incurred as a result of the liquidation of such cash equivalents prior to stated
maturity). The Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made with the
Agent’s consent and at the Borrowers’ risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Agent to
reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of Borrowers for the LC Exposure, as
applicable, at such time. If any Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to such
Borrower promptly and in any event within three Business Days after all Events
of Default have been cured or waived. If any Borrower is required to provide an
amount of cash collateral hereunder, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower as and to the extent that, after
giving effect to such return, no Default shall have occurred and be continuing.
(k) Assignment. The parties acknowledge and agree that (a) the entity acting as
Issuing Bank, in its capacity as such, may, without the consent of any party
hereto, assign to an Affiliate all right, title and interest of (the “Affiliate
Assigned Rights”) in, to and under any and all obligations of the Borrowers
under Section 2.04(e) to reimburse the Issuing Bank for Revolving LC
Disbursements (the “Reimbursement Obligations”), (b) in respect of all such
Reimbursement Obligations constituting Affiliate Assigned Rights, for all
purposes of this Agreement such Affiliate shall be deemed the “Issuing Bank,”
(c) the obligations of the Revolving Lenders and Borrowers to the Issuing Bank
shall, in the case of the Affiliate Assigned Rights, inure to the benefit of the
Affiliate acquiring or having acquired such Affiliate Assigned Rights and be
enforceable by such Affiliate and/or by the Issuing Bank on behalf of such
Affiliate and (d) all payments made by Borrowers and/or any Revolving Lender to
such Affiliate acquiring or having acquired such Affiliate Assigned Rights shall
discharge all such obligations otherwise owing to the Issuing Bank that has
assigned such Affiliate Assigned Rights, to the extent so paid. The foregoing
shall not otherwise affect the rights and obligations of the entities acting as
Issuing Banks hereunder. (l) Applicability of ISP and UCP. Unless otherwise
expressly agreed by the Issuing Bank and the applicable Borrower when a Letter
of Credit is issued, the rules of the ISP shall apply to each Letter of Credit.
SECTION 2.05 Termination and Reduction of Commitments. The U.S. Borrower may,
upon at least three Business Days’ prior notice to the Agent, terminate in whole
or reduce in part the unused portions of the Revolving Commitments under any
Revolving Facility; provided, however, that (i) each partial reduction shall be
in an aggregate amount of not less than the Minimum Currency Threshold and (ii)
any such reduction shall apply to proportionately and permanently reduce the
Revolving Commitment of each of the Lenders under such Revolving Facility except
that, notwithstanding the



--------------------------------------------------------------------------------



 
[a8kexhibit109.jpg]
foregoing, in connection with the establishment on any date of any Replacement
Revolving Commitments pursuant to Section 2.19, the Revolving Commitments of any
one or more Lenders providing any such Replacement Revolving Commitments on such
date may be reduced in whole or in part on such date on a non-pro rata basis
with the other Lenders under the applicable Revolving Facility; provided,
further, that after giving effect to any such reduction and to the repayment of
any Revolving Loans actually made on such date, the Revolving Outstandings of
any Revolving Lender under such Revolving Facility does not exceed the Revolving
Commitment thereof). To the extent not previously utilized, all Term Commitments
in effect on the Closing Date shall terminate at 5:00 p.m. (New York City time)
on the Closing Date. SECTION 2.06 Repayment of Loans. (a) Each Borrower promises
to repay on the Scheduled Termination Date for any Revolving Facility, the
entire unpaid principal amount of the Revolving Loans thereunder made to such
Borrower under such Revolving Facility in the currency in which such Loans are
denominated. (b) [Reserved]. (c) The U.S. Borrower promises to repay in Dollars
the U.S. Term B-2 Loans on each date set forth below in an amount equal to the
product of (x) the Remaining Term Percentage of the U.S. Term B-2 Loans as of
such date multiplied by (y) the amount set forth below opposite such date
(subject to Sections 2.08(b), 2.08(d) and 2.09(c)): Date Amount 09/30/18
$3,526,562.50 12/31/18 $3,526,562.50 03/31/19 $3,526,562.50 06/30/19
$3,526,562.50 09/30/19 $3,526,562.50 12/31/19 $3,526,562.50 03/31/20
$3,526,562.50 06/30/20 $3,526,562.50 09/30/20 $3,526,562.50 12/31/20
$3,526,562.50 03/31/21 $3,526,562.50 06/30/21 $3,526,562.50 09/30/21
$3,526,562.50 12/31/21 $3,526,562.50 03/31/22 $3,526,562.50 06/30/22
$3,526,562.50 09/30/22 $3,526,562.50 12/31/22 $3,526,562.50 03/31/23
$3,526,562.50 06/30/23 $3,526,562.50 09/30/23 $3,526,562.50 12/31/23
$3,526,562.50 U.S. Term B-2 Loan $1,333,040,625 Maturity Date



--------------------------------------------------------------------------------



 
[a8kexhibit110.jpg]
; provided, however, that the U.S. Borrower shall repay the entire unpaid
principal amount of the U.S. Term B-2 Loans on the U.S. Term B-2 Loan Maturity
Date. (d) The Canadian Borrower promises to repay in Canadian Dollars the
Canadian Term A-2 Loans on each date set forth below in an amount equal to the
product of (x) the Remaining Term Percentage of the Canadian Term A-2 Loans as
of such date multiplied by (y) the amount set forth below opposite such date
(subject to Sections 2.08(b), 2.08(d) and 2.09(c)): Date Amount 12/31/18
C$4,750,000.00 03/31/19 C$4,750,000.00 06/30/19 C$4,750,000.00 09/30/19
C$4,750,000.00 12/31/19 C$4,750,000.00 03/31/20 C$4,750,000.00 06/30/20
C$4,750,000.00 09/30/20 C$4,750,000.00 12/31/20 C$7,125,000.00 03/31/21
C$7,125,000.00 06/30/21 C$7,125,000.00 09/30/21 C$7,125,000.00 12/31/21
C$9,500,000.00 03/31/22 C$9,500,000.00 06/30/22 C$9,500,000.00 09/30/22
C$9,500,000.00 12/31/22 C$14,250,000.00 03/31/23 C$14,250,000.00 06/30/23
C$14,250,000.00 09/30/23 C$14,250,000.00 Canadian Term A-2 Loan C$218,500,000.00
Maturity Date ; provided, however, that the Canadian Borrower shall repay the
entire unpaid principal amount of the Canadian Term A-2 Loans on the Canadian
Term A-2 Loan Maturity Date. (e) The U.S. Borrower promises to repay in Yen the
Yen Term C-1 Loans on each date set forth below in an amount equal to the
product of (x) the Remaining Term Percentage of the Yen Term C-1 Loans as of
such date multiplied by (y) the amount set forth below opposite such date
(subject to Sections 2.08(b), 2.08(d) and 2.09(c)): Date Amount 12/31/18
¥135,019,468.80 03/31/19 ¥135,019,468.80 06/30/19 ¥135,019,468.80 09/30/19
¥135,019,468.80 12/31/19 ¥135,019,468.80 03/31/20 ¥135,019,468.80 06/30/20
¥135,019,468.80 09/30/20 ¥135,019,468.80



--------------------------------------------------------------------------------



 
[a8kexhibit111.jpg]
Date Amount 12/31/20 ¥189,027,256.30 03/31/21 ¥189,027,256.30 06/30/21
¥189,027,256.30 09/30/21 ¥189,027,256.30 12/31/21 ¥270,038,937.50 03/31/22
¥270,038,937.50 06/30/22 ¥270,038,937.50 09/30/22 ¥270,038,937.50 12/31/22
¥405,058,406.30 03/31/23 ¥405,058,406.30 06/30/23 ¥405,058,406.30 09/30/23
¥405,058,406.30 Yen Term C-1 Loan Maturity ¥6,264,903,350.00 Date ; provided,
however, that the U.S. Borrower shall repay the entire unpaid principal amount
of the Yen Term C-1 Loans on the Yen Term C-1 Loan Maturity Date. (f) The U.K.
Borrower promises to repay in Euro the Euro Term A-1 Loans on each date set
forth below in an amount equal to the product of (x) the Remaining Term
Percentage of the Euro Term A-1 Loans as of such date multiplied by (y) the
amount set forth below opposite such date (subject to Sections 2.08(b), 2.08(d)
and 2.09(c)): Date Amount 12/31/18 €1,625,000.00 03/31/19 €1,625,000.00 06/30/19
€1,625,000.00 09/30/19 €1,625,000.00 12/31/19 €1,625,000.00 03/31/20
€1,625,000.00 06/30/20 €1,625,000.00 09/30/20 €1,625,000.00 12/31/20
€2,275,000.00 03/31/21 €2,275,000.00 06/30/21 €2,275,000.00 09/30/21
€2,275,000.00 12/31/21 €3,250,000.00 03/31/22 €3,250,000.00 06/30/22
€3,250,000.00 09/30/22 €3,250,000.00 12/31/22 €4,875,000.00 03/31/23
€4,875,000.00 06/30/23 €4,875,000.00 09/30/23 €4,875,000.00 Euro Term A-1 Loan
Maturity €75,400,000.00 Date



--------------------------------------------------------------------------------



 
[a8kexhibit112.jpg]
; provided, however, that the U.K. Borrower shall repay the entire unpaid
principal amount of the Euro Term A-1 Loans on the Euro Term A-1 Loan Maturity
Date. (g) The U.S. Borrower promises to repay in Dollars the U.S. Term B-3 Loans
on each date set forth below in an amount equal to the product of (x) the
Remaining Term Percentage of the U.S. Term B-3 Loans as of such date multiplied
by (y) the amount set forth below opposite such date (subject to Sections
2.08(b), 2.08(d) and 2.09(c)): Date Amount 09/30/18 $4,451,343.75 12/31/18
$4,451,343.75 03/31/19 $4,451,343.75 06/30/19 $4,451,343.75 09/30/19
$4,451,343.75 12/31/19 $4,451,343.75 03/31/20 $4,451,343.75 06/30/20
$4,451,343.75 09/30/20 $4,451,343.75 12/31/20 $4,451,343.75 03/31/21
$4,451,343.75 06/30/21 $4,451,343.75 09/30/21 $4,451,343.75 12/31/21
$4,451,343.75 03/31/22 $4,451,343.75 06/30/22 $4,451,343.75 09/30/22
$4,451,343.75 12/31/22 $4,451,343.75 03/31/23 $4,451,343.75 06/30/23
$4,451,343.75 09/30/23 $4,451,343.75 12/31/23 $4,451,343.75 03/31/24
$4,451,343.75 06/30/24 $4,451,343.75 09/30/24 $4,451,343.75 12/31/24
$4,451,343.75 U.S. Term B-3 Loan $1,664,802,562.50 Maturity Date ; provided,
however, that the U.S. Borrower shall repay the entire unpaid principal amount
of the U.S. Term B-3 Loans on the U.S. Term B-3 Loan Maturity Date. (h)
[Reserved]. (i) The U.S. Borrower shall repay all Existing U.S. Term B Loans
(other than Converted U.S. Term B-2 Loans) on the Amendment No. 5 Effective
Date, together with all accrued interest on all Existing U.S. Term B Loans to
but excluding the Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------



 
[a8kexhibit113.jpg]
(j) The U.S. Borrower shall repay all Existing U.S. Term B-1 Loans (other than
Converted U.S. Term B-3 Loans) on the Amendment No. 6 Effective Date, together
with all accrued interest on all Existing U.S. Term B-1 Loans to but excluding
the Amendment No. 6 Effective Date. (k) The Canadian Borrower shall repay all
outstanding Canadian Term A Loans and Canadian Term A-1 Loans on the Amendment
No. 7 Effective Date, together with all accrued interest on such Loans to but
excluding the Amendment No. 7 Effective Date. (l) The U.K. Borrower shall repay
all outstanding Euro Term A Loans on the Amendment No. 7 Effective Date,
together with all accrued interest on such Euro Term A Loans to but excluding
the Amendment No. 7 Effective Date. (m) The U.S. Borrower shall repay all
outstanding Yen Term C Loans on the Amendment No. 7 Effective Date, together
with all accrued interest on such Yen Term C Loans to but excluding the
Amendment No. 7 Effective Date. (n) The U.S. Borrower promises to repay in
Dollars the U.S. Term B-4 Loans on each date set forth below in an amount equal
to the product of (x) the Remaining Term Percentage of the U.S. Term B-4 Loans
as of such date multiplied by (y) the amount set forth below opposite such date
(subject to Sections 2.08(b), 2.08(d) and 2.09(c)): Date Amount 06/30/20
$2,250,000 09/30/20 $2,250,000 12/31/20 $2,250,000 03/31/21 $2,250,000 06/30/21
$2,250,000 09/30/21 $2,250,000 12/31/21 $2,250,000 03/31/22 $2,250,000 06/30/22
$2,250,000 09/30/22 $2,250,000 12/31/22 $2,250,000 03/31/23 $2,250,000 06/30/23
$2,250,000 09/30/23 $2,250,000 12/31/23 $2,250,000 03/31/24 $2,250,000 06/30/24
$2,250,000 09/30/24 $2,250,000 12/31/24 $2,250,000 03/31/25 $2,250,000 06/30/25
$2,250,000 09/30/25 $2,250,000 12/31/25 $2,250,000 03/31/26 $2,250,000 06/30/26
$2,250,000 09/30/26 $2,250,000 12/31/26 $2,250,000



--------------------------------------------------------------------------------



 
[a8kexhibit114.jpg]
Date Amount U.S. Term B-4 Loan $839,250,000 Maturity Date ; provided, however,
that the U.S. Borrower shall repay the entire unpaid principal amount of the
U.S. Term B-4 Loans on the U.S. Term B-4 Loan Maturity Date. SECTION 2.07
Evidence of Debt. (a) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder. (b) The Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
(if any) applicable to each Loan hereunder, (ii) the amount of any principal,
interest and fees due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder for the account of the Lenders and each Lender’s share
thereof. (c) The entries made in the accounts maintained pursuant to paragraph
(a) or (b) of this Section 2.07 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Agent to maintain such accounts or any error therein shall not
in any manner affect the obligation of any Borrower to repay its Obligations in
accordance with the terms of this Agreement. (d) Any Lender may request that
Loans made by it be evidenced by a promissory note. In such event, the
applicable Borrower shall reasonably promptly prepare, execute and deliver to
such Lender a Revolving Credit Note or Term Loan Note payable to such Lender and
its registered assigns and in substantially the form of Exhibit F-1 or Exhibit
F-2 hereto, as applicable, with appropriate insertions and deletions. SECTION
2.08 Optional Prepayment of Loans. (a) Revolving Loans. Each Borrower may upon
prior notice to the Agent not later than (x) 1:00 p.m. (London time) in the case
of Loans denominated in Euro, Sterling or Yen or (y) 11:00 a.m. (New York City
time) in the case of Loans denominated in any other currency, in each case (i)
at least three Business Days prior to the date of prepayment, in the case of any
prepayment of Eurocurrency Rate Loans or BA Rate Loans and (ii) on the date of
prepayment in the case of Base Rate Loans and Canadian Base Rate Loans, prepay
without premium or penalty the outstanding principal amount of any or all of its
Revolving Loans under any Revolving Facility, in whole or in part at any time in
the currencies in which such Loans are denominated; provided, however, that if
any prepayment of any Eurocurrency Rate Loan or BA Rate Loan is made by a
Borrower other than on the last day of an Interest Period for such Loan, such
Borrower shall also pay all interest and fees accrued to the date of such
prepayment on the principal amount prepaid and any amount owing pursuant to
Section 2.14(e); provided, further, that each partial prepayment shall be in an
aggregate principal amount not less than the applicable Minimum Currency
Threshold. Upon the giving of any notice of prepayment, the principal amount of
Revolving Loans specified therein to be prepaid shall become due and payable on
the date specified



--------------------------------------------------------------------------------



 
[a8kexhibit115.jpg]
therein for such prepayment (except that any notice of prepayment in connection
with the refinancing of all or any portion of the Facilities may be contingent
upon the consummation of such refinancing). (b) Term Loans. Any Borrower may,
upon prior notice to the Agent not later than (x) 1:00 p.m. (London time) in the
case of Loans denominated in Euro, Sterling or Yen or (y) 11:00 a.m. (New York
City time) in the case of Loans denominated in any other currency, in each case
(i) at least three Business Days prior to the date of prepayment, in the case of
any prepayment of Eurocurrency Rate Loans or BA Rate Loans and (ii) on the date
of prepayment, in the case of any prepayment of Base Rate Loans, prepay without
premium or penalty (except as set forth in clause (c) below) its Term Loans
under any Term Loan Facility in the currency in which such Term Loans are
denominated, in whole or in part, together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that if any
prepayment of any Eurocurrency Rate Loan or BA Rate Loan is made by a Borrower
other than on the last day of an Interest Period for such Loan, such Borrower
shall also pay any amounts owing pursuant to Section 2.14(e); provided, further,
that each partial prepayment shall be in an aggregate amount not less than the
Minimum Currency Threshold and that any such partial prepayment shall be applied
to reduce the remaining installments of the outstanding principal amount of the
Term Loans under the applicable Term Loan Facility as directed by the U.S.
Borrower. Upon the giving of any notice of prepayment, the principal amount of
the Term Loans specified therein to be prepaid shall become due and payable on
the date specified therein for such prepayment (except that any notice of
prepayment in connection with the refinancing of all or any portion of the
Facilities may be contingent upon the consummation of such refinancing). (c)
Prepayment Premiums. (i) In the event that, within 6 months of the Amendment No.
5 Effective Date, (x) the U.S. Borrower makes any prepayment of U.S. Term B-2
Loans in connection with any Repricing Transaction, or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction, the U.S. Borrower shall
pay to the Agent, for the account of each U.S. Term B-2 Lender (including any
Lender that is required to assign its Loans pursuant to Section 9.02(e) in
connection therewith but not its assignee), (I) in the case of clause (x), a
prepayment premium of 1% of the amount of such Lender’s U.S. Term B-2 Loans
being repaid in connection with such Repricing Transaction and (II) in the case
of clause (y), a payment equal to 1% of the aggregate amount of such Lender’s
U.S. Term B-2 Loans that are subject to such Repricing Transaction and
outstanding immediately prior to such amendment. (ii) In the event that, within
6 months of the Amendment No. 6 Effective Date, (x) the U.S. Borrower makes any
prepayment of U.S. Term B-3 Loans in connection with any Repricing Transaction,
or (y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the U.S. Borrower shall pay to the Agent, for the account of each
U.S. Term B-3 Lender (including any Lender that is required to assign its Loans
pursuant to Section 9.02(e) in connection therewith but not its assignee), (I)
in the case of clause (x), a prepayment premium of 1% of the amount of such
Lender’s U.S. Term B-3 Loans being repaid in connection with such Repricing
Transaction and (II) in the case of clause (y), a payment equal to 1% of the
aggregate amount of such Lender’s U.S. Term B-3 Loans that are subject to such
Repricing Transaction and outstanding immediately prior to such amendment. (iii)
In the event that, within 6 months of the Incremental Amendment No. 8 Effective
Date, (x) the U.S. Borrower makes any prepayment of U.S. Term B-4 Loans in
connection with any Repricing Transaction, or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, the U.S. Borrower shall pay to
the Agent, for the account of each U.S. Term B-4 Lender (including any Lender
that is required to assign its Loans pursuant to Section 9.02(e) in connection
therewith but not its assignee), (I) in the case of clause (x), a prepayment
premium of 1% of the amount of such Lender’s U.S. Term B-4 Loans being repaid in
connection with such Repricing Transaction and (II)



--------------------------------------------------------------------------------



 
[a8kexhibit116.jpg]
in the case of clause (y), a payment equal to 1% of the aggregate amount of such
Lender’s U.S. Term B-4 Loans that are subject to such Repricing Transaction and
outstanding immediately prior to such amendment. (d) In addition to any
prepayment of Term Loans pursuant to Section 2.08(b), any Borrower may at any
time prepay Term Loans of any Class of any Lender at such price or prices as may
be mutually agreed by the Borrower and such Lender (which, for avoidance of
doubt, may be a prepayment at a discount to par), pursuant to individually
negotiated transactions with any Lender or offers to prepay that are open to all
Lenders of Term Loans of any Class selected by such Borrower so long as (i) at
the time of, and after giving effect to, any such prepayment pursuant to this
Section 2.08(d), no Event of Default has occurred and is continuing, (ii) no
proceeds of Revolving Loans are utilized to fund any such prepayment and (iii)
such Borrower and each Lender whose Term Loans are to be prepaid pursuant to
this Section 2.08(d) execute and deliver to the Agent an instrument identifying
the amount of Term Loans of each Class of each such Lender to be so prepaid, the
date of such prepayment and the prepayment price therefor. The principal amount
of any Term Loans of any Class prepaid pursuant to this paragraph (d) shall
reduce remaining scheduled amortization for such Class of Term Loans on a pro
rata basis. (e) Notwithstanding anything in this Agreement to the contrary, in
the event that on any date, an outstanding Term Loan of a Lender would otherwise
be prepaid pursuant to Section 2.08(b), 2.08(d) or 2.09 from the proceeds of any
new Term Loans to be established on such date, then, if agreed to by the
Borrower and such Lender in writing delivered to the Agent, such outstanding
Term Loan of such Lender may be converted on a “cashless roll” basis into a new
Term Loan being established on such date. SECTION 2.09 Mandatory Prepayment of
Loans. (a) Subject to clause (d) below, no later than three Business Days after
the earlier of (i) ninety (90) days after the end of each fiscal year of the
U.S. Borrower, commencing with the fiscal year ending on or around September 30,
2017 (or, (x) solely with respect to the U.S. Term B-2 Loans and the U.S. Term
B-3 Loans, commencing with the fiscal year ending on or around September 30,
2018 and (y) solely with respect to the U.S. Term B-4 Loans, commencing with the
fiscal year ending on or around September 30, 2020), and (ii) the date on which
the financial statements with respect to such fiscal year are delivered pursuant
to Section 5.01(a) (the “Excess Cash Flow Application Date”), the U.S. Borrower
shall prepay (or cause the other Borrowers to prepay) outstanding Term Loans in
an aggregate principal amount equal to the ECF Percentage for the Excess Cash
Flow Period then ended; provided that no such prepayment shall be required for
any Excess Cash Flow Period to the extent Excess Cash Flow for such Excess Cash
Flow Period was less than $10,000,000; provided, further, that the amount of
such prepayment shall be further reduced (without duplication of any amount that
has reduced the amount of Loans required to be prepaid pursuant to this clause
(a) in any other year) by an amount equal to the amount of Loans prepaid
pursuant to Section 2.08 during the time period commencing at the beginning of
the Excess Cash Flow Period with respect to which such prepayment is required
and ending on the day preceding the Excess Cash Flow Application Date (other
than a prepayment of Revolving Loans except to the extent accompanied by a
corresponding reduction in the amount of the Revolving Commitments and, in the
case of a prepayment of Term Loans pursuant to Section 2.08(d), limited to the
amount of cash expended), other than prepayments funded with the proceeds of the
incurrence of long-term Indebtedness (other than under any revolving credit
facility). (b) Subject to clause (d) below, on each occasion that a Prepayment
Event occurs, the U.S. Borrower shall (or shall cause the other Borrowers to)
within five Business Days after the occurrence of such Prepayment Event (or, in
the case of Deferred Net Cash Proceeds, within five



--------------------------------------------------------------------------------



 
[a8kexhibit117.jpg]
Business Days after the last day of the Reinvestment Period relating to such
Prepayment Event), prepay, in accordance with clause (c) below, a principal
amount of Term Loans (or, at the election of the U.S. Borrower in connection
with a Debt Incurrence Prepayment Event, reduce an amount of Revolving
Commitments) equal to 100% of the Net Cash Proceeds from such Prepayment Event;
provided that no prepayment shall be required as a result of any Asset Sale
Prepayment Event until the aggregate amount of Net Cash Proceeds from all Asset
Sale Prepayment Events following the Closing Date that have not previously been
applied to prepay Loans in accordance with this Section 2.09 exceeds $100.0
million and then only the excess over $100.0 million shall be required to be
applied to prepay Loans; provided further that with respect to the Net Cash
Proceeds of an Asset Sale Prepayment Event or Casualty Event, the U.S. Borrower
may use a portion of such Net Cash Proceeds to prepay or repurchase other
Indebtedness (other than Loans) secured on a pari passu basis with the
Obligations (and, in the case of any revolving Indebtedness, to correspondingly
reduce commitments) to the extent the U.S. Borrower is required to prepay such
other Indebtedness as a result of such Prepayment Event, in each case in an
amount not to exceed the product of (x) the amount of such Net Cash Proceeds
multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of such other Indebtedness and the denominator of which is the
sum of the outstanding principal amount of such other Indebtedness and the
outstanding principal amount of Term Loans. (c) The U.S. Borrower shall deliver
to the Agent, at the time of each prepayment required under Section 2.09(a) or
(b), (i) a certificate signed by a Financial Officer of the U.S. Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment and (ii) to the extent practicable, at least three (3) Business Days
prior written notice of such prepayment. Amounts required to be applied to the
prepayment of Term Loans in accordance with clauses (a) and (b) above shall be
applied pro rata to prepay Term Loans under the Term Loan Facilities (based on
the Dollar Equivalent amount of Term Loans outstanding under each Term Facility
on the date of prepayment) and shall be applied to scheduled amortization of
such Term Loans as directed by the U.S. Borrower; provided that notwithstanding
the foregoing, the U.S. Borrower may elect in its sole discretion to apply the
Net Cash Proceeds from any Debt Incurrence Prepayment Event to prepay any Class
of Term Loans (or to reduce any Class of Revolving Commitments) selected by the
U.S. Borrower. Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. Prepayments shall be accompanied by accrued
interest as required by Section 2.11. All prepayments of Borrowings under this
Section 2.09 shall be subject to Section 2.14 (and, in the case of a Repricing
Transaction, Section 2.08(c)), but shall otherwise be without premium or
penalty. (d) If at any time the Agent notifies the U.S. Borrower that the
aggregate Dollar Equivalent of Revolving Outstandings under any Revolving
Facility exceeds the aggregate Revolving Commitments under such Revolving
Facility at such time, each Borrower under such Revolving Facility shall
forthwith prepay on a pro rata basis with any other Borrower under such
Revolving Facility an amount of Revolving Loans made to such Borrower under such
Revolving Facility then outstanding in an aggregate amount with respect to the
Borrower(s) under such Revolving Facility equal to such excess; provided,
however, that, to the extent such excess results solely by reason of a change in
exchange rates, no Borrower shall be required to make such prepayment unless the
amount of such excess causes the Revolving Outstandings under such Revolving
Facility to exceed 105% of the Revolving Commitments under such Revolving
Facility. If any such excess remains after prepayment in full of the aggregate
outstanding Revolving Loans under the applicable Revolving Facility, each
applicable Borrower shall provide cash collateral on a pro rata basis with any
other Borrower under such Revolving Facility for the Letters of Credit issued
for the account of such Borrower under such Revolving Facility in the manner set
forth in Section 2.04(j) in an aggregate amount with respect to the Borrower(s)
under such Revolving Facility equal to such excess.



--------------------------------------------------------------------------------



 
[a8kexhibit118.jpg]
(e) Notwithstanding any other provisions of this Section 2.09, (A) to the extent
that any of or all the Net Cash Proceeds of any Asset Sale Prepayment Event by a
Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.09(b) (a
“Foreign Prepayment Event”) or Excess Cash Flow are prohibited or delayed by any
Requirement of Law from being repatriated to a Borrower with respect to Term
Loans in an aggregate principal amount equal to the ECF Percentage for the
Excess Cash Flow Period then ended, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.09, as the case may be, and such
amounts may be retained by the applicable Foreign Subsidiary so long, but only
so long, as the applicable Requirement of Law will not permit repatriation to a
Borrower (the Borrowers hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
Requirement of Law to permit such repatriation), and once such repatriation of
any of such affected Net Cash Proceeds or Excess Cash Flow is permitted under
the applicable Requirement of Law, such repatriation will be promptly effected
and such repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and
in any event not later than three Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.09 and (B) to the extent that
and for so long as a Borrower has determined in good faith that repatriation of
any of or all the Net Cash Proceeds of any Foreign Prepayment Event or Excess
Cash Flow would have a material adverse tax consequence to the U.S. Borrower and
its Subsidiaries (taking into account any foreign tax credit or benefit actually
realized in connection with such repatriation) with respect to such Net Cash
Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.09, and such amounts may be retained by the
applicable Foreign Subsidiary; provided that when such Borrower determines in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Prepayment Event or Excess Cash Flow would no longer have a material
adverse tax consequence to the U.S. Borrower and its Subsidiaries (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow,
such Net Cash Proceeds or Excess Cash Flow shall be promptly (and in any event
not later than three Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.09. SECTION 2.10 Fees.
(a) Commitment Fees. The U.S. Borrower, agrees to pay, in Dollars in immediately
available funds, (i) to each Revolving Lender a commitment fee (a “Revolving
Commitment Fee”) on the Dollar Equivalent of the actual daily amount by which
the Revolving Commitment of such Revolving Lender under the applicable Revolving
Facility exceeds such Revolving Lender’s (A) outstanding principal amount of
Revolving Loans under such Revolving Facility and (B) LC Exposure under such
Revolving Facility, in each case, from the date hereof through the Revolving
Credit Termination Date for such Revolving Facility at the Applicable Rate,
payable in arrears (x) for the preceding calendar quarter, no later than the
tenth Business Day of each calendar quarter, commencing on the first such
Business Day following the Closing Date and (y) on the Revolving Credit
Termination Date for such Revolving Facility. (b) Letter of Credit Fees. Each
Borrower agrees to pay, in immediately available funds, the following amounts
denominated in Dollars with respect to Letters of Credit issued by any Issuing
Bank at the request of such Borrower: (i) to each Issuing Bank with respect to
each Letter of Credit issued by such Issuing Bank, an issuance fee equal to
0.125% per annum of the Dollar Equivalent of the maximum undrawn amount of such
Letter of Credit, payable in arrears (A) for the preceding calendar quarter, no
later than the tenth Business Day of each calendar quarter, commencing on the
first



--------------------------------------------------------------------------------



 
[a8kexhibit119.jpg]
such Business Day following the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date for the Revolving Facility under which such
Letter of Credit was issued; (ii) to the Agent for the ratable benefit of the
Revolving Lenders under any Revolving Facility under which a Letter of Credit
was issued, a fee (a “Revolving LC Fee”) accruing at a rate per annum equal to
the Applicable Rate for each Letter of Credit calculated on the Dollar
Equivalent of the maximum undrawn face amount of such Letter of Credit, payable
in arrears (A) no later than the tenth Business Day of each calendar quarter,
commencing on the first such Business Day following the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date for the Revolving
Facility under which such Letter of Credit was issued; and (iii) to each Issuing
Bank with respect to any Letter of Credit issued by it, with respect to the
issuance, amendment or transfer of each Letter of Credit and each drawing made
thereunder, documentary and processing charges in accordance with such Issuing
Bank’s standard schedule for such charges in effect at the time of issuance,
amendment, transfer or drawing, as the case may be. (c) Additional Fees. The
U.S. Borrower shall pay to the Agent additional fees as have been separately
agreed between the U.S. Borrower and the Agent. SECTION 2.11 Interest. (a) Rate
of Interest. (i) Subject to the terms and conditions set forth in this Agreement
at the option of the applicable Borrower, (A) all Loans denominated in Dollars
shall be made as Base Rate Loans or Eurocurrency Rate Loans, (B) all Loans
denominated in Canadian Dollars shall be made as Canadian Base Rate Loans or BA
Rate Loans and (C) all Loans denominated in any currency other than Dollars or
Canadian Dollars shall be made as Eurocurrency Rate Loans. (ii) All Loans shall
bear interest on the unpaid principal amount thereof which shall accrue and be
payable in the currency in which such Loan is denominated from the date such
Loans are made as follows: (A) if a Base Rate Loan, at a rate per annum equal to
the sum of (1) the Base Rate as in effect from time to time and (2) the
Applicable Rate in effect from time to time; (B) if a Canadian Base Rate Loan,
at a rate per annum equal to the sum of (1) the Canadian Base Rate in effect
from time to time and (2) the Applicable Rate in effect from time to time; (C)
if a Eurocurrency Rate Loan, at a rate per annum equal to the sum of (A) the
Eurocurrency Rate determined for the applicable Eurocurrency Interest Period and
(B) the Applicable Rate in effect from time to time during such Eurocurrency
Interest Period; (D) if a BA Rate Loan, at a rate per annum equal to the sum of
(A) the BA Rate determined for the applicable BA Interest Period and (B) the
Applicable Rate in effect from time to time during such BA Interest Period.



--------------------------------------------------------------------------------



 
[a8kexhibit120.jpg]
(b) Interest Payments. (i) Interest accrued on each Base Rate Loan or Canadian
Base Rate Loan shall be payable in arrears (A) for the preceding calendar
quarter, no later than the fourth Business Day of each calendar quarter,
commencing on the first such day following the making of such Base Rate Loan or
Canadian Base Rate Loan, (B) in the case of Base Rate Loans that are Term Loans,
upon the payment or prepayment thereof in full or in part and (C) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Base Rate Loan or Canadian Base Rate Loan, (ii) interest accrued on each
Eurocurrency Rate Loan and each BA Rate Loan shall be payable in arrears (A) on
the last day of each Interest Period applicable to such Loan and, if such
Interest Period has a duration of more than three months, on each date during
such Interest Period occurring every three months from the first day of such
Interest Period, (B) upon the payment or prepayment thereof in full or in part
and (C) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Eurocurrency Rate Loan or BA Rate Loan, as the case may be
and (iii) interest accrued on the amount of all other Obligations shall be
payable on demand from and after the time such Obligation becomes due and
payable (whether by acceleration or otherwise). (c) Default Interest. If all or
a portion of (i) the principal amount of any Loan or any LC Disbursement or (ii)
any interest payable thereon, Commitment Fees or LC Fees shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto plus 2%,
(y) in the case of any LC Disbursement, at the rate applicable under Section
2.04(h) plus 2% and (z) in the case of any overdue interest, Commitment Fees or
LC Fees, to the extent permitted by applicable law, the rate described in
Section 2.10 or Section 2.11(a), as applicable, plus 2% from and including the
date of such non-payment to but excluding the date on which such amount is paid
in full (after as well as before judgment). (d) Criminal Interest Rate/Interest
Act (Canada). (i) For purposes of the Interest Act (Canada), whenever any
interest is calculated on the basis of a period of time other than a year of 365
or 366 days, as applicable, the annual rate of interest to which each rate of
interest utilized pursuant to such calculation is equivalent to such rate so
utilized multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by the number of days used in such
calculation. The principle of deemed reinvestment of interest will not apply to
any interest calculation under the Loan Documents, and the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields. (ii) If any provision of this Agreement or any of the other
Loan Documents would obligate the Canadian Borrower to make any payment of
interest or other amount payable to any Lender under any Loan Documents in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by that Lender of interest at a criminal rate (as construed under
the Criminal Code (Canada)), then notwithstanding that provision, that amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or result in a receipt by that Lender of interest at a
criminal rate, the adjustment to be effected, to the extent necessary, (A)
first, by reducing the amount or rate of interest required to be paid to the
affected Lender under this Section 2.11 and (B) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to the
affected Lender which would constitute interest for purposes of Section 347 of
the Criminal Code (Canada). (iii) Notwithstanding clause (d)(ii), and after
giving effect to all adjustments contemplated thereby, if any Lender shall have
received an amount in excess of the maximum permitted by the Criminal Code
(Canada), then the Canadian Borrower shall be entitled, by notice in writing to
the affected Lender, to obtain reimbursement from that Lender in an amount equal
to the excess, and pending



--------------------------------------------------------------------------------



 
[a8kexhibit121.jpg]
reimbursement, the amount of the excess shall be deemed to be an amount payable
by that Lender to the Canadian Borrower. (iv) Any amount or rate of interest
referred to in this Section 2.11(d) shall be determined in accordance with
generally accepted actuarial practices and principles as an effective annual
rate of interest over the term of the Agreement on the assumption that any
charges, fees or expenses that fall within the meaning of interest (as defined
in the Criminal Code (Canada)) shall be prorated over that period of time and,
in the event of a dispute, a certificate of a Fellow of the Canadian Institute
of Actuaries appointed by the Agent shall be conclusive for the purposes of that
determination. SECTION 2.12 Conversion/Continuation Options. (a) (i) Each
Borrower may elect (x) at any time on any Business Day to convert Base Rate
Loans or any portion thereof to Eurocurrency Rate Loans or (y) at the end of any
Eurocurrency Interest Period applicable to any Loan that is denominated in
Dollars, to convert such Loan into a Base Rate Loan, (ii) the U.S. Borrower or
the Canadian Borrower may elect (x) at any time on any Business Day to convert
Canadian Base Rate Loans to BA Rate Loans or (y) at the end of any BA Interest
Period, to convert BA Rate Loans to Canadian Base Rate Loans, (iii) each
applicable Borrower may elect at the end of any applicable Interest Period, to
continue Eurocurrency Rate Loans or BA Rate Loans or any portion thereof for an
additional Interest Period; provided, however, that in the case of clauses (i)
and (ii) above the aggregate amount of the Eurocurrency Rate Loans or BA Rate
Loans, as the case may be, for each Interest Period shall not be less than the
Minimum Currency Threshold. Each conversion or continuation shall be allocated
among the Loans of each Lender in accordance with such Lender’s Ratable Portion.
Each such election shall be in substantially the form of Exhibit G and shall be
made by giving the Agent prior written notice by 12:00 noon (New York City time)
at least three Business Days in advance specifying (A) the amount and type of
Loan being converted or continued, (B) in the case of a conversion to or a
continuation of Eurocurrency Rate Loans or BA Rate Loans, the applicable
Interest Period and (C) in the case of a conversion, the date of such
conversion. (b) The Agent shall promptly notify each applicable Lender of its
receipt of an Interest Election Request and of the options selected therein.
Notwithstanding the foregoing, (i) Loans denominated in any currency other than
Dollars may not be converted to Base Rate Loans, (ii) Loans denominated in any
currency other than Canadian Dollars may not be converted to Canadian Base Rate
Loans or BA Rate Loans, (iii) Loans denominated in Canadian Dollars may not be
converted into Eurocurrency Rate Loans, (iv) no (A) conversion in whole or in
part of Base Rate Loans to Eurocurrency Rate Loans or Canadian Base Rate Loans
to BA Rate Loans, (B) continuation in whole or in part of Eurocurrency Rate
Loans denominated in Dollars or BA Rate Loans upon the expiration of any
applicable Interest Period or (C) continuation of any Eurocurrency Rate Loan
denominated in any currency other than Dollars for a Eurocurrency Interest
Period of other than one month’s duration, in each case, shall be permitted at
any time at which (I) an Event of Default shall have occurred and be continuing
and the Agent or the Required Lenders shall have determined not to permit such
continuation or conversion or (II) the continuation of, or conversion into, a
Eurocurrency Rate Loan or BA Rate Loans would violate any provision of Section
2.14(b). If, within the time period required under the terms of this Section
2.12, the Agent does not receive an Interest Election Request from the
applicable Borrower containing a permitted election to continue any Eurocurrency
Rate Loans or BA Rate Loans for an additional Interest Period or to convert any
such Loans, then, upon the expiration of the applicable Interest Period, Loans
denominated in Dollars shall be automatically converted into Base Rate Loans,
Loans denominated in Canadian Dollars shall be automatically converted into
Canadian Base Rate Loans and Loans denominated in any currency other than
Dollars or Canadian Dollars shall be automatically continued as Eurocurrency
Rate Loans with a Eurocurrency Interest Period of one month. Each Interest
Election Request shall be irrevocable.



--------------------------------------------------------------------------------



 
[a8kexhibit122.jpg]
SECTION 2.13 Payments and Computations. (a) Each Borrower shall make each
payment hereunder (including fees and expenses) not later than (x) 1:00 p.m.
(London time) in the case of Loans denominated in Euro, Sterling or Yen or (y)
1:00 p.m. (New York City time) in the case of Loans denominated in any other
currency, in each case on the day when due, in the currency specified herein
(or, if no such currency is specified, in Dollars), except as specified in the
following sentence, to the Agent at the Agent’s Office for payments in such
currency in immediately available funds without setoff or counterclaim. The
Agent shall promptly thereafter cause to be distributed immediately available
funds relating to the payment of principal, interest or fees to the Applicable
Lending Offices of the applicable Lenders for such payments ratably in
accordance with the amount of such principal, interest or fees due and owing to
such Lenders on such date; provided, however, that (x) amounts payable pursuant
to Section 2.14 or Section 2.15 shall be paid only to the affected Issuing Bank,
Lender or Lenders and (y) amounts payable to the Issuing Banks in accordance
with Section 2.10 shall be paid directly to such Issuing Banks. Payments
received by the Agent after (x) 1:00 p.m. (London time) in the case of Loans
denominated in Euro, Sterling or Yen or (y) 1:00 p.m. (New York City time) in
the case of Loans denominated in any other currency, shall, at the option of the
Agent, be deemed to be received on the next Business Day. (b) All computations
of interest and of fees shall be made by the Agent on the basis of a year of 360
days (other than computations of interest (i) for Base Rate Loans calculated by
reference to the Prime Rate, Canadian Base Rate Loans and Loans denominated in
Sterling which shall be made by the Agent on the basis of a year of 365 or 366
days, as the case may be, and (ii) for BA Rate Loans which shall be made by the
Agent on the basis of a year of 365 days), in each case, for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest and fees are payable. Each determination by the
Agent of a rate of interest hereunder shall be conclusive and binding for all
purposes, absent manifest error. (c) Except as otherwise provided herein, each
payment by a Borrower with respect to any Loan or Letter of Credit and each
reimbursement of reimbursable expenses or indemnified liabilities shall be made
in the currency in which such Loan was made, such Letter of Credit issued or
such expense or liability was incurred. (d) Whenever any payment hereunder shall
be stated to be due on a day other than a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or fees, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of any Eurocurrency
Rate Loan to be made in the next calendar month, such payment shall be made on
the immediately preceding Business Day. All repayments of any Revolving Loans or
Term Loans that are denominated in Dollars or Canadian Dollars shall be applied
as follows: first, to repay such Loans outstanding as Base Rate Loans or
Canadian Base Rate Loans, as applicable, and second, to repay such Loans
outstanding as Eurocurrency Rate Loans or BA Rate Loans, with those Eurocurrency
Rate Loans or BA Rate Loans having earlier expiring Interest Periods being
repaid prior to those having later expiring Interest Periods. (e) Unless the
Agent shall have received notice from any Borrower to the Lenders prior to the
date on which any payment is due hereunder that such Borrower will not make such
payment in full, the Agent may assume that such Borrower has made such payment
in full to the Agent on such date and the Agent may, in reliance upon such
assumption, cause to be distributed to each applicable Lender on such due date
an amount equal to the amount then due such Lender. If and to the extent that
such Borrower shall not have made such payment in full to the Agent, each
applicable Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon



--------------------------------------------------------------------------------



 
[a8kexhibit123.jpg]
(at the Interbank Rate for the first Business Day, and, thereafter, at the rate
applicable to Base Rate Loans) for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent. SECTION 2.14 Increased Costs; Change of Law, Etc. (a) Determination of
Interest Rate. Each of the (i) Eurocurrency Rate for each Eurocurrency Interest
Period for Eurocurrency Rate Loans and (ii) the BA Rate for each BA Interest
Period for BA Rate Loans shall be determined by the Agent pursuant to the
procedures set forth in the definition of “Eurocurrency Rate” or “BA Rate,” as
applicable. (b) Interest Rate Unascertainable, Inadequate or Unfair. In the
event that (i) the Agent determines that adequate and fair means do not exist
for ascertaining the applicable interest rates by reference to which the
Eurocurrency Rate or the BA Rate then being determined is to be fixed; provided
that no Benchmark Transition Event shall have occurred at such time or (ii) the
Required Class Lenders of the affected Facility notify the Agent that the
Eurocurrency Rate or the BA Rate for any Interest Period will not adequately
reflect the cost to the Lenders of making or maintaining such Loans in the
applicable currency for such Interest Period, the Agent shall forthwith so
notify the U.S. Borrower and the Lenders, whereupon (x) each affected
Eurocurrency Rate Loan denominated in Dollars shall automatically, on the last
day of the current Interest Period for such Loan, convert into a Base Rate Loan
and the obligations of the Lenders to make Eurocurrency Rate Loans denominated
in Dollars or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended until the Agent shall notify the U.S. Borrower that the Required Class
Lenders under the affected Facility have determined that the circumstances
causing such suspension no longer exist, (y) each BA Rate Loan shall
automatically, on the last day of the current Interest Period for such Loan,
convert into a Canadian Base Rate Loan and the obligations of the Revolving
Lenders to make BA Rate Loans or to convert Canadian Base Rate Loans into BA
Rate Loans shall be suspended until the Agent shall notify the U.S. Borrower
that the Required Class Lenders under the affected Facility have determined that
the circumstances causing such suspension no longer exist and (z) each
Eurocurrency Rate Loan that is denominated in a currency other than Dollars, the
affected Eurocurrency Rate Loans shall be made or continued, as the case may be,
as Eurocurrency Rate Loans with an Interest Period of one month and the amount
of interest payable in respect of any such Eurocurrency Rate Loan shall be
determined in accordance with the following provisions: (i) if the Agent so
requires, within five days of such notification the Agent and the applicable
Borrower, as applicable, shall enter into negotiations with a view to agreeing
on a substitute basis for determining the rate of interest (a “Substitute
Interest Rate”) which may be applicable to affected Eurocurrency Rate Loans of
such Borrower in the future and any such Substitute Interest Rate that is agreed
shall take effect in accordance with its terms and be binding on each party
hereto; provided that the Agent may not agree on any such Substitute Interest
Rate without the prior consent of the Required Class Lenders under the affected
Facility; (ii) if no Substitute Interest Rate is agreed pursuant to clause (i)
above, any affected Eurocurrency Rate Loan shall bear interest during the
subsequent Interest Period at the rate per annum otherwise applicable to
Eurocurrency Rate Loans under such Facility, except that in the place of the
Eurocurrency Rate, in respect of Eurocurrency Rate Loans denominated in any
currency other than Dollars, the Agent shall use the cost to the applicable
Lender (as conclusively certified by such Lender in a certificate to the Agent
and the applicable Borrower and expressed as a rate per annum) and containing a
general description of the source selected of funding such Loan from whatever
source it shall reasonably select; and



--------------------------------------------------------------------------------



 
[a8kexhibit124.jpg]
(iii) if the Agent has required a Borrower to enter into negotiations pursuant
to clause (i) above, the Agent may (acting on the instructions of the Required
Class Lenders under the affected Facility) declare that no further Eurocurrency
Rate Loans in the applicable currency shall be converted, continued or made
unless a Substitute Interest Rate has been agreed by the applicable Borrower and
the Agent within 30 days of the Agent having so required negotiations. (c)
Increased Costs. (i) If any Change in Law shall: (A) impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender or
Issuing Bank (except any such reserve requirement reflected in the Eurocurrency
Rate); (B) impose on any Lender (including any Issuing Bank) or the London
interbank market any other condition affecting this Agreement or Eurocurrency
Rate Loans or BA Rate Loans made by such Lender; or (C) subject any Lender
(including any Issuing Bank) to any Taxes (other than Indemnified Taxes
indemnifiable under Section 2.15 or Excluded Taxes) on its Loans, Letters of
Credit, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Loan or the cost to an Issuing Bank of issuing or maintaining Letters of
Credit or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
following delivery of the certificate contemplated by paragraph (iii) of this
clause (c), the applicable Borrower will pay to such Lender or Issuing Bank in
accordance with clause (iii) below such additional amount or amounts as will
compensate such Lender or Issuing Bank for such additional costs incurred or
reduction suffered, as reasonably determined by such Lender or Issuing Bank
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis)) and in a manner consistent with similarly situated borrowers
of such Lender or Issuing Bank as applicable, under agreements having provisions
similar to this Section 2.14. (ii) If any Lender or Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender or Letters of Credit issued by such
Issuing Bank to a level below that which such Person or such Person’s holding
company could have achieved but for such Change in Law (taking into
consideration such Person’s policies and the policies of such Person’s holding
company with respect to capital adequacy and liquidity), then from time to time
following delivery of the certificate contemplated by paragraph (iii) of this
clause (c) of this Section 2.14 the applicable Borrower will pay to such Lender
or Issuing Bank in accordance with clause (iii) below such additional amount or
amounts as will compensate such Person or such Person’s holding company for any
such reduction suffered, as reasonably determined by such Lender or Issuing Bank
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis)) and in a manner consistent with similarly situated borrowers
of such Lender or Issuing Bank, as applicable, under agreements having
provisions similar to this Section 2.14. (iii) A certificate of a Lender or
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or Issuing Bank or its holding company as specified in paragraph (i)



--------------------------------------------------------------------------------



 
[a8kexhibit125.jpg]
or (ii) of this clause (c) and setting forth in reasonable detail the manner in
which such amount or amounts were determined shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender or Issuing Bank the amount shown as
due on any such certificate within ten (10) days after receipt thereof. (iv)
Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this clause (c) shall not constitute a waiver of such
Person’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender or Issuing Bank pursuant to this clause (c) for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank notifies such Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Person’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. (d) Illegality. Notwithstanding any other provision
of this Agreement, if any Lender determines that the introduction of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order after the date of this Agreement shall make it unlawful, or
any central bank or other Governmental Authority shall assert that it is
unlawful, for such Lender or its Applicable Lending Office to make Eurocurrency
Rate Loans or BA Rate Loans or to continue to fund or maintain Eurocurrency Rate
Loans or BA Rate Loans, then, on notice thereof and demand therefor by such
Lender to the U.S. Borrower through the Agent, (i) the obligation of such Lender
to make or to continue Eurocurrency Rate Loans or BA Rate Loans and to convert
Base Rate Loans into Eurocurrency Rate Loans or BA Rate Loans shall be
suspended, and each such Lender shall make a Base Rate Loan or Canadian Base
Rate Loan, as applicable, as part of any requested Borrowing of Eurocurrency
Rate Loans or BA Rate Loans, (ii) if any affected Loans are then outstanding
that are denominated in Dollars or Canadian Dollars as Eurocurrency Rate Loans
or BA Rate Loans, the applicable Borrower shall immediately convert each such
Loan into Base Rate Loans or Canadian Base Rate Loans, as applicable and (iii)
in the case of any affected Loans that are not denominated in Dollars or
Canadian Dollars, such Loans shall bear interest at an alternate rate determined
by the Agent to adequately reflect such Lender’s cost of capital. If, at any
time after a Lender gives notice under this clause (d), such Lender determines
that it may lawfully make Eurocurrency Rate Loans or BA Rate Loans, such Lender
shall promptly give notice of that determination to the U.S. Borrower and the
Agent, and the Agent shall promptly transmit the notice to each other Lender.
Each Borrower’s right to request, and such Lender’s obligation, if any, to make
Eurocurrency Rate Loans or BA Rate Loans, as applicable, shall thereupon be
restored. (e) Breakage Costs. In addition to all amounts required to be paid by
the Borrowers pursuant to Section 2.11, each Borrower shall compensate each
Lender that has made a Loan to such Borrower, upon written request in accordance
with this paragraph (e), for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Lender’s Eurocurrency Rate Loans or BA Rate Loans to such Borrower but excluding
any loss of the Applicable Rate on the relevant Loans) that such Lender may
sustain (i) if for any reason (other than by reason of such Lender being a
Non-Funding Lender) a proposed Borrowing, conversion into or continuation of
Eurocurrency Rate Loans or BA Rate Loans does not occur on a date specified
therefor in a Borrowing Request or an Interest Election Request given by a
Borrower or in a telephonic request by it for borrowing or conversion or
continuation or a successive Interest Period does not commence after notice
therefor is given pursuant to Section 2.12, (ii) if for any reason any
Eurocurrency Rate Loan or BA Rate Loan is repaid or prepaid (including pursuant
to Section 2.09) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurocurrency Rate
Loan or BA Rate Loan to a Base Rate Loan or Canadian Base Rate Loans, as
applicable, as a result of any of the events indicated in clause (d) above or
(iv) as a result of any assignment of any Eurocurrency Rate Loans or BA Rate
Loans pursuant to



--------------------------------------------------------------------------------



 
[a8kexhibit126.jpg]
a request by the applicable Borrower pursuant to Section 2.17. In the case of a
Eurocurrency Rate Loan, such loss, cost or expense to any Lender shall be deemed
to be the amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. For the purpose of calculating amounts payable to a Lender under this
subsection, each Lender shall be deemed to have actually funded its relevant BA
Rate Loan through the purchase of a deposit bearing interest at the BA Rate in
an amount equal to the amount of that BA Rate Loan and having a maturity
comparable to the relevant BA Interest Period; provided that each Lender may
fund each of its BA Rate Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection. The applicable Borrower shall pay the applicable Lender the
amount shown as due on any certificate delivered to such Borrower and setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this clause (e) and the basis therefor within ten (10) days after receipt
thereof; provided such certificate sets forth in reasonable detail the manner in
which such amount or amounts was determined. (f) Alternate Rate of Interest. (i)
Notwithstanding anything to the contrary herein or in any other Loan Document,
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, the Administrative Agent and the applicable Borrowers may amend
this Agreement to replace the Eurocurrency Rate or BA Rate, as applicable, with
a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrowers, so long as the Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders comprising the Required Class Lenders of each Facility providing for
Loans in the applicable currency; provided that, solely with respect to any
Dollar- denominated Loans or Commitments, with respect to any proposed amendment
containing any SOFR- Based Rate, the applicable Lenders shall be entitled to
object only to the Benchmark Replacement Adjustment contained therein. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Class Lenders of each Facility
providing for Loans in the applicable currency have delivered to the
Administrative Agent written notice that such Required Class Lenders accept such
amendment. No replacement of Eurocurrency Rate or BA Rate, as applicable, with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date. (ii) In connection with the implementation of a Benchmark
Replacement, the Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(iii) The Administrative Agent will promptly notify the applicable Borrowers and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative



--------------------------------------------------------------------------------



 
[a8kexhibit127.jpg]
Agent or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14. (iv)
Upon the applicable Borrowers’ receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) any Interest Election Request that requests
the conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurocurrency Rate Borrowing or BA Rate Borrowing, as applicable,
shall be ineffective and (ii) (x) if any Borrowing Request requests a
Eurocurrency Rate Revolving Borrowing, such Borrowing shall be made as a Base
Rate Borrowing and (y) if any Borrowing Request requests a BA Rate Revolving
Borrowing, such Borrowing shall be made as a Canadian Base Rate Borrowing. (v)
Notwithstanding anything to the contrary contained in this Agreement, this
Section 2.14(f) and each of the other Reference Rate Replacement Amendments
shall become effective on the Reference Rate Replacement Amendments Effective
Date. SECTION 2.15 Taxes. (a) Any and all payments by or on account of any
obligation of any Borrower or any other Loan Party under any Loan Document shall
be made free and clear of and without deduction or withholding for or on account
of any Taxes unless a deduction or withholding is required by law; provided that
if any applicable withholding agent shall be required by law to deduct or
withhold any Taxes from any such payment, then (i) to the extent such Tax is an
Indemnified Tax, the sum payable by such Borrower or other Loan Party shall be
increased as necessary so that after all such required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 2.15) by the applicable withholding agent, the Lender
(or, in the case of a payment received by the Agent for its account, the Agent)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such required deductions or withholdings and (iii) the applicable
withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority within the time allowed and in accordance with
applicable law. If at any time a Borrower or a Loan Party is required by
applicable law to make any deduction or withholding from any sum payable under
any Loan Document, such Borrower or such Loan Party shall promptly notify the
relevant Agent or Lender upon becoming aware of the same. (b) This Section
2.15(b) applies solely in respect of a Loan to the U.K. Borrower. (i) The U.K.
Borrower is not required to make an increased payment to a Lender in respect of
any payment of interest on any Loan to the U.K. Borrower under Section 2.15(a)
(or an indemnity payment under Section 2.15(e)) for any deduction or withholding
for or on account of any Indemnified Taxes where that Tax is imposed by the
United Kingdom if on the date on which the payment falls due: (A) the payment
could have been made to the relevant Lender without a deduction or withholding
for or on account of Indemnified Taxes if it was a U.K. Qualifying Lender, but
on that date that Lender is not or has ceased to be a U.K. Qualifying Lender
other than as a result of any Change in Law (including any change in any Treaty
or in any published practice or concession of any relevant taxing authority)
after the date it became a Lender under this Agreement; or



--------------------------------------------------------------------------------



 
[a8kexhibit128.jpg]
(B) (1) the relevant Lender is a U.K. Qualifying Lender solely under subclause
(i)(B) of the definition of “U.K. Qualifying Lender”; and (2) an officer of HMRC
has given (and not revoked) a Direction under section 931 of the ITA 2007 (as
that provision has effect on the date on which the relevant Lender became a
party to this Agreement) which relates to that payment and that Lender has
received from that Borrower a certified copy of that Direction; and (3) the
payment could have been made to the Lender without any deduction or withholding
for or on account of Taxes in the absence of that Direction; or (C) the relevant
Lender is a U.K. Qualifying Lender solely under subclause (i)(B) of the
definition of “U.K. Qualifying Lender” and it has not, other than by reason of
any change after the date of this Agreement in (or in the interpretation,
administration or application of) any law, or any published practice or
concession of any relevant Governmental Authority, given a U.K. Tax Confirmation
to a Borrower; or (D) the relevant Lender is a Treaty Lender and the relevant
Borrower making the payment is able to demonstrate that the payment could have
been made to that Lender without the deduction or withholding for or on account
of any Taxes had that Lender complied with its obligations under clauses (iii),
(iv) and (v) below. (ii) Each Lender in respect of a Loan to the U.K. Borrower
on the day on which this Agreement is entered into, who is a U.K. Qualifying
Lender solely under subparagraph (i)(B) of the definition of “U.K. Qualifying
Lender,” gives a U.K. Tax Confirmation to the U.K. Borrower by entering into
this Agreement. A Lender in respect of a Loan to the U.K. Borrower who is a
Qualifying Lender under sub-paragraph (i)(B) of the definition of “U.K.
Qualifying Lender” must promptly notify the Agent of any change to its status
that may affect any confirmation made by it. A Lender in respect of a Loan to
the U.K. Borrower who has given and not revoked a U.K. Tax Confirmation as at
the Closing Date shall be deemed to have given a U.K. Tax Confirmation. (iii)
Each Lender in respect of a Loan made to the U.K. Borrower that is a Treaty
Lender and does not hold or does not wish to use a passport under the HMRC DT
Treaty Passport scheme undertakes to use reasonable endeavors to process as soon
as practicable the appropriate HMRC Form DT-Company to enable interest on the
Loan made by it to the U.K. Borrower under this Agreement to be paid to it
without any deduction or withholding for or on account of any Indemnified Taxes
imposed by the United Kingdom and, if appropriate, to seek, at the U.K.
Borrower’s expense, a refund of any such tax previously withheld (and in respect
of which additional amounts have been paid by the U.K. Borrower pursuant to this
Section 2.15) from interest payments made to that Treaty Lender. (iv) (A)
Subject to Section 2.15(b)(iv)(B) below, a Lender and each U.K. Borrower which
makes a payment to which that Lender is entitled shall co-operate promptly in
completing any procedural formalities necessary for that U.K. Borrower to obtain
authorization to make that payment without a U.K. Tax Deduction. (B) (1) A
Lender which becomes a Party on the day on which this Agreement is entered into
that holds a passport under the HMRC DT Treaty Passport scheme, and which wishes
that scheme to apply to this Agreement, shall confirm its scheme reference
number and its jurisdiction of tax residence opposite its name in Schedule I.
(2) A Lender that is not a party to this Agreement on the date on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and



--------------------------------------------------------------------------------



 
[a8kexhibit129.jpg]
which wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence in the Assignment and
Assumption, which it executes, or otherwise in writing to the Agent or the U.K.
Borrower on becoming a party to this Agreement, and, having done so, that Lender
shall be under no obligation pursuant to Section 2.15(b)(iv)(A). (v) If a Lender
has confirmed its scheme reference number and its jurisdiction of tax residence
in accordance with paragraph (iv) above and (i) the U.K. Borrower making a
payment to that Lender has not made a Borrower DTTP Filing in respect of that
Lender; or (ii) the U.K. Borrower making a payment to that Lender has made a
Borrower DTTP Filing in respect of that Lender but (A) that Borrower DTTP Filing
has been rejected by HMRC; or (B) HMRC has not given the Borrower authority to
make payments to that Lender without a U.K. Tax Deduction within 60 days of the
date of the Borrower DTTP Filing, and in each case the U.K. Borrower has
notified that Lender in writing, that Lender and the U.K. Borrower shall
co-operate in completing any additional procedural formalities necessary for the
U.K. Borrower to make that payment without a U.K. Tax Deduction. (vi) If a
Lender has not confirmed its scheme reference number and jurisdiction of tax
residence in accordance with paragraph (iv) above, the U.K. Borrower shall not
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees. (vii) The U.K.
Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Agent for delivery to the relevant Lender. (c)
This Section 2.15(c) applies solely in respect of a Loan to an Irish Borrower.
(i) No Irish Borrower is required to make any increased payment to a Lender in
respect of any payment of interest on any Loan to such Irish Borrower under
Section 2.15 (a) (or an indemnity payment under Section 2.15(e)) for any
deduction or withholding for or on account of Indemnified Taxes imposed by
Ireland if on a date on which the payment falls due: (A) the payment could have
been made to the Lender without a deduction or withholding for or on account of
Indemnified Taxes if it was an Irish Qualifying Lender, but on that date that
Lender is not or has ceased to be an Irish Qualifying Lender other than as a
result of any Change in Law (including any change in any Treaty to which Ireland
is a party or in any published practice or concession of any relevant taxing
authority) that occurred after the Closing Date; or (B) the relevant Lender is
an Irish Qualifying Lender by reason of paragraph (e) of that definition and the
Borrower making the payment is able to demonstrate that the payment could have
been made to that Lender without the deduction or withholding for or on account
of any Taxes had that Lender complied with its obligations under clause (g)
below. (ii) Each Lender in respect of a Loan to an Irish Borrower on the day on
which this Agreement is entered into, gives an Irish Tax Confirmation by
entering into this Agreement. Any Lender in respect of a Loan to an Irish
Borrower who is an Irish Qualifying Lender must promptly notify the Agent of any
change to its status that may affect the Irish Tax Confirmation made by it.



--------------------------------------------------------------------------------



 
[a8kexhibit130.jpg]
(d) The Borrowers and the other Loan Parties shall pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes. (e) Each
Borrower and each other Loan Party shall severally, and not jointly, indemnify
the Agent and each Lender, within ten (10) days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.15) payable or paid by such Agent or Lender or required to be withheld or
deducted from a payment to such Agent or Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the applicable Borrower by a Lender, or by the Agent on its own behalf or on
behalf of any Lender, shall be conclusive absent manifest error. (f) As soon as
practicable after any payment of any Taxes by a Borrower or other Loan Party to
a Governmental Authority pursuant to this Section 2.15, such Borrower or other
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent. (g) (i) Each Lender that is legally entitled to an
exemption from or reduction of withholding tax with respect to any payments made
under any Loan Document shall deliver to the applicable Borrower and the Agent,
at the time or times reasonably requested by the applicable Borrower or the
Agent, such properly completed and executed documentation reasonably requested
by such Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the applicable Borrower or the Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by a
Borrower or the Agent as will enable such Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.15(g)(ii)(A), (ii)(B), and (ii)(D) below or, in respect of Canadian
withholding Taxes, CRA Forms NR301, NR302, or NR303, as applicable, and any
successor forms thereto) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Each Lender agrees that if any form
or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the applicable Borrower and the Agent in writing of its legal
inability to do so. (ii) Without limiting the generality of Section 2.15(g)(i)
above, with respect to any Loan to the U.S. Borrower: (A) Each Lender that is a
United States Person agrees to complete and deliver to the U.S. Borrower and the
Agent, on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
U.S. Borrower or the Agent), two duly completed and executed copies of IRS Form
W-9 (or successor form) certifying that such Lender is exempt from U.S. federal
backup withholding tax.



--------------------------------------------------------------------------------



 
[a8kexhibit131.jpg]
(B) Each Non-U.S. Lender, shall deliver to the U.S. Borrower and the Agent two
duly completed and executed copies of whichever of the following is applicable:
(I) In the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W-8BEN–E (or any
successor thereto) establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to such treaty; (II) IRS Form W-8ECI (or any successor
thereto); (III) In the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, a certificate
substantially in the form of Exhibit J-1 to the effect that such Non-U.S. Lender
is not a “bank” as defined in Section 881(c)(3)(A) of the Code, a “10-percent
shareholder” of the U.S. Borrower within the meaning of Section 881(c) (3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and that the interest payments in respect of such Loans
are not effectively connected with such Non-U.S. Lender’s conduct of a U.S.
trade or business (a “U.S. Tax Compliance Certificate”); or (IV) To the extent a
Non-U.S. Lender is not the beneficial owner, duly signed, properly completed
copies of IRS Form W–8IMY, accompanied by IRS Form W–8ECI, IRS Form W–8BEN, IRS
Form W–8BEN–E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W–9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner; (C) Each Non-U.S. Lender
shall deliver to the U.S. Borrower and the Agent (in such number of copies as
shall be requested by the recipient) such other duly completed and executed
forms or certificates prescribed by applicable law as a basis for claiming
exemption from, or reduction in, U.S. federal withholding Tax, together with
such supplementary documentation as may be prescribed by applicable law to
permit the U.S. Borrower or the Agent to determine the withholding or deduction
required to be made; and (D) Each Lender shall deliver to the U.S. Borrower and
the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the U.S. Borrower or the Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the U.S. Borrower or the Agent as may be necessary for the Borrower
and the Agent to comply with their obligations under FATCA and to determine
whether such Lender has complied with such Lender's obligations under FATCA or
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. (iii) Notwithstanding anything to the contrary
in this Section 2.15(g), no Lender shall be required to provide any
documentation that such Lender is not legally eligible to provide. (iv) Each
Lender hereby authorizes the Agent to deliver to the Borrowers and other Loan
Parties and to any successor Agent any documentation provided by such Lender to
the Agent pursuant to this Section 2.15(g).



--------------------------------------------------------------------------------



 
[a8kexhibit132.jpg]
(h) If the Agent or a Lender determines, in its sole discretion exercised in
good faith, that it has received and retained a refund of any Indemnified Taxes
as to which it has been indemnified by a Borrower or other Loan Party or with
respect to which such Borrower or such Loan Party has paid additional amounts
pursuant to this Section 2.15, it shall pay over such refund to such Borrower or
such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower or such Loan Party under this Section
2.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Agent or such Lender as is
determined by the Agent or such Lender in its sole discretion exercised in good
faith, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Borrower
or such Loan Party, upon the request of the Agent or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Borrower or
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Agent or such Lender in the event the
Agent or such Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.15(h), in
no event will any Agent or Lender be required to pay any amount to any Borrower
other Loan Party pursuant to this Section 2.15 the payment of which would place
such Agent or Lender in a less favorable net after-Tax position than it would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.15(h) shall not be construed to require the
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower or any other
Loan Party or any other Person. (i) Any amount payable under this Agreement or
any other Loan Document by any party is exclusive of any VAT or any other Tax of
a similar nature which might be chargeable in connection with that amount. If
any such Tax is chargeable, the applicable Borrower or applicable other Loan
Party must pay to the Agent or Lender (as applicable) (in addition to and at the
same time as paying that amount) an amount equal to the amount of that Tax
against the delivery of a valid VAT invoice (where applicable). (j) Where this
Agreement or any other Loan Document requires any party to reimburse the Agent
or any Lender (as the case may be) for any costs or expenses, that party must
also at the same time pay and indemnify the Agent or Lender (as the case may be)
against all VAT or any other Tax of a similar nature incurred by the Agent or
Lender (as the case may be) in respect of those costs or expenses but only to
the extent that the Agent or Lender (as the case may be) (acting reasonably)
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of the Tax. (k) For the avoidance of doubt, for purposes of
this Section 2.15, the term “Lender” includes any Issuing Bank. SECTION 2.16
Allocation of Proceeds; Sharing of Setoffs. (a) All proceeds of any Collateral
received by the Agent after an Event of Default has occurred and is continuing
and all or any portion of the Loans shall have been accelerated hereunder
pursuant to Section 7.02, shall upon election by the Agent or at the direction
of the Required Lenders be applied, first, to, ratably, pay any fees,
indemnities, or expense reimbursements then due to the Agent from any Borrower
(other than in connection with Secured Hedging Obligations or Secured Cash
Management Obligations), second, ratably, to pay any expense reimbursements then
due to the Issuing Bank or Lenders from the Borrowers (other than in connection
with Secured Hedging Obligations or Secured Cash Management Obligations), third,
to pay Commitments Fees, interest due and payable in respect of the Loans and LC
Fees, ratably, fourth, to pay principal on the Loans and unpaid LC



--------------------------------------------------------------------------------



 
[a8kexhibit133.jpg]
Disbursements and any amounts owing with respect to Secured Hedging Obligations
or Secured Cash Management Obligations, and to cash collateralize Letters of
Credit in an amount equal to the outstanding face amount thereof (it being
understood that, if any Letter of Credit shall expire undrawn, any cash
collateral held for the undrawn portion of such Letter of Credit shall be
applied to the other Secured Obligations in the order specified in clauses first
through fifth of this sentence), ratably, fifth, to the payment of any other
Secured Obligation due to the Agent or any Lender, and sixth, to the applicable
Loan Party or as the U.S. Borrower shall direct. Notwithstanding the foregoing,
(i) the Agent shall not be required to pay any amount pursuant to this Section
2.16(a) to any holder of Secured Hedging Obligations or Secured Cash Management
Obligations unless the holder thereof or the U.S. Borrower has provided notice
to the Agent thereof prior to the date of the applicable payment pursuant to
this Section 2.16(a) and (ii) no amount received on the account of any
Collateral of any Loan Party shall be applied to the payment of any Secured
Obligations in respect of Excluded Swap Obligations of such Loan Party. (b) If,
following any Event of Default under Section 7.01(a) (but only to the extent
that prior to the waiver of such Event of Default an Event of Default under
Section 7.01(f) (with respect to the U.S. Borrower) or an acceleration of the
Loans pursuant to Section 7.02 occurs), Section 7.01(f) (with respect to the
U.S. Borrower) or any acceleration of the Loans pursuant to Section 7.02, any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any fees, principal of or interest on any of its
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest and fees thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders at such time outstanding to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest and
fees on their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, (ii) the provisions
of this paragraph shall not be construed to apply to any payment made by any
Borrower pursuant to and in accordance with the express terms of this Agreement
(including, without limitation, Section 2.08(d)) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant) and (iii) in the event that any
Lender would be required to purchase any participations in Domestic Obligations
as a result of the receipt by such Lender of any amount from any Foreign
Borrower, such Lender shall not be required to purchase any participations in
any such Domestic Obligations. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff, consolidation and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of such Borrower in the amount of such participation. (c) If any Lender
shall fail to make any payment required to be made by it pursuant to this
Agreement, then the Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Agent for the
account of such Lender to satisfy such obligations of such Lender until all such
unsatisfied obligations are fully paid. SECTION 2.17 Mitigation Obligations;
Replacement of Lenders. (a) If any Lender requests compensation under Section
2.14, or if a Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.15, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or



--------------------------------------------------------------------------------



 
[a8kexhibit134.jpg]
2.15, as applicable, in the future and (ii) would not subject such Lender (or
its parent companies) to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect. The U.S.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. (b) If any Lender
requests compensation under Section 2.14, or if a Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, or if any Lender becomes a
Non-Funding Lender, then such Borrower may, at its sole expense and effort, upon
notice to such Lender and the Agent, replace such Lender by requiring such
Lender to assign and delegate (and such Lender shall be obligated to assign and
delegate), without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) such
Borrower shall have received the prior written consent of the Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and any
participations in Letters of Credit funded by such Lender, if any, accrued
interest thereon, accrued fees and all other amounts due and payable to it
hereunder, from the assignee (to the extent of such outstanding principal or
participation) or such Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the applicable Borrower to require such assignment and delegation
cease to apply. SECTION 2.18 [Reserved]. SECTION 2.19 Incremental Facilities.
(a) Any Borrower may by written notice to the Agent elect to request the
establishment of one or more (x) additional tranches of term loans of any class
in Dollars, Euros, Sterling, Yen, Canadian Dollars or any other currency
reasonably acceptable to the Agent or new Commitments to increase any existing
Class of Term Loans (the commitments described in this clause (x), the “New Term
Commitments”), (y) increases in Revolving Commitments under one or more of the
then existing Revolving Facilities or new revolving commitments under a new
revolving facility (a “New Revolving Facility”) (any such commitments described
in this clause (y), the “New Revolving Commitments” and, together with the New
Term Commitments, the “New Commitments”) in a Dollar Equivalent amount at any
time not to exceed (other than in the case of any New Commitments with respect
to Refinancing Term Loans and/or Replacement Revolving Commitments) the Maximum
Incremental Amount at such time and not less than the Dollar Equivalent of $25.0
million individually (or such lesser amount which shall be approved by the Agent
or such lesser amount that shall constitute the entire remaining availability
hereunder). Each such notice shall specify the date (each, an “Increased Amount
Date”) on which the applicable Borrower proposes that the New Commitments shall
be effective, which shall be a date not less than five Business Days after the
date on which such notice is delivered to Agent (or such shorter period as may
be agreed by the Agent); provided that any Lender offered or approached to
provide all or a portion of the New Commitments may elect or decline, in its
sole discretion, to provide a New Commitment. Such New Commitments shall become
effective, as of such Increased Amount Date; provided that (i) subject to
Section 1.10, no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Commitments, as
applicable; (ii) subject to Section 1.10, both before and after giving effect to
the making of any New Term Loans or New Revolving Loans, each of the conditions
set forth in Section 4.02 shall be satisfied; (iii) subject to Section 1.10, the
U.S. Borrower and the Restricted Subsidiaries shall be in pro forma compliance
with Section



--------------------------------------------------------------------------------



 
[a8kexhibit135.jpg]
6.10 as of the last day of the most recently ended fiscal quarter prior to such
Increased Amount Date and as in effect on such Increased Amount Date after
giving effect to such New Commitments and any Investment to be consummated in
connection therewith; (iv) the New Commitments shall be effected pursuant to one
or more supplements to this Agreement executed and delivered by the Loan
Parties, the New Lenders and the Agent; and (v) any such supplement shall
provide that each New Lender shall automatically become party to the Loss
Sharing Agreement pursuant to such supplement. The Canadian Term A-2 Loans, the
Euro Term A-1 Loans, the Yen Term C-1 Loans and any other New Term Loans (other
than any New Term Loans which are designated as an increase in the amount of any
previously established Class of Term Loans) made on an Increased Amount Date
shall be designated a separate series (a “Series”) of New Term Loans for all
purposes of this Agreement. In connection with the obtaining of any New
Commitments pursuant to this Section 2.19(a), the U.S. Borrower shall, or shall
cause the other applicable Loan Parties to, make such amendments to the
Collateral Documents and take such other customary actions, if any, as the Agent
may reasonably request in order to preserve and protect the Liens on the
Collateral securing the Obligations (either prior to or within 30 days (or such
longer period as to which the Agent may consent) following the Increased Amount
Date for such New Commitments). (b) On any Increased Amount Date on which New
Revolving Commitments are effected under any existing Revolving Facility (but
not any New Revolving Facility being established on such date), subject to the
satisfaction of the foregoing terms and conditions, (a) each of the Lenders with
Revolving Commitments under the applicable Revolving Facility shall assign to
each Lender with a New Revolving Commitment (each, a “New Revolving Lender”) and
each of the New Revolving Lenders shall purchase from each of the Lenders with
Revolving Commitments under the applicable Revolving Facility, at the principal
amount thereof, such interests in the Revolving Loans outstanding under the
applicable Revolving Facility on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans will be held by existing Lenders with Revolving
Loans under the applicable Revolving Facility and New Revolving Lenders ratably
in accordance with their Ratable Portions after giving effect to the addition of
such New Revolving Commitments to such Revolving Facility, (b) each such New
Revolving Commitment shall be deemed for all purposes a Revolving Commitment
under the applicable Revolving Facility and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan under the
applicable Revolving Facility and (c) each New Revolving Lender with a New
Revolving Commitment under an existing Revolving Facility shall become a Lender
under the applicable Revolving Facility with respect to the New Revolving
Commitment and all matters relating thereto. On any Increased Amount Date on
which New Revolving Commitments are effected under any New Revolving Facility,
subject to the satisfaction of the foregoing terms and conditions, the Agent and
the Borrowers shall enter into an amendment to this Agreement to incorporate the
terms of such New Revolving Facility hereunder on substantially the same terms
as were applicable to the existing Revolving Facilities (except with respect to
the rate of interest and the Scheduled Termination Date applicable to such New
Revolving Facility and except as otherwise reasonably acceptable to the Agent).
(c) On any Increased Amount Date on which any New Term Commitments of any Class
are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Commitment (each, a “New Term Loan
Lender”) of any Class shall make a Loan to the applicable Borrower (a “New Term
Loan”) in the requested currency in an amount equal to its New Term Commitment
of such Class, and (ii) each New Term Loan Lender of any Class shall become a
Lender hereunder with respect to the New Term Commitment of such Class and the
New Term Loans of such Class made pursuant thereto. (d) The terms and provisions
of the New Term Loans and New Term Commitments shall be, except as otherwise set
forth herein or in the applicable supplement relating thereto, identical to



--------------------------------------------------------------------------------



 
[a8kexhibit136.jpg]
the existing Term Loans; provided that (i) the final maturity date of the New
Term Loans shall be no earlier than (x) in the case of Refinancing Term Loans,
the Term Loans or Revolving Commitments refinanced therewith, (y) in the case of
New Term A Loans, the U.S. Term A Loan Maturity Date and (z) in the case of any
other New Term Loans, the U.S. Term B-34 Loan Maturity Date, and, in the case of
all New Term Loans, the mandatory prepayment provisions applicable to the New
Term Loans shall not require that any mandatory prepayment pursuant to Section
2.09 apply to such New Term Loans on a greater basis than ratable basis then
outstanding Term Loans, (ii) the currency, optional prepayment provisions, rate
of interest and the amortization schedule applicable to any New Term Loans of
each Series shall be determined by the applicable Borrower and the applicable
new Lenders and shall be set forth in the applicable supplement relating
thereto; provided that (A) the Weighted Average Life to Maturity of any New Term
Loans will be no shorter than (x) in the case of Refinancing Term Loans, the
Weighted Average Life to Maturity of the Term Loans refinanced or Revolving
Commitments replaced thereby, (y) in the case of New Term A Loans, the then
remaining Weighted Average Life to Maturity of the Canadian Term A-2 Loans, the
Euro Term A-1 Loans or the Yen Term C-1 Loans and (z) in the case of any other
New Term Loans, the then remaining Weighted Average Life to Maturity of the U.S.
Term B-34 Loans, (B) if the Effective Yield of any New Term Loans (other than
Refinancing Term Loans) denominated in Dollars established on any Increased
Amount Date occurring on or prior to the twelve (12) month anniversary of the
Closing Date exceeds the Effective Yield of the U.S. Term B Loans by more than
50 basis points, the Applicable Rates for the U.S. Term B Loans shall be
increased to the extent necessary so that, after giving effect to such increase,
the Effective Yield of the U.S. Term B Loans is equal to the Effective Yield of
such New Term Loans minus 50 basis points and (C) if the Effective Yield of any
New Term Loans (other than Refinancing Term Loans) denominated in Dollars
established on any Increased Amount Date occurring on or prior to the twelve
(12) month anniversary of the Incremental Amendment No. 2 Effective Date exceeds
the Effective Yield of the U.S. Term B-3 Loans by more than 50 basis points, the
Applicable Rates for the U.S. Term B-3 Loans shall be increased to the extent
necessary so that, after giving effect to such increase, the Effective Yield of
the U.S. Term B-3 Loans is equal to the Effective Yield of such New Term Loans
minus 50 basis points, (iii) New Term Loans shall not be guaranteed by any
Subsidiary of the U.S. Borrower that is not a Loan Party and shall be secured on
a pari passu basis with the other Obligations pursuant to the Collateral
Documents and (iv) all other terms applicable to the New Term Loans of each
Series that differ from the existing Term Loans shall be reasonably acceptable
to the Agent (as evidenced by its execution of the applicable supplement
relating thereto). The terms and provisions of the New Revolving Loans and New
Revolving Commitments forming an increase in any then existing Revolving
Facility shall be identical to the Revolving Loans and the Revolving Commitments
under such Revolving Facility; provided that, with respect to any New Revolving
Facility, (i) the Scheduled Termination Date with respect thereto shall be set
forth in the applicable supplement and shall be no earlier than the Scheduled
Termination Date of any then outstanding Revolving Facility in effect at such
time, (ii) the rate of interest and fees applicable thereto shall be determined
by the applicable Borrower and the applicable new Lenders and shall be set forth
in the applicable supplement relating thereto, (iii) such New Revolving Facility
shall not be guaranteed by any Subsidiary of the U.S. Borrower that is not a
Loan Party and shall be secured on a pari passu basis with the other Obligations
pursuant to the Collateral Documents and (iv) all other terms applicable thereto
that differ from the existing Revolving Loans and Revolving Commitments under
the existing Revolving Facilities (including but not limited to any currency
available under or any Borrower of such New Revolving Facility) shall be
reasonably acceptable to the Agent (as evidenced by the execution of the
applicable supplement relating thereto). (e) (i) Any Borrower may at any time
and from time to time request that all or a portion of the Term Loans under any
Term Loan Facility of such Borrower (an “Existing Class”) be converted to extend
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Term Loans and/or amended to lower
the Effective Yield thereof (any such Term Loans which have been so converted
and/or extended, “Extended Term Loans”) and to



--------------------------------------------------------------------------------



 
[a8kexhibit137.jpg]
provide for other terms consistent with this Section 2.19(e). In order to
establish any Extended Term Loans, the applicable Borrower shall provide a
notice to the Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Class) (an “Extension Request”) setting forth
the proposed terms of the Extended Term Loans to be established, which shall be
identical to the Term Loans of the Existing Class from which they are to be
converted except (w) all or any of the scheduled amortization payments of
principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization of principal of the Term Loans of such Existing Class,
(x) (A) the interest rate and fee provisions with respect to the Extended Term
Loans may be different from those applicable to the Term Loans of such Existing
Class (and Extended Term Loans may provide for prepayment protection that is
different from those applicable to such Existing Class) and/or (B) additional
fees may be payable to the Lenders providing such Extended Term Loans in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A), (y) the supplement providing for such Extended Term Loans may
provide for other terms applicable to such Extended Term Loans so long as either
(A) such additional terms do not apply until all Term Loans and Commitments
outstanding immediately prior to the establishment of such Extended Term Loans
have been repaid, terminated or returned as applicable, (B) such additional
terms are less favorable to the holders of the Extended Term Loans than the
corresponding Existing Class or (C) such additional terms have been approved by
the Required Lenders and (z) the mandatory prepayment rights of the Extended
Term Loans and such Existing Class may be different so long as the proportion
(if any) of the proceeds thereof to which such Extended Term Loans are entitled
is no greater on a proportionate basis than the portion of such proceeds to
which the Existing Class is entitled to receive. (ii) The Borrowers shall
provide the applicable Extension Request at least five (5) Business Days prior
to the date on which Lenders under the Existing Class are requested to respond
(or such shorter period as may be agreed by the Agent). Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Term Loans of the
Existing Class subject to such Extension Request converted into Extended Term
Loans shall notify the Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans of the
Existing Class which it has elected to convert into Extended Term Loans. In the
event that the aggregate amount of Term Loans of the Existing Class subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to the Extension Request, Term Loans subject to Extension Elections shall be
converted to Extended Term Loans on a pro rata basis based on the amount of Term
Loans included in each such Extension Election (subject to such rounding as the
Agent deems expedient). For the avoidance of doubt, each Lender agrees that any
Term Loan that is converted to an Extended Term Loan (and the Extending Lender
providing such Extended Term Loan) shall continue to be subject to the Loss
Sharing Agreement to the same extent as the Term Loan from which such Extended
Term Loan was converted. Any Extended Term Loans shall be established on the
date set forth in the applicable supplement entered into by the applicable
Borrower and the Agent pursuant to this Section 2.19(e) (it being understood
that by providing an Extension Election, an Extending Lender will agree to be
bound thereby). (f) Each supplement pursuant to this Section 2.19 may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Agent and the Joint Lead Arrangers, to effect the provision of this Section
2.19. (g) The provisions of this Section 2.19 shall override any provisions of
Section 9.02 to the contrary and, for the avoidance of doubt Section 2.09(b).
SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:



--------------------------------------------------------------------------------



 
[a8kexhibit138.jpg]
(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Revolving Commitments of such Defaulting Lender pursuant to Section 2.10(a); (b)
the Revolving Commitments and Revolving Outstandings of such Defaulting Lender
shall not be included in determining whether the Required Lenders (or other
requisite percentage of any Lenders pursuant to Article VII or Section 9.02)
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby; (c) if any Letters of Credit or LC
Disbursements are outstanding under a Revolving Facility under which such
Defaulting Lender is a Revolving Lender, then (i) all or any part of the
participation of such Lender in Letters of Credit and Revolving LC Disbursements
shall be reallocated among the non-Defaulting Lenders under such Revolving
Facility in accordance with their respective Ratable Portions but only to the
extent (x) the sum of all non-Defaulting Lenders’ Revolving Outstandings under
such Revolving Facility plus such Defaulting Lender’s Ratable Portion of the
Letters of Credit and LC Disbursements does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments under such Revolving Facility and
(y) the conditions set forth in Section 4.02(b) would be satisfied at such time
(determined as if such reallocation constituted the issuance of a new Letter of
Credit at such time); (ii) if the reallocation described in clause (i) above
cannot, or can only partially, be effected, the applicable Borrower shall within
one Business Day following notice by the Agent cash collateralize such
Defaulting Lender’s Ratable Portion of the Letters of Credit and LC
Disbursements under such Revolving Facility (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.04(j) for so long as such Letters of Credit or LC
Disbursements are outstanding; (iii) if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.10(b)(ii) with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized; (iv) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.10(a) and Section 2.10(b)(ii) shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Portions; and (v) if all or
any portion of such Defaulting Lender’s LC Exposure is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any applicable Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.10(b)(ii)
with respect to such Defaulting Lender’s Revolving LC Exposure shall be payable
to the Issuing Bank that has issued the Letters of Credit accounting for such LC
Exposure until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and



--------------------------------------------------------------------------------



 
[a8kexhibit139.jpg]
(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participation obligations with respect
to any newly made LC Exposure related to any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein). If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender
Parent shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless such Issuing Bank shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to such Issuing Bank to defease any risk to it in respect of such Lender
hereunder. In the event that the Agent, the Borrower and each Issuing Bank each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the participation obligations in
respect of LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
as the Agent shall determine may be necessary in order for such Revolving Lender
to hold such Revolving Loans in accordance with its Ratable Portion. ARTICLE III
REPRESENTATIONS AND WARRANTIES Each Loan Party represents and warrants to the
Lenders that: SECTION 3.01 Organization; Powers. Except as would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, each of the Loan Parties and each of the Restricted Subsidiaries
(a) is duly organized or incorporated and validly existing under the laws of the
jurisdiction of its organization or incorporation, as the case may be, and (b)
has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and is qualified to do business in, and
is in good standing (to the extent such concepts exist in the applicable
jurisdictions) in every jurisdiction where such qualification is required.
SECTION 3.02 Authorization; Enforceability. The Refinancing Transactions are
within each applicable Loan Party’s and Foreign Borrower’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action of such Loan Party. Each Loan Document to which each Loan
Party is a party has been duly executed and delivered by such Loan Party and is
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity. SECTION 3.03 Governmental Approvals; No Conflicts. The Refinancing
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (A) such
as have been obtained or made and are in full force and effect and (B) for
filings and registrations necessary to perfect Liens created pursuant to the
Loan



--------------------------------------------------------------------------------



 
[a8kexhibit140.jpg]
Documents, (b) will not violate any Requirement of Law applicable to any Loan
Party or any of the Restricted Subsidiaries, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any Loan
Party or any of the Restricted Subsidiaries or their respective assets, or
(except for the Refinancing Transactions) give rise to a right thereunder to
require any payment to be made by any Loan Party or any of the Restricted
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of the Restricted Subsidiaries, except
Liens created pursuant to the Loan Documents; except, in the case of each of
clauses (a) through (d) above, to the extent that any such violation, default or
right, or any failure to obtain such consent or approval or to take any such
action, would not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The U.S.
Borrower has heretofore furnished to the Lenders the consolidated balance sheet
and statements of earnings, shareholders’ equity and cash flows of Aramark, the
indirect parent company of the U.S. Borrower, (i) as of and for the fiscal years
ended September 30, 2016, each reported on by KPMG LLP, an independent
registered public accounting firm and (ii) as of and for the fiscal quarter
ended December 31, 2016. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the U.S. Borrower and its consolidated subsidiaries as of such dates
and for such periods in accordance with GAAP. (b) No event, change or condition
has occurred that has had, or would reasonably be expected to have, a Material
Adverse Effect, since September 30, 2016. SECTION 3.05 Properties. (a) As of the
Closing Date, Schedule 1.01(b) sets forth the address of each parcel of real
property (or each set of parcels that collectively comprise one operating
property) that is owned by each Loan Party with an aggregate fair market value
(as determined by the U.S. Borrower in good faith) in excess of $15.0 million or
that the U.S. Borrower has otherwise agreed shall initially be a Mortgaged
Property. Schedule 3.05(a) identifies the principal place of business and chief
executive office of each Loan Party as of the Closing Date. (b) Each of the U.S.
Borrower and each of the Restricted Subsidiaries has good and insurable fee
simple title to, or valid leasehold interests in, or easements or other limited
property interests in, all its real properties (including all Mortgaged
Properties) and has good and marketable title to its personal property and
assets, in each case, except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Permitted Liens. (c) Each of
the U.S. Borrower and each of the Restricted Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each of the U.S. Borrower and each of the
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such leases, other than leases in respect of which the failure to enjoy peaceful
and undisturbed possession would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[a8kexhibit141.jpg]
(d) As of the Closing Date, neither Holdings nor the U.S. Borrower has received
any notice of, or has any knowledge of, any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation. (e) To the U.S. Borrower’s knowledge, as of the
Closing Date, none of the U.S. Borrower or any Restricted Subsidiary is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein. (f) To the U.S. Borrower’s knowledge, each of the U.S. Borrower and the
Restricted Subsidiaries owns or possesses, or is licensed to use, all patents,
trademarks, service marks, trade names and copyrights and all licenses and
rights with respect to the foregoing, necessary for the present conduct of its
business, without any conflict with the rights of others, and free from any
burdensome restrictions on the present conduct of its business, except where
such failure to own, possess or hold pursuant to a license or such conflicts and
restrictions would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or except as set forth on Schedule 3.05(f).
SECTION 3.06 Litigation and Environmental Matters. (a) Other than the Disclosed
Matters, there are no actions, suits or proceedings by or before any
Governmental Authority pending against or, to the knowledge of the U.S.
Borrower, threatened against the Loan Parties or any of their Subsidiaries (i)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) on the Closing
Date, that involve any Loan Documents or the Refinancing Transactions. (b)
Except for the Disclosed Matters and any other matters that, individually or in
the aggregate, together with the Disclosed Matters, would not reasonably be
expected to result in a Material Adverse Effect (i) no Loan Party nor any of its
Subsidiaries has received written notice of any claim with respect to any
Environmental Liability and (ii) no Loan Party nor any of its Subsidiaries (1)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (2) is subject to any Environmental Liability. (c) Since the date of this
Agreement, there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect. SECTION 3.07 Compliance with
Laws and Agreements; Licenses and Permits. (a) Each Loan Party and each
Restricted Subsidiary is in compliance with all Requirements of Law applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. (b) Each Loan Party and the Restricted Subsidiaries have
obtained and hold in full force and effect, all franchises, licenses, leases,
permits, certificates, authorizations, qualifications, easements, rights of way
and other rights and approvals which are necessary or advisable for the
operation of their businesses as presently conducted and as proposed to be
conducted, except where the failure to have so obtained or hold or to be in
force, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. No Loan Party or any of the Restricted
Subsidiaries is in violation of the terms of any such franchise, license, lease,
permit, certificate, authorization,



--------------------------------------------------------------------------------



 
[a8kexhibit142.jpg]
qualification, easement, right of way, right or approval, except where any such
violation, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. SECTION 3.08 Investment Company Status. No
Loan Party is an “investment company” as defined in, or is required to be
registered under, the Investment Company Act of 1940. SECTION 3.09 Taxes. The
Loan Parties and the Subsidiaries have timely filed or caused to be filed all
Tax returns and reports required to have been filed and have paid or caused to
be paid all Taxes required to have been paid by them (whether or not shown on a
tax return), except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. All amounts have been withheld by each of the Loan Parties and the
Subsidiaries from their respective employees for all periods in compliance with
the tax, social security and unemployment withholding provisions of the
applicable law and such withholdings have been timely paid to the respective
Governmental Authorities, except to the extent that the failure to withhold and
pay would not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect. No Borrower is either Tax resident or
maintains a permanent establishment in any jurisdiction other than its
jurisdiction of incorporation or, in case of the German Borrower, the
jurisdiction of its establishment. For the avoidance of doubt, in relation to
the incorporation of the U.K. Borrower, England and Wales has the same meaning
as United Kingdom. SECTION 3.10 Deduction of Tax. Without prejudice to the
operation of Section 2.15, provided the Lenders in respect of any Loans to the
U.K. Borrower or to any Irish Borrower are U.K. Qualifying Lenders and Irish
Qualifying Lenders, respectively, and subject to the completion by any such
Lenders of any procedural formalities in respect of such Loans, none of the U.K.
Borrower or the Irish Borrowers is required to make any deduction for or on
account of Tax from any payment it may make under this Agreement. The German
Borrower is not required to make any deduction or withholding for or on account
of Tax from any payment it may make under this Agreement. SECTION 3.11 No Filing
or Stamp Taxes. It is not necessary under the laws of any jurisdiction in which
any Borrower is resident for Tax purposes that this Agreement be filed, recorded
or enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to this Agreement
or the transactions contemplated by this Agreement. SECTION 3.12 ERISA. No ERISA
Event has occurred in the five year period prior to the date on which this
representation is made or deemed made and is continuing or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to have a Material Adverse Effect, the present value of all accumulated benefit
obligations under all Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plans, in the aggregate. SECTION 3.13
Disclosure. (a) All written information (other than the Projections, the pro
forma financial statements and estimates and information of a general economic
nature) concerning Holdings, the U.S. Borrower, the Restricted Subsidiaries, the
Refinancing Transactions and any other transactions contemplated hereby included
in the Information Memorandum or otherwise prepared by or on behalf of the
foregoing or their representatives and made available to the Lenders or the
Agent in writing in



--------------------------------------------------------------------------------



 
[a8kexhibit143.jpg]
connection with the Refinancing Transactions on or before the Closing Date (the
“Information”), when taken as a whole, as of the date such Information was
furnished to the Agent or such Lenders, as the case may be, did not contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made. (b) The Projections, pro forma financial statements and estimates and
information of a general economic nature prepared by or on behalf of the U.S.
Borrower or any of its representatives and that have been made available to any
Lenders or the Agent in writing in connection with the Refinancing Transactions
on or before the Closing Date (the “Other Information”) (i) have been prepared
in good faith based upon assumptions believed by the U.S. Borrower to be
reasonable as of the date thereof (it being understood that actual results may
vary materially from the Other Information), and (ii) as of the Closing Date,
have not been modified in any material respect by the U.S. Borrower. SECTION
3.14 Material Agreements. Neither any Loan Party nor any Restricted Subsidiary
is in default in any material respect in the performance, observance or
fulfillment of any of its obligations contained in (i) any material agreement to
which it is a party or (ii) any agreement or instrument to which it is a party
evidencing or governing Indebtedness, except where any such default would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. SECTION 3.15 Solvency. (a) Immediately after the consummation of
the Refinancing Transactions on the Closing Date, (i) the fair value of the
assets of the Loan Parties on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Loan Parties on a consolidated basis; (ii) the present fair saleable
value of the property of the Loan Parties on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Loan Parties on a consolidated basis, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Loan Parties on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Loan Parties on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date. (b) The Loan Parties do not intend to
incur debts beyond their ability to pay such debts as they mature, taking into
account the timing and amounts of cash to be received by the Loan Parties and
the timing and amounts of cash to be payable by the Loan Parties on or in
respect of their Indebtedness. SECTION 3.16 Insurance. Schedule 9 to the
Perfection Certificate delivered on the Closing Date sets forth a true, complete
and correct description of all commercial insurance maintained by or on behalf
of the Loan Parties and the Restricted Subsidiaries as of the Closing Date. As
of the Closing Date, all such insurance is in full force and effect and all
premiums in respect of such insurance have been duly paid. The U.S. Borrower
believes that the insurance maintained by or on behalf of the U.S. Borrower and
the Restricted Subsidiaries is adequate and is in accordance with normal
industry practice. SECTION 3.17 Capitalization and Subsidiaries. As of the
Closing Date, Schedule 3.17 sets forth (a) a correct and complete list of the
name and relationship to the U.S. Borrower of each and all of the U.S.
Borrower’s Subsidiaries, (b) a true and complete listing of each class of each
of the U.S. Borrower’s authorized Equity Interests, of which all of such issued
shares are validly issued,



--------------------------------------------------------------------------------



 
[a8kexhibit144.jpg]
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 3.17, and (c) the type of entity of the
U.S. Borrower and each of its Domestic Subsidiaries. All of the issued and
outstanding Equity Interests of the Restricted Subsidiaries owned by any Loan
Party have been (to the extent such concepts are relevant with respect to such
ownership interests) duly authorized and issued and are fully paid and
non-assessable free and clear of all Liens (other than Liens created under the
Loan Documents). SECTION 3.18 Security Interest in Collateral. The provisions of
the Collateral Documents create legal and valid Liens on all the Collateral in
favor of the Agent, for the benefit of the Secured Parties; and upon the proper
filing of UCC financing statements required pursuant to paragraph (k) of Section
4.01 and any Mortgages with respect to Mortgaged Properties and with regard to
Collateral that is perfected by control, upon delivery of possession or control,
which shall be delivered to the extent required by the Collateral Documents,
such Liens constitute perfected and continuing Liens on the Collateral, securing
the Secured Obligations, enforceable against the applicable Loan Party and all
third parties, and having priority over all other Liens on the Collateral except
Permitted Liens but only to the extent that such Liens are required to be
perfected by the terms of the Loan Documents (including Section 5.11(c)).
SECTION 3.19 Labor Disputes. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or slowdowns against any Loan Party currently occurring or, to
the knowledge of the U.S. Borrower, threatened. Except (i) as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (ii) as set forth on Schedule 3.19, the consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the U.S. Borrower or any of the Restricted Subsidiaries (or
any predecessor) is a party or by which Holdings, the U.S. Borrower or any of
the Restricted Subsidiaries (or any predecessor) is bound. SECTION 3.20 Federal
Reserve Regulations. (a) None of the Collateral is Margin Stock. (b) None of
Holdings, the U.S. Borrower and the Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock. (c) No part of the
proceeds of any Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (i) to purchase or carry Margin Stock
or to extend credit to others for the purpose of purchasing or carrying Margin
Stock or to refund indebtedness originally incurred for such purpose, or (ii)
for any purpose that entails a violation of, or that is inconsistent with, the
provisions of Regulation T, U or X. SECTION 3.21 Anti-Corruption and Sanctions
Laws. (a) The U.S. Borrower and each of its Subsidiaries have implemented and
maintain in effect policies and procedures reasonably designed to promote
compliance by the U.S. Borrower, its Subsidiaries and their respective
directors, officers and employees while acting on behalf of the U.S. Borrower or
its Subsidiaries with applicable Anti-Corruption Laws and applicable Sanctions.
The U.S. Borrower, its Subsidiaries and to the knowledge of the U.S. Borrower,
their respective directors, officers and employees, are in compliance with
applicable (i) Anti-Corruption Laws, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect and (ii) Sanctions
in all



--------------------------------------------------------------------------------



 
[a8kexhibit145.jpg]
material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any such Person being designated as a
Sanctioned Person. None of (a) the U.S. Borrower or any Subsidiary or (b) to the
knowledge of the U.S. Borrower, any director, officer, employee or agent of the
U.S. Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facilities established hereby, is a Sanctioned
Person. (b) The representations contained in Section 3.21 (Anti-Corruption and
Sanctions Laws) above are only given by any German Relevant Person to the extent
that, by agreeing to it, compliance with it, exercising it, having such
obligation or right, or otherwise, it would not be placed in violation of any
law applicable to it relating to foreign trades (Außenwirtschaft) (including
without limitation EU Regulation (EC) 2271/96 and section 7 foreign trade rules
(AWV) (Außenwirtschaftsverordnung) in conjunction with section 4 and section 19
paragraph 3 no. 1 a) of the German Foreign Trade Act (Außenwirtschaftsgesetz,
AWG)) and Section 3.21 (Anti-Corruption and Sanctions Laws) shall be so limited
and shall not apply to that extent. (c) In relation to each Restricted Lender,
the representations contained in Section 3.21 (Anti-Corruption and Sanctions
Laws) above shall only apply for the benefit of that Restricted Lender to the
extent that such benefit would not result in (i) any violation of, conflict with
or liability under EU Regulation (EC) 2271/96 or (ii) a violation or conflict
with section 7 foreign trade rules (AWV) (Außenwirtschaftsverordnung) (in
connection with section 4 and section 19 paragraph 3 no. 1 a) of the German
Foreign Trade Akt (Außenwirtschaftsgesetz, AWG)) or a similar anti-boycott
statute by such Restricted Lender. In connection with any amendment, waiver,
determination or direction relating to any part of Section 3.21 (Anti-Corruption
and Sanctions Laws) of which a Restricted Lender does not have the benefit, the
Commitments of that Restricted Lender will be excluded for the purpose of
determining whether any applicable quorum has been obtained or whether the
determination or direction such applicable quorum has been made. ARTICLE IV
CONDITIONS SECTION 4.01 Conditions Precedent to Effectiveness. This Agreement
shall become effective on and as of the date on which all of the following
conditions precedent shall have been satisfied: (a) Credit Agreement and Loan
Documents. The Agent shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Agent that such party has signed a counterpart of
this Agreement and (ii) fully executed copies of the other Loan Documents to be
entered into on the Closing Date and such other certificates, documents,
instruments and agreements as the Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.07 at least five (5) Business Days prior to the Closing Date. (b)
Legal Opinions. The Agent shall have received, on behalf of itself and the
Lenders on the Closing Date, a favorable written opinion of (i) Simpson Thacher
& Bartlett LLP, special New York counsel for the Loan Parties and (ii) local or
other counsel reasonably satisfactory to the Agent as specified on Schedule
4.01(b), in each case (A) dated the Closing Date, (B) addressed to the Agent and
the Lenders as of the Closing Date and (C) in form and substance reasonably
satisfactory to the Agent and covering such customary matters under the laws of
the respective jurisdiction in which such counsel is



--------------------------------------------------------------------------------



 
[a8kexhibit146.jpg]
admitted to practice relating to the Loan Documents and the Transactions, as the
Agent shall reasonably request. (c) Financial Statements and Projections. The
Lenders shall have received (i) the financial statements referred to in Sections
3.04(a) and (b) and (ii) projections for the U.S. Borrower and its Restricted
Subsidiaries on a pro forma basis for completion of the Refinancing Transactions
for the fiscal years 2017 through 2021. (d) Closing Certificates; Certified
Certificate of Incorporation; Good Standing Certificates. The Agent shall have
received (i) a certificate of each Loan Party (other than any Foreign Borrower)
and the Canadian Borrower, dated the Closing Date and executed by its Secretary,
Assistant Secretary or director, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the other officers of such Loan Party
authorized to sign the Loan Documents to which it is a party, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each such Loan Party or Canadian Borrower (and in the case of
any such Loan Party, certified by the relevant authority of the jurisdiction of
organization of such Loan Party), and a true and correct copy of its by-laws,
memorandum and articles of incorporation or operating, management, partnership
or equivalent agreement to the extent applicable, and (ii) a good standing
certificate for each Loan Party (other than any Foreign Borrower) from its
jurisdiction of organization to the extent such concept exists in such
jurisdiction. (e) Fees. The Lenders and the Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented by
three (3) Business Days prior to the Closing Date (including the reasonable
documented fees and expenses of legal counsel), on or before the Closing Date.
(f) Lien and Judgment Searches. The Agent shall have received the results of
recent lien and judgment searches in each of the jurisdictions reasonably
requested by it. (g) Solvency. The Agent shall have received a customary
certificate from the chief financial officer of the U.S. Borrower certifying
that the Loan Parties, on a consolidated basis after giving effect to the
Refinancing Transactions to occur on the Closing Date, are solvent (within the
meaning of Section 3.15). (h) Pledged Stock; Stock Powers; Pledged Notes. To the
extent not previously delivered to the Agent under the Existing Credit
Agreement, the Agent shall have received (i) the certificates representing the
shares of Capital Stock of each Domestic Subsidiary pledged pursuant to the
Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, (ii) each promissory note and other instrument (if any) pledged to the
Agent pursuant to the Security Agreement (to the extent required thereby)
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof and (iii) the certificates representing
the shares of Capital Stock of each Restricted Subsidiary formed under the laws
of Canada (or any province thereof) that are pledged pursuant to the Security
Agreement (to the extent required thereby), together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof. (i) Perfection Certificate; Filings, Registrations and
Recordings. The Agent shall have received (i) a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the U.S. Borrower,
together with all attachments contemplated thereby and (ii) each document
(including any UCC financing statement) reasonably requested by the Agent to be
filed, registered or



--------------------------------------------------------------------------------



 
[a8kexhibit147.jpg]
recorded in order to create in favor of the Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral. (j) Refinancing
Transactions. The Agent shall be reasonably satisfied with the arrangements to
consummate the Refinancing Transactions substantially concurrently with the
initial credit extensions hereunder and to release all Liens securing the
Existing Credit Agreement. (k) PATRIOT Act. The Agent shall have received all
documentation and other information reasonably requested by it at least five (5)
Business Days prior to the Closing Date that is required to be obtained or
maintained by it by regulatory authorities under applicable “know your customer”
and anti-money laundering or terrorist financing rules and regulations,
including the USA PATRIOT Act. (l) European Borrower Closing Deliverables. The
Agent (or its counsel) shall have received from the European Borrowers: (i) A
copy of the constitutional documents of each European Borrower (being, in
respect of the Lux Borrower, its up-to-date articles of association (statuts
coordonnés) and an excerpt from the Luxembourg Register pertaining to the Lux
Borrower) or a certificate of an authorized signatory of each European Borrower
certifying that the constitutional documents previously delivered to the Agent
for the purposes of the Existing Credit Agreement have not been amended and
remain in full force and effect; (ii) In respect of the German Borrower an
up-to-date excerpt from the commercial register (Handelsregister) at which such
German Borrower is registered; (iii) In respect of the Lux Borrower, a negative
certificate (certificat de non inscription d'une décision judiciaire) pertaining
to each obligor issued by the Luxembourg Register, dated the date of this
Agreement or, if this Agreement is signed outside business hours in Luxembourg,
either the date of this Agreement or (if this Agreement is signed after
midnight) the day before stating that on the day immediately prior to the date
of issuance of the negative certificate, there were no records at the Luxembourg
Register of any court order regarding, amongst others, a (i) bankruptcy
adjudication against the obligor, (ii) reprieve from payment (sursis de
paiement), (iii) controlled management (gestion contrôlée) or (iv) composition
with creditors (concordat préventif de la faillite). (iv) To the extent
applicable, a copy of a resolution of the Board of Directors or equivalent body
of each European Borrower (or a committee of its board of directors) approving
the terms of, the transactions contemplated by, and the execution, delivery and
performance of the Loan Documents to which it is a party; (v) If applicable, a
copy of a resolution of the Board of Directors or equivalent body of each
European Borrower establishing the committee referred to in clause (iii) above;
(vi) A specimen of the signature of each person authorized on behalf of each
European Borrower to execute or witness the execution of any Loan Document or to
sign or send any document or notice in connection with any Loan Document; (vii)
If applicable, a copy of a resolution, signed by all of the holders of the
issued or (in the case of the German Borrower) allotted shares, approving the
terms of, the transactions



--------------------------------------------------------------------------------



 
[a8kexhibit148.jpg]
contemplated by, and the execution, delivery and performance of the Loan
Documents to which it is a party; (viii) A certificate of an authorized
signatory of each European Borrower: (A) confirming that borrowing by the
European Borrower of the Commitments to such European Borrower would not breach
any borrowing, guarantee or similar limit binding on it (in each case, subject
to any limitations set out in this Agreement); (B) certifying that each copy
document relating to it and specified in this clause (s) as being delivered by
it is correct and complete and that the original of each of those documents is
in full force and effect and has not been amended or superseded as at a date no
earlier than the Closing Date; and (C) in respect of the Lux Borrower,
confirming that (i) that it is solvent, (ii) that the entry by it into the Loan
Documents to which it is a party will neither compromise its financial position
nor render it insolvent as a matter of Luxembourg law and (iii) it does not
carry on any activity that would require the holding of a license under
Luxembourg law. (m) The Agent shall have received a certificate dated the
Closing Date and signed by a Responsible Officer of the U.S. Borrower certifying
that each of the conditions set forth in Section 4.02(b) have been satisfied.
SECTION 4.02 Conditions Precedent to Each Loan and Letter of Credit. The
obligation of each Lender on any date to make any Loan or of any Issuing Bank to
issue, increase, renew, amend or extend any Letter of Credit is subject to the
satisfaction of each of the following conditions precedent: (a) Request for
Borrowing or Issuance of Letter of Credit. With respect to any Loan, the Agent
shall have received a duly executed Borrowing Request, and, with respect to any
Letter of Credit, the Agent and the relevant Issuing Bank shall have received a
request for a Letter of Credit complying with Section 2.04. (b) Representations
and Warranties; No Defaults. Subject to Section 1.10, on the date of such Loan
or issuance, both before and after giving effect thereto and, in the case of any
Loan, to the application of the proceeds thereof: (i) the representations and
warranties set forth in Article III and in the other Loan Documents shall be
true and correct in all material respects with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date; provided that any representation or warranty that is qualified as
to materiality or “Material Adverse Effect” shall be true and correct in all
respects; and (ii) no Default shall have occurred and be continuing. Subject to
Section 1.10, the acceptance by a Borrower of the proceeds of each Loan
requested in any Borrowing Request, and the issuance of each Letter of Credit
requested hereunder at the request of any



--------------------------------------------------------------------------------



 
[a8kexhibit149.jpg]
Borrower, shall be deemed to constitute a representation and warranty by such
Borrower as to the matters specified in clause (b) above on the date of the
making of such Loan or the issuance of such Letter of Credit (except that no
opinion need be expressed as to the Agent’s or the Required Lenders’
satisfaction with any document, instrument or other matter). ARTICLE V
AFFIRMATIVE COVENANTS Until the Discharge of Obligations, each Loan Party
covenants and agrees, jointly and severally with all of the Loan Parties, with
the Lenders that: SECTION 5.01 Financial Statements and Other Information. The
U.S. Borrower will furnish to the Agent (which will promptly furnish such
information to the Lenders in accordance with its customary practice): (a)
within ninety (90) days after the end of each fiscal year of the U.S. Borrower,
commencing with the fiscal year ending September 30, 2017, its audited
consolidated balance sheet and related statements of earnings, shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing and reasonably acceptable to the Agent (without a “going concern” or
like qualification or exception or exception as to the scope of such audit
(other than a “going concern” qualification attributable solely to upcoming
maturity under this Agreement)) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position and
results of operations of the U.S. Borrower and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP; (b) within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the U.S. Borrower commencing with the fiscal quarter ending March 31, 2017, its
consolidated balance sheet and related statements of earnings and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations of the U.S. Borrower and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments; (c) concurrently with any delivery of financial statements
under clause (a) or (b) above commencing with the financial statements for the
fiscal quarter ending June 30, 2017, a Compliance Certificate signed by a
Financial Officer of the U.S. Borrower in substantially the form of Exhibit C
(i) setting forth the calculations required to establish whether the U.S.
Borrower and the Restricted Subsidiaries were in compliance with the provisions
of Section 6.10 as at the end of such fiscal year or period, as the case may be,
(ii) certifying that no Event of Default or Default has occurred or, if an Event
of Default or Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (iii) setting
forth, in the case of the financial statements delivered under clause (a), (x)
commencing with the fiscal year ending on or around September 30, 2017, the U.S.
Borrower’s calculation of Excess Cash Flow for the Excess Cash Flow Period
ending on the last day of such fiscal year and (y) a list of names of all
Immaterial Subsidiaries (if any), that each Restricted Subsidiary set forth on
such list individually qualifies as an Immaterial Subsidiary and that all
Domestic Subsidiaries



--------------------------------------------------------------------------------



 
[a8kexhibit150.jpg]
listed as Immaterial Subsidiaries in the aggregate comprise less than 5% of
Total Assets of the U.S. Borrower and the Restricted Subsidiaries at the end of
the period to which such financial statements relate and represented (on a
contribution basis) less than 5% of EBITDA of the U.S. Borrower for the period
to which such financial statements relate; (d) concurrently with any delivery of
consolidated financial statements under clause (a) or (b) above, the related
unaudited consolidating financial information reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements; (e) [Reserved]; (f) as soon as
practicable upon the reasonable request of the Agent, deliver an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this clause (f) or Section 5.11; (g) promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials publicly filed by the U.S. Borrower or any Restricted
Subsidiary with the SEC, or with any other securities exchange, or, after an
initial public offering of shares of Capital Stock of the U.S. Borrower,
distributed by the U.S. Borrower to its shareholders generally, as the case may
be; (h) promptly following the Agent’s request therefor, all documentation and
other information that the Agent reasonably requests on its behalf or on behalf
of any Lender in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering or terrorist financing rules and
regulations, including the USA PATRIOT Act; and (i) as promptly as reasonably
practicable from time to time following the Agent’s request therefor, such other
information regarding the operations, business affairs and financial condition
of Holdings, the U.S. Borrower or any Restricted Subsidiary, or compliance with
the terms of any Loan Document, as the Agent may reasonably request (on behalf
of itself or any Lender). Notwithstanding the foregoing, the obligations in
clauses (a) and (b) of this Section 5.01 may be satisfied with respect to
financial information of the U.S. Borrower and its Subsidiaries by furnishing
(A) the applicable financial statements of Holdings (or any direct or indirect
parent of Holdings) or (B) the U.S. Borrower’s or Holdings’ (or any direct or
indirect parent thereof), as applicable, Form 10-K or 10-Q, as applicable, filed
with the SEC; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such information relates to Holdings (or a parent thereof), such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to Holdings
(or such parent), on the one hand, and the information relating to the U.S.
Borrower and its Subsidiaries on a standalone basis, on the other hand and (ii)
to the extent such information is in lieu of information required to be provided
under clause (a) of this Section 5.01, such materials are accompanied by a
report and opinion of KPMG LLP or other independent public accountants of
recognized national standing and reasonably acceptable to the Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than a “going concern” attributable solely to an upcoming
maturity under this Agreement).



--------------------------------------------------------------------------------



 
[a8kexhibit151.jpg]
The U.S. Borrower represents and warrants that it, its controlling Person and
any Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding, or (ii) files its financial statements (or those
of its controlling Person together with consolidating information with respect
to the U.S. Borrower) with the SEC and/or makes its financial statements (or
those of its controlling Person together with consolidating information with
respect to the U.S. Borrower) available to potential holders of its 144A
securities, and, accordingly, the U.S. Borrower hereby (i) authorizes the Agent
to make the financial statements to be provided under Section 5.01(a) and (b)
above, along with the Loan Documents, available to Public-Siders and (ii) agrees
that at the time such financial statements are provided hereunder, they shall
already have been made available to holders of its securities. The Borrower will
not request that any other material be posted to Public-Siders without expressly
representing and warranting to the Agent in writing that such materials do not
constitute material non- public information within the meaning of the federal
securities laws or that the U.S. Borrower and each of its controlling Persons
has no outstanding publicly traded securities, including 144A securities.
Notwithstanding anything herein to the contrary, in no event shall the U.S.
Borrower request that the Agent make available to Public-Siders budgets or any
certificates, reports or calculations with respect to the Borrower’s compliance
with the covenants contained herein. Documents required to be delivered pursuant
to clause (a), (b), (d) or (f) of this Section 5.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the U.S. Borrower posts such documents, or provides a link
thereto on the U.S. Borrower’s website on the Internet at the website address
listed on Schedule 9.01; (ii) on which such documents are posted on the U.S.
Borrower’s behalf on IntraLinks™ or a substantially similar electronic platform,
if any, to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent); or (iii) on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System; provided that the U.S. Borrower shall notify
(which may be by facsimile or electronic mail) the Agent of the posting of any
such documents and provide to the Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. SECTION 5.02 Notices of Material Events.
The U.S. Borrower will furnish to the Agent written notice of the following
promptly after any Responsible Officer of Holdings or the U.S. Borrower obtains
knowledge thereof: (a) the occurrence of any Event of Default or Default; (b)
the filing or commencement of any action, suit or proceeding, whether at law or
in equity or by or before any Governmental Authority or in arbitration, against
Holdings, the U.S. Borrower or any of the Restricted Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect; and (c) the
occurrence of any ERISA Event that, together with all other ERISA Events that
have occurred and are continuing, would reasonably be expected to have a
Material Adverse Effect. Each notice delivered under this Section 5.02 shall be
accompanied by a statement of a Responsible Officer of the U.S. Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto. SECTION 5.03
Existence; Conduct of Business. Each Loan Party will, and will cause each
Restricted Subsidiary to, do or cause to be done all things reasonably necessary
to preserve, renew



--------------------------------------------------------------------------------



 
[a8kexhibit152.jpg]
and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits (except as such would
otherwise reasonably expire, be abandoned or permitted to lapse in the ordinary
course of business), necessary in the normal conduct of its business, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except (i) other than with respect to Holdings’
or any Borrower’s existence, to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 6.03. SECTION 5.04 Payment of Taxes. Each Loan
Party will, and will cause each Subsidiary to, pay or discharge all material Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will
cause each Restricted Subsidiary to (a) at all times maintain and preserve all
material property necessary to the normal conduct of its business in good
repair, working order and condition, ordinary wear and tear excepted and
casualty or condemnation excepted and (b) make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
as necessary in accordance with prudent industry practice in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times, except, in each case, where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. SECTION 5.06 Books and Records; Inspection Rights. The U.S.
Borrower shall, and shall cause its Restricted Subsidiaries, to permit
representatives and independent contractors of the Agent and each Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of the U.S. Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the U.S. Borrower (it being
understood that, in the case of any such meetings or advice from such
independent accountants, the U.S. Borrower shall be deemed to have satisfied its
obligations under this Section 5.06 to the extent that it has used commercially
reasonable efforts to cause its independent accountants to participate in any
such meeting); provided that, excluding any such visits, meetings and
inspections during the continuation of an Event of Default, only the Agent on
behalf of the Lenders may exercise rights of the Agent and the Lenders under
this Section 5.06 and the Agent shall not exercise such rights more often than
two (2) times during any calendar year absent the existence of an Event of
Default and only one (1) such time shall be at the U.S. Borrower’s expense;
provided, further, that when an Event of Default exists, the Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the U.S. Borrower at any time during
normal business hours and upon reasonable advance notice. The Agent and the
Lenders shall give the U.S. Borrower the opportunity to participate in any
discussions with the U.S. Borrower’s independent public accountants. SECTION
5.07 Maintenance of Ratings. Holdings and the U.S. Borrower shall use their
commercially reasonable efforts to cause the credit facilities provided for
herein to be continuously rated by S&P and Moody’s and to maintain a corporate
family rating of the U.S. Borrower from each of S&P and Moody’s. SECTION 5.08
Compliance with Laws. Each Loan Party will, and will cause each Subsidiary to,
comply in all material respects with all Requirements of Law applicable to it or
its



--------------------------------------------------------------------------------



 
[a8kexhibit153.jpg]
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. SECTION
5.09 Use of Proceeds. (a) The proceeds of the Loans and other extensions of
credit under this Agreement will be used only for the purposes specified in the
introductory statement to this Agreement or, in the case of the Canadian Term
A-1 Loans funded on the Incremental Amendment No. 3 Effective Date, the U.S.
Term B-2 Loans funded on the Amendment No. 5 Effective Date, the U.S. Term B-3
Loans funded on the Amendment No. 6 Effective Date and, each of the Canadian
Term A-2 Loans, Euro Term A-1 Loans and Yen Term C-1 Loans funded on the
Amendment No. 7 Effective Date, and the U.S. Term B-4 Loans funded on the
Incremental Amendment No. 8 Effective Date, in the introductory statement to
Incremental Amendment No. 3, Amendment No. 5, Amendment No. 6 and, Amendment No.
7 and Incremental Amendment No. 8, respectively. No part of the proceeds of any
Loan or other extension of credit hereunder will be used, whether directly or
indirectly, for any purpose that would entail a violation of Regulation T, U or
X. (b) The Borrowers will not, and will not permit any of their Subsidiaries to,
request any Borrowing or Letter of Credit, and the Borrowers shall not use, and
shall procure that their Subsidiaries and their respective directors, officers,
employees and agents of the Borrowers and their Subsidiaries shall not use the
proceeds of any Borrowing or Letter of Credit for the purpose of (A) offering,
paying, promising to pay or authorizing of the payment or giving of money, or
anything else of value, to any Person in violation of any applicable
Anti-Corruption Law, (B) funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto. (c) The undertaking contained in
Section 5.09 (Use of Proceeds) above is only given by any German Relevant Person
to the extent that, by agreeing to it, compliance with it, exercising it, having
such obligation or right, or otherwise, it would not be placed in violation of
any law applicable to it relating to foreign trades (Außenwirtschaft) (including
without limitation EU Regulation (EC) 2271/96 and section 7 foreign trade rules
(AWV) (Außenwirtschaftsverordnung) in conjunction with section 4 and section 19
paragraph 3 no. 1 a) of the German Foreign Trade Act (Außenwirtschaftsgesetz,
AWG)) and Section 5.09 (Use of Proceeds) shall be so limited and shall not apply
to that extent. (d) In relation to each Restricted Lender, the undertaking
contained in Section 3.21 (Anti-Corruption and Sanctions Laws) above shall only
apply for the benefit of that Restricted Lender to the extent that such benefit
would not result in (i) any violation of, conflict with or liability under EU
Regulation (EC) 2271/96 or (ii) a violation or conflict with section 7 foreign
trade rules (AWV) (Außenwirtschaftsverordnung) (in connection with section 4 and
section 19 paragraph 3 no. 1 a) of the German Foreign Trade Akt
(Außenwirtschaftsgesetz, AWG)) or a similar anti-boycott statute by such
Restricted Lender. In connection with any amendment, waiver, determination or
direction relating to any part of Section 5.09 (Use of Proceeds) of which a
Restricted Lender does not have the benefit, the Commitments of that Restricted
Lender will be excluded for the purpose of determining whether any applicable
quorum has been obtained or whether the determination or direction such
applicable quorum has been made. SECTION 5.10 Insurance. (a) Each Loan Party
will, and will cause each Restricted Subsidiary to, maintain, with financially
sound and reputable insurance companies (i) insurance in such amounts and
against such



--------------------------------------------------------------------------------



 
[a8kexhibit154.jpg]
risks, as are customarily maintained by similarly situated companies engaged in
the same or similar businesses operating in the same or similar locations (after
giving effect to any self-insurance reasonable and customary for similarly
situated companies) and (ii) all insurance required pursuant to the Collateral
Documents (and shall use commercially reasonable efforts to cause the Agent to
be listed as a loss payee on property and casualty policies covering loss or
damage to Collateral and as an additional insured on commercial general
liability policies). The U.S. Borrower will furnish to the Agent, upon request,
information in reasonable detail as to the insurance so maintained. (b) With
respect to each Mortgaged Property, if at any time the area in which any
improvements are located on any Mortgaged Property is designated a special
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), (i) maintain flood
insurance in such total amount as the Agent may from time to time reasonably
require and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and which shall
otherwise be in form and substance reasonably satisfactory to the Agent and
comply with the Flood Insurance Laws and (ii) deliver to the Agent evidence of
such compliance in form and substance reasonably acceptable to the Agent
including, without limitation, evidence of annual renewals of such insurance.
SECTION 5.11 Additional Collateral; Further Assurances. (a) The U.S. Borrower
shall cause (i) each of its Domestic Subsidiaries (other than any Excluded
Subsidiary) which becomes a Domestic Subsidiary after the Closing Date (other
than any Subsidiary created pursuant to and solely for the purpose of Section
6.06(r)) and (ii) any such Domestic Subsidiary that was an Excluded Subsidiary
but, as of the end of the most recently ended fiscal quarter of the U.S.
Borrower has ceased to qualify as an Immaterial Subsidiary (other than any
Subsidiary which ceases to qualify as an Excluded Subsidiary pursuant to the
Disposition permitted in Section 6.06(r)), to become a Loan Party as promptly
thereafter as reasonably practicable (and in any event within 30 days of the
date such Subsidiary becomes a Domestic Subsidiary or ceases to be an Excluded
Subsidiary (or such longer time period as may be reasonably agreed to by the
Agent)) by executing a Joinder Agreement in substantially the form set forth as
Exhibit D hereto (the “Joinder Agreement”). Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will simultaneously therewith or
as soon as practicable thereafter (and in any event within 30 days of the date
such Subsidiary becomes a Domestic Subsidiary or ceases to be an Excluded
Subsidiary (or such longer time period as may be reasonably agreed to by the
Agent)) grant Liens to the Agent, for the benefit of the Agent and the other
Secured Parties to the extent required by the terms of the Collateral Documents,
in any property (subject to the limitations with respect to Equity Interests set
forth in paragraph (b) of this Section 5.11 and the Security Agreement, the
limitations with respect to real property set forth in paragraph (f) of this
Section 5.11 and any other limitations set forth in the Security Agreement) of
such Loan Party (other than Excluded Assets), on such terms as may be required
pursuant to the terms of the Collateral Documents or otherwise constitute
Excluded Assets. (b) The U.S. Borrower and each Domestic Subsidiary that is a
Loan Party will cause (i) 100% of the issued and outstanding Equity Interests of
each of its Domestic Subsidiaries, other than (x) any FSHCO, (y) any Receivables
Subsidiary and (z) any Subsidiary created pursuant to and solely for the purpose
of Section 6.06(r), and (ii) (A) 65% of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and (B) 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each case of clause (A) and (B) above, of each Foreign Subsidiary and FSHCO
owned directly by the U.S. Borrower or any Subsidiary Guarantor to be subject at
all times to a first priority perfected Lien in favor of the Agent pursuant to
the terms and conditions of the Loan Documents or other security



--------------------------------------------------------------------------------



 
[a8kexhibit155.jpg]
documents as the Agent shall reasonably request; provided, however, that (x)
this clause (b) shall not require any Loan Party to grant a security interest in
the Equity Interests of any Unrestricted Subsidiary and (y) no pledge of any
Equity Interests shall be required to the extent such Equity Interests are
excluded from the Collateral pursuant to the terms of the Security Agreement.
(c) Without limiting the foregoing, each Loan Party (other than any Foreign
Borrower) will, and will cause each Loan Party (other than any Foreign Borrower)
to, execute and deliver, or cause to be executed and delivered, to the Agent
such documents, agreements and instruments, and will take or cause to be taken
such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
such other actions or deliveries of the type required by Article IV, as
applicable), which are required by law and which the Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents (subject to the
limitations with respect to Equity Interests set forth in paragraph (b) of this
Section 5.11, the limitations with respect to real property set forth in
paragraph (f) of this Section 5.11 and any other limitations set forth in the
Security Agreement), all at the expense of the Loan Parties. (d) Subject to the
limitations set forth or referred to in this Section 5.11, if any material
assets (including any real property or improvements thereto or any interest
therein) are acquired by the U.S. Borrower or any Subsidiary that is a Loan
Party after the Closing Date (other than (i) Excluded Assets and (ii) assets
constituting Collateral under the Security Agreement that become subject to the
Lien in favor of the Agent upon acquisition thereof), the U.S. Borrower will
notify the Agent and the Lenders thereof, and the U.S. Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the Loan Parties that are Subsidiaries to take, such actions
(including, with respect to real property, the deliverables listed on Schedule
5.12) as shall be necessary or reasonably requested by the Agent to grant and
perfect such Liens (in each case, to the extent required under clauses (a), (b)
and (c) above, clause (f) below, Section 5.12 and by the Security Agreement),
including actions described in clause (c) of this Section 5.11, all at the
expense of the Loan Parties. (e) If, at any time and from time to time after the
Closing Date, Domestic Subsidiaries that are Excluded Subsidiaries solely
because they are Immaterial Subsidiaries comprise in the aggregate more than 5%
of Total Assets as of the end of the most recently ended fiscal quarter of the
U.S. Borrower or more than 5% of EBITDA of the U.S. Borrower for the most
recently ended Test Period, then the U.S. Borrower shall, not later than 45 days
after the date by which financial statements for such quarter are required to be
delivered pursuant to this Agreement, cause one or more such Domestic
Subsidiaries to become additional Loan Parties (notwithstanding that such
Domestic Subsidiaries are, individually, Immaterial Subsidiaries) such that the
foregoing condition ceases to be true. (f) Notwithstanding anything to the
contrary in this Section 5.11, real property required to be mortgaged under this
Section 5.11 shall be limited to real property located in the United States of
America owned in fee by a Loan Party having a fair market value at the time of
the acquisition thereof of $15.0 million or more and that does not otherwise
constitute an Excluded Asset (as defined in the Security Agreement) (provided
that the cost of perfecting such Lien is not unreasonable in relation to the
benefits to the Lenders of the security afforded thereby in the Agent’s
reasonable judgment after consultation with the U.S. Borrower). (g)
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this Section 5.11 (or other provision of the Loan Documents) shall
not require the creation or perfection of pledges of or



--------------------------------------------------------------------------------



 
[a8kexhibit156.jpg]
security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the Loan Parties, or
the provision of guarantees by any Subsidiary, if, and for so long as and to the
extent that the Agents and the U.S. Borrower reasonably agree in writing that
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such guarantees (taking into account any
material adverse Tax consequences to Holdings and its Subsidiaries (including
the imposition of withholding or other material Taxes)), shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (b) in no event
shall control agreements or other control or similar arrangements be required
with respect to deposit accounts, securities accounts or commodities accounts,
(c) no perfection actions shall be required with respect to vehicles and other
assets subject to certificates of title (other than the filing of UCC financing
statements), (d) no perfection actions shall be required with respect to
commercial tort claims with a value less than $10.0 million and no perfection
actions shall be required with respect to promissory notes evidencing debt for
borrowed money in a principal amount of less than $10.0 million (other than the
filing of UCC financing statements), (e) no actions in any non-U.S. jurisdiction
or required by the laws of any non-U.S. jurisdiction shall be required to be
taken to create any security interests in assets located or titled outside of
the United States (including any Equity Interests of Foreign Subsidiaries and
any foreign intellectual property) or to perfect or make enforceable any
security interests in any such assets (it being understood that there shall be
no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction), (f) no actions shall be required to perfect a security
interest in letter of credit rights (other than the filing of UCC financing
statements) and (g) in no event shall the Collateral include any Excluded
Assets. The Agent may grant extensions of time or waivers for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any guarantee by any Subsidiary where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the other Loan Documents. SECTION 5.12 Post-Closing Requirements.
Except as otherwise agreed by the Agent in its sole discretion, the U.S.
Borrower shall, and shall cause each of the other Loan Parties to, deliver each
of the documents, instruments and agreements and take each of the actions set
forth on Schedule 5.12, if any, within the time periods set forth therein (or
such longer time periods as determined by the Agent in its sole discretion).
ARTICLE VI NEGATIVE COVENANTS Until the Discharge of Obligations, the Loan
Parties covenant and agree, jointly and severally, with the Lenders that:
SECTION 6.01 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock. (a) The U.S. Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise (collectively, “incur” and collectively, an
“incurrence”), with respect to any Indebtedness (including Acquired
Indebtedness), and the U.S. Borrower will not issue any shares of Disqualified
Stock and will not permit any Restricted Subsidiary to issue any shares of
Disqualified Stock or Preferred Stock; provided that so long as no Event of
Default has occurred and is continuing the U.S. Borrower may incur Indebtedness
(including Acquired Indebtedness) or issue shares of Disqualified Stock, and any
Restricted Subsidiary may incur Indebtedness (including Acquired Indebtedness),
issue



--------------------------------------------------------------------------------



 
[a8kexhibit157.jpg]
shares of Disqualified Stock or issue shares of Preferred Stock, if the U.S.
Borrower’s Interest Coverage Ratio for the U.S. Borrower’s most recently ended
Test Period would have been at least 2.00 to 1.00, determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of the
proceeds therefrom had occurred at the beginning of such Test Period; provided,
further, that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by any Restricted Subsidiary that is not a Subsidiary
Guarantor pursuant to this clause (a) shall be subject to the limitations set
forth in Section 6.01(g). (b) The limitations set forth in clause (a) of this
Section 6.01 shall not apply to any of the following items: (i) Indebtedness
under any Receivables Facility; (ii) Indebtedness of the U.S. Borrower and any
of its Restricted Subsidiaries under the Loan Documents; (iii) the incurrence by
the U.S. Borrower and any Subsidiary Guarantor of Indebtedness represented by
the New Senior Notes issued prior to the Closing Date (including any guarantees
thereof by the Subsidiary Guarantors); (iv) [Reserved]; (v) Indebtedness (other
than Indebtedness under any Receivables Facility) existing on the Closing Date;
provided that any Indebtedness which is in excess of (x) $10.0 million
individually or (y) $50.0 million in the aggregate (when taken together with all
other Indebtedness outstanding in reliance on this clause (v) that is not set
forth on Schedule 6.01) shall only be permitted under this clause (v) to the
extent such Indebtedness is set forth on Schedule 6.01; (vi) Indebtedness
(including Capitalized Lease Obligations), Disqualified Stock and Preferred
Stock incurred by the U.S. Borrower or any of the Restricted Subsidiaries, to
finance the development, construction, purchase, lease (other than the lease,
pursuant to Sale and Lease- Back Transactions, of property (real or personal),
equipment or other fixed or capital assets owned by the U.S. Borrower or any
Restricted Subsidiary as of the Closing Date or acquired by the U.S. Borrower or
any Restricted Subsidiary after the Closing Date in exchange for, or with the
proceeds of the sale of, such assets owned by the U.S. Borrower or any
Restricted Subsidiary as of the Closing Date), repairs, additions or improvement
of property (real or personal), equipment or other fixed or capital assets;
provided that either (x) at the time of incurrence of such Indebtedness or
issuance of such Disqualified Stock or Preferred Stock, the aggregate amount of
all outstanding Indebtedness, Disqualified Stock and Preferred Stock incurred
pursuant to this clause (vi), when aggregated with the then outstanding amount
of Indebtedness under clause (xv) incurred to refinance Indebtedness incurred in
reliance on this clause (vi), does not exceed the greater of (A) $400.0 million
and (B) 30% of EBITDA for the most recently ended Test Period as of the time any
such Indebtedness is incurred or (y) after giving effect to the incurrence of
such Indebtedness or issuance of such Disqualified Stock or Preferred Stock, the
U.S. Borrower would be in compliance with a Consolidated Secured Debt Ratio of
no greater than 4.50 to 1.00 as of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 5.01;



--------------------------------------------------------------------------------



 
[a8kexhibit158.jpg]
(vii) Indebtedness incurred by the U.S. Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit or
surety bonds issued in the ordinary course of business, including letters of
credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided that, upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within thirty
(30) days following such drawing or incurrence; (viii) Indebtedness arising from
agreements of the U.S. Borrower or a Restricted Subsidiary providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred or assumed in connection with the disposition of any business,
assets or a Subsidiary, other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition; provided that (A) such Indebtedness
is not reflected on the balance sheet of the U.S. Borrower or any Restricted
Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet shall not be deemed
to be reflected on such balance sheet for purposes of this clause (A)) and (B)
the maximum assumable liability in respect of all such Indebtedness (other than
for those indemnification obligations that are not customarily subject to a cap)
shall at no time exceed the gross proceeds including noncash proceeds (the fair
market value of such noncash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
the U.S. Borrower and the Restricted Subsidiaries in connection with such
disposition; (ix) Indebtedness of the U.S. Borrower to a Restricted Subsidiary;
provided that any such Indebtedness owing to a Restricted Subsidiary that is not
a Subsidiary Guarantor is subordinated in right of payment to the Obligations;
provided, further, that any subsequent issuance or transfer of any Capital Stock
or any other event which results in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to the U.S. Borrower or another Restricted Subsidiary)
shall be deemed, in each case, to be an incurrence of such Indebtedness; (x)
Indebtedness of a Restricted Subsidiary to the U.S. Borrower or another
Restricted Subsidiary; provided that if a Subsidiary Guarantor incurs such
Indebtedness to a Restricted Subsidiary that is not a Subsidiary Guarantor, such
Indebtedness is subordinated in right of payment to the obligations of such
Subsidiary Guarantor under its Loan Guaranty; provided, further, that any
subsequent issuance or transfer of Capital Stock or any other event that results
in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
subsequent transfer of any such Indebtedness (except to the U.S. Borrower or
another Restricted Subsidiary) shall be deemed, in each case, to be an
incurrence of such Indebtedness not permitted by this clause (x); (xi) subject
to compliance with Section 6.07, shares of Preferred Stock of a Restricted
Subsidiary issued to the U.S. Borrower or another Restricted Subsidiary;
provided that any subsequent issuance or transfer of Capital Stock or any other
event that results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any subsequent transfer of any such Preferred Stock (except to the
U.S. Borrower or another Restricted Subsidiary) shall be deemed, in each case,
to be an issuance of such shares of Preferred Stock not permitted by this clause
(xi); (xii) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting: (A) interest rate risk with
respect to any Indebtedness that



--------------------------------------------------------------------------------



 
[a8kexhibit159.jpg]
is permitted under this Agreement to be outstanding, (B) exchange rate risk or
(C) commodity pricing risk; (xiii) obligations in respect of performance, bid,
appeal and surety bonds and completion guarantees and similar obligations
provided by the U.S. Borrower or any Restricted Subsidiary in the ordinary
course of business; (xiv) (A) any guarantee by the U.S. Borrower or a Restricted
Subsidiary of Indebtedness or other obligations of any Restricted Subsidiary, so
long as, in the case of any guarantee of Indebtedness, the incurrence of such
Indebtedness is permitted under the terms of this Agreement or (B) any guarantee
by a Restricted Subsidiary of Indebtedness of the U.S. Borrower permitted to be
incurred under the terms of this Agreement; provided, in each case, that in the
case of any guarantee of Indebtedness of the U.S. Borrower or any Subsidiary
Guarantor by any Restricted Subsidiary that is not a Subsidiary Guarantor, such
Restricted Subsidiary executes a Joinder Agreement in order to become a
Subsidiary Guarantor under this Agreement; (xv) the incurrence by the U.S.
Borrower or any Restricted Subsidiary of Indebtedness, Disqualified Stock or
Preferred Stock that serves to extend, replace, refund, refinance, renew or
defease any Indebtedness, Disqualified Stock or Preferred Stock of such Person
incurred as permitted under paragraph (a) of this Section 6.01 and clauses
(iii), (iv), (v) and (vi) above, this clause (xv) and clauses (xvi), (xvii),
(xx)(B) and (xxii) of this paragraph (b) or any Indebtedness, Disqualified Stock
or Preferred Stock issued to so extend, replace, refund, refinance, renew or
defease such Indebtedness, Disqualified Stock or Preferred Stock including
additional Indebtedness, Disqualified Stock or Preferred Stock incurred to pay
premiums and fees (including reasonable lender premiums) in connection therewith
(the “Refinancing Indebtedness”) prior to its respective maturity; provided,
however, that such Refinancing Indebtedness (A) has a Weighted Average Life to
Maturity at the time such Refinancing Indebtedness is incurred which is not less
than the remaining Weighted Average Life to Maturity of the Indebtedness,
Disqualified Stock or Preferred Stock being extended, replaced, refunded,
refinanced, renewed or defeased, (B) to the extent such Refinancing Indebtedness
extends, replaces, refunds, refinances, renews or defeases (1) Indebtedness
subordinated to the Obligations or the Loan Guaranty of any Subsidiary
Guarantor, such Refinancing Indebtedness is subordinated to the Obligations or
such Loan Guaranty at least to the same extent as the Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased or (2)
Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
Disqualified Stock or Preferred Stock, respectively, and (C) shall not include
(1) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Subsidiary Guarantor that refinances Indebtedness,
Disqualified Stock or Preferred Stock of the U.S. Borrower, (2) Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary that is not a
Subsidiary Guarantor that refinances Indebtedness, Disqualified Stock or
Preferred Stock of a Subsidiary Guarantor or (3) Indebtedness, Disqualified
Stock or Preferred Stock of the U.S. Borrower or a Restricted Subsidiary that
refinances Indebtedness, Disqualified Stock or Preferred Stock of an
Unrestricted Subsidiary; provided, further, that any incurrence of Indebtedness
or issuance of Disqualified Stock or Preferred Stock by any Restricted
Subsidiary that is not a Subsidiary Guarantor pursuant to this clause (xv) shall
be subject to the limitations set forth in Section 6.01(g) to the same extent as
the Indebtedness refinanced; (xvi) Indebtedness, Disqualified Stock or Preferred
Stock (x) of the U.S. Borrower or any Restricted Subsidiary incurred to finance
any Investment permitted by clause (c)(i)(A) or (B) or (c)(iii) of the
definition of “Permitted Investments” or (y) of Persons that are acquired by the
U.S. Borrower or any Restricted Subsidiary or Persons that are merged into the
U.S. Borrower or



--------------------------------------------------------------------------------



 
[a8kexhibit160.jpg]
a Restricted Subsidiary in accordance with the terms of this Agreement or that
is assumed by the U.S. Borrower or a Restricted Subsidiary in connection with
such Investment; provided that (A) in the case of Secured Indebtedness assumed
under clause (y) above only, on a pro forma basis for the issuance or assumption
of such Indebtedness, Disqualified Stock or Preferred Stock and the application
of proceeds therefrom, the U.S. Borrower would be in compliance with Section
6.10 for the U.S. Borrower’s most recently ended Test Period; (B) in the case of
clauses (x) and (y) above, on a pro forma basis for the issuance or assumption
of such Indebtedness, Disqualified Stock or Preferred Stock and the application
of proceeds therefrom, either (i) the U.S. Borrower would be permitted to incur
at least $1.00 of additional Indebtedness pursuant to Section 6.01(a) or (ii)
the Interest Coverage Ratio of the U.S. Borrower for the U.S. Borrower’s most
recently ended Test Period would be greater than immediately prior to such
acquisition or merger; (C) in the case of clause (x), such Indebtedness,
Disqualified Stock or Preferred Stock is not Secured Indebtedness, (D) such
Indebtedness, Disqualified Stock or Preferred Stock is not incurred while an
Event of Default exists and no Event of Default shall result therefrom, (E) in
the case of clause (x) above only, such Indebtedness, Disqualified Stock or
Preferred Stock does not mature (and is not mandatorily redeemable in the case
of Disqualified Stock or Preferred Stock) and does not require any payment of
principal prior to the Latest Maturity Date in effect at such time; and (F) in
the case of clause (y) above only, such Indebtedness, Disqualified Stock or
Preferred Stock is not incurred in contemplation of such acquisition or merger;
provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xvi) shall be subject to the
limitations set forth in Section 6.01(g); (xvii) Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided that such Indebtedness is extinguished within ten (10) Business Days of
its incurrence; (xviii) Indebtedness supported by a Letter of Credit in a
principal amount not to exceed the face amount of such Letter of Credit; (xix)
Indebtedness incurred by a Foreign Subsidiary which, when aggregated with the
principal amount of all other Indebtedness incurred pursuant to this clause
(xix) and then outstanding, does not exceed the greater of (x) $150.0 million
and (y) 10.0% of EBITDA for the most recently ended Test Period as of the time
such Indebtedness is incurred; (xx) Indebtedness, Disqualified Stock and
Preferred Stock of the U.S. Borrower or any Restricted Subsidiary not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference
which, when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock incurred pursuant
to this clause (xx) and then outstanding (together with any Refinancing
Indebtedness in respect of any such Indebtedness, Disqualified Stock or
Preferred Stock which is then outstanding in reliance on clause (xv) above),
does not at any one time outstanding exceed the sum of (A) the greater of (I)
$400.0 million and (II) 30% of EBITDA for the most recently ended Test Period as
of the time such Indebtedness, Disqualified Stock or Preferred Stock is incurred
(it being understood that any Indebtedness, Disqualified Stock and Preferred
Stock incurred pursuant to this clause (xx) shall for purposes of this clause
(xx) cease to be deemed incurred or outstanding under this clause (xx) but shall
be deemed incurred pursuant to Section 6.01(a) from and after the first date on
which the U.S. Borrower or such Restricted Subsidiary, as applicable, could have
incurred such Indebtedness, Disqualified Stock or Preferred Stock pursuant to
Section 6.01(a) without reliance on this clause (xx)(A)), plus (B) 100% of the
net cash proceeds received by the



--------------------------------------------------------------------------------



 
[a8kexhibit161.jpg]
U.S. Borrower since the Closing Date from the issue or sale of Equity Interests
of the U.S. Borrower or cash contributed to the capital of the U.S. Borrower (in
each case, other than proceeds of Disqualified Stock or sales of Equity
Interests to the U.S. Borrower or any of its Restricted Subsidiaries) as
determined in accordance with clause (a)(ii) of the definition of “Applicable
Amount” to the extent such net cash proceeds or cash has not been applied to
make Restricted Payments or to make Permitted Investments (other than Permitted
Investments of the type specified in clause (a) and (c) of the definition
thereof) (such amount, the “Designated Equity Amount”), plus (C) the excess of
(I) $250.0 million over (II) the amount of Indebtedness outstanding in reliance
on clause (xxii) at the time any Indebtedness is incurred in reliance on this
subclause (C); provided that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xx) shall be subject to the
limitations set forth in Section 6.01(g); (xxi) Attributable Debt incurred by
the U.S. Borrower or any Restricted Subsidiary pursuant to Sale and Lease-Back
Transactions of property (real or personal), equipment or other fixed or capital
assets owned by the U.S. Borrower or any Restricted Subsidiary as of the Closing
Date or acquired by the U.S. Borrower or any Restricted Subsidiary after the
Closing Date in exchange for, or with the proceeds of the sale of, such assets
owned by the U.S. Borrower or any Restricted Subsidiary as of the Closing Date;
provided that the aggregate amount of Attributable Debt incurred under this
clause (xxi) does not exceed the greater of (x) $250.0 million and (y) 20% of
EBITDA for the most recently ended Test Period as of the time such Attributable
Debt is incurred; (xxii) Indebtedness, Disqualified Stock and Preferred Stock of
the U.S. Borrower or any Restricted Subsidiary (A) assumed in connection with
any Investment permitted by clause (c) of the definition of “Permitted
Investments” or in connection with the acquisition of minority investments held
by Persons other than the U.S. Borrower or a Wholly-Owned Subsidiary in any
non-Wholly-Owned Subsidiary or (B) incurred to finance any Investment permitted
by clause (c) of the definition of “Permitted Investments” or in connection with
the acquisition of minority investments held by Persons other than the U.S.
Borrower or a Wholly-Owned Subsidiary in any non-Wholly-Owned Subsidiary, in
each case, that is secured only by the assets or business acquired in the
applicable Permitted Investment (including any acquired Equity Interests) and so
long as both immediately prior and after giving effect thereto no Event of
Default shall exist or result therefrom; provided that the aggregate principal
amount or liquidation preference of such Indebtedness (when aggregated with any
outstanding Refinancing Indebtedness in respect thereof) at any one time
outstanding under this clause (xxii) does not exceed the excess of (x) the
greater of (A) $325.0 million and (B) 22.5% of EBITDA for the most recently
ended Test Period as of the time such Indebtedness, Disqualified Stock or
Preferred Stock is incurred over (y) the aggregate amount of Indebtedness
outstanding in reliance on this clause (xxii) at the time of any incurrence of
Indebtedness in reliance on this clause (xxii); provided, further, that any
incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock
by any Restricted Subsidiary that is not a Subsidiary Guarantor pursuant to
subclause (B) of this clause (xxii) shall be subject to the limitations set
forth in Section 6.01(g); (xxiii) Indebtedness, Disqualified Stock and Preferred
Stock of the U.S. Borrower issued to former, future and current employees,
officers, managers, directors or consultants, (or their respective estates,
Controlled Investment Affiliates or Immediate Family Members) of the U.S.
Borrower, any of its Subsidiaries or any direct or indirect parent company of
the U.S. Borrower in each case to finance the purchase or redemption of Equity
Interests of the U.S. Borrower or any direct or indirect parent company of the
U.S. Borrower permitted by Section 6.04(iii);



--------------------------------------------------------------------------------



 
[a8kexhibit162.jpg]
(xxiv) [Reserved]; (xxv) Indebtedness of the Loan Parties in respect of
Permitted Refinancing Notes (A) issued for cash consideration to the extent that
the Net Cash Proceeds therefrom are applied to permanently repay Term Loans or
reduce Revolving Commitments in accordance with Section 2.09, (B) issued in
exchange for all or any portion of the Term Loans under any Term Loan Facility
(and with a principal amount not to exceed the principal amount of Term Loans
received by the U.S. Borrower in exchange therefor) pursuant to an exchange
offer by the U.S. Borrower conducted pursuant to exchange procedures
satisfactory to the Agent and the U.S. Borrower (including, without limitation,
with respect to compliance with United States Federal and State securities laws)
for all or any portion of the Term Loans outstanding under any Term Loan
Facility (or, in the case of an exchange offer of Permitted Refinancing Notes
that have not been registered under the Securities Act, for all or any portion
of such Term Loans that are held by Lenders that are “qualified institutional
buyers” (as defined in Rule 144A promulgated pursuant to the Securities Act)),
it being understood and agreed that no Lender shall be required to participate
in any such exchange offer; provided that any Term Loans acquired by the U.S.
Borrower in connection with any such offer shall be deemed to have been repaid
immediately upon the acquisition thereof by the U.S. Borrower and (C) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (A) or (B) above; provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension (except
for any original issue discount thereon, accrued and unpaid interest and the
amount of fees, expenses and premium in connection with such refinancing) and
(y) such refinancing, refunding, renewal or extension meets the requirements set
forth in the definition of Permitted Refinancing Notes; and (xxvi) Indebtedness
of a Designated Business which Indebtedness is incurred substantially
concurrently with the disposition of such Designated Business pursuant to
Section 6.04(xviii) and which Indebtedness is non-recourse to the U.S. Borrower
and its Restricted Subsidiaries other than any Restricted Subsidiary included in
such Designated Business. (xxvii) (A) Indebtedness (in the form of senior
secured, senior unsecured, senior subordinated, or subordinated notes or junior
lien or unsecured loans) incurred by the U.S. Borrower in an aggregate principal
amount not to exceed the then remaining Maximum Incremental Amount deemed such
Indebtedness to be incurred in reliance on, Section 2.19; provided that (i) such
Indebtedness shall not mature earlier than the Latest Maturity Date in effect at
such time, (ii) as of the date of the incurrence of such Indebtedness, the
Weighted Average Life to Maturity of such Indebtedness in the form of notes or
term loans shall be no shorter than that of the Weighted Average Life to
Maturity of the existing Term Loans under any Term Loan Facility, (iii) no
Restricted Subsidiary is a borrower or guarantor with respect to such
Indebtedness other than any Loan Party (other than a Foreign Borrower), (iv) the
covenants, events of default, guarantees, collateral and other terms of such
Indebtedness (other than pricing and optional prepayment or redemption terms),
taken as a whole, are not more materially restrictive to the U.S. Borrower and
the Subsidiaries, as reasonably determined by the U.S. Borrower, than those set
forth in this Agreement; (v) if such indebtedness is secured by Collateral, at
the time of incurrence the holders of such Indebtedness (or a representative
thereof on behalf of such holders) shall have entered into a First Lien
Intercreditor Agreement or Junior Lien Intercreditor Agreement with the Agent
agreeing that any Liens securing such Indebtedness are subject to the terms
thereof and (vi) the U.S. Borrower has delivered to the Agent a certificate of a
Responsible Officer of the U.S. Borrower, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating



--------------------------------------------------------------------------------



 
[a8kexhibit163.jpg]
that the U.S. Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements set forth in clauses (i)-(iv) (and
which shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement) (such Indebtedness incurred pursuant to this clause
(xxvii) being referred to as “Permitted Alternative Incremental Facilities
Debt”) and (B) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (A) above; provided that (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon, accrued and unpaid
interest and the amount of fees, expenses and premium in connection with such
refinancing) and (y) such refinancing, refunding, renewal or extension meets the
requirements set forth in clauses (A)(i) through (A)(vi) above. (c) For purposes
of determining compliance with this Section 6.01, in the event that an item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) at
any time meets the criteria of more than one of the categories described in
subclauses (i) through (xxvii) of clause (b) of this Section 6.01 or is entitled
to be incurred pursuant to clause (a) of this Section 6.01, the U.S. Borrower,
in its sole discretion, shall classify or reclassify, or later divide, classify
or reclassify, such item of Indebtedness, Disqualified Stock or Preferred Stock
(or any portion thereof) and shall only be required to include the amount and
type of such Indebtedness, Disqualified Stock or Preferred Stock in one or more
of the above clauses at such time; provided that (x) all Indebtedness
outstanding under the Loan Documents shall at all times be deemed to have been
incurred in reliance on the exception in subclause (ii) of Section 6.01(b), (y)
Indebtedness incurred in reliance on the Maximum Incremental Amount may not be
later reclassified among the clauses set forth in such definition and (z) all
Indebtedness outstanding under any Receivables Facility shall at all times be
deemed to have been incurred in reliance on the exception in subclause (i) of
Section 6.01(b). (d) The accrual of interest, the accretion of accreted value
and the payment of interest in the form of additional Indebtedness, Disqualified
Stock or Preferred Stock shall not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this Section
6.01. (e) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar Equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that, if such Indebtedness is incurred
to extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, refunding,
refinancing, renewal or defeasance would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance, such Dollar-denominated restriction shall be deemed not
to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased. (f) The principal
amount of any Indebtedness incurred to extend, replace, refund, refinance, renew
or defease other Indebtedness, if incurred in a different currency from the
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased, shall be calculated based on the currency exchange rate applicable to
the currencies in which such respective Indebtedness is denominated that is in
effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance.



--------------------------------------------------------------------------------



 
[a8kexhibit164.jpg]
(g) Notwithstanding anything to the contrary contained in this clause (a) or (b)
of this Section 6.01, no Restricted Subsidiary of the U.S. Borrower that is not
a Subsidiary Guarantor shall incur any Indebtedness or issue any Disqualified
Stock or Preferred Stock in reliance on Section 6.01(a) or under clauses (xvi),
(xx) and (xxii) of Section 6.01(b) (the foregoing provisions (except to the
extent specifically excluded) being referred to collectively as the “Limited
Guarantor Debt Exceptions”) if the amount of such Indebtedness, Disqualified
Stock and Preferred Stock, when aggregated with the amount of all other
Indebtedness, Disqualified Stock and Preferred Stock outstanding under the
Limited Guarantor Debt Exceptions (together with any Refinancing Indebtedness in
respect thereof) would exceed the greater of (A) $700.0 million and (B) 50.0% of
EBITDA for the most recently ended Test Period as of the time such Indebtedness,
Disqualified Stock or Preferred Stock is incurred; provided that in no event
shall any Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary that is not a Subsidiary Guarantor (i) existing at the time it became
a Restricted Subsidiary or (ii) assumed in connection with any acquisition,
merger or acquisition of minority interests of a non-Wholly-Owned Subsidiary
(and in the case of subclauses (i) and (ii), not created in contemplation of
such Person becoming a Restricted Subsidiary or such acquisition, merger or
acquisition of minority interests) be deemed to be Indebtedness outstanding
under the Limited Guarantor Debt Exceptions for purposes of this clause (g).
SECTION 6.02 Limitation on Liens. Holdings and the U.S. Borrower will not, and
the U.S. Borrower will not permit any of the Subsidiary Guarantors to, directly
or indirectly, create, incur, assume or suffer to exist any Lien (other than
Permitted Liens) on any asset or property of Holdings, the U.S. Borrower or any
Restricted Subsidiary now owned or hereafter acquired, or any income or profits
therefrom, or assign or convey any right to receive income therefrom. SECTION
6.03 Merger, Consolidation or Sale of All or Substantially All Assets. (a) The
U.S. Borrower shall not consolidate or merge with or into or wind up into
(whether or not the U.S. Borrower is the surviving entity), or sell, assign,
transfer, lease, convey or otherwise dispose of properties and assets
constituting all or substantially all of the properties or assets of the U.S.
Borrower and the Restricted Subsidiaries on a consolidated basis, in one or more
related transactions, to any Person unless: (i) the U.S. Borrower is the
surviving corporation or the Person formed by or surviving any such
consolidation or merger (if other than the U.S. Borrower) or to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made is a corporation, limited partnership or limited liability company
organized or existing under the laws of the United States of America, any state
thereof, the District of Columbia, or any territory thereof (the U.S. Borrower
or such Person, as the case may be, being herein called the “Successor U.S.
Borrower”); (ii) the Successor U.S. Borrower, if other than the U.S. Borrower,
expressly assumes all the obligations of the U.S. Borrower under this Agreement
and the other Loan Documents pursuant to supplements to the Loan Documents or
other documents or instruments in form reasonably satisfactory to the Agent;
(iii) immediately after such transaction, no Default exists; (iv) immediately
after giving pro forma effect to such transaction, as if such transaction had
occurred at the beginning of the most recently ended Test Period, either (A) the
Successor U.S. Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Interest Coverage Ratio test set forth in Section
6.01(a) or (B) the Interest



--------------------------------------------------------------------------------



 
[a8kexhibit165.jpg]
Coverage Ratio for the Successor U.S. Borrower and the Restricted Subsidiaries
on a consolidated basis would be greater than such ratio for the U.S. Borrower
and the Restricted Subsidiaries immediately prior to such transaction; (v) each
Loan Guarantor, unless it is the other party to the transactions described above
and is not the Successor U.S. Borrower, shall have by supplement to the Loan
Documents confirmed that its guarantee of the Obligations shall apply to such
Successor U.S. Borrower’s obligations under the Loan Documents and the Loans;
and (vi) the U.S. Borrower shall have delivered to the Agent an Officers’
Certificate and an opinion of counsel, each stating that such consolidation,
merger or transfer and such supplements to the Loan Documents, if any, comply
with this Agreement and the other Loan Documents; provided that the U.S.
Borrower shall promptly notify the Agent of any such transaction and shall take
all required actions either prior to or within 30 days following such
transaction (or such longer period as to which the Agent may consent) in order
to preserve and protect the Liens on the Collateral securing the Secured
Obligations; provided, further, the U.S. Borrower shall, promptly following a
request by the Agent (on behalf of itself or any Lender), provide all reasonable
documentation and other information that the Agent or such Lender reasonably
requests with respect to such Successor U.S. Borrower that is a Requirement of
Law in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act . Upon compliance with the foregoing requirements, the Successor
U.S. Borrower shall succeed to, and be substituted for, the U.S. Borrower under
this Agreement and the other Loan Documents and, except in the case of a lease
transaction, the predecessor U.S. Borrower will be released from its obligations
hereunder and thereunder. Notwithstanding clauses (iii) and (iv) of paragraph
(a) of this Section 6.03, (i) any Restricted Subsidiary may consolidate with,
merge into or transfer all or part of its properties and assets to, the U.S.
Borrower, and (ii) the U.S. Borrower may merge with an Affiliate of the U.S.
Borrower incorporated solely for the purpose of reincorporating the U.S.
Borrower in another state of the United States of America so long as the amount
of Indebtedness of the U.S. Borrower and the Restricted Subsidiaries is not
increased thereby. (b) Subject to Section 10.12, no Subsidiary Guarantor shall,
and the U.S. Borrower shall not permit any Subsidiary Guarantor to, consolidate
or merge with or into or wind up into (whether or not such Subsidiary Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person unless: (i) (A) such Subsidiary
Guarantor is the surviving corporation or the Person formed by or surviving any
such consolidation or merger (if other than such Subsidiary Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, partnership, limited partnership, limited
liability company or trust organized or existing under the laws of the United
States of America, any state thereof, the District of Columbia, or any territory
thereof (such Subsidiary Guarantor or such Person, as the case may be, being
herein called the “Successor Person”), (B) the Successor Person, if other than
such Subsidiary Guarantor, expressly assumes all the obligations of such
Subsidiary Guarantor under such Subsidiary Guarantor’s Loan Guaranty and the
other Loan Documents, pursuant to a Joinder Agreement and supplements to the
Loan Documents or other documents or instruments in form reasonably satisfactory
to the Agent, (C) immediately after such transaction, no Event of Default
exists, and (D) the U.S. Borrower shall have delivered to the Agent an Officers’



--------------------------------------------------------------------------------



 
[a8kexhibit166.jpg]
Certificate and an opinion of counsel, each stating that such consolidation,
merger or transfer and such Joinder Agreement and supplements, if any, comply
with this Agreement and the other Loan Documents; or (ii) the transaction is
made in compliance with Section 6.06 (other than clause (e) thereof) or Section
6.07; provided that the U.S. Borrower shall notify the Agent of any transaction
referred to in subclause (i) above and shall take all required actions either
prior to or within 30 days following such transaction (or such longer period as
to which the Agent may consent) in order to preserve and protect the Liens on
the Collateral securing the Secured Obligations. Upon compliance with the
requirements of subclause (i) above, the Successor Person shall succeed to, and
be substituted for, such Subsidiary Guarantor under such Subsidiary Guarantor’s
Loan Guaranty and the other Loan Documents and, except in the case of a lease
transaction, such Subsidiary Guarantor will be released from its obligations
thereunder. Notwithstanding the foregoing, any Subsidiary Guarantor may merge
into or transfer all or part of its properties and assets to another Subsidiary
Guarantor or the U.S. Borrower. (c) Holdings will not consolidate or merge with
or into or wind up into (whether or not Holdings is the surviving corporation),
or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions to, any Person unless (i) Holdings is the surviving corporation or
the Person formed by or surviving any such consolidation or merger (if other
than Holdings) or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made is a corporation, limited partnership or
limited liability company organized or existing under the laws of the United
States of America, any state thereof, the District of Columbia, or any territory
thereof (Holdings or such Person, as the case may be, being herein called the
“Successor Holdings Guarantor”), (ii) the Successor Holdings Guarantor, if other
than Holdings, expressly assumes all the obligations of Holdings under Holdings’
Loan Guaranty and the other Loan Documents, pursuant to a Joinder Agreement or
other supplements or other documents or instruments in form reasonably
satisfactory to the Agent, (iii) immediately after such transaction, no Event of
Default or payment Default exists and (iv) the U.S. Borrower shall have
delivered to the Agent an Officers’ Certificate and an opinion of counsel, each
stating that such consolidation, merger or transfer and the Joinder Agreement
and such supplements or other documents or instruments, if any, comply with this
Agreement; provided that the U.S. Borrower shall promptly notify the Agent of
any such transaction and, if applicable, shall take all required actions either
prior to or within 30 days following the consummation of such transaction (or
such longer period as to which the Agent may consent) in order to preserve and
protect the Liens on the Collateral owned by Holdings securing the Secured
Obligations; provided, further, the U.S. Borrower shall or shall cause to,
promptly following a request by the Agent (on behalf of itself or any Lender),
provide all reasonable documentation and other information that the Agent or
such Lender reasonably requests with respect to such Successor Holdings
Guarantor that is a Requirement of Law in order to comply with its ongoing
obligations under applicable “know your customer” and anti- money laundering
rules and regulations, including the USA PATRIOT Act. Upon compliance with the
foregoing requirements, the Successor Holdings Guarantor will succeed to, and be
substituted for, Holdings under Holdings’ Loan Guaranty and the other Loan
Documents and, except in the case of a lease transaction, the predecessor
Holdings will be released from its obligations thereunder. Notwithstanding the
foregoing, Holdings may merge into or transfer all or part of its properties and
assets to a Restricted Subsidiary or the U.S. Borrower, and Holdings may merge
with an Affiliate of the U.S. Borrower incorporated solely for the purpose of
reincorporating Holdings in



--------------------------------------------------------------------------------



 
[a8kexhibit167.jpg]
another state of the United States of America so long as the amount of
Indebtedness of Holdings, the U.S. Borrower and the Restricted Subsidiaries is
not increased thereby. (d) No Foreign Borrower shall consolidate, amalgamate or
merge with or into or wind up into (whether or not such Foreign Borrower is the
surviving entity), or sell, assign, transfer, lease, convey or otherwise dispose
of all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless (A) a Borrower or a Subsidiary Guarantor
shall expressly assume all the Obligations of such Foreign Borrower under this
Agreement and the other Loan Documents pursuant to supplements to the Loan
Documents or other documents or instruments in form reasonably satisfactory to
the Agent, (B) all such Obligations (other than contingent obligations for
unasserted claims) of such Foreign Borrower shall have been repaid and no
Letters of Credit issued for the account of such Foreign Borrower shall be
outstanding or (C) the following conditions shall be satisfied: (i) such Foreign
Borrower is the surviving corporation or the Person formed by or surviving any
such consolidation, amalgamation or merger (if other than such Foreign Borrower)
or to which such sale, assignment, transfer, lease, conveyance or other
disposition shall have been made is a corporation, limited partnership or other
limited liability company organized or existing under the laws of the United
States, the jurisdiction in which such Foreign Borrower is organized or
incorporated, as the case may be (such Foreign Borrower or such Person, as the
case may be, being herein called a “Successor Foreign Borrower”); (ii) the
Successor Foreign Borrower, if other than such Foreign Borrower, expressly
assumes all the obligations of such Foreign Borrower under this Agreement
pursuant to a supplement to this Agreement in form reasonably satisfactory to
the Agent; (iii) immediately after such transaction, no Event of Default exists;
(iv) the U.S. Borrower and each Loan Guarantor shall have by supplement to the
Loan Documents confirmed that its guarantee of the Obligations shall apply to
such Successor Foreign Borrower’s obligations under this Agreement; and (v) the
U.S. Borrower shall have delivered to the Agent an Officers’ Certificate and an
opinion of counsel, each stating that such consolidation, amalgamation, merger
or transfer and such supplements to the Loan Documents, if any, comply with this
Agreement and the other Loan Documents; provided, the U.S. Borrower shall or
shall cause to, promptly following a request by the Agent (on behalf of itself
or any Lender), provide all reasonable documentation and other information that
the Agent or such Lender reasonably requests with respect to such Successor
Foreign Borrower that is a Requirement of Law in order to comply with its
ongoing obligations under applicable “know your customer” and anti- money
laundering rules and regulations, including the USA PATRIOT Act. Upon compliance
with the foregoing requirements, the Successor Foreign Borrower shall succeed
to, and be substituted for, the applicable Foreign Borrower under this Agreement
and, except in the case of a lease transaction, the applicable predecessor
Foreign Borrower will be released from its obligations hereunder and thereunder.
Notwithstanding the foregoing, any Foreign Borrower may transfer all or part of
its properties and assets (other than through a merger or consolidation) to any
Foreign Borrower, the U.S. Borrower or a Subsidiary Guarantor in compliance with
Section 6.06 and Section 6.07.



--------------------------------------------------------------------------------



 
[a8kexhibit168.jpg]
(e) [Reserved]. (f) For purposes of this Section 6.03, the sale, lease,
conveyance, assignment, transfer or other disposition of all or substantially
all of the properties and assets of one or more Subsidiaries of the U.S.
Borrower or Holdings, as applicable, which properties and assets, if held by the
U.S. Borrower or Holdings, as applicable, instead of such Subsidiaries, would
constitute all or substantially all of the properties and assets of the U.S.
Borrower and its Restricted Subsidiaries on a consolidated basis or Holdings and
its Subsidiaries on a consolidated basis, as applicable (excluding from such
determination any Person that is not a Restricted Subsidiary of the U.S.
Borrower), shall be deemed to be the transfer of all or substantially all of the
properties and assets of the U.S. Borrower or Holdings, as applicable, on a
consolidated basis. However, transfers of assets between or among the U.S.
Borrower and the Restricted Subsidiaries in compliance with Section 6.06 and
Section 6.07 shall not be subject to this Section 6.03(f). (g) Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, the
Disposition of a Designated Business shall not be deemed to be a sale,
assignment, transfer, lease, conveyance or other disposition of properties or
assets constituting all or substantially all of the properties or assets of the
U.S. Borrower and the Restricted Subsidiaries on a consolidated basis. SECTION
6.04 Limitation on Restricted Payments. The U.S. Borrower shall not, and shall
not permit any Restricted Subsidiary to, directly or indirectly (x) declare or
pay any dividend or make any distribution on account of the U.S. Borrower’s or
any Restricted Subsidiary’s Equity Interests, including any dividend or
distribution payable in connection with any merger, amalgamation or
consolidation, other than (A) dividends or distributions by the U.S. Borrower
payable in Equity Interests (other than Disqualified Stock) of the U.S. Borrower
or (B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the U.S. Borrower or a Restricted Subsidiary receives at least its
pro rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities, (y) purchase, redeem, defease
or otherwise acquire or retire for value any Equity Interests of the U.S.
Borrower or any direct or indirect parent of the U.S. Borrower, including in
connection with any merger or consolidation, or (z) make any principal payment
on, or redeem, repurchase, defease or otherwise acquire or retire for value in
each case, prior to any scheduled repayment, sinking fund payment or maturity,
any Subordinated Indebtedness (other than the purchase, repurchase or other
acquisition of Subordinated Indebtedness purchased in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, repurchase or acquisition) (all
such payments and other actions set forth in clauses (x) through (z) above being
collectively referred to as “Restricted Payments”), other than: (i) Restricted
Payments in an amount not to exceed the Applicable Amount; provided that at the
time any such Restricted Payment is made and after giving pro forma effect to
such Restricted Payment (x) no Event of Default has occurred and is continuing
and (y) the U.S. Borrower would be permitted to incur at least $1.00 of
Indebtedness pursuant to Section 6.01(a); (ii) the defeasance, redemption,
repurchase or other acquisition or retirement of Subordinated Indebtedness of
the U.S. Borrower or a Subsidiary Guarantor made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Refinancing Indebtedness of
such Person that is incurred in compliance with Section 6.01(b)(xv);



--------------------------------------------------------------------------------



 
[a8kexhibit169.jpg]
(iii) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests in any direct or
indirect parent companies of the U.S. Borrower held by any future, present or
former employee, director, manager or consultant (or their respective estates,
Controlled Investment Affiliates or Immediate Family Members) of the U.S.
Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies or any other entity in which the U.S. Borrower or a Restricted
Subsidiary has an Investment and that is designated in good faith as an
“affiliate by the Board of Directors of the U.S. Borrower (or the compensation
committee thereof), in each case pursuant to any stockholders’ agreement, any
management equity plan or stock incentive plan or any other management or
employee benefit plan or agreement; provided that the aggregate Restricted
Payments made under this clause (iii) do not exceed $60.0 million in the first
fiscal year following the Closing Date (with unused amounts in any fiscal year
being carried over to succeeding fiscal years subject to a maximum (without
giving effect to the following proviso) of $100.0 million in any fiscal year;
provided, further, that such amount in any fiscal year may be increased by an
amount not to exceed the (A) cash proceeds of key man life insurance policies
received by the U.S. Borrower and the Restricted Subsidiaries after the Closing
Date, plus (B) the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the U.S. Borrower and, to the extent contributed to the
U.S. Borrower, Equity Interest of any of the U.S. Borrower’s direct or indirect
parent companies, in each case to members of management, directors, managers or
consultants (or their respective estates, Controlled Investment Affiliates or
Immediate Family Members), of the U.S. Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies that occurs after the Closing Date,
to the extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments in reliance on
clause (i) of this Section 6.04 or the making of Investments in reliance on
clause (q) of the definition of Permitted Investments, less (C) the amount of
any Restricted Payments previously made pursuant to clauses (A) and (B) of this
clause (iii); and provided, further, that cancellation of Indebtedness owing to
the U.S. Borrower or any Restricted Subsidiary from members of management,
directors, managers or consultants (or their respective estates, Controlled
Investment Affiliates or Immediate Family Members), of the U.S. Borrower, any of
its direct or indirect parent companies or any Restricted Subsidiary in
connection with a repurchase of Equity Interests of any of the U.S. Borrower’s
direct or indirect parent companies shall not be deemed to constitute a
Restricted Payment for purposes of this Section 6.04 or any other provision of
this Agreement; (iv) Restricted Payments that are made with Excluded
Contributions; (v) the declaration and payment of dividends by the U.S. Borrower
to, or the making of loans to, its direct or indirect parent company in amounts
required for the U.S. Borrower’s direct or indirect parent companies to pay, in
each case without duplication, (A) franchise taxes, and other fees and expenses,
required to maintain their corporate existence, (B) for any period in which the
U.S. Borrower is a member of a group filing consolidated, combined or unitary
income tax returns for which a direct or indirect parent of the U.S. Borrower is
the common parent (a “Tax Group”), to pay the foreign, federal, state and/or
local income taxes (as applicable) of such Tax Group for such taxable period, to
the extent such income taxes are attributable to the income of the U.S. Borrower
and its Restricted Subsidiaries and, to the extent of the amount actually
received from its Unrestricted Subsidiaries for such purpose, income taxes to
the extent attributable to the income of such Unrestricted Subsidiaries;
provided that in each case the amount of such payments for any fiscal year does
not exceed the amount that the U.S. Borrower, its Restricted Subsidiaries and
its Unrestricted Subsidiaries (to the extent described above) would be required
to pay in respect of such foreign, federal, state and/or local income taxes (as
applicable) for such fiscal year were the U.S. Borrower, its Restricted
Subsidiaries and its Unrestricted Subsidiaries (to the extent described above)
to pay such taxes as a stand-alone group,



--------------------------------------------------------------------------------



 
[a8kexhibit170.jpg]
less any such taxes payable directly by the U.S. Borrower or its Restricted
Subsidiaries; (C) customary salary, bonus and other benefits payable to officers
and employees of any direct or indirect parent company of the U.S. Borrower to
the extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of the U.S. Borrower and the Restricted Subsidiaries, (D)
general corporate overhead expenses of any direct or indirect parent company of
the U.S. Borrower to the extent such expenses are attributable to the ownership
or operation of the U.S. Borrower and its Restricted Subsidiaries, and (E)
reasonable fees and expenses incurred in connection with any unsuccessful debt
or equity offering by such direct or indirect parent company of the U.S.
Borrower; (vi) [Reserved]; (vii) distributions or payments of Receivables Fees;
(viii) the redemption, repurchase, retirement or other acquisition of any Equity
Interests of the U.S. Borrower or any Equity Interests of any direct or indirect
parent company of the U.S. Borrower, in exchange for, or out of the proceeds of
the substantially concurrent sale (other than to a Restricted Subsidiary) of,
Equity Interests of the U.S. Borrower (other than any Disqualified Stock) or, to
the extent the proceeds thereof have actually been contributed to the U.S.
Borrower, Equity Interests of any direct or indirect parent company of the U.S.
Borrower (“Refunding Capital Stock”); (ix) the payment of any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement; (x) repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants; (xi) Restricted Payments made
pursuant to agreements set forth on Schedule 6.04; (xii) other Restricted
Payments in an amount which, when taken together with all other Restricted
Payments made pursuant to this clause (xii) and all Investments outstanding in
reliance on clause (u) of the definition of “Permitted Investments,” does not
exceed the greater of (x) $200.0 million and (y) 15% of EBITDA for the most
recently ended Test Period as of the time any such Restricted Payment is made;
(xiii) the distribution, as a dividend or otherwise (and the declaration of such
dividend), of shares of Equity Interest of, or Indebtedness issued to the U.S.
Borrower or a Restricted Subsidiary by, any Unrestricted Subsidiary (other than
Unrestricted Subsidiaries, the primary assets of which are cash and/or Cash
Equivalents); (xiv) the declaration and payment of dividends to holders of any
class or series of Disqualified Stock of the U.S. Borrower or any Restricted
Subsidiary issued in accordance with Section 6.01 to the extent such dividends
are included in the definition of “Interest Charges”; (xv) the declaration and
payment of dividends (A) to holders of any class or series of Designated
Preferred Stock (other than Disqualified Stock) issued by the U.S. Borrower
after the Closing Date, (B) to a direct or indirect parent company of the U.S.
Borrower, the proceeds of which will be used to fund the payment of dividends to
holders of any class or series of



--------------------------------------------------------------------------------



 
[a8kexhibit171.jpg]
Designated Preferred Stock (other than Disqualified Stock) of such parent
company issued after the Closing Date, or (C) on Refunding Capital Stock that is
Preferred Stock (provided that the amount of dividends paid pursuant to
subclause (B) shall not exceed the aggregate amount of cash actually contributed
to the U.S. Borrower from the sale of such Preferred Stock); provided that (x)
all such dividends are included in “Interest Charges” and (y) in the case of
each of (A), (B) and (C) of this clause (xv), that for the most recently ended
Test Period, after giving effect to such issuance or declaration on a pro forma
basis, the U.S. Borrower and the Restricted Subsidiaries on a consolidated basis
would have had an Interest Coverage Ratio of at least 2.00 to 1.00; (xvi) the
declaration and payment of dividends on the U.S. Borrower’s common stock in an
amount equal to 6% of the net proceeds received by or contributed to the U.S.
Borrower in or from any public underwriting offering of any common stock of any
direct or indirect parent company of the U.S. Borrower (including, for the
avoidance of doubt, any such offering consummated after January 26, 2007 and
prior to the Closing Date), other than public offerings with respect to the U.S.
Borrower’s common stock registered on Form S−4 or Form S−8 and other than any
public sale constituting an Excluded Contribution; (xvii) payments made or
expected to be made by the U.S. Borrower or any Restricted Subsidiary in respect
of any repurchases (including in respect of withholding or similar Taxes payable
in connection therewith) of Equity Interests held by any future, present or
former employee, director, manager or consultant (or their respective estates,
Controlled Investment Affiliates or Immediate Family Members) including deemed
repurchases in connection with the exercise of stock options; (xviii) Restricted
Payments consisting of a dividend or other distribution or exchange (and the
declaration thereof) of Equity Interests of any entity or entities constituting
the Designated Business; provided that (i) as of the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) prior to the date of such Restricted Payment,
after giving pro forma effect to such Restricted Payment (including the
application of the net proceeds therefrom), the Consolidated Secured Debt Ratio
at such time does not exceed 4.90:1.00 and (ii) no Event of Default has occurred
and is continuing; and (xix) repurchases, redemptions or repayments of any
Subordinated Indebtedness from net cash proceeds of any Indebtedness incurred
pursuant to Section 6.01(b)(xxvi); provided, however, that at the time of, and
after giving effect to, any Restricted Payment permitted under clauses (i),
(xii) and (xvi) of this Section 6.04, no Default shall have occurred and be
continuing or would occur as a consequence thereof. SECTION 6.05 Limitations on
Transactions with Affiliates. (a) The U.S. Borrower shall not, and shall not
permit any Restricted Subsidiary to, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the U.S. Borrower (each of the foregoing, an
“Affiliate Transaction”) involving aggregate payments or consideration in excess
of $20.0 million, unless (i) such Affiliate Transaction is on terms that are not
materially less favorable to the U.S. Borrower or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the U.S. Borrower or such Restricted Subsidiary with



--------------------------------------------------------------------------------



 
[a8kexhibit172.jpg]
an unrelated Person and (ii) the U.S. Borrower delivers to the Agent with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate payments or consideration in excess of $50.0 million, a
Board Resolution adopted by the majority of the members of the Board of
Directors of the U.S. Borrower approving such Affiliate Transaction and set
forth in an Officers’ Certificate certifying that such Affiliate Transaction
complies with clause (i) above. (b) The limitations set forth in paragraph (a)
of this Section 6.05 shall not apply to: (i) transactions between or among the
U.S. Borrower or any of the Restricted Subsidiaries; (ii) Restricted Payments
that are permitted by the provisions of Section 6.04 and Permitted Investments;
(iii) the payment of reasonable and customary fees paid to, and indemnities
provided on behalf of, officers, directors, managers, employees or consultants
of the U.S. Borrower, any of its direct or indirect parent companies or any
Restricted Subsidiary; (iv) [Reserved]; (v) transactions in which the U.S.
Borrower or any Restricted Subsidiary, as the case may be, delivers to the Agent
a letter from an Independent Financial Advisor stating that such transaction is
fair to the U.S. Borrower or such Restricted Subsidiary from a financial point
of view or meets the requirements of clause (i) of paragraph (a) of this Section
6.05; (vi) (A) payments and Indebtedness, Disqualified Stock and Preferred Stock
(and cancellations of any thereof) of the U.S. Borrower and its Restricted
Subsidiaries to any future, present or former employee, director, manager or
consultant (or their respective estates, Controlled Investment Affiliates or
Immediate Family Members) of the U.S. Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies or any other entity in which the U.S.
Borrower or a Restricted Subsidiary has an Investment and that is designated in
good faith as an “affiliate” by the Board of Directors of the U.S. Borrower (or
the compensation committee thereof), in each case pursuant to any stockholders’
agreement, management equity plan or stock option plan or any other management
or employee benefit, plan or agreement; and (B) any employment agreements, stock
option plans and other compensatory arrangements (including, without limitation,
the U.S. Borrower’s 2001 and 2005 Stock Unit Retirement Plans (and any successor
plans thereto) and any supplemental executive retirement benefit plans or
arrangements) with any such employees, directors, managers or consultants (or
their respective estates, Controlled Investment Affiliates or Immediate Family
Members) that are, in each case, approved by the U.S. Borrower in good faith;
(vii) any agreement, instrument or arrangement as in effect as of the Closing
Date and, to the extent such agreement, instrument or arrangement was entered
into after December 30, 2016 and involves an aggregate consideration in excess
of $20.0 million, set forth on Schedule 6.05, or any amendment thereto (so long
as any such amendment is not disadvantageous to the Lenders when taken as a
whole in any material respect as compared to the applicable agreement as in
effect on the Closing Date as reasonably determined in good faith by the U.S.
Borrower); (viii) the existence of, or the performance by the U.S. Borrower or
any of the Restricted Subsidiaries of its obligations under the terms of, any
stockholders agreement or its equivalent (including any registration rights
agreement or purchase agreement related thereto) to



--------------------------------------------------------------------------------



 
[a8kexhibit173.jpg]
which it is a party as of the Closing Date, and any similar agreements which it
may enter into thereafter; provided, however, that the existence of, or the
performance by the U.S. Borrower or any Restricted Subsidiary of obligations
under any future amendment to any such existing agreement or under any similar
agreement entered into after the Closing Date shall only be permitted by this
clause (viii) to the extent that the terms of any such existing agreement
together with all amendments thereto, taken as a whole, or new agreement do not
require payments by the U.S. Borrower or any Restricted Subsidiary that are
materially in excess of those required pursuant to the terms of the original
agreement in effect on the Closing Date as reasonably determined in good faith
by the U.S. Borrower; (ix) [Reserved]; (x) transactions with customers, clients,
suppliers, or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the U.S. Borrower and the Restricted Subsidiaries, in
the reasonable determination of the Board of Directors or the senior management
of the U.S. Borrower, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party; (xi) the issuance or
transfer of Equity Interests (other than Disqualified Stock) of Holdings to any
Permitted Holder or to any former, current or future director, manager, officer,
employee or consultant (or their respective estates, Controlled Investment
Affiliates or Immediate Family Members) of the U.S. Borrower, any of its
Subsidiaries or any direct or indirect parent company thereof; (xii) sales of
accounts receivable, payment intangibles and related assets or participations
therein, in connection with any Receivables Facility and Standard Receivables
Facility Undertakings; (xiii) [Reserved]; and (xiv) payments to or from, and
transactions with, any joint venture in the ordinary course of business. SECTION
6.06 Dispositions. The U.S. Borrower shall not and shall not permit any
Restricted Subsidiary to make any Disposition or enter into any agreement to
make any Disposition, except: (a) Dispositions of obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the U.S. Borrower and the Restricted Subsidiaries; (b) Dispositions of
inventory, goods held for sale and immaterial assets in the ordinary course of
business; (c) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property; (d) Dispositions of property to the U.S.
Borrower or to a Restricted Subsidiary (including through the dissolution of any
Restricted Subsidiary);



--------------------------------------------------------------------------------



 
[a8kexhibit174.jpg]
(e) Dispositions permitted by Sections 6.03 and 6.04, Liens permitted by Section
6.02 and Investments permitted by Section 6.07; (f) Dispositions of Cash
Equivalents; (g) Dispositions of accounts receivable in connection with the
collection or compromise thereof or Dispositions of accounts receivable, payment
intangibles and related assets in connection with any Receivables Facility
permitted under Section 6.01(b)(i); (h) leases, subleases, assignments, licenses
or sublicenses, in each case in the ordinary course of business and which do not
materially interfere with the business of Holdings, the U.S. Borrower and the
Restricted Subsidiaries; (i) transfers of property subject to Casualty Events
upon receipt of the Net Cash Proceeds of such Casualty Event; (j) Dispositions
of property (other than any disposition of assets in connection with a
securitization transaction) not otherwise permitted under this Section 6.06;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition and (ii) with respect to any Disposition pursuant to this clause (j)
with an aggregate fair market value in excess of $50.0 million, the U.S.
Borrower or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.02); provided, however, that for the purposes of this
clause (ii), (A) any liabilities (as shown on the most recent consolidated
balance sheet of the U.S. Borrower provided hereunder or in the footnotes
thereto) of the U.S. Borrower or such Restricted Subsidiary, other than with
respect to Indebtedness that is not secured by the assets disposed of, that are
assumed by the transferee with respect to the applicable Disposition and for
which the U.S. Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors, (B) any securities received by the
U.S. Borrower or such Restricted Subsidiary from such transferee that are
converted by the U.S. Borrower or such Restricted Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable Disposition and (C) any Designated Noncash Consideration received by
the U.S. Borrower or such Restricted Subsidiary in respect of such Disposition
having an aggregate fair market value, taken together with all other Designated
Noncash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of the greater of (x) $300.0 million and (y) 3% of
Total Assets of the U.S. Borrower at the time of the receipt of such Designated
Noncash Consideration, with the fair market value of each item of Designated
Noncash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall in each case of clauses (A), (B)
and (C) be deemed to be cash; (k) any issuance or sale of Equity Interests in,
or Indebtedness or other securities of, an Unrestricted Subsidiary; (l) to the
extent allowable under Section 1031 of the Code (or comparable or successor
provision), any exchange of like property (excluding any boot thereon permitted
by such provision) for use in a Permitted Business; (m) the unwinding of any
Hedging Obligations;



--------------------------------------------------------------------------------



 
[a8kexhibit175.jpg]
(n) Dispositions in connection with Sale and Lease-Back Transactions permitted
by Section 6.01(b)(xxi); (o) Dispositions of Investments in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; (p) any Disposition to the extent not involving
property (when taken together with any related Disposition or series of
Dispositions) with a fair market value in excess of $25.0 million; (q)
[Reserved]; and (r) Dispositions, in connection with a Disposition of a
Designated Business pursuant to Section 6.04(xviii), of assets comprising of
such Designated Business to any existing Subsidiary of the U.S. Borrower or any
newly formed Subsidiary of the U.S. Borrower prior to such Disposition of a
Designated Business that are completed substantially concurrently with, or
reasonably in advance of, the disposition of such Designated Business pursuant
to Section 6.04(xviii); provided that any Disposition or series of related
Dispositions of any property pursuant to this Section 6.06 (other than Section
6.06(d) or Section 6.06(r)) with a fair market value in excess of $50.0 million,
shall be for no less than the fair market value of such property at the time of
such Disposition. To the extent any Collateral is Disposed of as expressly
permitted by this Section 6.06 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing. SECTION 6.07 Limitation on
Investments and Designation of Unrestricted Subsidiaries. (a) The U.S. Borrower
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly, make any Investment other than Permitted Investments. (b) The U.S.
Borrower shall not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the penultimate paragraph of the definition of
“Unrestricted Subsidiary.” For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the U.S. Borrower
and the Restricted Subsidiaries (except to the extent repaid) in the subsidiary
so designated shall be deemed to be Investments in an amount determined as set
forth in the last sentence of the definition of “Investment.” Such designation
shall be permitted only if an Investment by the U.S. Borrower and its Restricted
Subsidiaries pursuant to the definition of Permitted Investments and if such
Subsidiary otherwise meets the definition of an “Unrestricted Subsidiary.”
SECTION 6.08 Dividends and Other Payment Restrictions Affecting Restricted
Subsidiaries. (a) The U.S. Borrower shall not, and shall not permit any
Restricted Subsidiary that is not a Subsidiary Guarantor to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to:



--------------------------------------------------------------------------------



 
[a8kexhibit176.jpg]
(i) (A) pay dividends or make any other distributions to the U.S. Borrower or
any Restricted Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or (B) pay any
Indebtedness owed to the U.S. Borrower or any Restricted Subsidiary; (ii) make
loans or advances to the U.S. Borrower or any Restricted Subsidiary; or (iii)
sell, lease or transfer any of its properties or assets to the U.S. Borrower or
any Restricted Subsidiary. (b) The limitations set forth in clause (a) of this
Section 6.08 shall not apply (in each case) to such encumbrances or restrictions
existing under or by reason of: (i) contractual encumbrances or restrictions in
effect on the Closing Date, including pursuant to the Loan Documents and the
related documentation (including Collateral Documents) and Hedging Obligations;
(ii) the New Senior Note Documents and the New Senior Notes and the subsidiary
guarantees of the New Senior Notes issued thereunder; (iii) purchase money
obligations for property acquired in the ordinary course of business and
Capitalized Lease Obligations that impose restrictions of the nature described
in clause (iii) of paragraph (a) of this Section 6.08 on the property so
acquired; (iv) applicable law or any applicable rule, regulation or order; (v)
any agreement or other instrument of a Person acquired by the U.S. Borrower or
any Restricted Subsidiary in existence at the time of such acquisition (but not
created in connection therewith or in contemplation thereof), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired; (vi) contracts for the sale of assets, including customary
restrictions with respect to a Restricted Subsidiary pursuant to an agreement
that has been entered into for the sale or disposition of all or substantially
all of the Capital Stock or assets of such Restricted Subsidiary; (vii) Secured
Indebtedness otherwise permitted to be incurred pursuant to Sections 6.01 and
6.02 that limit the right of the debtor to dispose of the assets securing such
Indebtedness; (viii) restrictions on cash or other deposits or net worth imposed
by customers under contracts entered into in the ordinary course of business;
(ix) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be incurred after the Closing Date pursuant to Section
6.01; (x) customary provisions in joint venture agreements and other similar
agreements; (xi) customary provisions contained in leases and other agreements
entered into in the ordinary course of business;



--------------------------------------------------------------------------------



 
[a8kexhibit177.jpg]
(xii) restrictions created in connection with any Receivables Facility; provided
that, in the case of Receivables Facilities established after the Closing Date,
such restrictions are necessary or advisable, in the good faith determination of
the U.S. Borrower, to effect such Receivables Facility; (xiii) restrictions or
conditions contained in any trading, netting, operating, construction, service,
supply, purchase or other agreement to which the U.S. Borrower or any of its
Restricted Subsidiaries is a party entered into in the ordinary course of
business; provided that such agreement prohibits the encumbrance of solely the
property or assets of the U.S. Borrower or such Restricted Subsidiary that are
the subject of such agreement, the payment rights arising thereunder or the
proceeds thereof and does not extend to any other asset or property of the U.S.
Borrower or such Restricted Subsidiary or the assets or property of any other
Restricted Subsidiary; and (xiv) encumbrances or restrictions contained in
Indebtedness permitted to be incurred pursuant to Section 6.01(b)(xxii)(B) that
apply only to the Person or assets acquired with the proceeds of such
Indebtedness; (xv) restrictions on cash or other deposits or net worth imposed
by customers under contracts entered into in the ordinary course of business;
(xvi) any encumbrances or restrictions of the type referred to in clauses (i),
(ii) and (iii) of paragraph (a) of this Section 6.08 imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xv) of this paragraph (b); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
U.S. Borrower, not materially more restrictive with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; provided, further, that, with respect to contracts, instruments or
obligations existing on the Closing Date, any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are not materially more restrictive with respect to such
encumbrances and other restrictions than those contained in such contracts,
instruments or obligations as in effect on the Closing Date; and (xvii) any
encumbrances or restrictions contained in Indebtedness permitted to be incurred
by Section 6.01(b)(xxvi) that apply only to the Designated Business incurring
such Indebtedness. SECTION 6.09 Amendments to Subordinated Indebtedness. The
U.S. Borrower will not, and will not permit any Subsidiary Guarantor to, amend,
modify or alter the documentation governing any Subordinated Indebtedness in any
manner that is materially adverse to the interests of the Lenders. SECTION 6.10
Maximum Consolidated Secured Debt Ratio. For so long as any Revolving
Commitment, Canadian Term A-2 Loan, Euro Term A-1 Loan, New Term A Loan or
Extended Term Loan in respect of any of the foregoing is outstanding, the U.S.
Borrower shall maintain a Consolidated Secured Debt Ratio, as determined as of
the last day of each fiscal quarter of the U.S. Borrower, commencing with the
fiscal quarter ending June 30, 2017, not to exceed 5.125 to 1.00.



--------------------------------------------------------------------------------



 
[a8kexhibit178.jpg]
SECTION 6.11 Business of U.S. Borrower and Restricted Subsidiaries. The U.S.
Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantially alter the character of their business, taken as
a whole, from the business conducted by the U.S. Borrower and the Restricted
Subsidiaries, taken as a whole, on the Closing Date. For the avoidance of doubt,
the Disposition of a Designated Business shall not be deemed to fundamentally
and substantially alter the character of the business, taken as a whole of the
U.S. Borrower and the Restricted Subsidiaries, taken as a whole. ARTICLE VII
EVENTS OF DEFAULT SECTION 7.01 Events of Default. If any of the following events
(“Events of Default”) shall occur: (a) Non-Payment. Any Borrower or any other
Loan Party fails to pay (i) when and as required to be paid herein, any amount
of principal of any Loan, or (ii) within ten (10) Business Days after the same
becomes due, any interest on any Loan or any other amount payable hereunder or
with respect to any other Loan Document; or (b) Specific Covenants. The U.S.
Borrower fails to perform or observe any term, covenant or agreement contained
in any of Sections 5.02(a) or 5.03 (solely with respect to Holdings and the
Borrowers), Section 5.09(b) or Article 6; provided that any Event of Default
under Section 6.10 shall not constitute an Event of Default with respect to any
Term Loans (other than Term Loans referred to in clause (b) of the definition of
“Required Financial Covenant Lenders”) until the date on which the Required
Financial Covenant Lenders exercise any remedies with respect to the Revolving
Facilities and the Term Loans referred to in the definition of “Required
Financial Covenant Lenders” in accordance with Section 7.02; provided further
that any Event of Default under Section 6.10 may be waived, amended or otherwise
modified from time to time by the Required Financial Covenant Lenders; or (c)
Other Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in Section 7.01(a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days after notice thereof by the Agent to the U.S. Borrower; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the U.S. Borrower or
any other Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect when made or deemed made; or (e)
Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make any
payment beyond the applicable grace period with respect thereto, if any (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Material Indebtedness, or (B) fails to observe or perform any
other agreement or condition relating to any such Material Indebtedness, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Material Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Material Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay,



--------------------------------------------------------------------------------



 
[a8kexhibit179.jpg]
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Material Indebtedness, if such sale or
transfer is permitted hereunder or (ii) termination events or similar events
occurring under any Hedge Agreement that constitutes Material Indebtedness (it
being understood that clause (e)(B) will apply to any failure to make any
payment required as a result of any such termination or similar event); or (f)
Insolvency Proceedings, Etc. Holdings, any Borrower or any Significant
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, receiver-manager,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver, examiner or similar officer for it or for all or any
material part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver, examiner or
similar officer is appointed without the application or consent of such Person
and (except in the case of the U.K. Borrower) the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and (x) except
in the case of the U.K. Borrower, continues undismissed or unstayed for sixty
(60) calendar days, or an order for relief is entered in any such proceeding and
(y) in the case of a winding-up petition relating to a U.K. Borrower, continues
undismissed or unstayed for fourteen (14) calendar days from the commencement;
or (g) Inability to Pay Debts; Attachment. (i) Holdings, any Borrower or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its Material Indebtedness as it becomes due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty (60)
days after its issue or levy; or (h) Judgments. There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding $100.0 million (to the extent
not covered by independent third-party insurance as to which the insurer has
been notified of such judgment or order and has not denied coverage, it being
understood for purposes of this Agreement that the issuance of reservation of
rights letter will not be considered a denial of coverage) and such judgment or
order shall not have been satisfied, vacated, discharged or stayed or bonded
pending an appeal for a period of sixty (60) consecutive days; or (i) ERISA. (i)
An ERISA Event occurs with respect to a Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or
(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 6.03 or 6.05) or as a result of acts or
omissions by the Agent or any Lender or the Discharge of



--------------------------------------------------------------------------------



 
[a8kexhibit180.jpg]
Obligations, ceases to be in full force and effect; or any Loan Party or Foreign
Borrower contests in writing the validity or enforceability of any provision of
any Loan Document; or any Loan Party or Foreign Borrower denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of the discharge of such Loan Party’s or Foreign Borrower’s
obligations hereunder in accordance with the terms of this Agreement), or
purports in writing to revoke or rescind any Loan Document; or (k) Change of
Control. There occurs any Change of Control; or (l) Collateral Documents. To the
extent unremedied for a period of 10 Business Days (i) after any Responsible
Officer of Holdings or the U.S. Borrower obtains knowledge thereof (including
upon notice thereof by the Agent to Holdings or the U.S. Borrower) or reasonably
should have known thereof, any Collateral Document after delivery thereof
pursuant to Section 4.01, 5.11 or 5.12 or pursuant to the Collateral Documents
shall for any reason (other than pursuant to the terms thereof including as a
result of a transaction permitted under Section 6.03 or 6.05) cease to create a
valid and perfected lien, with the priority required by the Collateral
Documents, (or other security purported to be created on the applicable
Collateral) on and security interest in any portion of the Collateral purported
to be covered thereby, subject to Liens permitted under Section 6.02, except to
the extent that any such loss of perfection or priority results from the failure
of the Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file UCC
continuation statements and except as to Collateral consisting of real property
to the extent that such losses are covered by a lender’s title insurance policy
and such insurer has not denied coverage, or (ii) any of the Equity Interests of
the U.S. Borrower ceasing to be pledged pursuant to the Security Agreement free
of Liens other than Liens created by the Security Agreement or any nonconsensual
Liens arising solely by operation of law, in the case of clauses (i) and (ii),
to the extent such Equity Interests or other Collateral have an aggregate fair
market value in excess of $100.0 million. SECTION 7.02 Remedies upon Event of
Default. If any Event of Default occurs and is continuing, the Agent, at the
request of the Required Lenders, shall take any or all of the following actions
(it being understood that during any period during which an Event of Default
under Section 6.10 exists solely with respect to the Revolving Facilities and
the Term Loans included in the definition of “Required Financial Covenant
Lenders”, the Agent at the request of the Required Financial Covenant Lenders,
shall take any of the actions described below solely as they relate to the
Revolving Facilities and the Term Loans included in clause (b) of the definition
of “Required Financial Covenant Lenders”): (a) declare the commitment of each
Lender to make Loans and any obligation of the Issuing Banks to issue, amend or
renew Letters of Credit to be terminated, whereupon such commitments and
obligation shall be terminated; (b) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers
and require all outstanding Letters of Credit to be cash collateralized in
accordance with Section 2.04(j); and (c) exercise on behalf of itself, the
Issuing Banks and the Lenders all rights and remedies available to it, the
Issuing Banks and the Lenders under the Loan Documents or applicable law;



--------------------------------------------------------------------------------



 
[a8kexhibit181.jpg]
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the U.S. Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
Issuing Banks to issue, amend or renew Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Agent, the Issuing Banks or any Lender. In
connection with any acceleration of the Obligations as contemplated above, the
Designated Obligations shall, automatically and with no further action required
by the Agent, any Loan Party or any Lender, be converted into the Dollar
Equivalent, determined as of the date of such acceleration (or, in the case of
any LC Disbursements following the date of such acceleration, as of the date of
drawing under the applicable Letter of Credit) and from and after such date all
amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder. ARTICLE VIII THE AGENT Each of the Lenders hereby
irrevocably appoints the Agent (together with its Affiliates and branches) as
its agent and authorizes the Agent to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to the Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The bank serving as the
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Loan Parties or any
Subsidiary of a Loan Party or other Affiliate thereof as if it were not the
Agent hereunder. The Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and Issuing Banks (including in its
capacities as a holder of Secured Hedging Obligations and Secured Cash
Management, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Agent, shall be entitled to the benefits of all provisions of this
Article VIII and Article IX (as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. The Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) the Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Agent is required to exercise in writing as directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Agent or any of its Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the



--------------------------------------------------------------------------------



 
[a8kexhibit182.jpg]
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Agent by the U.S. Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection with any Loan Document, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the value or
sufficiency of the Collateral or the creation, perfection or priority of Liens
on the Collateral or the existence of the Collateral, or (vi) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Agent. The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent. Each of the Lenders, the Issuing Banks and the Loan
Parties agree, that the Agent may, but shall not be obligated to, make the
Approved Electronic Communications available to the Lenders and the Issuing
Banks by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Agent to be its
electronic transmission system (the “Approved Electronic Platform”). Although
the Approved Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Agent from time to time (including, as of the Closing Date, a dual firewall
and a User ID/Password Authorization System) and the Approved Electronic
Platform is secured through a single-user-per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Issuing Banks and the Loan Parties
acknowledge and agree that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders, the Loan Parties and the Issuing Banks hereby approve
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.
The Approved Electronic Communications and the Approved Electronic Platform are
provided “as is” and “as available.” None of the Agent or any of its Affiliates
or any of their respective



--------------------------------------------------------------------------------



 
[a8kexhibit183.jpg]
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy or completeness of the Approved
Electronic Communications and the Approved Electronic Platform and each
expressly disclaims liability for errors or omissions in the Approved Electronic
Communications and the Approved Electronic Platform. No warranty of any kind,
express, implied or statutory (including, without limitation, any warranty of
merchantability, fitness for a particular purpose, noninfringement of third
party rights or freedom from viruses or other code defects) is made by the Agent
Affiliates in connection with the approved electronic communications or the
approved electronic platform. Each of the Lenders, the Issuing Banks and the
Loan Parties agrees that the Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Agent’s generally- applicable document retention procedures and policies.
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the U.S. Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent (not to be unreasonably withheld
or delayed) of the U.S. Borrower, to appoint a successor; provided that, during
the existence and continuation of an Event of Default, no consent of the U.S.
Borrower shall be required. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Banks appoint a successor
Agent which shall be a commercial bank or an Affiliate of any such commercial
bank reasonably acceptable to the U.S. Borrower. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent. Each Lender acknowledges that
it has, independently and without reliance upon the Agent, any Joint Lead
Arranger, any Co-Documentation Agent or any other Lender or a Related Party of
any of the foregoing and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any Joint Lead Arranger, any Co- Documentation Agent or
any other Lender or a Related Party of any of the foregoing and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder. The co-arrangers, joint bookrunners,
co-syndication agents and the co-documentation agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Each Lender authorizes and directs
the Agent to, upon the request of the U.S. Borrower, enter into any
intercreditor agreement with any agent under any Receivables Facility of the
U.S. Borrower or any of its Restricted Subsidiaries and each Lender agrees to be
bound by the terms thereof that are applicable to it thereunder.



--------------------------------------------------------------------------------



 
[a8kexhibit184.jpg]
Any supplement to this agreement effecting any Subsidiary of the U.S. Borrower
becoming an Additional Foreign Borrower may include “parallel debt” provisions
or similar customary provisions for credit facilities of borrowers organized in
the jurisdiction of organization of such Additional Foreign Borrower. SECTION
8.01 Credit Bidding. The Secured Parties hereby irrevocably authorize the Agent,
at the direction of the Required Lenders, to credit bid all or any portion of
the Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the Agent
at the direction of the Required Lenders on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that shall vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Agent shall be authorized to
form one or more acquisition vehicles and to assign any successful credit bid to
such acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Agent may reasonably request in connection with the
formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid.



--------------------------------------------------------------------------------



 
[a8kexhibit185.jpg]
SECTION 8.02 Withholding Taxes. To the extent required by any applicable laws,
the Agent may withhold from any payment to any Lender an amount equivalent to
any applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.15, each Lender shall indemnify and hold harmless the Agent against,
within ten (10) days after written demand therefor, any and all Taxes and any
and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Agent) incurred by or asserted
against the Agent by the IRS or any other Governmental Authority as a result of
the failure of the Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Loan Document against any amount due the Agent
under this Article VIII. For the avoidance of doubt, a “Lender” shall, for
purposes of this paragraph, include any Issuing Bank. The agreements in this
paragraph shall survive the resignation and/or replacement of the Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations. ARTICLE IX MISCELLANEOUS SECTION 9.01 Notices. (a) Except in the
case of notices and other communications expressly permitted to be given by
telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows: if to any Loan Party or any Foreign Borrower, to
it in care of the U.S. Borrower at: Aramark Services, Inc. 1101 Market Street
Philadelphia, PA 19107 Attention: Treasurer Facsimile No: (215) 413-8841 with a
copy to: Aramark Services, Inc. 1101 Market Street Philadelphia, PA 19107
Attention: General Counsel Facsimile No: (215) 238-3388 with a copy to: Simpson
Thacher & Bartlett LLP 425 Lexington Avenue New York, New York 10017



--------------------------------------------------------------------------------



 
[a8kexhibit186.jpg]
Attention: Jennifer Hobbs Fax No.: (212) 455-2502 E-Mail Address:
jhobbs@stblaw.com if to the Agent, to it at: JPMorgan Chase Bank, N.A. Loan &
Agency 500 Stanton Christiana Road, Ops 2, Floor 3 Newark, Delaware 19713-2107
Attention: Jane Dreisbach Facsimile No: (302) 634-8459 E-Mail Address:
jane.dreisbach@Jpmorgan.com and a copy to: Cahill Gordon & Reindel LLP 80 Pine
Street New York, New York 10005 Attention: Corey Wright Fax No.: (212) 269-5420
E-Mail Address: cwright@cahill.com if to the respective Issuing Banks for
Letters of Credit (as applicable): JPMorgan Chase Bank, N.A. Loan & Agency 500
Stanton Christiana Road, Ops 2, Floor 3 Newark, Delaware 19713-2107 Attention:
Jane Dreisbach Facsimile No: (302) 634-8459 E-Mail Address:
jane.dreisbach@Jpmorgan.com Goldman Sachs Lending Partners LLC C/o Goldman Sachs
Loan Operations Attention: Letter of Credit Dpt. Manager 6011 Connection Drive
Irving, TX 75039 Facimile No.: 917-977-4587 E-mail Address:
GS-LOC-OPERATIONS@NY.EMAIL.GS.COM Bank of America, N.A. 1 Fleet Way
PA6-580-02-30 Scranton, PA 18507-1999 Attention: Charles Herron Facsimile No.:
800-755-8743 E-mail Address: Charles.P.Herron@baml.com Credit Suisse AG Trade
Finance Services Department



--------------------------------------------------------------------------------



 
[a8kexhibit187.jpg]
Eleven Madison Avenue, 9th Floor New York, New York 10010 Facsimile No.: (212)
325-8315 E-mail Address: list.ib-lettersofcredit-ny@credit-suisse.com Wells
Fargo Bank, N.A. One South Broad St., 8th Floor, Y1375-086 Philadelphia, PA
19107 Attention: James Travagline Facsimile No: 267-321-6700 E-Mail Address:
james.travagline@wellsfargo.com Barclays 700 Prides Crossing Newark, DE 19713
Attention: Millie Ado Facsimile No.: (201) 510 8101 E-mail Address:
12015108101@tls.ldsprod.com PNC Bank, N.A. 300 Fifth Avenue Pittsburgh, PA 15222
Attention: Lisa Pierce Facsimile No: 412-762-2760 E-Mail Address:
lisa.pierce@pnc.com The Bank of Tokyo-Mitsubishi UFJ, Ltd., Canada Branch Suite
1800, 200 Bay Street, RBC South Tower, Toronto, ON, M5J 2J1 Attention: Theresa
Algenio Facsimile No: 416-367-3579 E-Mail Address: talgenio@ca.mufg.jp Morgan
Stanley Bank, N.A. 1300 Thames Street Wharf, 4th floor Baltimore, MD 21231
Attention: Morgan Stanley Loan Servicing Facsimile No: 718-233-2140 E-Mail
Address: msloanservicing@morganstanley.com if to the Agent with respect to Yen
Term C Loans, to it at: JPMorgan Europe Limited Agency Loans 125 London Wall,
Fl. 9 London, EC2Y 5AJ, UK Attention: James Beard Facsimile No: +44 (0) 207 777
2360 E-Mail Address: james.uk.beard@jpmorgan.com



--------------------------------------------------------------------------------



 
[a8kexhibit188.jpg]
if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire. All such notices and other communications (i)
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received or (ii) sent by facsimile
shall be deemed to have been given when sent and when receipt has been confirmed
by telephone; provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient. (b) Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Agent and the applicable Lender. The Agent or the U.S. Borrower
(on behalf of the Loan Parties) may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e- mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient. (c) Any party
hereto may change its address or facsimile number for notices and other
communications hereunder by notice to the other parties hereto. (d) Electronic
Systems. (i) Each Loan Party agrees that the Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii) Any Electronic System used by the Agent is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
such Electronic Systems and expressly disclaim liability for errors or omissions
in the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender, any Issuing Bank or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Agent’s transmission of
communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the



--------------------------------------------------------------------------------



 
[a8kexhibit189.jpg]
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System. SECTION 9.02
Waivers; Amendments. (a) No failure or delay by the Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent, the Issuing Bank and the Lenders hereunder and under any other Loan
Document are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
9.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, to the extent permitted by law, the making of a Loan or issuing
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Agent, any Issuing Bank or any Lender may have had
notice or knowledge of such Default at the time. (b) Neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or, (ii) in the case of any other Loan Document (other than any
such amendment to effectuate any modification thereto expressly contemplated by
the terms of the other Loan Documents), pursuant to an agreement or agreements
in writing entered into by the Agent and the Loan Party or Loan Parties that are
parties thereto, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender; it being understood that a waiver of any condition
precedent set forth in Article IV or the waiver of any Default or mandatory
prepayment shall not constitute an increase of any Commitment of any Lender, (B)
reduce or forgive the principal amount of any Loan or reimbursement obligation
hereunder with respect to LC Disbursements or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder or change
the currency in which any such amount is required to be paid, without the
written consent of each Lender directly affected thereby, (C) postpone any
scheduled date of payment of the principal amount of any Loan, or any date for
the payment of any interest, fees or other Obligations payable hereunder or the
reimbursement of any LC Disbursement, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the provisions of Section 2.11(c) providing for the default
rate of interest, or to waive any obligations of any Borrower to pay interest at
such default rate, (D) change Section 2.16(a) or (b) in a manner that would
alter the manner in which payments are shared, without the written consent of
each Lender adversely affected thereby, (E) change any of the provisions of this
Section 9.02 or the definition of “Required Lenders,” “Required Class Lenders,”
“Required Financial Covenant Lenders” or “Required Revolving Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender adversely affected thereby, (F) release all or substantially all of
the Subsidiary Guarantors or the U.S. Borrower from their or its obligation
under its Loan Guaranty (except as otherwise permitted herein or in the other
Loan Documents), without the written consent of each Lender, (G) except as
provided in clauses (c) and (d) of this Section 9.02 or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender, (H) amend the definition of “Secured
Obligations,” “Secured Hedge Obligations,” or “Secured Cash Management
Obligations” without the written consent of each Lender adversely affected
thereby or



--------------------------------------------------------------------------------



 
[a8kexhibit190.jpg]
(I) waive any condition set forth in Section 4.02 as to any Borrowing under one
or more Revolving Facilities without the written consent of the Required
Revolving Lenders (and, for the avoidance of doubt, no consent of the Required
Lenders shall be required); provided, further, that no such agreement shall
amend, modify or otherwise (x) affect the rights or duties of the Agent or any
Issuing Bank hereunder without the prior written consent of the Agent or such
Issuing Bank, as applicable or (y) make any change to the documents that by its
terms affects the rights of any Class of Lenders to receive payments in any
manner different than any other Class of Lenders without the written consent of
the Required Class Lenders of such Class; and provided, further, that no
amendment, modification, waiver of or consent with respect to any of the terms
and provisions (and related definitions) of Section 6.10 shall be effective
without the written consent of the Required Financial Covenant Lenders and any
such amendment, supplement, modification or waiver shall be effective with the
written consent of only the Required Financial Covenant Lenders (or the Agent
with the prior written consent thereof), on the one hand, and the Borrowers, on
the other hand. Notwithstanding anything to the contrary contained herein, no
amendment shall require any Revolving Lender to make Revolving Loans to a
Borrower other than the applicable Borrowers under such Revolving Facility
without the consent of such Revolving Lender. (c) The Lenders hereby irrevocably
agree that the Liens granted to the Agent by the Loan Parties on any Collateral
shall be automatically released (i) upon the Discharge of Obligations, (ii) upon
the sale or other disposition of the property constituting such Collateral
(including as part of or in connection with any other sale or other disposition
permitted hereunder) to any Person other than another Loan Party, to the extent
such sale or other disposition is made in compliance with the terms of this
Agreement (and the Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (iii) subject to paragraph (b) of this Section 9.02, if the release of
such Lien is approved, authorized or ratified in writing by the Required
Lenders, (iv) to the extent the property constituting such Collateral is owned
by any Loan Guarantor, upon the release of such Loan Guarantor from its
obligations under its Loan Guaranty in accordance with the provisions of this
Agreement, (v) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Agent and the
Lenders pursuant to the Collateral Documents or (vi) with respect to any
Mortgaged Property, upon such Mortgaged Property becoming an Excluded Asset (as
defined in the Security Agreement); provided that the Agent may, in its
discretion, release the Lien on Collateral valued in the aggregate not in excess
of $10.0 million during each fiscal year without consent of any Lender. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral to the extent required under the provisions of the Loan
Documents. The Lenders irrevocably authorize the Agent to release or subordinate
any Lien on any property granted to or held by the Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by paragraph (q) of the definition of Permitted Liens (solely as it
relates to Indebtedness permitted to be incurred pursuant to Sections
6.01(b)(vi), (b)(xxi) or (b)(xxii)(A)) (in each case, to the extent required by
the terms of the obligations secured by such Liens) pursuant to documents
reasonably acceptable to the Agent). (d) Notwithstanding anything to the
contrary contained in this Section 9.02, (A) guarantees and related documents,
if any, executed by Foreign Subsidiaries in connection with this Agreement may
be in a form reasonably determined by the Agent and may be amended and waived
with the consent of the Agent at the request of the U.S. Borrower without the
need to obtain the consent of any other Lenders if such amendment or waiver is
delivered in order (i) to comply with local law or advice of local counsel, (ii)
to cure ambiguities or defects or (iii) to cause such guarantee or other
document to be consistent with this Agreement and the other Loan Documents and
(B) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or



--------------------------------------------------------------------------------



 
[a8kexhibit191.jpg]
Commitments of any other Class) and is not adverse in any material respect to
any other Class may be effected by an agreement or agreements in writing entered
into solely by the U.S. Borrower, the Agent and the requisite percentage in
interest of the affected Class of Lenders stating that would be required to
consent thereto under this Section if such Class of Lenders were the only Class
of Lenders hereunder at time. (e) If, in connection with any proposed amendment,
waiver or consent requiring the consent of “each Lender” or “each Lender
directly affected thereby,” the consent of the Required Lenders is obtained, but
the consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the U.S. Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement (or to replace such
Non-Consenting Lender from the Class for which consent is being sought);
provided that, concurrently with such replacement, (i) another bank or other
entity which is reasonably satisfactory to the U.S. Borrower and the Agent, and,
with respect to assignees that are Revolving Lenders, each Issuing Bank shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non- Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b)(ii) of Section 9.04, (ii) the
replacement Lender shall grant its consent with respect to the applicable
proposed amendment, waiver or consent and (iii) the applicable Borrower shall
pay to such Non-Consenting Lender in same day funds on the day of such
replacement all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.14 and 2.15 (assuming that the Loans of such
Non-Consenting Lender have been prepaid on such date rather than sold to the
replacement Lender). (f) if the Agent and the Borrower acting together identify
any ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Agent and the
Borrower shall be permitted to amend, modify or supplement such provision to
cure such ambiguity, omission, mistake, typographical error or other defect, and
such amendment shall become effective without any further action or consent of
any other party to this Agreement. SECTION 9.03 Expenses; Indemnity; Damage
Waiver. (a) The U.S. Borrower shall pay (and, to the extent directly
attributable to the facilities provided to any Foreign Borrower hereunder, each
Foreign Borrower shall severally and not jointly with the U.S. Borrower be
obligated to pay) (i) all reasonable documented out-of-pocket expenses incurred
by the Agent and its Affiliates, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Agent, and each
other local non-U.S. counsel for the Agent in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein and the
preparation of the Loan Documents and related documentation, (ii) all reasonable
documented out-of-pocket expenses incurred by the Agent and its Affiliates,
including the reasonable fees, charges and disbursements of outside legal
counsel to the Agent, in connection with any amendments, modifications or
waivers of the provisions of any Loan Documents (whether or not the transactions
contemplated thereby shall be consummated), (iii) all reasonable documented
out-of-pocket expenses incurred by the Agent, the Issuing Banks or the Lenders,
including the reasonable documented fees, charges and disbursements of any
counsel for the Agent and for one law firm retained by the Issuing Banks and the
Lenders (and such additional counsel as the Agent or any Lender or group of
Lenders determines are necessary in light of actual or potential conflicts of
interest or the availability of different claims of defenses), in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents,



--------------------------------------------------------------------------------



 
[a8kexhibit192.jpg]
including its rights under this Section, or in connection with the Loans and
other extensions of credit made hereunder, including all such reasonable
documented out-of-pocket expenses incurred during any workout, restructuring or
related negotiations in respect of such Loans, and (iv) subject to any other
provisions of this Agreement, of the Loan Documents or of any separate agreement
entered into by the Borrowers and the Agent with respect thereto, all reasonable
documented out-of-pocket expenses incurred by the Agent in the administration of
the Loan Documents. Expenses reimbursable by the U.S. Borrower under this
Section include, without limiting the generality of the foregoing, subject to
any other applicable provision of any Loan Document, reasonable documented
out-of-pocket costs and expenses incurred in connection with: (i) lien and title
searches and title insurance; and (ii) taxes, fees and other charges for
recording the Mortgages, filing financing statements and continuations, and
other actions to perfect, protect, and continue the Agent’s Liens. (b) The
Borrowers shall indemnify the Agent, each Issuing Bank and each Lender, in their
capacities as such, and each Related Party of any of the foregoing Persons
(except for any Related Party that is an initial purchaser of the New Senior
Notes acting in its capacity as such) (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Environmental Liability
related in any way to the U.S. Borrower or any of its Subsidiaries or to any
property owned or operated by the U.S. Borrower or any of its Subsidiaries,
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by any
Borrower, any other Loan Party or any of their respective Affiliates) or (iv)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. (c) To the extent that the
Borrowers fail to pay any amount required to be paid by it to the Agent under
paragraph (a) or (b) of this Section 9.03, each Lender severally agrees to pay
to the Agent such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Agent in its capacity as such. (d) To the
extent permitted by applicable law, no party to this Agreement shall assert, and
each hereby waives, any claim against any other party hereto or any Related
Party thereof, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan, any Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this clause (d)
shall relieve any Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.



--------------------------------------------------------------------------------



 
[a8kexhibit193.jpg]
(e) Other than to the extent required to be paid on the Closing Date, all
amounts due under clauses (a) and (b) above shall be payable by the applicable
Borrower within ten (10) Business Days of receipt of an invoice relating thereto
and setting forth such expenses in reasonable detail. All amounts due from the
Lenders under clause (c) above shall be paid promptly after written demand
therefor. SECTION 9.04 Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that (i)
except as permitted by Section 6.03 or the definition of “Change of Control,” no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any such Borrower without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. (b) (i) Subject to
the conditions set forth in paragraph (b)(ii) below, any Lender may assign to
one or more Persons (other than an Ineligible Institution) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment, participations in Letters of Credit and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of: (A) the U.S. Borrower; provided that, the U.S. Borrower
shall be deemed to have consented to an assignment of Term Loans unless it shall
have objected thereto by written notice to the Agent within ten (10) Business
Days after having received notice thereof; provided that no consent of the U.S.
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default specified in paragraph (a),
(f) or (g) of Section 7.01 has occurred and is continuing, any other assignee;
(B) the Agent; provided that no consent of the Agent shall be required for an
assignment of (x) any Revolving Commitment to an assignee that is a Lender
(other than a Defaulting Lender) with a Revolving Commitment immediately prior
to giving effect to such assignment and (y) all or any portion of a Term Loan to
a Lender, an Affiliate of a Lender or an Approved Fund; and (C) each Issuing
Bank; provided that no consent of the Issuing Banks shall be required for an
assignment of all or any portion of a Term Loan. (ii) Assignments shall be
subject to the following additional conditions: (A) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent) shall not be less
than, (u) in the case of any Revolving



--------------------------------------------------------------------------------



 
[a8kexhibit194.jpg]
Commitments or Revolving Loans, $5,000,000, (v) in the case of a U.S. Term A
Loan, $1,000,000 or an integral multiple of $1,000,000 in excess thereof, (w) in
the case of a U.S. Term B-2 Loan or, U.S. Term B-3 Loan or U.S. Term B-4 Loan,
$250,000 or an integral multiple of $250,000 in excess thereof, (x) in the case
of a Canadian Dollar denominated Term Loan, C$1,000,000 or an integral multiple
of C$1,000,000 in excess thereof, (y) in the case of a Yen denominated Term
Loan, ¥100,000,000 or an integral multiple in of ¥100,000,000 in excess thereof
or (z) in the case of a Euro denominated Term Loan, €1,000,000 or an integral
multiple in of €1,000,000 in excess thereof, in each case unless each of the
Borrower and the Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default specified in paragraph (a),
(f), or (g) of Section 7.01 has occurred and is continuing; (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; provided that
this clause shall not be construed to prohibit the assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans; (C) the parties to each assignment shall execute
and deliver to the Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Agent and the parties to the Assignment
and Assumption are participants), together with a processing and recordation fee
of $3,500; and (D) the assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire in which the assignee designates one
or more Credit Contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws. For the
purposes of this Section 9.04(b), the terms “Approved Fund” and “Ineligible
Institution” have the following meanings: “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Ineligible Institution” means (a) a natural
person, (b) a Defaulting Lender or its Lender Parent, (c) a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof or (d) a Borrower or any of its
Affiliates; provided that, with respect to clause (c), such holding company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business. (iii) Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender



--------------------------------------------------------------------------------



 
[a8kexhibit195.jpg]
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15 and 9.03 with respect to facts and circumstances occurring on or prior to
the effective date of such assignment). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section. (iv) The Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and each Borrower, the Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Borrower, and solely with respect to their own interests, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. (v) Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Agent and the parties to the Assignment and
Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.02, 2.04, 2.16(b) or 9.03(c), the Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. (c) Any Lender may, without the
consent of any Borrower, the Agent or the Issuing Banks, sell participations to
one or more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) each Borrower,
the Agent, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (A), (B), (C), (D), (F) and (G) of the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14 and 2.15 (subject
to the requirements and limitations of such Sections, it being understood and
agreed that the documentation required under Section 2.15(g) shall be delivered
solely to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to



--------------------------------------------------------------------------------



 
[a8kexhibit196.jpg]
paragraph (b) of this Section 9.04; provided that such Participant shall not be
entitled to receive any greater payment under Section 2.14 or 2.15, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.16(c) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non- fiduciary agent of the applicable Borrower, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
applicable Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register. (d) Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. (e) Any reference in the Loan
Documents to "Bank of America Merrill Lynch International Limited" is a
reference to its successor in title Bank of America Merrill Lynch International
Designated Activity Company (including, without limitation, its branches)
pursuant to and with effect from the merger between Bank of America Merrill
Lynch International Limited and Bank of America Merrill Lynch International
Designated Activity Company that takes effect in accordance with Chapter II,
Title II of Directive (EU) 2017/1132 (which repeals and codifies the
Cross-Border Mergers Directive (2005/56/EC)), as implemented in the United
Kingdom and Ireland. Notwithstanding anything to the contrary in the Loan
Documents, a transfer of rights and obligations from Bank of America Merrill
Lynch International Limited to Bank of America Merrill Lynch International
Designated Activity Company pursuant to such merger shall be permitted. SECTION
9.05 Survival. All covenants, agreements, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the



--------------------------------------------------------------------------------



 
[a8kexhibit197.jpg]
transactions contemplated hereby, the Discharge of Obligations or the
termination of this Agreement or any provision hereof. SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and the Fee Letter, dated as of February 28, 2017, by
and among the U.S. Borrower and JPMorgan Chase Bank, N.A., and any separate
letter agreements with respect to fees payable to the Agent constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement. (b) Delivery of
an executed counterpart of a signature page of this Agreement by telecopy,
emailed pdf. or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Agent to accept electronic signatures in any form or format
without its prior written consent. SECTION 9.07 Severability. To the extent
permitted by law, any provision of any Loan Document held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify such Borrower and the Agent of such setoff or
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff or application under
this Section 9.08. The rights of each Lender under this Section 9.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE
SECURED OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE



--------------------------------------------------------------------------------



 
[a8kexhibit198.jpg]
A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE
LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO THE AGENT PURSUANT TO THE COLLATERAL
DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS. SECTION 9.09 Governing Law;
Jurisdiction; Consent to Service of Process. (a) THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT)
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. (b) Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. Federal
or New York State court sitting in the Borough of Manhattan, New York, New York
in any action or proceeding arising out of or relating to any Loan Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction. (c) Each Loan Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 9.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. (d) Each of the Foreign Borrowers hereby
irrevocably designates, appoints and empowers Aramark Services, Inc. (the
“Process Agent”), in the case of any suit, action or proceeding brought in the
United States of America as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents that may be served
in any action or proceeding arising out of or in connection with this Agreement
or any other Loan Document. Such service may be made by mailing (by registered
or certified mail, postage prepaid) or delivering a copy of such process to such
Foreign Borrower in care of the Process Agent at the Process Agent’s above
address, and each of the Foreign Borrowers hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, each of the Foreign Borrowers irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing (by registered or certified



--------------------------------------------------------------------------------



 
[a8kexhibit199.jpg]
mail, postage prepaid) of copies of such process to the Process Agent or such
Foreign Borrower at its address specified in Section 9.01. Aramark Services,
Inc. hereby acknowledges and accepts its appointment as Process Agent for each
of the Foreign Borrowers and the corresponding rights and obligations set forth
in this paragraph (d). (e) To the extent permitted by law, each party to this
Agreement hereby irrevocably waives personal service of any and all process upon
it and agrees that all such service of process may be made by registered mail
(return receipt requested) directed to it at its address for notices as provided
for in Section 9.01 or, in the case of any Foreign Borrower, as provided for in
Section 9.09(d). Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. (f) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars, Canadian
Dollars, Euros, Sterling or Yen into another currency, the parties hereto agree,
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Agent could purchase Dollars, Canadian Dollars, Euros, Sterling or Yen, as the
case may be, with such other currency at the spot rate of exchange quoted by the
Agent at 11:00 a.m. (New York City time) on the Business Day preceding that on
which final judgment is given, for the purchase of Dollars, Canadian Dollars,
Euros, Sterling or Yen, as the case may be, for delivery two Business Days
thereafter. The obligation of each Borrower in respect of any such sum due from
it to the Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Agent of any sum
adjudged to be so due in the Judgment Currency, the Agent may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Agent in the Agreement Currency, each Borrower agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Agent or the Person to whom such obligation was owing against such loss. SECTION
9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10. SECTION 9.11 Headings. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. SECTION 9.12 Confidentiality. The
Agent and each Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and it and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be



--------------------------------------------------------------------------------



 
[a8kexhibit200.jpg]
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory,
governmental or administrative authority, (c) to the extent required by law or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially
similar to or consistent with those of this Section 9.12, to (i) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the U.S. Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 9.12 or (ii) becomes available to the Agent or any
Lender on a nonconfidential basis from a source other than any Borrower. For the
purposes of this Section 9.12, “Information” means all information received from
any Loan Party or any Foreign Borrower relating to the Loan Parties, the
Subsidiaries or their respective businesses or the Transactions other than any
such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any of the
Subsidiaries or that becomes publicly available other than as a result of a
breach by such Agent or Lender of its obligations hereunder. Any Person required
to maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised substantially the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. SECTION 9.13 Several Obligations; Nonreliance;
Violation of Law. The respective obligations of the Lenders hereunder are
several and not joint and the failure of any Lender to make any Loan or perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. Each Lender hereby represents that (a) it is not
relying on or looking to any Margin Stock for the repayment of the Borrowings
and other credit extensions provided for herein and acknowledges that the
Collateral shall not include any Margin Stock and (b) it is not and will not
become a “creditor” as defined in Regulation T or a “foreign branch of a
broker-dealer” within the meaning of Regulation X. Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to any Borrower in violation of any Requirement of Law. SECTION
9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
PATRIOT Act or the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada) hereby notifies each Loan Party that pursuant to the requirements
of such Act or Acts, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with such Acts. Each Loan Party shall, promptly
following a request by the Agent (on behalf of itself or any Lender), provide
all reasonable documentation and other information that the Agent or such Lender
reasonably requests that is a Requirement of Law in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada). SECTION 9.15
Disclosure. Each Loan Party and each Lender hereby acknowledges and agrees that
the Agent and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with any of the Loan Parties and
their respective Affiliates. In addition, each Loan Party and each Lender hereby
acknowledges that Affiliates of the Joint Lead Arrangers, the Co-Documentation
Agent, the Agent and certain of the Lenders will be initial purchasers of the
New Senior Notes.



--------------------------------------------------------------------------------



 
[a8kexhibit201.jpg]
SECTION 9.16 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.16 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. SECTION 9.17 Material
Non-Public Information. (a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED
IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON- PUBLIC INFORMATION AND THAT IT
WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. (b)
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.18 No Fiduciary Duty, etc. Each Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that none of the Agent, any Joint
Lead Arranger, any Incremental Amendment No. 2 Joint Lead Arranger, the
Incremental Amendment No. 3 Arranger, any Amendment No. 5 Arranger, any
Amendment No. 6 Arranger, any Amendment No. 7 Arranger, any Incremental
Amendment No. 8 Joint Lead Arranger, any Co-Documentation Agent, any Incremental
Amendment No. 2 Co-Documentation Agent, any Incremental Amendment No. 8
Co-Documentation Agent, any Issuing Bank or any Lender will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each of the Agent, each Joint Lead Arranger, each Incremental
Amendment No. 2 Joint Lead Arranger, the Incremental Amendment No. 3 Arranger,
each Amendment No. 5 Arranger, each Amendment No. 6 Arranger, each Amendment No.
7 Arranger, each Incremental Amendment No. 8 Joint Lead Arranger, each
Co-Documentation Agent, each Incremental Amendment No. 2 Co-Documentation Agent,
each Incremental Amendment No. 8 Co-Documentation Agent, each Issuing Bank and
each Lender is acting solely in the capacity of an arm’s length contractual
counterparty to such Borrower with respect to the Loan Documents and the
transaction contemplated therein and not as a financial advisor or a fiduciary
to, or an agent of, such Borrower or any other person (including, without
limitation, each other Loan Party). Each Borrower agrees that it will not assert
any



--------------------------------------------------------------------------------



 
[a8kexhibit202.jpg]
claim against the Agent, any Joint Lead Arranger, any Incremental Amendment No.
2 Joint Lead Arranger, the Incremental Amendment No. 3 Arranger, any Amendment
No. 5 Arranger, any Amendment No. 6 Arranger, any Amendment No. 7 Arranger, any
Incremental Amendment No. 8 Joint Lead Arranger, any Co-Documentation Agent, any
Incremental Amendment No. 2 Co-Documentation Agent, any Incremental Amendment
No. 8 Co-Documentation Agent, any Issuing Bank or any Lender based on an alleged
breach of fiduciary duty by such Agent, Joint Lead Arranger, Incremental
Amendment No. 2 Joint Lead Arranger, Incremental Amendment No. 3 Arranger,
Amendment No. 5 Arranger, Amendment No. 6 Arranger, Amendment No. 7 Arranger,
Incremental Amendment No. 8 Joint Lead Arranger, Co- Documentation Agent,
Incremental Amendment No. 2 Co-Documentation Agent, Incremental Amendment No. 8
Co-Documentation Agent, Issuing Bank or Lender in connection with this Agreement
and the transactions contemplated hereby. Additionally, each Borrower
acknowledges and agrees that none of the Agent, any Joint Lead Arranger, any
Incremental Amendment No. 2 Joint Lead Arranger, the Incremental Amendment No. 3
Arranger, any Amendment No. 5 Arranger, any Amendment No. 6 Arranger, any
Amendment No. 7 Arranger, any Incremental Amendment No. 8 Joint Lead Arranger,
any Co-Documentation Agent, any Incremental Amendment No. 2 Co-Documentation
Agent, any Incremental Amendment No. 8 Co-Documentation Agent, any Issuing Bank
or any Lender is advising such Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. Each Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and none of the Agent, any Joint Lead
Arranger, any Incremental Amendment No. 2 Joint Lead Arranger, the Incremental
Amendment No. 3 Arranger, any Amendment No. 5 Arranger, any Amendment No. 6
Arranger, any Amendment No. 7 Arranger, any Incremental Amendment No. 8 Joint
Lead Arranger, any Co-Documentation Agent, any Incremental Amendment No. 2
Co-Documentation Agent, any Incremental Amendment No. 8 Co-Documentation Agent,
any Issuing Bank or any Lender shall have any responsibility or liability to
such Borrower with respect thereto. Each Borrower further acknowledges and
agrees, and acknowledges its subsidiaries’ understanding, that each of the
Agent, each Joint Lead Arranger, each Incremental Amendment No. 2 Joint Lead
Arranger, the Incremental Amendment No. 3 Arranger, each Amendment No. 5
Arranger, each Amendment No. 6 Arranger, each Amendment No. 7 Arranger, each
Incremental Amendment No. 8 Joint Lead Arranger, each Co-Documentation Agent,
each Incremental Amendment No. 2 Co-Documentation Agent, each Incremental
Amendment No. 8 Co-Documentation Agent and each Issuing Bank is, and certain of
the Lenders are, full service securities or banking firms engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any of the Agent,
any Joint Lead Arranger, any Incremental Amendment No. 2 Joint Lead Arranger,
the Incremental Amendment No. 3 Arranger, any Amendment No. 5 Arranger, any
Amendment No. 6 Arranger, any Amendment No. 7 Arranger, any Incremental
Amendment No. 8 Joint Lead Arranger, any Co-Documentation Agent, any Incremental
Amendment No. 2 Co-Documentation Agent, any Incremental Amendment No. 8
Co-Documentation Agent, any Issuing Bank or any Lender may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, you
and other companies with which you may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any of
the Agent, any Joint Lead Arranger, any Incremental Amendment No. 2 Joint Lead
Arranger, the Incremental Amendment No. 3 Arranger, any Amendment No. 5
Arranger, any Amendment No. 6 Arranger, any Amendment No. 7 Arranger, any
Incremental Amendment No. 8 Joint Lead Arranger, any Co-Documentation Agent, any
Incremental Amendment No. 2 Co-Documentation Agent, any Incremental Amendment
No. 8 Co-Documentation Agent, any Issuing Bank or any Lender or any of its
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.



--------------------------------------------------------------------------------



 
[a8kexhibit203.jpg]
In addition, each Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each of the Agent, any Joint Lead Arranger,
any Incremental Amendment No. 2 Joint Lead Arranger, the Incremental Amendment
No. 3 Arranger, any Amendment No. 5 Arranger, any Amendment No. 6 Arranger, any
Amendment No. 7 Arranger, any Incremental Amendment No. 8 Joint Lead Arranger,
any Co-Documentation Agent, any Incremental Amendment No. 2 Co-Documentation
Agent, any Incremental Amendment No. 8 Co-Documentation Agent, any Issuing Bank
or any Lender and any of their respective affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. None of the
Agent, any Joint Lead Arranger, any Incremental Amendment No. 2 Joint Lead
Arranger, the Incremental Amendment No. 3 Arranger, any Amendment No. 5
Arranger, any Amendment No. 6 Arranger, any Amendment No. 7 Arranger, any
Incremental Amendment No. 8 Joint Lead Arranger, any Co-Documentation Agent, any
Incremental Amendment No. 2 Co-Documentation Agent, any Incremental Amendment
No. 8 Co- Documentation Agent, any Issuing Bank or any Lender will use
confidential information obtained from you by virtue of the transactions
contemplated by the Loan Documents or its other relationships with you in
connection with the performance by such Person of services for other companies,
and none of the Agent, any Joint Lead Arranger, any Incremental Amendment No. 2
Joint Lead Arranger, the Incremental Amendment No. 3 Arranger, any Amendment No.
5 Arranger, any Amendment No. 6 Arranger, any Amendment No. 7 Arranger, any
Incremental Amendment No. 8 Joint Lead Arranger, any Co- Documentation Agent,
any Incremental Amendment No. 2 Co-Documentation Agent, any Incremental
Amendment No. 8 Co-Documentation Agent, any Issuing Bank or any Lender will
furnish any such information to other companies. You also acknowledge that none
of the Agent, any Joint Lead Arranger, any Incremental Amendment No. 2 Joint
Lead Arranger, the Incremental Amendment No. 3 Arranger, any Amendment No. 5
Arranger, any Amendment No. 6 Arranger, any Amendment No. 7 Arranger, any
Incremental Amendment No. 8 Joint Lead Arranger, any Co-Documentation Agent, any
Incremental Amendment No. 2 Co-Documentation Agent, any Incremental Amendment
No. 8 Co-Documentation Agent, any Issuing Bank or any Lender has any obligation
to use in connection with the transactions contemplated by the Loan Documents,
or to furnish to you, confidential information obtained from other companies.
SECTION 9.19 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.19 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.19, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 9.19 shall remain
in full force and effect until the satisfaction and discharge of all Guaranteed
Obligations. The U.S. Borrower and each Qualified ECP Guarantor intends that
this Section 9.19 constitute, and this Section 9.19 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of the
U.S. Borrower and each Qualified ECP Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. SECTION 9.20 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:



--------------------------------------------------------------------------------



 
[a8kexhibit204.jpg]
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. ARTICLE X LOAN GUARANTY
SECTION 10.01 Guaranty. (a) Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and, as primary obligor and not merely as surety, and
absolutely and unconditionally guarantees to the Secured Parties the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations (collectively the
“Guaranteed Obligations”). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. For the avoidance of
doubt, unless required by applicable law, the parties hereto acknowledge and
agree to report consistently therewith that each Loan Guarantor that is a
Domestic Subsidiary of the U.S. Borrower shall be treated as a primary obligor
of the U.S. Borrower Guaranteed Obligations for U.S. federal and state tax
purposes. (b) The U.S. Borrower hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, and absolutely and
unconditionally guarantees to the Secured Parties the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations (other than Secured Obligations that are
expressly the obligations of the U.S. Borrower pursuant to the terms of any Loan
Document, Hedge Agreement or Cash Management Agreement, which Secured
Obligations shall continue to be the primary obligations of the U.S. Borrower)
(collectively the “U.S. Borrower Guaranteed Obligations”). The U.S. Borrower
further agrees that the U.S. Borrower Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. The provisions of this Article X (other than Section 10.12) shall apply
equally to the U.S. Borrower as guarantor of the U.S. Borrower Guaranteed
Obligations as to the Loan Guarantors as guarantors of the Guaranteed
Obligations. SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty
of payment and not of collection. Each Loan Guarantor waives any right to
require the Agent or any Secured Party to sue any Borrower, any Loan Guarantor,
any other guarantor, or any other Person obligated for all or any



--------------------------------------------------------------------------------



 
[a8kexhibit205.jpg]
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations. SECTION 10.03 No Discharge or Diminishment of Loan
Guaranty. (a) Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other Person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Agent, any Secured Party, or any other Person, whether in connection herewith or
in any unrelated transactions. (b) The obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of the Guaranteed Obligations or any part thereof. (c) Further,
the obligations of any Loan Guarantor hereunder are not discharged or impaired
or otherwise affected by: (i) the failure of the Agent or any Secured Party to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
Person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Agent or any Secured Party with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations). SECTION 10.04 Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person. The Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed



--------------------------------------------------------------------------------



 
[a8kexhibit206.jpg]
Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security. SECTION 10.05 Rights of Subrogation. No Loan Guarantor
will assert any right, claim or cause of action, including, without limitation,
a claim of subrogation, contribution or indemnification that it has against any
Obligated Party, or any collateral, until the Loan Parties and the Loan
Guarantors have fully performed all their obligations to the Agent and the
Secured Parties. SECTION 10.06 Reinstatement; Stay of Acceleration. If at any
time any payment of any portion of the Guaranteed Obligations is rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made. If acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Secured Party. SECTION 10.07 Information. Each Loan Guarantor
assumes all responsibility for being and keeping itself informed of each
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Loan Guarantor assumes and
incurs under this Loan Guaranty, and agrees that neither the Agent nor any
Secured Party shall have any duty to advise any Loan Guarantor of information
known to it regarding those circumstances or risks. SECTION 10.08 [Reserved].
SECTION 10.09 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Secured Parties,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section 10.09 with respect to the Maximum Liability of each Loan Guarantor
is intended solely to preserve the rights of the Secured Parties to the maximum
extent not subject to avoidance under applicable law, and no Loan Guarantor nor
any other Person or entity shall have any right or claim under this Section
10.09 with respect to such Maximum Liability, except to the extent necessary so
that the obligations of any Loan Guarantor hereunder shall not be rendered
voidable under applicable law. Each Loan Guarantor agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Loan Guarantor without impairing this Loan Guaranty or affecting the
rights and remedies of the Secured Parties hereunder; provided that nothing in
this sentence shall be construed to increase any Loan Guarantor’s obligations
hereunder beyond its Maximum Liability. SECTION 10.10 Contribution. In the event
any Loan Guarantor (a “Paying Guarantor”) shall make any payment or payments
under this Loan Guaranty or shall suffer any loss as a



--------------------------------------------------------------------------------



 
[a8kexhibit207.jpg]
result of any realization upon any collateral granted by it to secure its
obligations under this Loan Guaranty, each other Loan Guarantor (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor. For purposes of
this Article X, each Non- Paying Guarantor’s “Guarantor Percentage” with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of (i)
such Non-Paying Guarantor’s Maximum Liability as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non- Paying
Guarantor from any Borrower after the Closing Date (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Liability of all Loan
Guarantors hereunder (including such Paying Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Loan Guarantor, the aggregate amount of all monies received by such Loan
Guarantors from any Borrower after the Closing Date (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any Loan
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Loan Guarantor’s Maximum Liability). Each of the Loan
Guarantors covenants and agrees that its right to receive any contribution under
this Loan Guaranty from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to the payment in full in cash of the Guaranteed
Obligations. This provision is for the benefit of both the Agent, the Secured
Parties and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof. SECTION 10.11 Liability Cumulative.
The liability of each Loan Party as a Loan Guarantor under this Article X is in
addition to and shall be cumulative with all liabilities of each Loan Party to
the Agent and the Secured Parties under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary. SECTION 10.12 Release of Loan Guarantors.
Notwithstanding anything in Section 9.02(b) to the contrary (i) a Subsidiary
Guarantor shall automatically be released from its obligations hereunder and its
Loan Guaranty shall be automatically released upon the consummation of any
transaction permitted hereunder as a result of which such Subsidiary Guarantor
ceases to be a Domestic Subsidiary of the U.S. Borrower and (ii) so long as no
Event of Default has occurred and is continuing (A) if a Loan Guarantor is or
becomes an Immaterial Subsidiary, and such release would not result in any
Immaterial Subsidiary being required pursuant to Section 5.11(e) to become a
Loan Party hereunder (except to the extent that on and as of the date of such
release, one or more other Immaterial Subsidiaries become Loan Guarantors
hereunder and the provisions of Section 5.11(e) are satisfied upon giving effect
to all such additions and releases), (B) a Restricted Subsidiary is designated
as an Unrestricted Subsidiary in accordance with Section 6.07, (C) a Restricted
Subsidiary is designated as a Receivables Subsidiary in connection with a
Receivables Facility otherwise permitted hereunder and such Restricted
Subsidiary owns no assets or engages in no activities other than such assets or
activities which are the subject of such Receivables Facility or (D) a Loan
Guarantor ceases to be a Wholly-Owned Subsidiary as a result of a transaction
permitted by this Agreement, then in the case of each of clauses (A), (B), (C)
and (D), such Subsidiary Guarantor shall be automatically released from its
obligations hereunder and its Loan Guaranty shall be automatically released upon
notification thereof from the U.S. Borrower to the Agent. In connection with any
such release, the Agent shall execute and deliver to any Subsidiary Guarantor,
at such Subsidiary Guarantor’s expense, all documents that such Subsidiary
Guarantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to the preceding sentence of this
Section 10.12 shall be without recourse to or warranty by the Agent.



--------------------------------------------------------------------------------



 
[a8kexhibit208.jpg]
[Signature pages intentionally omitted]



--------------------------------------------------------------------------------



 